Name: Council Regulation (EEC) No 3330/85 of 5 December 1985 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  European construction
 Date Published: nan

 9 . 12 . 85 Official Journal of the European Communities No L 330 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3330/85 of 5 December 1985 amending Regulation (EEC) No 950/68 on the Common Customs Tariff Whereas these adjustments to the conventional duties should be adopted in the form of an amendment to Council Regulation (EEC) No 950/ 68 of 28 June 1968 on the Common Customs tariff ( ! ), as last amended by Regulation (EEC) No 3147 / 85 (2 ); Whereas this Regulation does not apply to products covered by the Treaty establishing the European Coal and Steel Community , although the nomenclature and the adjustments to conventional duties for these products are included, for information purposes , in the schedule of customs duties in order to make it more comprehensible , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Articles 38 and 198 of the Act of Accession of Spain and Portugal lay down that the conventional duties of the EEC Common Customs Tariff and of the ECSC unified tariff shall be the conventional duties of the EEC and the ECSC, as at present constituted, with the exception of the adjustments to be made to take into account the fact that the duties in force in the Spanish and Portuguese tariffs are on the whole higher than the duties in force in the tariffs of the EEC and the ECSC as at present constituted ; Whereas it has not been possible at this stage to take account of the importance of non-tariff import restrictions as an element of overall protection in Spain an Portugal in determining the new conventional duties ; Whereas many non-tariff measures should be liberalized in accordance with the Accession treaty and further adjustments to the new duty rates may , therefore , be decided at a later stage; HAS ADOPTED THIS REGULATION: Article 1 The Annex headed 'Common Customs Tariff to Regulation (EEC) No 950 / 68 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1985 . For the Council The President J.-Cl . JUNCKER (') OJ No L 172 , 22 . 7 . 1968 , p . 1 . ( 2 ) OJ No L 299 , 13 . 11 . 1985 , p . 5 . class="page"> 9 . 12 . 85 Official Journal of the European Communities No L 330 / 3 ANNEX COMMON CUSTOMS TARIFF class="page"> 9 . 12 . 85 Official Journal of the European Communities No L 330/ 5 SUMMARY Page Chapter Page 13 Lacs; gums , resins and other vegetable saps and extracts . 68 14 Vegetable plaiting materials ; vegetable products not elsewhere specified or included 70 PART I  PRELIMINARY PROVISIONS Section I  General Rules A. Rules for the interpretation of the nomenclature of the Common Customs Tariff 11 B. General rules concerning duties . 11 Section 111 Animal and vegetable fats and oils and their cleavage products; prepared edible fats ; animal and vegetable waxes 15 Animal and vegetable fats and oils and their cleavage products ; prepared edible fats ; animal and vegetable waxes . . . 71 C. General rules applicable both to nomenclature and to duties 12  Section II  Special Provisions A. Goods for certain categories of ships , boats and other vessels and for drilling or production platforms 13 B. Civil aircraft and goods for use in civil aircraft ... 14 C. Standard rate of duty 14 D. Packings imported full 15 Section IV Prepared foodstuffs ; beverages, spirits and vinegar; tobacco 16 Preparations of meat, of fish , of crustaceans orPART II  SCHEDULE OF CUSTOMS DUTIES Section I Chapter Live animals; animal products molluscs 76 17 Sugars and sugar confectionery 79 18 Cocoa and cocoa preparations 83 19 Preparations of cereals , flour or starch ; pastry-cooks' products 86 20 Preparations of vegetables , fruit or other parts of plants 92 21 Miscellaneous edible preparations 101 1 Live animals 19 2 Meat and edible meat offals 21 3 Fish , crustaceans and molluscs 31 4 Dairy produce ; birds' eggs; natural honey ; edible products of animal origin , not elsewhere specified or included 37 5 Products of animal origin , not elsewhere specified or included 41 22 Beverages , spirits and vinegar . . 109 23 Residues and waste from the food industries ; prepared animal fodder 116 24 Tobacco 119 Section V Mineral products 25 Salt ; sulphur; earths and stone; plastering materials , lime and cement 120 26 Metallic ores , slag and ash 125 27 Mineral fuels , mineral oils and products of their distillation ; bituminous substances ; mineral waxes 127 Section II Vegetable products 6 Live trees and other plants ; bulbs, roots and the like; cut flowers and ornamental foliage 43 7 Edible vegetables and certain roots and tubers .... 45 8 Edible fruit and nuts ; peel of melons or citrus fruit 49 9 Coffee , tea , mat £ and spices 54 10 Cereals 57 11 Products of the milling industry ; malt and starches; gluten ; inulin 60 12 Oil seeds and oleaginous fruit ; miscellaneous grains , seeds and fruit ; industrial and medical plants; straw and fodder 65 Section VI Products of the chemical and allied industries 28 Inorganic chemicals ; organic and inorganic compounds of precious metals , of rare earth metals , of radio-active elements and of isotopes 134 No L 330 / 6 Official Journal of the European Communities 9 . 12 . 85 Chapter Page Chapter Page Section X Paper-making material; paper and paperboard and articles thereof 47 Paper-making material ; paper and paperboard and articles thereof 207 48 Paper and paperboard ; articles of paper pulp , of paper or of paperboard 208 49 Printed books , newspapers , pictures and other products of the printing industry ; manuscripts , typescripts and plans 212 29 Organic chemicals 146 30 Pharmaceutical products 163 31 Fertilisers 165 32 Tanning and dyeing extracts ; tannins and their derivatives ; dyes , colours , paints and varnishes ; putty, fillers and stoppings; inks 168 33 Essential oils and resinoids , perfumery , cosmetic or toilet preparations . . 171 34 Soap , organic surface-active agents , washing preparations , lubricating preparations , artificial waxes , prepared waxes , polishing and scouring preparations , candles and similar articles , modelling pastes and "dental waxes" . . » 173 35 Albuminoidal substances ; glues ; enzymes 175 36 Explosives ; pyrotechnic products; matches; pyrophoric alloys ; certain combustible preparations 177 37 Photographic and cinematographic goods 178 38 Miscellaneous chemical products 180 Section XI Textiles and textile articles 50 Silk and waste silk 217 51 Man-made fibres (continuous) 219 52 Metallised textiles 221 53 Wool and other animal hair 222 54 Flax and ramie 224 55 Cotton ... 225 Section VII Artificial resins and plastic materials , cellulose esters and ethers, and articles thereof; rubber, synthetic rubber, factice, and articles thereof 39 Artificial resins and plastic materials , cellulose esters and ethers ; articles thereof 185 40 Rubber, synthetic rubber , factice , and articles thereof 190 56 Man-made fibres (discontinuous ) 226 57 Other vegetable textile materials ; paper yarn and woven fabrics of paper yarn 228 58 Carpets , mats , matting and tapestries ; pile and chenille fabrics; narrow fabrics ; trimmings; tulle and other net fabrics ; lace ; embroidery . 229 59 Wadding and felt ; twine, cordage , ropes and cables ; special fabrics; impregnated and coated fabrics ; textile articles of a kind suitable for industrial use . 232 60 Knitted and crocheted goods 236 61 Articles of apparel and clothing accessories of textile fabric, other than knitted or crocheted goods 243 62 Other made up textile articles 250 63 Old clothing and other textile articles; rags ...... 253 Section VIII Raw hides and skins, leather, furskins and articles thereof; saddlery and harness; travel goods, handbags and similar containers ; articles of gut (other than silk-worm gut) 41 Raw hides and skins (other than furskins) and leather . . . 195 42 Articles of leather; saddlery and harness ; travel goods , handbags and similar containers; articles of animal gut (other than silk-worm gut) 197 43 Furskins and artificial fur; manufactures thereof . . 199 Section XII Footwear, headgear, umbrellas, sunshades, whips, riding-crops and parts thereof; prepared feathers and articles made therewith; artificial flowers; articles of human hair 64 Footwear , gaiters and the like; parts of such articles 254 65 Headgear and parts thereof 256 66 Umbrellas , sunshades , walking-sticks , whips ^ riding ­ crops and parts thereof 258 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers ; articles of human hair 259 Section IX Wood and articles of wood; wood charcoal ; cork and articles of cork; manufactures of straw, of esparto and of other plaiting materials; basketware and wickerwork 44 Wood and articles of wood; wood charcoal ...  201 45 Cork and articles of cork 205 46 Manufactures of straw, of esparto and of other plaiting materials ; basketware and wickerwork . . . 206 9 . 12 . 85 Official Journal of the European Communities No L 330 / 7 Chapter Page Chapter Page 87 Vehicles , other than railway or tramway rolling-stock , and parts thereof 345 88 Aircraft and parts thereof; parachutes ; catapults and similar aircraft launching gear; ground flying trainers 349 89 Ships , boats and floating structures . . 351 Section XIII Articles of stone, of plaster, of cement, of asbestos, of mica and of similar materials; ceramic products; glass and glassware 68 Articles of stone , of plaster , of cement, of asbestos , of mica and of similar materials 261 69 Ceramic products 265 70 Glass and glassware 269 Section XIV Pearls, precious and semi-precious stones, precious metals , rolled precious metals, and articles thereof; imitation jewellery; coin 71 Pearls , precious and semi-precious stones , precious Section XVIII Optical , photographic, cinematographic, measuring, checking, precision, medical and surgical instruments and apparatus; clocks and watches; musical instruments; sound recorders or reproducers; television image and sound recorders or reproducers; parts thereof 90 Optical , photographic, cinematographic, measuring , checking, precision , medical and surgical instruments and apparatus; parts thereof . 352 91 Clocks and watches and parts thereof 359 92 Musical instruments ; sound recorders or reproducers ; television image and sound recorders or reproducers ; parts and accessories of such articles 361 Section XIX Arms and ammunition; parts thereof 93 Arms and ammunition ; parts thereof 364 metals , rolled precious metals , and articles thereof; imitation jewellery 273 72 Coin 278 Section XV Base metals and articles of base metal 73 Iron and steel and articles thereof 280 74 Copper and articles thereof 294 75 Nickel and articles thereof 297 76 Aluminium and articles thereof 299 77 Magnesium and beryllium and articles thereof .... 302 78 Lead and articles thereof 303 79 Zinc and articles thereof 305 80 Tin and articles thereof 307 81 Other base metals employed in metallurgy and articles thereof 309 82 Tools , implements , cutlery , spoons and forks , of base metal ; parts thereof 312 83 Miscellaneous articles of base metal 315 Section XX Miscellaneous manufactured articles 94 Furniture and parts thereof; bedding, mattresses , mattress supports , cushions and similar stuffed furnishings . 366 95 Articles and manufactures of carving or moulding material 368 96 Brooms , brushes , powder-puffs and sieves 370 97 Toys, games and sports requisites; parts thereof ... 371 98 Miscellaneous manufactured articles . 373 Section XXI Works of art , collectors' pieces, and antiques 99 Works of art , collectors' pieces, and antiques 376 ANNEX Headings or subheadings of which only part is covered by a GATT concession or in which different concessions have been granted 379 Section XVI Machinery and mechanical appliances; electrical equipment; parts thereof 84 Boilers , machinery and mechanical appliances ; parts thereof 318 85 Electrical machinery and equipment; parts thereof 334 Section XVII Vehicles , aircraft , vessels and associated transport equipment 86 Railway and tramway locomotives , rolling-stock and parts thereof; railway and tramway track fixtures and fittings; traffic signalling equipment of all kinds (not electrically powered) 343 class="page"> 9 . 12 . 85 Official Journal of the European Communities No L 330 / 9 PART I PRELIMINARY PROVISIONS class="page"> 9 . 12 . 85 Official Journal of the European Communities No L 330 / 11 SECTION I GENERAL RULES A. Rules for the interpretation of the nomenclature of the Common Customs Tariff Interpretation of the nomenclature of the Common Customs Tariff shall be governed by the following principles : 1 . The titles of Sections , Chapters and sub-Chapters are provided for ease of reference only ; for legal purposes , classification shall be determined according to the terms of the headings and any relative Section or Chapter Notes and , provided such headings or Notes do not otherwise require , according to the following provisions . 2 . ( a ) Any reference in a heading to an article shall be taken to include a reference to that article incomplete or unfinished , provided that , as imported , the incomplete or unfinished article has the essential character of the complete or finished article . It shall also be taken to include a reference to that article complete or finished (or falling to be classified as complete or finished by virtue of this Rule), imported unassembled or disassembled . ( b ) Any reference in a heading to a material or substance shall be taken to include a reference to mixtures or combinations of that material or substance with other materials or substances . Any reference to goods of a given material or substance shall be taken to include a reference to goods consisting wholly or partly of such material or substance . The classification of goods consisting of more than one material or substance shall be according to the principles of Rule 3 . 3 . When for any reason , goods are , prima facie, classifiable under two or more headings , classification shall be effected as follows : ( a ) The heading which provides the most specific description shall be preferred to headings providing a more general description . ( b ) Mixtures , composite goods consisting of different materials or made up of different components , and goods put up in sets , which cannot be classified by reference to 3 ( a ), shall be classified as if they consisted of the material or component which gives them their essential character , in so far as this criterion is applicable. ( c ) When goods cannot be classified by reference to 3 ( a ) or 3 ( b ), they shall be classified under the heading which occurs latest among those which equally merit consideration . 4 . Goods not falling within any heading of the Tariff shall be classified under the heading appropriate to the goods to which they are most akin . 5 . The above Rules shall also apply mutatis mutandis when determining the appropriate subheading within a heading. B. General rules concerning duties 1 . The customs duties applicable to imported goods originating in countries which are Contracting Parties to the General Agreement on Tariffs and Trade or with which the European Economic Community has concluded agreements containing the most-favoured-nation tariff clause shall be the conventional duties shown in column 4 No L 330/ 12 Official Journal of the European Communities 9 . 12 . 85 of the schedule of duties . Unless the context otherwise requires , these conventional duties aire applicable to goods , other than those referred to above , imported from any third country . The autonomous duties shown in column 3 are applicable :  when they are less than the conventional duties ; or  when no conventional duty exists , in which case a dash is shown in column 4 . 2 . Paragraph 1 shall not apply where special autonomous customs duties are provided for in respect of goods originating in certain countries or where preferential customs duties are applicable in pursuance of agreements . 3 . Paragraphs 1 and 2 shall not preclude the Member States from applying customs duties other than those of the Common Customs Tariff where the application of such other duties is justified by Community law . 4 . The duties expressed as percentage rates in columns 3 and 4 are ad valorem duties . 5 . The letter (L ) appearing in column 3 opposite certain headings or subheadings denotes that the goods concerned are subject to levies . When the customs duty is followed by the sign ( + ) and the letter (L ), for example "16 + (L )", the goods are subject to both duty and levy . When the customs duty is followed by the letter (L), for example "20 (L )", the figure 20 refers to a rate of duty made obsolete by the introduction of the levy system . 6 . The letters "vc" in columns 3 and 4 denote that the goods concerned are chargeable with a "variable component" determined under the regulations relating to trade in certain goods processed from agricultural products . 7 . The symbol "ads" or "adf" in column 4 in Chapters 17 , IB and 19 indicates that the maximum rate of duty consists of an ad valorem duty plus an additional duty for certain forms of sugar or for flour . This additional duty is fixed in accordance with the rules concerning trade in certain processed agricultural products . 8 . The symbol "ads" in column 4 in Chapter 20 indicates that the Community reserves the right to charge , over and above the bound duty , an additional duty on sugar corresponding to the duty payable on imported sugar and applicable to the quantity of various sugars contained in this product in excess of the percentage by weight laid down in Additional Notes 3 and 5 to Chapter 20 , or , in respect of products falling within headings Nos 20.03 , 20.04 and 20.05 which exceed 13 % by weight . 9 . In heading No 20.06 , column 4 , the symbol "2 ads" indicates that the applicable rate of the additional duty on sugar is fixed at a standard rate of 2 % of the customs value of the goods . C. General rules applicable both to nomenclature and to duties 1 . Unless provided otherwise , the provisions relating to value for customs purposes shall be applied to determine, in addition to the value for the assessment of ad valorem customs duties , the values by reference to which the scope of certain headings or subheadings is defined . 2 . The dutiable weight , in the case of goods chargeable by weight , and the weights by reference to which the scope of certain headings or subheadings is defined , shall be taken to be : ( a ) in the case of a reference to "gross weight", the aggregate weight of the goods and of all packings thereof; ( b ) in the case of a reference to "net weight" or simply to "weight" without qualification, the weight of the goods themselves without packing of any kind . 9 . 12 . 85 Official Journal of the European Communities No L 330/ 13 For the purposes of paragraphs ( a ) and (b ) above , "packing" means any external or internal containers , holders , wrappings or supports other than transport devices (e.g. transport containers), tarpaulins , tackle or ancillary transport equipment . 3 . Pursuant to the first subparagraph of Article 2 (2 ) of Regulation (EEC) No 2779 / 78 ( J ), as amended by Regulation (EEC) No 289 / 84 ( 2 ), the value in national currencies of the ECU by reference to which certain specific customs duties are expressed , or which is used as a criterion limiting the scope of certain subheadings , shall be the following : 1 ECU = 44,8967 Belgian francs /Luxembourg francs , 2,21310 German marks , 2,49387 Dutch guilders , 0,588624 pound sterling, 8,05101 Danish kroner , 6,75259 French francs , 1495,66 Italian lira , 0,715722 Irish pound , 108,744 Greek drachmas* 135,300 Spanish pesetas , 139,766 Portuguese escudos . SECTION II SPECIAL PROVISIONS A. Goods for certain categories of ships, boats and other vessels 1 . Customs duties are suspended in respect of goods intended for incorporation in the ships , boats or other vessels listed in the following schedule , for the purposes of their construction , repair , maintenance or conversion, and in respect of goods intended for fitting to or equipping such ships , boats or other vessels . Heading number Description 89.01 Ships , boats and other vessels not falling within headings Nos 89.02 to 89.05 : A. Warships B. Other : I. Sea-going vessels 89.02 Vessels specially designed for towing ( tugs ) or pushing other vessels : A. Tugs B. Pusher craft : I. Sea-going ex 89.03 Light-vessels , fire-floats , dredgers of all kinds , floating cranes , and other vessels , excluding floating or submersible drilling or production platforms , the navigability of which is subsidiary to their main function; floating docks: A. , Sea-going (&gt;) OJ No L 333 , 30. 11 . 1978 , p . 5 . ( 2 ) OJ No L 33 , 4 . 2 . 1984 , p . 2 . No L 330 / 14 Official Journal of the European Communities 9 . 12 . 85 2 . Customs duties are suspended in respect of: ( a ) goods intended for incorporation in drilling or production platforms: ( 1 ) fixed , subheading ex 84.23 A II a ), operating in the territorial waters of Member States , ( 2 ) floating or submersible , subheading ex 89.03 A, for the purposes of their construction , repair , maintenance, conversion or equipping . Those goods such as motor fuel , lubricants and gas , which are necessary for the operation of machines and apparatus which do not affect permanently , and are not integral parts of the platforms and which are used on board for their construction , repair , maintenance , conversion or equipping are regarded also as being used for incorporation in drilling or production platforms; ( b ) tubes , pipes , cables and their connecting pieces linking these drilling or production platforms to the mainland . 3 . The suspensions shall be subject to such conditions as may be determined by the competent authorities with a view to customs control of the use of such goods . B. Civil aircraft and goods for use in civil aircraft 1 . Relief from customs duty is provided for :  civil aircraft ,  certain goods for use in civil aircraft and for incorporation therein in the course of their manufacture , repair , maintenance , rebuilding, modification or conversion ,  ground flying trainers and their parts . These goods are covered by subheadings (') with a footnote reference in the following terms: "Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions." 2 . For the purposes of paragraph 1 , "civil aircraft" means aircraft other than aircraft used in military or similar services in the Member States which carry a military or non-civil registration . 3 . For the application of paragraph 1 , second indent , the expression "for use in civil aircraft" in all relevant subheadings 0 ) shall include goods for use in ground flying trainers for civil use . C. Standard rate of duty 1 . Customs duty shall be charged at the flat rate of 10 % ad valorem on goods :  sent in small consignments to private individuals , or  contained in travellers' personal luggage, provided that such importations are not of a commercial nature and that the total value of such goods does not exceed 115 ECU per consignment or per traveller . Such flat rate assessment shall not apply to goods falling within Chapter 24 . f 1 ) The subheadings concerned are within the following headings: 39.07 , 40.09 , 40.11 , 40.14 , 40.16 , 62.05 , 68,13 , 68.14 , 70.08 , 73.18 , 73.25 , 73.38 , 76.06 , 81.04 , 83.02 , 83.07 , 83.08 , 84.06 , 84.07 , 84.08 , 84.10 , 84.11 , 84.12 , 84.15 , 84.17 , 84.18 , 84.21 , 84.22 , 84.53 , 84.59 , 84.63 , 84.64 , 85.01 , 85.04 , 85.08 , 85.12 , 85.14 , 85.15 , 85.17 , 85.20 , 85.22 , 85.23 , 88.01 , 88.02, 88.03 , 88.05 , 90.01 , 90.02 , 90.14 , 90.18 , 90.23 , 90.24 , 90.27 , 90.28 , 90.29 , 91.03 , 91.08 , 94.01 and 94.03 . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 15 2 . An importation shall be treated as not being of a commercial nature if:  it is occasional ,  it consists solely of goods for personal or family use by the consignee or , in the case of travellers , imported goods intended as gifts: such goods shall be of such kind or quality that there is no indication that they are .being imported for any commercial purpose . 3 . The flat rate charge shall apply independently of the duty-free admission granted in respect of goods contained in traveller's personal luggage , in accordance with Articles 45 to 49 of Regulation (EEC) No 918 / 83 (*). 4 . The flat rate of customs duty shall not apply to goods imported under the conditions set out above if the person entitled has , before the said flat rate is applied to them , requested that they be subject to the customs duties appropriate to them. All the goods making up the consignment shall then be subject to the import duties which are appropriate to them, without prejudice to the duty-free admission under Articles 45 to 49 of Regulation (EEC) No 918 / 83 . For the purposes of the first subparagraph , import duties shall mean both customs duties and charges having equivalent effect and agricultural levies and other import charges provided for under the common agricultural policy or under specific arrangements laid down for certain goods resulting from the processing of agricultural products . 5 . Member States may round off the amount in national currency resulting from the conversion of the sum of 115 ECU . 6 . Member States may maintain unchanged the equivalent in national currency of the sum of 115 ECU if, at the time of the annual adjustment provided for in the first paragraph of Article 2 (2 ) of Regulation (EEC) No 2779 / 78 , as last amended by Regulation (EEC) No 289 / 84 , the conversion of this amount , before rounding off provided for in paragraph 5 , results in a change of less than 5 % in the equivalent in national currency. D. Packings imported full 1 . Packings , as defined in Section I , C. , 2 ., imported full and put into free circulation at the same time as the goods contained therein shall be: ( a ) chargeable at the same rate of customs duty as the goods contained therein :  where such goods are subject to an ad valorem customs duty, or I  where the packings are to be included in the dutiable weight of the goods contained therein ; (b ) admitted free of customs duties :  where the goods contained therein are free of customs duty , or  where the goods contained therein are dutiable otherwise than by reference to weight or value , or  where the weight of the packings is not to be included in the dutiable weight of the goods contained therein ; (') OJ No L 105 , 23 . 4 . 1983 , p. 1 . No L 330 / 16 Official Journal of the European Communities 9 . 12 . 85 (c) chargeable at the rates of customs duty appropriate to them, notwithstanding subparagraphs ( a ) and (b ) above:  where they are not of a type normally used for the goods contained therein and have an independent and durable use other than as packings , or  where they have been used in order to evade payment of customs duties applicable thereto in accordance with their tariff description . 2 . Where packings covered by the provisions of paragraphs 1 ( a ) and (b ) contain goods of several different tariff descriptions , the weight and value of the packings shall , for the purpose of determining their dutiable weight or value , be apportioned between all the goods contained, in proportion to the weight or value of those goods . Note A heading number placed between square brackets in column 1 of the Schedule of Customs Duties indicates that the heading has been deleted (for example , headings Nos [05.06], [29.181 and [95.01 ]}. 9 . 12 . 85 Official Journal of the European Communities No L 330 / 17 PART II SCHEDULE OF CUSTOMS DUTIES class="page"> 9 . 12 . 85 Official Journal of the European Communities No L 330 / 19 SECTION I LIVE ANIMALS; ANIMAL PRODUCTS CHAPTER 1 LIVE ANIMALS Notes 1 . This Chapter covers all live animals except : ( a ) Fish , crustaceans and molluscs , of headings Nos 03.01 and 03.03 ; ( b ) Microbial cultures and other products of heading No 30.02 ; and ( c) Animals of heading No 97.08 . 2 . Any reference in this Chapter to a particular genus or species , except where the context otherwise requires , includes a reference to the young of that genus or species . Il Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 01.01 Live horses, asses, mules and hinnies: A. Horses : Il I. Pure-bred breeding animals ( a ) Free Free II . For slaughter ( a ) . . . . 11 4 III . Other 23 18 ll B. Asses 12  G. Mules and hinnies 17  01.02 Live animals of the bovine species : A. Domestic species : I. Pure-bred breeding animals ( a) Free Free II . Other 16 + (L) (b)(*) r .) B. Other Free ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b) Subject to certain conditions prescribed in Article 13 of Council Regulation (EEC) No 805 / 68 of 27 June 1968 , the levy which was to be applied to young male bovine animals intended for fattening , of a live weight of 300 kg or less may be totally or partially suspended . (") In certain conditions a levy is applicable in addition to the customs duty . (**) To be determined . No L 330 /20 9 . 12 . 85Official Journal of the European Communities Rate of duty Heading number Description Autonomous % or levy ( I. ) Conventional % 1 2 3 4 01.03 Live swine : A. Domestic species : li I. Pure-bred breeding animals ( a ) Free Free 11 . Other : a ) Sows having farrowed at least once , of a weight of not less than 160 kg . 16 ( L ) b ) Other 16 ( I. )  B, Other Free  01.04 Live sheep and goats : A. Pure-bred breeding animals ( a ): I. Sheep Free 0,2 II . Goats 5  B. Other: I. Sheep 15 (L )  II . Goats 5 ( L ) 01.05 Live poultry , that is to say, fowls , ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g: I. Turkeys and geese 12 ( L )  II II . Other 12 ( L )  B. Other : l I. Fowls 12 ( L )  \\ 11 . Ducks 12 ( L )  III . Geese 12 ( L )  \\ IV . Turkeys 12 ( L )  V. Guinea fowls 12 ( L )  01.06 Other live animals: || A. Domestic rabbits . . . , 10 6 || B. Pigeons . . . . . 12 10 C. Other Free ( b ) ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) See Annex . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 21 CHAPTER 2 MEAT AND EDIBLE MEAT OFFALS Note This Chapter does not cover : ( a ) Products of the kinds described in headings Nos 02.01 , 02.02 , 02.03 , 02.04 and 02.06 , unfit or unsuitable for human consumption ; (b ) Guts , bladders or stomachs of animals (heading No 05.04 ) and animal blood (heading No 05.15 ); or (c) Animal fat , other than products of heading No 02.05 (Chapter 15 ). Additional Notes 1 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them: (a) "Carcases of bovine animals ", for the purposes of subheading 02.01 A II: whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; "carcase" shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs; (b) "Half-carcases of bovine animals ", for the purposes of subheading 02.01 A II: the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; "half-carcase" shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs; (c) "Compensated quarters ", for the purposes of subheadings 02.01 A II a) 1 and A II b) 1 : portions composed of either: forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the third rib; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib. The forequarters and the hindquarters constituting "compensated quarters" must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5% of the weight of the heavier part (forequarters or hindquarters); (d) "Unseparated forequarters", for the purposes of subheadings .02.01 All a) 2 and A II b) 2: the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank; (e) "Separated forequarters", for the purposes of subheadings 02.01 A II a) 2 and A II b) 2: the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank; (f) "Unseparated hindquarters ", for the purposes of subheadings 02.01 All a) 3 and A II b) 3: the rear part of a carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three pairs of whole or cut ribs, with or without the shank and with or without the thin flank; No L 330 /22 Official Journal of the European Communities 9 . 12 . 85 (g) "Separated hindquarters ", for the purposes of subheadings 02.01 A II a) 3 and A II b) 3 : the rear part of a half-carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three whole or cut ribs, with or without the shank and with or without the thin flank; (h) 11 . "Crop " and "chuck and blade" cuts, for the purposes of subheading 02.01 All b) 4 bb) 22 : the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum offour ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 1 0th rib; 22 . "Brisket" cut, for the purposes of subheading 02.01 A lib) 4 bb) 22 : the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph A, only those attached to the backbone shall be taken into consideration . 2 . A. The following expressions shall have the meanings hereunder assigned to them: (a) "Whole carcases or half-carcases ", for the purposes of subheading 02.01 A III a) 1 : slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and the ischio-pubic symphysis . These whole carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Whole carcases and half-carcases of sows may be with or without udders (mammary glands); (b) "Legs ", for the purposes ofsubheading 02.01 A III a) 2 and "hams", for the purposes ofsubheadings 02.06 B 1 a) 3 and B I b) 1 : the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat. The leg (ham) is separated from the rest of the half-carcase so that it includes, at most, the last lumbar vertebra; (c) "Fore-ends", for the purposes of subheadings 02.01 A III a) 3 and 02 . 06 B I a) 4 and B 1 b) 2 : the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or subcutaneous fat. The fore-end is separated from the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra . The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most .by a cut just below the vertebral column; (d) "Shoulders ", for the purposes of subheadings 02.01 A III a) 3 and 02.06 B I a) 4 and Bib) 2 : the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles imported separately shall remain classified in this subheading as a part of the shoulder; (e) "Loins ", for the purposes of subheadings 02.01 A III a) 4 and 02.06 B I a) S and Bib) 3 : the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcutaneous fat or rind. The loin is separated from the lower part of the half-carcase by a cut just below the vertebral column; (f) "Bellies ", for the purposes of subheadings 02.01 A III a) S and 02.06 B I a) 6 and B I b) 4: the lower part of the half-carcase situated between the leg (ham) and the shoulder, commonly known as "streaky", with or without bones, but with the rind and the subcutaneous fat; (g) "Bacon sides ", for the purposes of subheading 02.06 B I a) 1 : the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade-bone, sternum, vertebral column, pelvic bone and diaphragm; (h) "Spencers ", for the purposes of subheading 02.06 B I a) 1 : the bacon side without the ham, whether or not boned; 9 . 12 . 85 Official Journal of the European Communities No L 330 / 23 (i) "V4 sides ", for the purposes of subheading 02.06 B I a) 2 : the bacon side without the fore-end, whether or not boned; (k) "Middles", for the purposes of subheading 02.06 B I a) 2: the bacon side without the ham and the fore-end, whether or not boned. The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles. B. The parts of the cuts defined under paragraph 2 (A) (b), (c), (d) and (e) fall within the same subheadings only if they contain muscle tissue and bones in natural proportion to the entire cuts . If the cuts falling under subheadings 02.06 B I a) 3 and B I a) 4 as well as 02.06 Bib) 1 and B1 b) 2 are derived from a bacon side from which the bones indicated under paragraph 2 (A) (g) have already been removed, the lines of cutting shall follow those defined under paragraph 2 (A) (b), (c) and (d) respectively; in any case, these cuts or parts thereof shall contain bones . C. For the purposes of subheadings 02.01 B II c) 1 and 02.06 B II a), "heads" shall have the meaning of heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues . The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium. The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (including the chaps), are considered parts of heads. The boneless meat of the fore-end (including the jowl) falls within subheadings 02.01 A III a) 6 aa) and 02.06 B I a) 7 aa) and B1 b) 5 aa), as the case may be. D. For the purposes of subheading 02.05 A, "subcutaneous pigfat" shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in any case, the weight of the fatty tissue shall exceed the weight of the rind. The subheading also includes subcutaneous pig fat from which the rind has been removed. E. For the purposes of subheading 02.06 B I b), products in which the water/protein ratio in the meat (nitrogen content x 6,25) is 2,8 or less shall be considered as "dried or smoked". The nitrogen content shall be determined according to ISO method 937-1978. 3 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them: (a) "Carcases ", for the purposes of subheadings 02.01 A IV a) 1 and b) 1 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; (b) "Half-carcases", for the purposes of subheadings 02.01 A IV a) 1 and b) 1 : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; (c) "Short-forequarters ", for the purposes of subheadings 02.01 A IV a) 2 and b) 2 : the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right-angles to the backbone with a minimum of five and a maximum of seven pairs of whole or cut ribs; (d) "Short forequarter", for the purposes of subheadings 02.01 A IV a) 2 and b) 2 : the anterior part of the half-carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum of seven whole or cut ribs; No L 330 /24 Official Journal of the European Communities 9 . 12 . 85 (e) "Chines and/or best ends ", for the purposes of subheadings 02.01 A IV a) 3 and b) 3 : the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys; the chines when separated from the best ends must include a minimum offive lumbar vertebrae; the best ends when separated from the chines must include a minimum offive pairs of whole or cut ribs; (f) "Chine and/or best end", for the purposes of subheadings 02.01 A IV a) 3 and b) 3 : the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney, the chine when separated from the best end must include a minimum of five lumbar vertebrae; the best end when separated from the chine must include a minimum offive whole or cut ribs; (g) "Legs ", for the purposes of subheadings 02.01 A IV a) 4 and b) 4: the rear part of the carcase comprising all the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis; (h) "Leg", for the purposes of subheadings 02.01 A IV a) 4 and b) 4: the rear part of the half-carcase comprising all the bones and the leg and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis . B. In determining the number of whole or cut ribs referred to in paragraph A, only those attached to the backbone shall be taken into consideration . 4 . Fort the purposes of subheading 02.02 B II f), "goose or duck paletots " shall be taken to mean geese or ducks plucked and completely drawn, without heads orfeet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri. 5 . In accordance with Regulation (EEC) No 3324/80, the import duty applicable to mixtures falling within this Chapter shall be calculated as follows: (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. 6 . (a) "Seasoned meat" of poultry, swine or bovine animals, excluding the products described in paragraph (c), falls within subheadings 16.02 B I, 16.02 B III a) and 16.02 B III b) 1 aa) respectively. "Seasoned meat" shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste. (b) Fresh, chilled or frozen meat of sheep or goats falling within subheading 02.01 A IV includes meat, the seasoning of,which does neither penetrate in depth nor is applied over the whole surface of the product or is neither visible to the naked eye nor clearly distinguishable by taste, or can be removed. (c) However, products falling within subheadings 02.06 B I, 02.06 CI a) and 02.06 C II a) to which seasoning has been added during the process of preparation continues to fall within the said subheadings provided that the addition of seasoning has not changed their character of product falling within heading No 02.06 . 7. (a) For the purposes ofsubheadings 02.02 B II a), b), c), d) and e), "poultry cuts, boned (bone-in)", shall be taken to mean the cuts specified therein, including all bones . (b) Poultry cuts as referred to in (a) which have been partly boned shall fall within subheading 02.02 B II g). 9 . 12 . 85 Official Journal of the European Communities No L 330 / 25 \|| Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 02.01 Meat and edible offals of , the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04 , fresh , chilled or frozen: A. Meat : I. Of horses , asses , mules and hinnies . . II . Of bovine animals : a ) Fresh or chilled : 16 8 1 . Carcases , half-carcases or "compensated" quarters 2 . Separated or unseparated forequaters 3 . Separated or unseparated hindquaters 4 . Other : 20 +-(L ) (*) 20 + (L ) ( ¦) 20 + (L) (*) (* ¢) (") (") aa ) Unboned (bone-in ) bb ) Boned or boneless 2b + (L) (*) 20 + (u n (") (") b ) Frozen : 1 . Carcases , half-carcases , or "compensated" quarters 2 . Separated or unseparated forequaters 3 . Separated or unseparated hindquaters 4 . Other: 20 + (u n 20 + (L ) ( a ) (*) 20 + ( L) (*) (") ( ¢*) (...) aa ) Unboned (bone-in ) . bb ) Boned or boneless : 20 + (L ) n (..) 11 . Forequarters , whole or cut into a maximum of five pieces , each quarter being in a single block ; "compen ­ sated" quarters in two blocks , one of which contains the forequarter , whole or cut into a maximum of five pieces , and the other, the hindquarter , excluding the tenderloin , in one piece 22 . Crop , chuck and blade and brisket cuts (b) 33 . Other 20 + (L) (a) (*) 20 + (L ) ( a ) ( ¦) 20 + (L ) ( a ) ( ¢) (..) (..) (..) ( a ) Subject to certain conditions provided for in Article 14 of Council Regulation (EEC) No 805 / 68 of 27 June 1968 , the levy on frozen meat intended for processing may be totally or partially suspended . ( b) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities . (*) In certain conditions A levy is applicable in addition to the customs duty . (**) To be determined . No L 330 /26 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description &lt; Autonomous % or levy ( I. ) Conventional % 1 2 3 4 02.01 (cont'd) A. III . Of swine: a ) Of domestic swine : 1 . Carcases or half-carcases 20 ( L )  li 2. Legs and parts thereof 20 ( L )  3 . Fore-ends or shoulders; parts thereof 20 ( L )  4 . Loins and parts thereof 20 ( I. )  II 5. Bellies and parts thereof . 20 ( L )  li 6. Other: aa ) Boned or boneless 20(L )  bb) Other 20 ( I. )  b ) Other 7 3 IV . Of sheep or goats : || a) Fresh or chilled : 1 . Carcases or half-carcases 20 ( L ) 20 2 . Short forequarters 20 ( L ) 20 II 3. Chines and /or best ends 20 ( 1 .) 20 4 . Legs 20 ( L ) 20 5 . Other : aa ) Unboned (bone-in ) 20 ( L ) 20 bb ) Boned or boneless 20 ( L ) 20 b ) Frozen : \\ 1 . Carcases or half-carcases 20 ( L ) 20 2 . Short forequarters 20 ( L ) 20 || 3. Chines and / or best ends 20 ( L ) : 20 li 4. Legs 20 ( L ) 20 5 . Other : li aa) Unboned ( bone-in ) 20 - ( L ) 20 bb ) Boned or boneless 20 ( L ) 20 B. Offals : I. For the manufacture of pharmaceutical products ( a ) Free Free II . Other : a ) Of horses , asses , mules and hinnies 16 10 b ) Of bovine animals : 1 . Livers 20 7 2 . Other 20 4 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 27 Rate of duty Heading number Description Autonomous % or levy ( I-) Conventional % 1 2 3 4 02.01 (cont'd) B. II . c ) Of domestic swine : 1 . Heads and parts thereof 2 . Feet or tails 3 . Kidneys 4 . Livers 5 . Hearts , tongues or lungs 6 . Livers , hparts , tongues and lungs with windpipe and gullet all attached 7 . Other 20 ( L ) 20 ( L ) 20 ( L ) 20 ( L ) 20 ( L ) , 20 ( L ) 20 (L ) 4 16,3 4 7 4 4 4 d ) Other 12 3 02.02 Dead poultry ( that is to say , fowls , ducks , geese, turkeys and guinea fowls ) and edible offals thereof (except liver), fresh , chilled or frozen : A. Whole poultry : I. Fowls : a ) Plucked and gutted , with heads and feet , known as "83 % chickens" b ) Plucked and drawn , without heads and feet but with hearts , livers and gizzards , known as "70 % chickens" c) Plucked and drawn , without heads and feet and without hearts , livers and gizzards , known as "65 % chickens" 18 ( L ) 18 ( L ) 18 ( L )  II . Ducks : a ) Plucked , bled , gutted but not drawn , with heads and feet , known as "85 % ducks" b ) Plucked and drawn , without heads and feet but with hearts , livers and gizzards , known as "70 % ducks" c ) Plucked and drawn , without heads and feet and without hearts , livers and gizzards , known as "63 % ducks" 18 ( L ) 18 ( L ), 18 ( L )  . III . Geese: a ) Plucked , bled , not drawn , with heads and feet , known as "82 % geese" b ) Plucked and drawn, without heads and feet , with or without hearts and gizzards , known as "75 % geese" 18 ( L ) 18 (L )  IV . Turkeys : a ) Plucked and drawn , without heads and feet but with necks , hearts , livers and gizzards , known as "80 % turkeys" b ) Plucked and drawn , without heads and feet and without necks , hearts , livers and gizzards , known as "73 % turkeys" 18 ( L ) 18 ( L )  V. Guinea fowls ! 18 ( L )  No L 330/28 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy ( I. ) Conventional % 1 2 3 4 02.02 (cont 'd) 18 ( L ) 18 ( L ) 18 ( L ) 18 - ( L ) 18 ( L ) 18 ( L ) 18 ( L ) 18 ( L ) 18 ( L ) 18 ( L ) 18 ( L ) 18 ( L ) 18 ( L ) 18 (L ) 18 ( L ) 18 ( L ) 18 ( L ) 18 ( I. ) 18 (L ) 18 ( L ) B. Poultry cuts (excluding offals): I. Boned or boneless : . a ) Of geese b ) Of turkeys c) Of other poultry II . Unboned ( bone-in ): a ) Halves or quarters : 1 . Of fowls 2 . Of ducks 3 . Of geese 4 . Of turkeys 5 . Of guinea fowls b ) Whole wings , with or without tips c) Backs , necks , backs with necks attached , rumps and wing tips d ) Breasts and cuts of breasts : 1 . Of geese 2 . Of turkeys ' 3 . Of other poultry e ) Legs and cuts of legs : 1 . Of geese 2 . Of turkeys : aa ) Drumsticks and cuts of drumsticks bb ) Other 3 . Of other poultry f) Goose or duck paletots g) Other C. Offals Poultry liver, fresh , chilled , frozen , salted or in brine: A. Fatty liver of goose or duck B. Other Other meat and edible meat , offals , fresh , chilled or frozen : A. Of domestic pigeons and domestic rabbits B. Of game C. Other : I. Whale and seal meat; frogs' legs II . Other 02.03 35 ( L ) 16 ( L ) 10 02.04 13 7 19 19 10 3 10 14 9 . 12 . 85 Official Journal of the European Communities No L 330/29 Heading number \ Rate of duty Description Autonomous % or levy (L) Conventional % 1 2 3 4 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked: l A. Subcutaneous pig fat: I I. Fresh , chilled , frozen , salted or in brine 22 (L ) _ 11 . Dried or smoked 22 (L )  B. Pig fat , other than that falling within subheading A . . . . 22 (L)  C. Poultry fat 22 (L)  02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : l A. Horsemeat, salted, in brine or dried 16 10 B. Meat and edible meat offals of domestic swine: I I. Meat: ll a) Salted or in brine: I 1 . Bacon sides or spencers 25 (L )  2 . 3/4 sides or middles 25 (L )  3 . Hams and parts thereof 25 (L )  4 . Fore-ends or shoulders; parts thereof 25 (L)  5 . Loins and parts thereof 25 (L)  6. Bellies and parts thereof 25 (L )  7 . Other: I| aa) Boned or boneless 25 (L )  bb) Other 25 (L )  b ) Dried or smoked: II \ 1 . Hams and parts thereof 25 (L)  2 . Fore-ends or shoulders; parts thereof 25 (L)  3 . Loins and parts thereof 25 (L)  4 . Bellies and parts thereof 25 (L )  5 . Other: II aa) Boned or boneless 25 (L)  bb) Other . 25 . (L)  II . Offals : \ \ a ) Heads and parts thereof . 25 (L )  b ) Feet or tails 25 (L )   c) Kidneys . 25 (L )  1 d ) Livers 25 (L )  \ e) Hearts, tongues or lungs . ... 25 (L )  f) Livers , hearts , tongues and lungs with windpipe and gullet allII attached 25 (L )  g) Other 25 (L ) No L 330 / 30 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 02.06 (cont'd) C. Other: I. Of bovine animals : a) Meat: 1 . Unboned (bone-in ) 2 . Boned or boneless b) Offals 24 + (L ) (*) 24 + (L ) n 24 20 I. Of sheep and goats : a) Meat: 1 . Unboned (bone-in) 2 . Boned or boneless . . . . . . b ) Offals ... 24 (L ) 24 (L ) . 24  III . Other 24  (*) In certain conditions a levy is applicable in addition to the customs duty . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 31 CHAPTER 3 FISH, CRUSTACEANS AND MOLLUSCS Note This Chapter does not cover: ( a ) Marine mammals (heading No 01.06 ) or meat thereof (heading No 02.04 or 02.06 ); (b ) Fish ( including livers and roes thereof), crustaceans and molluscs , dead, unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5 ); or ( c) Caviar or caviar substitutes (heading No 16.04). Heading number Description Rate of duty Autonomous % or levy (L ) Conventional % 1 2 3 4 03.01 Fish , fresh (live or dead), chilled or frozen: \ A. Freshwater fish : ||II I. Trout and other salmonidae: IIII ll a ) Trout 16 12 b ) Salmon 16 (") ll c) Lake white fish Free 8 d ) Other Free 10 li II . Eels (Anguilla spp) 10 3 || III . Carp 10 8 IV. Other . . Free ( a ) B. Saltwater fish : I ll I. Whole, headless or in pieces : I II a) Herring: \I II 1 . From 15 .February to 15 June: I Il aa ) Fresh or chilled Free C *) II bb) Frozen Free (") 2 . From 16 June to 14 February : I Il aa ) Fresh or chilled 20 (b ) 15 ( b ) (c ) Il bb) Frozen 20 (b) 15 ( b ) (c ) II b ) Sprats : I ll 1 . From 15 February to 15 June Free Free 2 . From 16 June to 14 February . . 20 13,1 ( a ) See Annex . ( b) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (c ) Duty exemption within the limits of an annual tariff quota of 34 000 tonnes to be granted^ by the competent authorities and subject to compliance with the reference price . (**) To be determined . No L 330 / 32 Official Journal of the European Communities 9 . 12 . 85 Heading number Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 03.01 B. I. c ) Tuna (Thunnus spp and Euthynnus spp): (cont'd) I 1 . For the industrial manufacture of products falling within headingIIII No 16.04 (a ): IlI aa) Whole : 11 . Yellowfin tuna (Thunnus albacares ): li aaa ) Weighing not more than 10 kg each 25 (b ) (c ) 22(c)C *) Il bbb) Other . . . 25 (b ) (c ) 22 (c)(**) \\ 22 . Albacore (Thunnus alalunga ) 25 ( b ) ( c ) 22 ( c ) ( » ¢) 33 . Other 25 (b ) (c ) 22,5 (c ) C bb) Gilled and gutted : \\ 11 . Yellowfin tuna (Thunnus albacares): l li aaa ) Weighing not more than 10 kg each 25 (b) ( c ) 22,2 (c ) ( »* bbb ) Other 25 (b ) (c ) 22 (c ) (") 22 . Albacore (Thunnus alalunga ) 25 (b ) (c ) 22 (c)(") 33 . Other 25 ( b ) ( c ) 22 ( c)( ¢ ¢) cc) Other ( for example , "heads off'): \l 11 . Yellowfin tuna (Thunnus albacares ): Il\ aaa) Weighing not more than 10 kg each 25 (b) (c) 22 (c)(") bbb) Other  . 25 (b) (c ) 22 (c ) (**) 22 . Albacore (Thunnus alalunga ) 25 (b ) (c ) 22 (c) (**) 33 . Other 25 ( b) (c) 22 (c)(") 2 . Other 25 (c) 22 (c) ( ¦*) d ) Sardines (Sardina pilchardus ): 1 . Fresh or chilled 25 23 2 . Frozen 25 23 e) Sharks 1 . Dogfish (Squalus acanthias and Scyliorhinus spp): \ aa ) Fresh or chilled 15 8(d) bb) Frozen 15 8(d) 2 . Other 15 8,1 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b) Total suspension for an indefinite period . ( c ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (d ) Duty rate reduced to 6 % in respect of piked dogfish (Squalus acanthias) within the limits of an annual tariff quota of 5 000 tonnes to be granted by the competent authorities . (*') Duty exemption in respect of tunny intended for the canning industry , within the limits of an annual tariff quota to be determined. 9 . 12 . 85 No L 330 / 33Official Journal of the European Communities Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 03.01 (cont'd) B. I. f) Redfish (Sebastes marinus) 1 . Fresh or chilled 2 . Frozen 15 15 8 8 g) Atlantic halibut and lesser or Greenland halibut : 1 . Atlantic halibut (Hippoglossus hippoglossus ): aa ) Fresh or chilled . bb) Frozen 2 . Lesser or Greenland halibut (Reinhardtius hippoglossoides): aa ) Fresh or chilled bb ) Frozen . 15 15 15 15 8 8 8 8,2 h ) Cod (Gadus morhua): 1 . Fresh or chilled 2 . Frozen 15 15 (**) (**) ij ) Saithe (Pollachius virens): 1 . Fresh or chilled 2 . Frozen 15 15 (**) (. ¦) k) Haddock (Melanogrammus aeglefinus ): 1 . Fresh or chilled 2 . Frozen 15 15 15 15 1 ) Whiting (Merlangus merlangus ): 1 . Fresh or chilled 2 . Frozen 15 15 15 15 m) Ling (Molva spp): 1 . Fresh or chilled ... 2 . Frozen ... 15 15 15 15 n ) Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius): 1 . Fresh or chilled 2 . Frozen . *. 15 15 15 15 o ) Mackerel (Scomber scombrus , Scomber japonicus and Orcynopsis unicolor): 1 . From 15 February to 15 June: aa ) Fresh or chilled bb ) Frozen . . 2 . From 16 June to 14 February : aa ) Fresh or chilled bb) Frozen Free Free 20 20 Free Free 20 20 p ) Anchovies (Engraulis spp): 1 . Fresh or chilled 2 . Frozen 15 15 15 15 (**) To be determined . No L 330 / 34 9 . 12 . 85Official Journal of the European Communities Heading number Description Rate of duty Autonomous % or levy (L ) Conventional % 1 2 3 4 03.01 B. I. q ) Plaice (Pleuronectes platessa ): (cont'd) 1 . Fresh or chilled . 15 15 2 . Frozen 15 15 ¢ r ) Flounder (Platichthys flesus): \\ 1 . Fresh or chilled 15 15 2 . Frozen 15 15 s) Sea bream of the species Dentex dentex and Pagellus spp : Il 1 . Fresh or chilled 15 15 2 . Frozen 15 15 t) Hake (Merluccius spp): Il II 1 . Fresh or chilled 15 ( ¦., 2 . Frozen . . . 15 (* ¢) u ) Megrim (Lepidorhombus spp): Il 1 . Fresh or chilled 15 15 I 2 . Frozen 15 15 li v ) Ray's bream (Brama spp): Il 1 . Fresh or chilled 15 15 2 . Frozen 15 15 w) Monkfish (Lophius spp): l 1 . Fresh or chilled 15 15 || 2 . Frozen 15 15 x ) Blue whiting (Micromesistius poutassou or Gadus poutassou ) .... 15 (**) y ) Other 15 [**) II . Fillets : a ) Fresh or chilled 18 18 b ) Frozen : I Il 1 . Of cod (Gadus morhua , Boreogadus saida , Gadus ogac) ... 18 ('*) 2 . Of saithe (Pollachius virens) 18 15 3 . Of haddock (Melanogrammus aeglefinus ) ' 18 15 4 . Of redfish (Sebastes marinus) 18 12 5 . Of whiting (Merlangus merlangus) 18 15 6 . Of ling (Molva spp ) 18 15 7 . Of tuna (Thunnus spp and Euthynnus spp ) 18 18 II 8 . Of mackerel (Scomber scombrus , Scomber japonicus and Il Orcynopsis unicolor) 18 15 \\ 9 . Of hake (Merluccius spp ) . . . 18 (...) Il 10 . Of sharks (Squalus spp ) 18 15 11 . Of plaice (Pleuronectes platessa ) 18 15 12 . Of flounder (Platichthys flesus ) 18 15 li 13 . Of herring 18 15 li 14 . Of megrim (Lepidorhombus spp ) 18 15 15 . Of Ray's bream (Brama spp) 18 15 16 . Of Monkfish (Lophius spp ) 18 , 15 17 . Other 18 15 C. Livers and roes 14 11,1 **) To be determined . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 35 |||| Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 03.02 Fish , dried , salted or in brine; smoked fish , whether or not cooked before or during the smoking process: A. Dried , salted or in brine : I. Whole , headless or in pieces : || a) Herring 12 12 b ) Cod (Gadus morhua , Borieogadus saida , Gadus ogac ) 13 (**) c) Anchovies (Engraulis spp ) 15 10 d ) Atlantic halibut (Hippoglossus hippoglossus ) 15  e) Salmon , salted or in brine 15 11 f) Other 15 12 I II. Fillets : I a) Of cod (Gadus morhua , Boreogadus saida , Gadus ogac) 20 (* ¢) b ) Of salmon , salted or in brine 18 15 c ) Of lesser or Greenland halibut ( Reinhardtius hippoglossoides ), salted or in brine 18 15 d ) Other 18 16 || B. Smoked , whether or not cooked before or during the smoking process : I. Herring 16 10,2 II . Salmon 16 13 III . Lesser or Greenland halibut (Reinhardtius hippoglossoides ) 16 15 || IV. Atlantic halibut (Hippoglossus hippoglossus ) 16 16 V. Mackerel ( Scomber scombrus , Scomber japonicus and Orcynopsis unicolor) 16 14 Il VI. Trout 16 14 VII . Eels (Anguilla spp ) 16 14 ll VIII . Other 16 14 I C. Livers and roes 15 11,2 D. Fish meal 15 13 03.03 Crustaceans and molluscs , whether in shell or not, fresh (live or dead), chilied , frozen , salted , in brine or dried; crustaceans , in shell , simply boiled in water: A. Crustaceans: I. Crawfish 25 ( a ) || II. Lobsters (Homarus spp ): I a) Live 25 (* ¢) Il b) Other : 1 . Whole 25 ( ¢*)- 2 . Other : \l aa) Frozen . . . . 25 16,2 bb ) Other 25 20 ( a ) See Annex . (**) To be determined . No L 330 / 36 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 03.03 A. III . Crabs and freshwater crayfish : (cont'd) a ) Crabs of the species Paralithodes camchaticus , Chionoecetes spp and Il Callinectes sapidus 18 8,1 \ b) Edible crabs (Cancer pagurus) 18 15 c) Other 18 15 IV. Shrimps and prawns: |||| a ) Prawns and shrimps of the Pandalidae family 18 (. ¦, b) Shrimps of the genus Crangon: Il!! II 1 . Fresh , chilled or simply boiled in water 18 19 li 2 . Other 18 18 Il c) Other 18 18 V. Other : \ a ) Norway lobsters (Nephrops norvegicus): \ 1 . Frozen 14 12 II 2 . Other 14 12 b) Other 14 12 B. Molluscs : \ I. Oysters : I a ) European flat oysters weighing not more than 40 g each Free 5,2 b) Other 18 18 II . Mussels 10 10 III . Snails , other than sea snails 6 Free il IV . Other : \ a ) Frozen : I 1 . Squid : I aa) Loglio spp 8 6,6 bb) Todarodes sagittatus 8 7,3 cc) Illex spp 8 11,9 II dd) Other 8 11,5 2 . Cuttle-fish of the species Sepia officinalis , Rossia macrosoma,I Sepiola rondeleti 8 8,4 3 . Octopus 8 8 Il 4 . Coquilles St Jacques (Pecten maximus) . 8 8 5 . Striped venus and other species of the family Veneridae 8 8 6 . Other . 8 8 b ) Other \\ II 1 . Squid : aa) Loglio spp . . . 8 6 II bb) Todarodes sagittatus 8 8 cc) Illex spp 8 8 Il dd) Other 8 11,5 2 . Other 8 8 (**) To be determined . 9 . 12 . 85 Official Journal of the European Communities No L 330/ 37 CHAPTER 4 DAIRY PRODUCE; BIRDS' EGGS; NATURAL HONEY; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . The expression "milk" means full cream or skimmed milk, buttermilk , whey, curdled milk , kephir , yoghourt and other fermented or acidified milk . 2 . Milk and cream put up in hermetically sealed cans are regarded as preserved within the meaning of heading No 04.02 . However , milk and cream are not regarded as so preserved merely by reason of being pasteurised , sterilised or peptonised, if they are not put up in hermetically sealed cans . Additional Notes 1 . The term "cans", as used in Note 2 to this Chapter, shall be taken to apply only to such containers ofa net capacity not exceeding 5 kg. 2 . The expression "special milk for infants ", as used in subheading 04.02 B I a), shall be taken to mean products free from pathogenic and toxigenic germs and containing per gram less than 1 0 000 revivifiable aerobic bacteria and less than two coliform bacteria . 3 . For the purpose of calculating the fat content of products falling within subheadings 04.02 Bib) and B 11 b), the weight of any added sugar shall be disregarded. 4. Levy applicable to certain mixtures falling within this Chapter: The levy applicable to mixtures falling within this Chapter and composed of products classified under subheading 04.01 B, 17.02 A or 21.07 F Lor heading No 04.02, 04.03 or 04.04 shall be that applicable to the ingredient which involves the higher or highest levy and which also forms at least 10% by weight of the mixture concerned. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. || Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 04.01 Milk and cream, fresh, not concentrated or sweetened: A. Of a fat content , by weight , not exceeding 6% : I. Yoghourt , kephir , curdled milk , whey , buttermilk and other fermented or acidified milk: a ) In immediate packings of a net capacity of two litres or less .... b ) Other 16 (L) 16 (L )  II . Other : a ) In immediate packings of a net capacity of two litres or less and of a fat content , by weight : \ II 1 . Not exceeding 4% 16 (L )  Il 2 . Exceeding 4% 16 (L )  b ) Other , of a fat content, by weight : 1 . Not exceeding 4% 16 (L )  2 . Exceeding 4% 16 (L )  No L 330 / 38 Official Journal of the European Communities 9 . 12 . 85 Heading number Description Rate of duty Autonomous % or levy (L ) Conventional % 1 2 3 4 04.01 B. Other, of a fat content , by weight : (cont'd) I. Exceeding 6 % but not exceeding 21 % 16 (L )  II . Exceeding 21 % but not exceeding 45 % 16 (L )  III . Exceeding 45 % , 16 (L)  04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar: \ \\ I. Whey 18 (L )  || II . Milk and cream , in powder or granules : a ) In immediate packings of a net capacity of 2,5 kg or less and of a fat \ content, by weight : \ 1 . Not exceeding ,1,5 % 18 (L )  2 . Exceeding 1 ,5 % but not exceeding 27 % 18 (L)  3 . Exceeding 27 % but not exceeding 29 % 18 (L )  4 . Exceeding 29% 18 (L )  b ) Other , of a fat content , by weight : * l.\ 1 . Not exceeding 1,5 % 18 (L )  2 . Exceeding 1,5 % but not exceeding 27 % 18 (L )  II 3 . Exceeding 27 % but not exceeding 29 % 18 (L )  4 . Exceeding 29 % 18 (L )  || III . Milk and cream, other than in powder or granules : \\ a ) In immediate packings of a net capacity of 2,5 kg or less and of a fat content, by weight , not exceeding 11 % : Il li 1 . Of a fat content , by weight , not exceeding 8,9 % 18 (L)  2 . Other 18 (L )  \\ b ) Other , of a fat content by weight : 1 . Not exceeding 45 % 18 (L)  2 . Exceeding 45 % 18 (L )  || B. Containing added sugar: I. Milk and cream, in powder or granules: a ) Special milk for infants , in hermetically sealed containers of a netI capacity of 500 g or less and of a fat content, by weight, exceeding\ \\ 10 % but not exceeding 27 % ( a ) 23 (L )  b) Other : I 1 . In immediate packings of a net capacity of 2,5 kg or less and of a Il fat content, by weight: \ aa ) Not exceeding 1,5 % 23 (L )  bb) Exceeding 1,5 % but not exceeding 27 % . 23 (L )  cc) Exceeding 27 %  23 (L )  II 2 . Other, of a fat content , by weight : \I II aa ) Not exceeding 1,5 % 23 (L )  Il bb) Exceeding 1,5 % but not exceeding 27 % 23 (L )  cc) Exceeding 27 % » . 23 (L )  ( a ) Entry under this subheading-is subject to conditions to be determined by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 /39 li Rate of duty Heading number Description Autonomous o//0 or levy (L ) Conventional % 1 2 3 4 04.02 B. II . Milk and cream , other than in powder or granules : (cont'd) a ) In immediate packings of a net capacity of 2,5 kg or less and of a fat|| content , by weight, not exceeding 9,5 % 23 (L)  b ) Other , of a fat content by weight : Il li 1 . Not exceeding 45 % 23 (L\  2 . Exceeding 45 % 23 (L ) 04.03 Butter: I A. Of a fat content , by weight , not exceeding 85 % . . 24 (L )  B. Other 24 (L) 04.04 Cheese and curd : A. Emmentaler, GruyÃ ¨re, Sbrinz, Bergkase, Appenzell , Vacherin fribourgeois and T6te de moine , not grated or powdered 23 (L) ( a ) B. Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs (b) 23 (L ) (c ) 12 C. Blue-veined cheese , not grated or powdered 23 (L )  II D. Processed cheese , not grated or powdered , of a fat content , by weight: II \\ I. Not exceeding 36 % and of a fat content , by weight , in the dry I II matter : II a ) Not exceeding 48 % 23 (L)  || b) Exceeding 48 % . . . 23 (L )  - II . Exceeding 36 % 23 (L ) E. Other : I. Not grated or powdered , of a fat content , by weight , not exceeding 40 % Il and a water content, calculated by weight of the non-fatty matter : I li a ) Not exceeding 47 % 23 (L )  b ) Exceeding 47 % but not exceeding 72 % : I 1 . Cheddar 23 (L ) (**) 2 . Other : 23 (L ) (") ( a ) See Annex . ( b ) Entry under this subheading is subject to conditions to be determined by the competent authorities . (c ) The levy cannot exceed 6 % of the customs value. (**) To be determined . No L 330 /40 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous O//0 or levy Conventional % 41 2 3 04.04 (cont'd) 23 (L ) 23 (L ) 23 ( L ) 23 ( L ) 04.05 12 (L ) 12 (L ) 12 (L ) 12 E. I. c ) Exceeding 72 % : 1 . In immediate packings of a net capacity not exceeding 500 g 2 . Other : II . Other a ) Grated or powdered b ) Other . . Birds' eggs and egg yolks, fresh , dried or otherwise preserved, sweetened or not: A. Eggs in shell , fresh or preserved : I. Poultry eggs : a ) Eggs for hatching ( a): 1 . Of turkeys or geese 2 . Other b ) Other II . Other eggs B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption: a ) Eggs , not in shell : 1 . Dried 2 . Other b ) Egg yolks : 1 . Liquid 2 . Frozen 3 . Dried II . Other (b ) Natural honey Edible products of animal origin, not elsewhere specified or included 22 ( L ) 22 (L ) 22 (L ) 22 (L ) 22 (L ) Free 30 12 Free 2704.06 04.07 ( a ) Only poultry eggs which fulfil the conditions stipulated by the competent authorities are eligible for entry under this subheading . (b ) Entry under this subheading is subject to conditions to be determined by the competent authorities . / 9 . 12 . 85 Official Journal of the European Communities No L 330 / 41 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover : ( a ) Edible products (other than guts , bladders and stomachs of animals , whole and pieces thereof, and animal blood , liquid or dried ); ( b ) Hides or skins ( including furskins ) other than goods falling within heading No 05.05 or 05.07 and parings and similar waste of raw hides or skins falling within heading No 05.15 (Chapter 41 or 43 ); ( c) Animal textile materials, other than horsehair and horsehair waste (Section XI); or (d ) Prepared knots or tufts for broom or brush making (heading No 96.01 ). 2 . For the purposes of heading No 05.01 , the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together ) shall be deemed not to constitute working. 3 . Throughout the Tariff elephant , mammoth , mastodon , walrus , narwhal and wild boar tusks , rhinoceros horns and the teeth of all animals are regarded as ivory . 4 . Throughout the Tariff the expression "horsehair" means hair of the manes and tails of equine or bovine animals . Rate of duty Heading number Description Autonomous % or levy (L) Conventional O/ /O 1 2 3 4 Human hair, unworked , whether or not washed or scoured: waste of human05.01 Free Freehair 05.02 Pigs', hogs' and boars' bristles or hair; badger hair and other brush-making hair; waste of such bristles and hair Free Free 05.03 Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material : A. Neither curled nor put up on a layer or between two layers of other material Free 0,1 B, Other 3 1 Guts, bladders and stomachs of animals (other than fish), whole and pieces05.04 Free 0,5thereof 05.05 Fish waste - Free Free [05.06] No L 330/ 42 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 05.07 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers: A. Bed feathers; down : ll I. Raw . . . Free Free li II . Other .. 4 3,8 B. Other : 3 2,4 05.08 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised; powder and waste of these products Free Free 05.09 Ivory, tortoise-shell, horns, antlers, hooves, nails , claws and beaks, unworked or simply prepared but not cut to shape, and waste and powder of these products; whalebone and the like, unworked or simply prepared but not cut to shape, and hair and waste of these products Free (a ) [05.10] [05.11 ] 05.12 Coral and similar substances, unworked or simply prepared but not otherwise worked; shells, unworked or simply prepared but not cut to shape; powder and waste of shells Free 0,1 05.13 Natural sponges: llA. Raw ..................... ..... ................ Free  B. Other 8  05.14 Ambergris , castoreum, civet and musk; cantharides; bile, whether or not dried; animal products, fresh, chilled or frozen, or otherwise provisionally preserved, of a kind used in the preparation of pharmaceutical products Free Free 05.15 Animal products not elsewhere specified or included; dead animals of Chapter 1 or Chapter 3 , unfit for human consumption: \\ A. Fish , crustaceans and molluscs  Free ( a ) B. Other Free Free ( a ) See Annex. 9 . 12 . 85 Official Journal of the European Communities No L 330 /43 SECTION II VEGETABLE PRODUCTS CHAPTER 6 LIVE TREES AND OTHER PLANTS; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1 . This Chapter covers only live trees and goods ( including seedling vegetables ) of -a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use ; nevertheless it does not include potatoes , onions , shallots , garlic and other products of Chapter 7 . 2 . Any reference in heading No 06.03 or 06.04 to goods of any kind shall be construed as including a reference to bouquets , floral baskets , wreaths and similar articles made wholly or partly of goods of that kind , account not being taken of accessories of other materials . ll Rate of duty Heading number Description Autonomous % or levy (D Conventional % 1 2 3 4 06.01 Bulbs , tubers , tuberous roots, corms , crowns and rhizomes , dormant, in growth or in flower: || A. Dormant 10 8 B. In growth or in flower : I \ I, Orchids , hyacinths , narcissi and tulips 18 15 II . Other 15 10 06.02 Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : A. Unrooted cuttings and slips : I. Of vines Free  II . Other 12 8 ll B. Vine slips , grafted or rooted 3  C. Pineapple plants Free 0,2 D. Other 15 13 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : A. Fresh : I. From 1 June to 31 October 24 24 \ II. From 1 November to 31 May 20 17 B. Other 20  No L 330 /44 Official journal of the European Communities 9 . 12 . 85 li Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 06.04 Foliage , branches and other parts (other than flowers or buds ) of trees , shrubs , bushes and other plants, and mosses , lichens and grasses, being goods of a kind suitable for bouquets or ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : A. Reindeer moss 10 Free B. Other : I. Fresh 12 10 II . Not further prepared than dried 10 4 III . Other . 17  9 . 12 . 85 Official Journal of the European Communities No L 330 / 45 CHAPTER 7. EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Note In headings Nos 07.01 , 07.02 and 07.03 , the word "vegetables" is to be taken to include edible mushrooms , truffles , olives , capers , tomatoes , potatoes , salad beetroot , cucumbers , gherkins , marrows , pumpkins , aubergines , sweet peppers , fennel , parsley , chervil , tarragon , cress , sweet marjoram (Majorana hortensis or Origanum majorana ), horseradish and garlic . Heading No 07.04 covers all dried , dehydrated or evaporated vegetables of the kinds falling within headings Nos 07.01 to 07.03 , other than : ( a ) Dried leguminous vegetables , shelled (heading No 07.05 ); ( b ) Ground sweet peppers (heading No 09.04 ); ( c ) Flours of the dried leguminous vegetables of heading No 07.05 (heading No 11.04 ); ( d ) Flour , meal and flakes of potato (heading No 11.05 ). Additional Note The expression "cultivated mushrooms ", as used in subheading 07.01 Q 1, shall be taken to apply only to the following cultivated mushrooms of the Psalliota (Agaricus) species: hortensis, alba or dispora and subedulis . Other species , including those cultivated artificially (for example, Rhodopaxillus nudus and Polypurus tuberaster), fall within subheading 07.01 Q IV. Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 07.01 Vegetables , fresh or chilled : A. Potatoes : I. Seed potatoes (a ) . . . 10 7 || II. New potatoes : a ) From 1 January to 15 May 15  Il b) From 16 May to 30 June 21  II III . Other : l a) For the manufacture of starch ( a ) . . . 9  b ) Other . 18  B. Cabbages , cauliflowers and Brussels sprouts : 1 . Cauliflowers : l a) From 15 April to 30 November 17 subject to a min. of 2 ECU per 100 kg net ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 /46 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy (L) Conventional % 1 2 3 4 07.01 (cont'd) B. I. b) From 1 December to 14 April 12 subject to a min. of 1,40 ECU per 100 kg net  II .White cabbages and red cabbages 1 5 subject to a min. of 0,50 ECU per 100 kg net III . Other 15  \ C. Spinach 13  D. Salad vegetables , including endive and chicory: I. Cabbage lettuce: a ) From 1 April to 30 November 15 subject to a min. of 2,50 ECU per 100 kg gross b ) From 1 December to 31 March 13 subject to a min. of 1,60 ECU per 100 kg gross II . Other 13  E. Chard (or white beet) and cardoons 13  F. Leguminous vegetables , shelled or unshelled: I. Peas : \ a ) From 1 September to 31 May 12 10 b) From 1 June to 31 August 17  II . Beans (of the species Phaseolus): Il|| a) From 1 October to 30 June 13 subject to a min. of 2 ECU per 100 kg net b ) From 1 July to 30 September 17 subject to a min. of 2 ECU per 100 kg net \ III . Other 17 14 I G. Carrots , turnips, salad beetroot, salsify , celeriac , radishes and similar edibleroots : I. Celeriac (rooted celery or German celery ): \ a) From 1 May to 30 September »... 13  I b) From 1 October to 30 April 17 """"" 9. 12. 85 Official Journal of the European Communities No L 330/47 Rate of duty Heading number Description Autonomous % or levy ( L ) - Conventional % 1 2 3 4 07.01 (cont'd) G. II . Carrots and turnips III . Horse-radish (Cochlearia armoracia ) IV . Other H. Onions , shallots and garlic IJ . Leeks and other alliaceous plants ( for example , chives , Welsh onions ) .... K. Asparagus L. Artichokes M. Tomatoes : I. From 1 November to 14 May II . From 15 May to 31 October 17 17 17 12 13 16 13 11 subject to a min. of 2 ECU per 100 kg net ( a ) 18 subject to a min. of 3,50 ECU per 100 kg net ( a ) 15 12 16 N. Olives : I. For uses other than the production of oil ( b ) II . Other O. Capers P. Cucumbers and gherkins : I. Cucumbers : a ) From 1 November to 15 May b) From 16 May to 31 October II . Gherkins Q. Mushrooms and truffles : I. Cultivated mushrooms II . Chantarelles III . Flap mushrooms IV . Other R. Fennel S. Sweet peppers T. Other : I. Courgettes . . . II . Aubergines III . Other 7 7 ( L ) 7 16 ( a ) 20 ( a ) 16 16 10 10 10 12 11 16 ( a ) 16(a ) 16 20 4 7 8 10 9 07.02 Vegetables (whether or not cooked), preserved by freezing: A. Olives B. Other ... 19 19 19 18 ( a ) In certain conditions a countervailing tax is provided for in addition to the customs duty . ( b ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 /48 Official Journal of the European Communities 9 . 12 . 85 1 Rate of duty Heading number Description Autonomous % or levy ( 1 -) Conventional % 1 2 3 4 07.03 Vegetables provisionally preserved in brine , in sulphur water or in other preservative solutions , but not specially prepared for immediate consumption : A. Olives : ll I. For uses other than the production of oil ( a ) 8  li II. Other 8 - (L )  B. Capers 8 6 C. Onions 9 9 ll D. Cucumbers and gherkins 15 15 ll E. Other vegetables 12  F. Mixtures of vegetables specified above ... 15  07.04 Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder, but not further prepared : l A. Onions 20 16 B. Other 16 16 07.05 Dried leguminous vegetables, shelled , whether or not skinned or split : A. For sowing: \\ 1 . Peas ( including chick peas ) and beans (of the species Phaseolus ) 10 3,4 Il II. Lentils 7 2,1 ll III. Other 7 5,1 ll B. Other : \ || I. Peas ( including chick peas ) and beans ( of the species Phaseolus ) 10 3,3 li II. Lentils . . . 7 2 III . Other 7 5 07.06 Manioc, arrowroot, salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried , whole or sliced ; sago pith : A. Manioc , arrowroot , salep and other similar roots and tubers with high starch content , excluding sweet potatoes : ll 1 I. Fresh or dried , whole or sliced , but not further processed 6 ( L ) ( ¢ ¢). ll 11. Other , including pellets 6 ( I. ) r*r B. Other 6 (b) . ;i ) Kntry under this subheading is subject to conditions to be determined by the competent authorities , ( b ) Duty rate reduced to 3 % (suspension ) for an indefinite period. (**) To be determined . 9 . 12 . 85 No L 330 / 49Official Journal of the European Communities CHAPTER 8 EDIBLE FRUIT AND NUTS; PEEL OF MELONS OR CITRUS FRUIT Notes 1 . This Chapter does not cover inedible nuts or fruits . i 2 . The word "fresh" is to be taken to extend to goods which have been chilled . Rate of duty Heading number Autonomous Description % Conventional %or levy ( 1-) 1 2 3 4 08.01 12 20 ( a ) 9 12 2 5 5 12 20 9 8 2,3 0,1 0,1 6 08.02 13 6 4 Dates , bananas , coconuts, Brazil nuts , cashew nuts , pineapples, avocados , mangoes , guavas and mangosteens , fresh or dried , shelled or not : A. Dates B. Bananas C. Pineapples D. Avocados E. Coconuts F. Cashew nuts G. Brazil nuts H. Other Citrus fruit , fresh or dried : A. Oranges : I. Sweet oranges , fresh : a ) From 1 April to 30 April b ) From 1 May to 15 May c ) From 16 May to 15 October d ) From 16 October to 31 March II . Other : a ) From 1 April to 15 October b ) From 16 October to 31 March B. Mandarins ( including tangerines and satsumas); Clementines , wiikings and other similar citrus hybrids : I. Clementines II . Other C. Lemons D. Grapefruit E. Other ... Figs , fresh or dried : A. Fresh B. Dried  15 ( b ) 15 ( b ) 15 ( b ) 20 ( b ) 1515 20 20 ( b ) 20 ( b ) 8 ( b ) 12 16 3 08.03 7 10 ( a ) Duty exemption granted in the Federal Republic of Germany within the limits of a tariff quota . ( b ) In certain conditions a countervailing tax is provided for in addition to the customs duty . No L 330 / 50 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 08.04 Grapes, fresh or dried : A. Fresh : I. Table grapes : a ) From 1 November to 14 July : 1 . Of the variety Emperor (Vitis vinifera c.v .) from 1 December to 31 January ( a ) . . 2 . Other b ) From 15 July to 31 October II . Other : a ) From 1 November to 14 July . b ) From 15 July to 31 October B. Dried : I. In immediate containers of a net capacity of 15 kg or less : a ) Currants b ) Other II . Other : a ) Currants b ) Other 18 (b ) 18 (b ) 22 ( b ) 18 ( b ) 22 ( b ) 9(b) 9(b) 9(b) 9(b) 10 3 3 6,9 6,9 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried , shelled or not: A. Almonds : I. Bitter II . Other B. Walnuts C. Chestnuts D. Pistachios E. Pecans F. Areca (or betel ) and cola G. Other Free 7 8 7 2 4 3 4 Free 7 8 3 1,5 08.06 Apples , pears and quinces, fresh : A. Apples : I. Cider apples , in bulk , from 16 September to 15 December II . Other : a ) From 1 August to 31 December b ) From 1 January to 31 March 10 subject to a min. of 0,50 ECU per 100 kg net 14 subject to a min. of 2,40 ECU per 100 kg net ( b ) 10 subject to a min. of 2,30 ECU per 100 kg net (b) 9 subject to a min. of 0,45 ECU per 100 kg net 14 subject to a min. of 2,40 ECU per 100 kg net 8 subject to a min. of 2 ECU per 100 kg net ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b) In certain conditions a countervailing tax is provided for in addition to the customs duty . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 51 Rate of duty Heading number Description Autonomous % or levy ( I. ) Conventional % 1 2 3 4 08.06 (cont'd) A. II . c ) From 1 April to 31 July B. Pears : 8 subject to a min. of 1,40 ECU per 100 kg net ( a ) 6 subject to a min. of 1,40 ECU per 100 kg net I. Perry pears , in bulk , from 1 August to 31 December 13 subject to a min. of 2 ECU per 100 kg net 9 subject to a min. of 0,45 ECU per 100 kg net II . Other : a ) From 1 January to 31 March 10 subject to a min. of 1,50 ECU per 100 kg net ( a ) 10 subject to a min. of 1,50 ECU per 100 kg net b ) From 1 April to 15 July 10 subject to a min. of 2 ECU per 100 kg net ( a ) 5 subject to a min. of 1,75 ECU per 100 kg net c ) From 16 July to 31 July 10 subject to a min. of 1,50 ECU per 100 kg net ( a ) 10 subject to a min. of 1,50 ECU per 100 kg net d ) From 1 August to 31 December 13 subject to a min. of 2 ECU per 1 00 kg net ( a ) 13 subject to a min. of 2 ECU per 100 kg net C. Quinces 9 08.07 Stone fruit , fresh : A. Apricots 25  li B. Peaches , including nectarines 22 ( a )  C. Cherries : I. From 1 May to 15 July 15 subject to a min. of 3 ECU per 100 kg net ( a ) II . From 16 July to 30 April 15 ( a ) 15 ( a ) In certain conditions a countervailing tax is provided for in addition to the customs duty . No L 330 / 52 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy ( I. ) Conventional % 1 2 3 4 08.07 (cont'd) D. Plums : I. From 1 July to 30 September II . From 1 October to 30 June 15 subject to a min. of 3 ECU per 100 kg net ( a ) 10 { a ) 8 E. Other 15  08.08 Berries , fresh : A. Strawberries : I. From 1 May to 31 July 16 subject to a min. of 3 ECU per 100 kg net ( a ) II . From 1 August to 30 April " 16 14 B. Cowberries , foxberries or mountain cranberries ( fruit of the species Vaccinium vitis idaea ) 9 Free C. Fruit of the species Vaccinium myrtillus 9 4 li D. Raspberries , black currants and red currants 12 11 Il E. Papaws 12 ( b ) 6 Il F. Other : \\ I. Fruit of the species Vaccinium macrocarpum and Vaccinium corymbosum 12 4 II . Other 12  08.09 Other fruit , fresh 11  08.10 Fruit (whether or not cooked ), preserved by freezing, not containing added sugar: A. Strawberries , raspberries and black currants 20 18 B. Red currants , fruit of the species Vaccinium myrtillus , blackberries ( brambleberries ), mulberries and cloudberries 20 15 II C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium . . 20 4,1 || D. Other 20 18 08.11 Fruit provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption : A. Apricots B. Oranges 16 16  Il C. Papaws 11 5,5 D. Fruit of the species Vaccinium myrtillus 11 8 E. Other 1 1  ( a ) In certain conditions a countervailing tax is provided (or in addition to the customs duty . (^&gt;) Duty rate reduced to 3 % (suspension ) for an indefinite period . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 53 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional O/ /O 1 2 3 4 08.12 Fruit , dried , other than that falling within heading No 08.01 , 08,02 , 08.03 , 08.04 or 08.05 : 9 7A. Apricots I B. Peaches , including nectarines 9 7 I C. Prunes 18 12 D , Apples and pears 10 8 E. Papaws . 3 4 l F. Fruit salads :I. Not containing prunes 9 8 II . Containing prunes 12 12 I G. Other . 8 6 08.13 Peel of melons and citrus fruit, fresh , frozen , dried , or provisionally preserved in brine, in sulphur water or in other preservative solutions 2 No L 330 / 54 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 9 COFFEE, TEA, MATE AND SPICES Notes i 1 . Mixtures of the products of headings Nos 09.04 to 09.10 are to be classified as follows : ( a ) Mixtures of two or more of the products falling within the same heading are to be classified in that heading and, if that heading contains subheadings, under the subheading applicable to the constituent bearing the highest rate of duty (*), this rate being chargeable on the whole mixture; ( b ) Mixtures of two or more of the products falling within different headings are to be classified under heading No 09.10 . The addition of other substances to the products of headings Nos 09.04 to 09.10 (or to be mixtures referred to in paragraph (a ) or ( b ) above) shall not affect their classification provided that the resulting mixtures retain the essential character of the goods falling in those headings . Otherwise such mixtures are not classified in this Chapter ; those constituting mixed condiments or mixed seasonings are classified in heading No 21.04 . 2 . This Chapter does not cover: ( a ) Sweet peppers , unground (Chapter 7); or ( b ) Cubed pepper (Piper cubeba) and other products of heading No 12.07 . (*) Determination of the "highest rate of duty" is to be made solely in accordance with the provisions of paragraph 1 of General Rule B of Section I of the Preliminary Provisions . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 09.01 Coffee, whether or not roasted or freed of caffeine ; coffee husks and skins; coffee substitutes containing coffee in any proportion : A. Coffee; I. Unroasted: a) Not freed of caffeine 12 5,1 b) Freed of caffeine 21 13 II . Roasted : a ) Not freed of caffeine 25 15 b ) Freed of caffeine 30 18,1 B. Husks and skins 21 13 C. Coffee substitutes containing coffee in any proportion 30 18 09.02 Tea: \\ A. In immediate packings of a net capacity not exceeding 3 kg 23 5,7 B. Other 10,8 Free 9 . 12 . 85 No L 330 / 55Official Journal of the European Communities Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional O//O 1 2 3 4 09.03 Mate 25 2,6 09.04 Free 10 Free 10 Free Free 20 2,2 Free ' 10 25 25 12 13,2 09.05 11,5 11,6 Pepper of the genus "Piper"; pimento of the genus "Capsicum" or the genus "Pimenta": A. Neither crushed nor ground : I. Pepper : a ) For the industrial manufacture of essential oils or resinoids ( a ) . . . . b ) Other II . Pimento : a) Of the genus "Capsicum", for the manufacture of capsicin or Capsicum oleoresin dyes ( a ) b ) For the industrial manufacture of essential oils or resinoids ( a ) . . . . c ) Other B. Crushed or ground : I. Pimento of the genus "Capsicum" II . Other Vanilla . . . Cinnamon and cinnamon-tree flowers : A. Ground # B. Other . . . . Cloves (whole fruit, cloves and stems) Nutmeg, mace and cardamoms: A. Neither crushed nor ground : I. For the industrial manufacture of essential oils or resinoids (a ) II . Other: a ) Nutmeg b ) Other B. Crushed or ground : I. Nutmeg 09.06 25 20 13,6 8,4 09.07 15 15 09.08 Free 2,9 10,2 0,1 15 20 25 25 25 - II . MacÃ © 12,9 8,1 FreeIII . Cardamoms ( a ) Entry under this subheading is subject to conditions to-be determined by .the competent authorities . No L 330 / 56 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional %or levy ( L ) 1 2 3 4 09.09 5 23 Seeds of anise , badian , fennel , coriander, cumin , caraway and juniper: A. Neither crushed nor ground : I. Aniseed II . Badian seed III . Seeds of fennel , coriander , cumin , caraway and juniper : a ) For the industrial manufacture of essential oils or resinoids ( a ) b ) Other : 1 . Coriander seed 2 . Other Free Free5 5 26 10 10 B. Crushed or ground : I. Badian seed . . . II . Coriander seed . III . Other Free 10,2 09.10 Thyme, saffron and bay leaves ; other spices : A. Thyme : I. Neither crushed nor ground : a ) Wild thyme (Thymus serpyllum) b ) Other II . Crushed or ground Free 14 17 14B. Bay leaves C. Saffron : I. Neither crushed nor ground II . Crushed or ground ...... 16 19 D. Ginger . . E. Turmeric (curcuma); fenugreek seed Free Free ( b ) ( b ) F. Other spices , including the mixtures referred to in Note 1 ( b ) to this Chapter : I. Neither crushed nor ground II . Crushed or ground : a ) Curry powder and paste b) Other 20 25 25 20 0,2 25 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) See Annex . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 57 CHAPTER 10 CEREALS Note This Chapter only covers those grains which have been neither hulled nor otherwise worked . However , rice , husked , milled , polished, glazed , parboiled , converted or broken remains classified in heading No 10.06 . Additional Notes 1 . The term "durum wheat", as used in subheading 10.01 B II, shall be taken to mean wheat of the "triticum durum" species and the hybrids derived from the interspecific crossing of "triticum durum" with the same number of chromosomes as that species . Durum wheat thus defined must be of a colour ranging from amber-yellow to brown and show a translucent horn-like vitreous fracture. 2 . The following terms shall have the meanings hereunder assigned to them: (a) "Round grain rice" (10.06 B I a) 1 , B I b) 1 , B II a) 1 and B II b) 1 ): rice, the grains of which are of a length not exceeding 5,2 mm and of a length/width ratio of less than 2; (b) "Long grain rice" (10.06 B I a) 2, B I b) 2, B II a) 2 and B II b) 2): rice, the grains of which are of a length exceeding 5,2 mm; (c) "Paddy rice" (10.06 B I a)): rice which has retained its husk after threshing; (d) "Husked rice" (10.06 B I b)): paddy rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions "brown rice ", "cargo rice ", "loonzain " and "riso sbramato "; (e) "Semi-milled rice" (10.06 B II a)): paddy rice from which the husk, part of the germ, and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed; (f) "Wholly milled rice" (10.06 B II b)): rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or semi-long grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10 % of the grains; (g) "Broken rice" (10.06 B III): grain fragments the length of which does not exceed three-quarters of the average length of the whole grain. 3 . Levies applicable to mixtures of cereals : A. The levy applicable to mixtures composed of two of the cereals falling within headings Nos 10.01 to 10.05 and 10.07 shall be that applicable: (a) to the component cereal predominating by weight, when that cereal represents at least 90 % of the weight of the mixture; (b) to the component cereal liable to the higher levy, when neither of the two component cereals represents at least 90 % of the weight of the mixture. B. Where a mixture is composed of more than two of the cereals falling within headings Nos 10.01 to 10.05 and 10.07, and where several cereals each represent more than 10 % of the weight of the mixture, the levy No L 330 / 58 Official Journal of the European Communities 9 . 12 . 85 applicable to the mixture shall be the highest of the levies applicable to such cereals, even when the amount of the levy is the same for two or more of the cereals . Where a single cereal represents more than 10 % of the weight of the mixture, the levy to be applied shall be that applicable to such cereal. C. The levy applicable to mixtures composed of the cereals falling within headings Nos 10.01 to 10.05 and 10.07 and not governed by the above rules shall be the higher or highest of the levies applicable to the cereals composing the mixture concerned, even when the amount of the levy is the same for two or more of the cereals . D. The levy applicable to mixtures composed of one or more of the cereals falling within headings Nos 10.01 to 10.05 and 10.07 and of one or more of the products falling within subheading 10.06 B shall be that applicable to the component cereal or product liable to the higher or highest levy. E. The levy applicable to mixtures composed of rice of subheading 10.06 B classifiable under several different processing groups or stages, or of rice classifiable under one or more different processing groups or stages and of broken rice, shall be that applicable: (a) to the component predominating by weight, when that component represents at least 90 % of the weight of the mixture; (b) to the component liable to the higher or highest levy, when no component represents at least 90 % of the weight of the mixture. F. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. Rate of duty Heading number Description Autonomous o//o or levy (L ) Conventional % 1 2 3 4 10.01 20 10.02 20 (L ) 20 (L ) 16-(L ) 13 (L ) 13 (L ) 10.03 Wheat and meslin (mixed wheat and rye): A. Spelt for sowing ( a ) B. Other : I. Common wheat, and meslin II . Durum wheat Rye Barley Oats Maize: A. Hybrids for sowing (a ): I. Double hybrids and top cross hybrids II . Three-cross hybrids III . Simple hybrids IV . Other B. Other 10.04 10.05 6 ,7 4 4,4 4 Free ( b ) Free (b ) Free (b ) Free ( b ) 9(L ) ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) In addition to the customs duty , the application of a countervailing tax is provided for under certain conditions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 59 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 10.06 Rice: A. For sowing ( a ) B. Other: 12  I. Paddy rice; husked rice: a) Paddy rice : || 1 . Round grain 2 . Long grain 12 (L ) 12 (L )  Il b) Husked rice : 1 . ' Round grain 2 . Long grain 12 (L ) 12 (L )  || II . Semi-milled or wholly milled rice : II \\ a) Semi-milled rice : 1 . Round grain 2 . Long grain 16 (L ) 16 (L )  || b ) Wholly milled rice : I 1 . Round grain 2 . Long grain 16 (L) 16 (L ) III . Broken rice 16 (L )  10.07 Buckwheat, millet, canary seed and grain sorghum; other cereals : ll A. Buckwheat 10 (L)  B. Millet C. Grain sorghum 8(L) 8 (L )  ll D. Other: ll I. Triticale 8(L)  II . Other 8 (L )  ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities, No L 330 / 60 Official journal of the European Communities 9 . 12 . 85 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY; MALT AND STARCHES; GLUTEN; INULIN Notes 1 . This Chapter does not cover : ( a ) Roasted malt put up as coffee substitutes (heading No 09.01 or 21.02); ( b ) Flours and meal prepared for use as infant food or for dietetic or culinary purposes of heading No 19.02 ; ( c) Corn flakes and other products falling within heading No 19.05 ; ( d ) Pharmaceutical products (Chapter 30 ); or (e ) Starches having the character of perfumery or cosmetic or toilet preparations falling within heading No 33.06 . 2 . A, Products from the milling of the cereals listed in the table below fall within this Chapter if they have , by weight on the dry product : ( a ) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column 2 ; and (b ) an ash content ( after deduction of any added minerals ) not exceeding that indicated in column 3 . Otherwise , they fall to be classified in heading No 23.02 . However, germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02 . B. Products falling within this Chapter under the above provisions shall be classified in heading No 11.01 (cereal flours ) if the percentage passing through a silk gauze or man-made textile sieve with the aperture indicated in column 4 or 5 is not less , by weight , than that shown against the cereal concerned . Otherwise , they fall to be classified in heading No 11.02 . Cereal Starch content Ash content Rate of passage through a sieve with an aperture of 315 micrometres 500 micrometres ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) Wheat and rye 45 % 2,5 % 80 %  Barley 45 % 3 % 80 %  Oats 45 % 5 % 80 %  Maize and sorghum 45 % 2 % - 90 % Rice 45 % 1,6 % 80 %  Buckwheat 45 % 4 % 80 %  Other cereals 45 % 2 % 50 %  Additional Notes 1 . For the purposes of subheading 11.02 A, the expression "cereal groats and cereal meal" means products obtained by the fragmentation of cereal grains, of which: (a) in the case of maize products, at least 95 % by weight passes through a silk gauze or man-made textile sieve with an aperture of 2 mm; (b) in the case of other cereal products, at least 95 % by weight passes through a silk gauze or man-made textile sieve with an aperture of 1,25 mm. 9 . 12 . 85 Official Journal of the European Communities No L 330 / 61 2 . Products from the milling of the cereals of this Chapter which have been pelletised either directly by compression or by the addition of a binder in a proportion of up to 3 % by weight are to be classified in subheading 11.02 F. 3 . In accordance with Regulation (EEC) No 3324/80, the import duty applicable to mixtures falling within this Chapter shall be calculated as follows: (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 11.01 Cereal flours: || A. Wheat or meslin flour 30 (L ) ( a )  li B. Rye flour 8 (L ) .  C. Barley flour . . . . 8 (L )  D. Oat flour 8 (L )  II E. Maize flour: I. Of a fat content not exceeding 1 ,5 % by weight 8(L)  II II . Other 8(L)  F. Rice flour 14 (L )  G. Other . 8 (L ) 11.02 Cereal groats and cereal meal; other worked cereal grains (for example,, rolled , flaked, polished , pearled or kibbled but not further prepared), except rice falling within heading No 10.06; germ of cereals, whole, rolled, flaked or ground: A. Cereal groats and cereal meal : I. Wheat : \\ a ) Durum wheat 30 (L )  b) Common wheat 30 (L )  li II . Rye 25 (L )  II III . Barley 23 (L )  li IV . Oats 23 (L )  V. Maize: \ a ) Of a fat content not exceeding 1,5 % by weight : \ 1 . For the brewing industry (b ) 23 (L )  2.Other ......... ...... .............. 23 (L )  . b ) Other 23 (L )  VI . Rice ... . . 23 (L )  VII . Other 23 (L )  ( a ) The autonomous duty for! flour of meslin (mixed wheat and rye) is 13 % . (b ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 / 62 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Autonomous Description % Conventional 0//Oor levy (L ) 1 2 3 4 11.02 (cont 'd) B. Hulled grains (shelled or husked), whether or not sliced or kibbled : I. Barley and oats : a ) Hulled (shelled or husked): 1 . Barley 2 . Oats : aa) Clipped oats bb ) Other b ) Hulled and sliced or kibbled ("Griitze" or "grutten"): 23 (L ) 23 (L ) 23 (L ) 23 (L ) 23 (L ) 30 (L ) 25 (L ) 23 (L ) 23 ( L ) 30 ( L ) 25 (L ) 23 (L ) 23 (L ) 23 (L ) 23 (L ) 1 . Barley . . 2 . Oats II . Other cereals : a ) Wheat b ) Rye c ) Maize d ) Other C. Pearled grains: I. Wheat II . Rye III . Barley IV . Oats V. Maize VI . Other D. Grains not otherwise worked than kibbled : I. Wheat , II . Rye ... ... III . Barley . IV . Oats V. Maize VI . Other E. Rolled grains ; flaked grains : I. Barley and oats : a ) Rolled : 1 . Barley 2 . Oats b ) Flaked : 1 . Barley 2 . Oats II . Other cereals : a) Wheat b ) Rye ¢ 30 (L ) .25 (L ) 23 (L ) 23 (L ) 23 (L ) 23 ( L ) 23 (L ) 23 (L ) 28 (L ) 28 (L ) 30 {L ) 25 ( L ) 9 . 12 . 85 Official Journal of the European Communities No L 330 / 63 l Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 11.02 (cont'd) E. II . c ) Maize d ) Other : 23 (L )  1 . Flaked rice 23 (L )  2 . Other 23 (L )  Il F. Pellets : I Il I. Wheat 30 (L )  II II . Rye 25 (L )  III . Barley 23 (L )  Il IV . Oats . . 23 (L )  I.! V. Maize ... 23 (L )  Il VI . Rice 23 (L )  Il VII . Other : 23 (L )  II G. Germ of cereals , whole , rolled , flaked or ground : II I. Wheat 30 (L )  II . Other 30 ( L )  [ 11.03 ]I 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06: || A. Flour of the dried leguminous vegetables falling within heading No 07.05 . 12 (a ) Il B. Flour of the fruits falling within any heading in Chapter 8 : Il I. Of bananas 17 17 Il II . Other 13  C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured (b ) 28 (L ) Il II . Other : \ Il a ) For the manufacture of starches ( b ) ... 28 (L)  b ) Other .. 28 (L )  11.05 Flour, meal and flakes of potato 19  [ 11.06]I 11.07 Malt , roasted or not: A. Unroasted : I. Obtained from wheat : II a ) In the form of flour 20 (L )  b ) Other 20 (L ) ( a ) See Annex . ( b ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 / 64 Official Journal of the European Communities 9 . 12 . 85 Heading number Description Rate of duty Autonomous % or levy (L ) Conventional % 1 2 3 4 11.07 (cont'd) A. II . Other : a ) In the form of flour 20 (L ) || b ) Other 20 (L)  B. Roasted 20 (L )  11.08 Starches ; inulin: A. Starches: I. Maize starch 27 (L ) _ II . Rice starch 25 (L )  III . Wheat starch 28 (L )  li IV . Potato starch 25 (L )  V. Other 28 (L )  11.09 B. Inulin Wheat gluten, whether or not dried 30 27 (L )  9 . 12 . 85 Official Journal of the European Communities No L 330 / 65 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT; MISCELLANEOUS GRAINS, SEEDS AND FRUIT; INDUSTRIAL AND MEDICAL PLANTS; STRAW AND FODDER Notes IV Heading No 12.01 is to be taken to apply , inter alia, to ground-nuts , soya beans , mustard seeds , oil poppy seeds , poppy seeds and copra . It is to be taken not to apply to coconuts or other products of heading No 08.01 or to olives (Chapter 7 or Chapter 20 ). 2 . For the purposes of heading No 12.03 , beet seeds , grass and other herbage seeds , seeds of ornamental flowers , vegetable seeds , seeds of forest trees , seeds of fruit trees , seeds of vetches (other than those of the species Vicia faba) and of lupines are to be regarded as seeds of a kind used for sowing . Heading No 12.03 is , however , to be taken not to apply to the following even if for sowing : ( a ) Leguminous vegetables (Chapter 7 ); ( b ) Spices and other products of Chapter 9 ; ( c) Cereals (Chapter 10); or (d ) Products falling within heading No 12.01 or 12.07 . 3 . Heading No 12.07 is to be taken to apply , inter alia, to the following plants or parts thereof: basil , borage , hyssop , all species of mint , rosemary , rue , sage and wormwood . Heading No 12.07 is , however , to be taken not to apply to : ( a ) Oil seeds and oleaginous fruit (heading No 12.01 ); ( b ) Medicaments falling within Chapter 30 ; ( c ) Perfumery or toilet preparations falling within Chapter 33 ; or (d ) Desinfectants , insecticides , fungicides , herbicides or similar products falling within heading No 38.11 . ll Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 12.01 Oil seeds and oleaginous fruit , whole or broken: II A. For sowing (a ) Free (b ) li B. Other Free ( c ) (**) 12.02 Flours or meals of oil seeds or oleaginous fruit , non-defatted (excluding mustard flour): Il A. Of soya beans 10 (c ) (. ») B. Other Free (c) '  12.03 Seeds, fruit and spores , of a kind used for sowing: ll A. Beet seeds 15 13 B. Forest-tree seeds 10 Free (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b) See Annex . (c ) In certain conditions , the collection of a compensatory amount is provided for in addition to customs duty . (*'") To be determined . No L 330 / 66 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy ( I. ) - Conventional % 1 2 3 4 12.03 (cont 'd) C. Seeds of fodder plants : I. Meadow fescue ( Festuca pratensis ) seed ; vetch seed ; seeds of the genus Poa (Poa palustris , Poa trivialis , Poa pratensis ); rye grass ( Lolium perenne , Lolium multiflorum ); timothy grass ( Phleum : pra tense ); red fescue (Festuca rubra); cocksfoot grass (Dactylis glomerata ); bent grass (Agrostis ) II . Clover (Trifolium spp) III . Other D. Flower seeds ; kohlrabi seeds ( Brassica oleracea , caulorapa and gongylodes varieties ) ... E. Other 10 10 10 10 10 4,4 4,2 5,1 6 7,4 12.04 Sugar beet, whole or sliced , fresh , dried or powdered ; sugar cane : A. Sugar beet : I. Fresh II . Dried or powdered B. Sugar cane 12 ( 1 .) 12 ( L ) Free ( I. ) [ 12.05 ] 12.06 Hop cones and lupulin 12 9 12.07 Plants and parts ( including seeds and fruit ) of trees , bushes , shrubs or other plants , being goods of a kind used primarily in perfumery , in pharmacy , or for insecticidal , fungicidal or similar purposes , fresh or dried , whole , cut , crushed , ground or powdered : A. Pyrethrum ( flowers , leaves , stems , peel and roots ) . . B. Liquorice roots C. Tonquin beans D. Other 3 2 3 Free 3 8 0,2 12.08 4,2 Chicory roots , fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried , whether or not kibbled or ground , but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading: A. Chicory roots B. Locust beans C. Locust bean seeds : I. Not decorticated , crushed or ground II . Other D. Apricot , peach and plum stones , and kernels thereof E. Other ... 2 8 2 9 5 4 0-1*7Free 9 . 12 . 85 Official Journal of the European Communities No L 330 / 67 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 12.09 Cereal straw and husks, unprepared, or chopped but not otherwise prepared . . Free Free 12.10 Mangolds, swedes, fodder roots; hay, lucerne, clover, sainfoin, forage kale, lupines, vetches and similar forage products: \ \\ A. Mangolds , swedes and other fodder roots 9  B. Other Free (. ¦) (**) To be determined . No L 330 / 68 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 13 LACS; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note Heading No 13.03 is to be taken to apply , inter alia, to liquorice extract and extract of pyrethrum , extract of hops , extract of aloes and opium . The heading is to be taken not to apply to : ( a ) Liquorice extract containing more than 10 % by weight of sucrose or when put up as confectionery ( heading No 17.04 ); (b ) Malt extract (heading No 19.02); (c ) Extracts of coffee , tea or mate (heading No 21.02); (d ) Alcoholic saps and extracts constituting beverages , and compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages (Chapter 22); (e ) Camphor, glycyrrhizin and other products of headings Nos 29.13 and 29.41 ; ( f) Medicaments falling within heading No 30.03 or blood-grouping reagents (heading No 30.05 ); ( g) Tanning or dyeing extracts (heading No 32.01 or 32.04 ); ( h ) Essential oils , concretes , absolutes and resinoids (heading No 33.01 ) or aqueous distillates and aqueous solutions of essential oils (heading No 33.06 ); or ( ij ) Natural rubber , balata , gutta-percha or similar natural gums (heading No 40.01 ). - Rate of duty Heading number Description / Autonomous % or levy ( L ) Conventional % 1 2 3 4 [ 13.01 ] 13.02 Shellac, seed lac, slick lac and other lacs; natural gums , resins, gum-resins and balsams:' Il A. Conifer resins . . . 2 0,5 B. Other Free Free 13.03 Vegetable saps and extracts; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : A. Vegetable saps and extracts : I. Opium Free Free II . Aloes and manna Free Free 9 . 12 . 85 Official Journal of the European Communities No L 330 / 69 \\ Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 13.03 (cont'd) A. III . Of quassia amara IV. Of liquorice 3 10 1,5 . 5 V. Of pyrethrum and of the roots of plants containing rotenone 5 5 VI . Of hops 6 5,4 VII . Intermixtures of vegetable extracts , for the manufacture of beverages or of food preparations 10 5 VIII . Other \ II a ) Medicinal 6 2,5 || b ) Other Free Free B. Pectic substances , pectinates and pectates : I. Dry 24 ( a ) II . Other 14  C. Agar-agar and other mucilages and thickeners , derived from vegetable products : I. Agar-agar 4 2,5 II . Mucilages and thickeners extracted from locust beans or locust bean seeds 6 3 III . Other Free 0,1 ( a ) See Annex . No L 330 / 70 Official Journal of the European Communities 9. 12 . 85 CHAPTER 14 VEGETABLE PLAITING MATERIALS; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover the following products which are to be classified in Section XI : vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles , however prepared , or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials . 2 . Heading No 14.01 is to be taken to apply, inter alia, to split osier , reeds , bamboos and the like , to rattan cores and to drawn or split rattans . The heading is to be taken not to apply to chipwood (heading No 44.09). 3 . Heading No 14.02 is to be taken not to apply to wood wool (heading No 44.12). 4 . Heading No 14.03 is to be taken not to apply to prepared knots or tufts for broom or brush making (heading No 96.01 ). Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 14.01 Vegetable materials of a kind used primarily for plaiting (for example, cereal straw, cleaned, bleached or dyed , osier, reeds, rushes, rattans, bamboos, raffia and lime bark): A. Osier : I. Not peeled , split or otherwise prepared Free Free II . Other 3 2 B. Cereal straw, cleaned , bleached or dyed 2 1 C. Other Free ( a ) 14.02 Vegetable materials, whether or not put up on a layer or between two layers of other material , of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass) . Free ( a ) Vegetable materials of a kind used primarily in brushes or in brooms (for example , sorgho , piassava , couch-grass and istle), whether or not in bundles or 14.03 Free Freehanks [ 14.04] 14.05 Vegetable products not elsewhere specified or included Free ( a ) ( a ) See Annex . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 71 SECTION III ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS; PREPARED EDIBLE FATS; ANIMAL AND VEGETABLE WAXES CHAPTER 15 ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS; PREPARED EDIBLE FATS; ANIMAL AND VEGETABLE WAXES Notes 1 . This Chapter does not cover : ( a ) Pig fat or poultry fat of heading No 02.05 ; ( b ) Cocoa butter (fat or oil ) ( heading No 18.04); (c) Greaves (heading No 23.01 ) and residues of heading No 23.04 ; (d ) Fatty acids in an isolated state , prepared waxes , medicaments , paints , varnishes^ soap , perfumery , cosmetic or toilet preparations, sulphonated oils or other goods falling within any heading in Section VI ; or (e ) Factice derived from oils (heading No 40.02). 2 . Soapstocks , oil foots and dregs , stearin , wool grease and glycerol residues are to be taken to fall in heading No 15.17 . Additional Notes 1 . For the purposes of subheading 15.07 D: A. Fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as "crude" if they have undergone no other processing than:  decantation within the normal time limits;  centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such , as gravity, pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process); B. Fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as "crude" when they cannot be distinguished, by their colour, odour or taste, nor by recognised special analytical properties, from vegetable oils and fats obtained by pressure; C. The expression "crude oils " shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 2 . A. For the purposes of subheading 15.07 A, "olive oil" means oil derived solely from the treatment of olives, excluding re-esterified olive oil and mixtures of olive oil with other oils . B. "Untreated olive oil" means oil with characteristics as defined in Sections I, II and III below. I. For the purposes of subheading 15.07 A I a), "virgin olive oil" means natural olive oil obtained exclusively by mechanical processes, including pressure (but does not include mixtures with olive oil obtained otherwise), having the following characteristics: (a) a free fatty acid content, expressed as oleic acid, not greater than 3,3 %; (b) a K2 70 extinction coefficient (absorption under a thickness of 1 cm of solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane) at a wavelength of 270 nm) not higher than 0,25 and, after treatment of the sample of oil with activated alumina, not higher than 0,11 ; (c) an extinction coefficient variation, in the 270 nm region, not higher than 0,01 . This variation is defined by: A K = Km 0,5 (Km_4 + Km+4) where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region and Km_4 and Km + 4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of K ; No L 330 / 72 Official Journal of the European Communities 9 . 12 . 85 (d) negative Bellier and modified Vizern reactions; (e) a negative soap test; (f) such a taste that it is suitable in that state for immediate consumption. II. For the purposes of subheading 15.07 A I b), "virgin lampante oil ", whatever its acidity, means olive oil:  either having the following characteristics: (a) a K270 extinction coefficient higher than 0,25 and, after treatment of the sample with activated alumina, not higher than 0,11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3,3 % may have, after passage through activated alumina, a K270 extinction coefficient higher than 0,11 . If so, after neutralisation and decolourisation in the laboratory, they must have the following characteristics:  a Kz70 extinction coefficient not higher than 1,10;  an extinction coefficient variation, in the 270 nm region, higher than 0,01 but not higher than 0,16; (b) negative Bellier and modified Vizern reactions; (c) negative soap test;  or having the characteristics under I {a), (b), (c), (d), and (e), but a taste which renders it unsuitable in that state for immediate consumption . III. Subheading 15.07 Ale) covers oils, especially, oils from "olive residues ", having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, higher than 3 %; (b) positive Bellier and/or modified Vizern reactions; (c) a negative soap test. C. Subheading 15.07 All a) covers olive oil obtained by the treatment of olive oils falling within subheading 15.07 A I a) or 15.07 A I b), whether or not blended with virgin olive oil, having the following characteristics : (a) a free fatty acid content expressed as oleic acid, not exceeding 3 %; (b)  a positive soap test, or a K270 extinction coefficient higher than 0,25 but not higher than 1,10 and, after treatment of the sample of oil with activated alumina, higher than 0,11 , and  an extinction coefficient variation, in the 270 nm region, higher than 0,01 but not higher than 0,16 . This variation is defined by: A K = Km-0,5 (Km^4 + Km+4) where Km is the extinction coefficient at the wavelength of maximum absorption curve in the 270 nm region and Km_4 and Km+4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km; (c) negative Bellier and modified Vizern reactions. 3 . Subheading 15.17 B I does not cover: (a) residues resulting from the treatment offatty substances containing oil having an iodine index, determined by the Wijs method, without catalyst, lower than 70 or higher than 100; (b) residues resulting from the treatment offatty substances containing oil having an iodine index not lower than 70 or higher than 100, of which the peak area representing the retention volume of ^-sitosterol, determined in accordance with the provisions in Annex VIII to the Regulation mentioned in Additional Note 4 below, is less than 93 % of the total sterol peak areas, 4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 1058/77. 9 . 12 . 85 Official Journal of the European Communities No L 330 / 73 Rate of duty Heading number Description Autonomous % Conventional "/ »or levy ( 1 .) 1 2 3 4 15.01 15.02 15.03 Lard , other pig fat and poultry fat , rendered or solvent-extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption ( a ) 11 . Other B. Poultry fat Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent-extracted fats ( including "premier jus") obtained from those unrendered fats : A. For industrial uses other than the manufacture of foodstuffs for human consumption ( a ) B. Other : I. Unrendered fats «f bovine cattle ; rendered or solvent-extracted fats ( including "premier jus") obtained from those fats II . Unrendered fats of sheep or goats ; rendered or solvent-extracted fats ( including "premier jus") obtained from those fats Lard stearin , oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : A. Lard stearin and oleostearin : I. For industrial uses ( a ) II . Other B. Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption ( a ) C. Other Fats and oils , of fish and marine mammals , whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram II . Other B. Whale oil and oils of other cetaceans C. Other Wool grease and fatty substances derived therefrom ( including lanolin): A. Wool grease , crude B. Other . Other animal oils and fats ( including neat's-foot oil and fats from bones or waste ) Fixed vegetable oils , fluid or solid , crude , refined or purified : A. Olive oil : I. Untreated : a ) Virgin olive oil b ) Virgin lampante olive oil c ) Other 4 ( L ) 20 ( L ) 18 ( L ) 2 10 10 Free 8 12 12 6 ( b ) Free ( b ) 2 ( b ) Free ( b ) 6 10 4 20 ( L ) 20 ( L ) ... 20 ( L ) 3 18 0,2 3,9 5 Free 8 4 io ( ¢ ¢) ( ¦.) (. ¦, (**) 5 4,1 2 15.04 15.05 15.06 15.07 ( a ) tntry under this subheading is subject to conditions to be determined by the competent authorities. ( b ) In certain conditions , the collection of a -compensatory amount is provided for in addition to the customs duty . (**) To be determined . No L 330 / 74 Official Journal of the European Communities 9 . 12 . 85 Rate of duty AutonomousHeading number Description % Conventional or levy (L ) % 1 2 3 4 15.07 (cont 'd) 20 (L ) 20 (L ) 3(a ) ( b ) Free (a ) 8(a ) Free 8 (, ¦) r *) (**) 5(a) 5(a) 5(a) 8(a ) 8(a ) A. II . Other : a ) Obtained by processing oils falling within subheading 15.07 A I a ) or 15.07 Alb), whether or not blended with virgin olive oil ... b ) Other B. China-wood and oiticica oils ; myrtle wax and Japan wax C. Castor oil : I. For the production of aminoundecanoic acid for use in the manufacture of synthetic textile fibres or of artificial plastic materials ( c ) II . Other D. Other oils : I. For technical or industrial uses other than the manufacture of foodstuffs for human consumption (c): a) Crude: 1 . Palm oil . 2 . Tobacco-seed oil 3 . Other b ) Other : 1 . Tobacco-seed oil 2 . Other II . Other : a) Palm oil : 1 . Crude 2 . Other b ) Other: 1 . Solid , in immediate packings of a net capacity of 1 kg or less . . 2 . Solid , other; fluid : aa ) Crude bb)Other Animal and vegetable oils , boiled, oxidised , dehydrated, sulphurised, blown or polymerised by heat in vacuum or in inert gas, or otherwise modified \ (") , » ¦) (**) (**) 9(a) 14(a ) 20 ( a ) 10 ( a) 15 ( a ) ( ¦.) ( ¦.) 15.08 15 12,2 [15.09 15.10 Fatty acids; acid oils from refining; fatty alcohols : A. Stearic acid B. Oleic acid C. Other fatty acids ; acid oils from refining D. Fatty alcohols 12 10 8 13 7,4 7 4,6 6 ( a ) In certain conditions , the collection of a compensatory amount is provided for in addition to the customs duty . ( b) See Annex . ( c ) Entry under this subheading is subject to conditions to be determined by the competent authorities . (**) To be determined . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 75 Rate of duty Heading number Description % Autonomous Conventional %or levy (L ) 1 2 3 4 15.11 Glycerol and glycerol lyes: A. Crude glycerol and glycerol lyes . , B. Other , including synthetic glycerol 3 10 15.12 Animal or vegetable oils and fats, wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further prepared : A. In immediate packings of a net capacity of 1 kg or less B. Other .,. 20 (a ) 17 ( a ) 25 (a )15.13 Margarine, imitation lard and other prepared edible fats [ 15.14] 15.15 Spermaceti, crude, pressed or refined, whether or not coloured; beeswax and other insect waxes, whether or not coloured: 7A. Spermaceti , crude , pressed or refined, whether or not coloured B. Beeswax and other insect waxes , whether or not coloured : I. Raw . II . Other 1,5 6 (") 25 3,5 Free 5 Free 4 6 5 2 Free 10 15.16 Vegetable waxes, whether or not coloured: A. Raw B. Other Free 8 15.17 9 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes: A. Degras B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : I. Containing oil having the characteristics of olive oil : a ) Soapstocks b ) Other II . Other : a ) Oil foots and dregs ; soapstocks b ) Other 7 (L ) 2(L) 7(a). 2(a ) ( a ) In certain conditions , the collection of a compensatory amount is provided for in addition to the customs duty . (**) To be determined . No L 330 / 76 Official Journal of the European Communities 9 . 12 . 85 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES, SPIRITS AND VINEGAR; TOBACCO CHAPTER 16 PREPARATIONS OF MEAT, OF FISH, OF CRUSTACEANS OR MOLLUSCS Note This Chapter does not cover meat , meat offal , fish , crustaceans or molluscs , prepared or preserved by the processes specified in Chapters 2 and 3 . Additional Notes 1 . For the purposes of subheadings 16.02 B 1 a) 1 , 16.02 B III a) 1 , B III b) 1 aa) and B III b) 2 aa) 11 , the term "uncooked" shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation ofmeat proteins in the whole of the product and which therefore, in the case of subheadings 16.02 B III a) 1 and B III b) 1 aa), show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. 2 . For the purposes of subheadings 16.02 B III a) 2 aa) 11 and B III a) 2 aa) 22, the term "parts thereof' shall apply only to prepared or preserved meat which, due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, loins, collars or shoulders of domestic swine, as the case may be. Rate of duty AutonomousHeading number Description % Conventional %or levy ( L ) 1 2 3 4 2424 ( L ) 21 ( L ) 21 ( L ) 16.01 16.02 20 25 ( L ) 16 25 Sausages and the like , of meat, meat offal or animal blood : A. Liver sausages B. Other ( a ): I. Sausages , dry or for spreading , uncooked II . Other Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver II . Other . B. Other : I. Poultry meat or offal : a ) Containing 57 % or more by weight of poultry meat ( b ): 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : aa ) Containing only turkey meat bb ) Other 2 . Other b ) Containing 25 % or more but less than 57 % by weight of poultry meat ( b ) ...... . c ) Other II . Game or rabbit meat or offal 21 ( L ) 21 ( L ) 21 ( L ) 17 17 17 17 17 21 ( L ) 21 ( L ) 21 ( a ) The levy applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight , i.e. after deduction of the weight of the liquid . ( h ) For the purpose of determining the percentage of poultry meat , the weight of any bones is to be disregarded . 9 . 12 . 85 Official Journal of the European Communities No L 330 /77 ll Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 16.02 (cont'd) B. III . Other : a ) Containing meat or offal of domestic swine: 1 . Containing bovine meat , uncooked . 26 (L )  Il 2 . Other , containing by weight : I aa ) 80 % or more of meat or offal , of any kind , including fats of any kind or origin : 1 1 . Hams or loins (excluding collars); parts thereof 26 (L ) Il 22 . Collars or shoulders ; parts thereof 26 (L)  II 33 . Other . . 26 (L )  bb) 40 % or more but less than 80 % of meat or offal , of any kind , including fats of any kind or origin 26 . (L ) li cc) Less than 40 % of meat or offal , of any kind , including fats I ll of any kind or origin 26 (L)  II b ) Other : \I 1 . Containing bovine meat or offal : \ II aa ) Uncooked ; mixtures of cooked meat or offal and uncookedIlIl II meat or offal 20  IlI + (L)C ) II li bb) Other 26 26 \\ 2 . Other : \ aa ) Of sheep or goats : 11 . Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 20 (a ) ll 22 . Other . . 20 ( a ) bb ) Other 26 26 16.03 Meat extracts, meat juices and fish extracts , in immediate packings of a net capacity of: A. 20 kg or more Free 0,3 Il B. More than 1 kg but less than 20 kg 9 4,2 C. 1 kg or less 24 20 16.04 Prepared or preserved fish, including caviar and caviar substitutes: Il A. Caviar and caviar substitutes: I. Caviar ( sturgeon roe) . 30 30 ll II . Other 30 30 ll B. Salmonidae: I Il I. Salmon ... 20 ( ¢ ¢)..: II . Other 20 8,4 ( a ) See Annex . (*-) In certain conditions a levy is applicable in addition to the customs duty . (**} To be determined . No L 330 / 78 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous O//0 or levy ( L ) Conventional % 1 2 3 4 16.04 (cont'd) 18 23 25 25 25 18 25 C. Herring: I. Fillets , raw, coated with batter or breadcrumbs , deep frozen II . Other D. Sardines E. Tunny F. Bonito (Sarda spp), mackerel and anchovies G. Other: I. Fillets , raw, coated with batter or breadcrumbs , deep frozen II . Other Crustaceans and molluscs, prepared or preserved: A. Crabs B. Other 15 20 25 24 (a ) 15 20 16 20 16.05 20 20 ( a ) See Annex . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 79 CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Notes 1 . This Chapter does not cover : ( a ) Sugar confectionery containing cocoa (heading No 18.06); ( b ) Chemically pure sugars (other than sucrose , glucose and lactose) and other products of heading No 29.43 ; or (c) Medicaments and other products of Chapter 30 . 2 . Chemically pure sucrose , whatever its origin , is to be classified in heading No 17.01 . Additional Notes 1 . For the purposes of heading No 17.01 :  "White sugar" means sugar, not flavoured or coloured, containing, in the dry state, 99,5 % or more by weight of sucrose, determined by the polarimetric method;  "Raw sugar" means sugar, notflavoured or coloured, containing, in the dry state, less than 99,5 % by weight of sucrose, determined by the polarimetric method. 2 . For the purposes of subheading 17.02 D I, "isoglucose" means the product obtained from glucose ot its polymers with a content by weight in the dry state of at least 10 % fructose. 3 . When imported in the form of an assortment, goods falling within subheading 17.04 D are to be classified according to the average content in milkfats, sucrose and starch of the assortment as a whole. Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 17.01 Beet sugar and cane sugar, in solid form: ll A. White sugar; flavoured or coloured sugar 80 (L )  II B. Raw sugar: I I. For refining ( a) II . Other : 80 (L) 80 (L ) '  17.02 Other sugars in solid form; sugar syrups, not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel : A. Lactose and lactose syrup : I. Containing , in the dry state , 99% or more by weight of the pure product (b ) 24 (L )  II . Other ... 24 (L )  (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) The customs treatment in respect of lactose and lactose syrup of subheading 17.02 A II shall also apply to the lactose and lactose syrup of the present subheading ( 17.02 A I ). No L 330 / 80 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 17.02 (cont'd) B. Glucose and glucose syrup ; maltodextrine and maltodextrine syrup : I. Glucose and glucose syrup containing , in the dry state , 99 % or more by weight of the pure product ( a ): a ) In the form of white crystalline powder , whether or not agglomerated b ) Other II . Other 25 ( L ) 25 ( I. )  l a) In the form of white crystalline powder , whether or not agglomerated 50 ( L )  \\ b) Other 50 ( I. )  C. Maple sugar and syrup : I. Maple sugar in solid form , flavoured or coloured 67 ( L )  II . Other ... ... ... 42 ( 1 .) 10 D. Other sugars and syrups : I. Isoglucose 80 ( L )  II . Other 80 ( L )  li E. Artificial honey , whether or not mixed with natural honey 50 ( L )  F. Caramel :' I. Containing 50 % or more by weight of sucrose in the dry matter .... 47 ( L )  II . Other : \ \ (a) In the form of powder , whether or not agglomerated 47 ( L )  || (b) Other 47 ( L )  17.03 17.04 Molasses Sugar confectionery, not containing cocoa : 65 ( I. ) ( b ) »  A. Liquorice extract containing more than 10 % by weight of sucrose but not\ || containing other added substances 21  li B. Chewing gum containing by weight of sucrose ( including invert sugar || expressed as sucrose ): \ I Less than 60 % 16,5 + vc 8 + vc subject to a max. of 23 II . 60 % or more 16,5 + vc 8 + vc subject to a max. of 23 C. White chocolate ... . 20,7 + vc 13 + vc subject to a max. of 27 + ads ( a ) The customs treatment in respect of glucose and glucose syrup of subheading 17.02 B 1 1 shall also apply to the glucose and glucose syrup of the - present subheading ( 17.02 B I ). ( b ) The autonomous dut \ is :  free for non-decolourised molasses for the manufacture ot forage containing molasses ;  9 % for non-decolourised sugar cane molasses containing less than 63 % b\ weight of sucrose in the dr\ matter , for the manufacture of coffee substitutes ;  19-% for non-decolourised molasses for the manufacture of citric acid ;  67 % for flavoured or coloured molasses . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 81 Rate of duty Heading number Description Autonomous &lt;V/o or levy (L ) Conventional % 1 . 2 3 4 17.04 (cont'd) D. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 20,7 + vc 13 + vc subject to a max. of 27 + ads b ) Containing by weight of sucrose ( including invert sugar expressed as I Il sucrose): 1 . 5 % or more but less than 30 % 20,7 + vc 13 + vc subject to a max. of 27 + ads Il 2 . 30 % or more but less than 40 % 20,7 13 + vc + vc subject to a max. of 27 + ads 3 . 40 % or more but less than 50 % : aa ) Containing no starch 20,7 + vc 13 + vc subject to a max. of 27 + ads bb) Other 20,7 13 + vc + vc subject to a max. of 27 + ads 4 . 50 % or more but less than 60 % 20,7 13 + vc + vc subject to a max. of 27 + ads 5 . 60 % or more but less than 70 % 20,7 + vc 13 + vc subject to a max. of 27 + ads 6 . 70 % or more but less than 80 % 20,7 + vc 13 + vc subject to a max. of 27 + ads 7 . 80 % or more but less than 90 % 20,7 + vc 13 + vc subject to a max. of 27 + ads 8 . 90 % or more 20,7 + vc 13 + vc subject to a max. of 27 + ads No L 330 / 82 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 17.04 D. II . Other : (cont'd a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Containing by weight of sucrose ( including invert sugar expressed as sucrose): 20,7 + vc 13 + vc subject to a max. of 27 + ads 1 . 5 % or more but less than 30 % 20,7 + vc 13 + vc subject to a max. of 27 + ads 2 . 30 % or more but less than 50 % 20,7 + vc 13 + vc subject to a max. of 27 + ads 3 . 50 °/o or more but less than 70 % . . 20,7 + vc 13 + vc subject to a max. of 27 + ads 4 . 70 % or more 20,7 + vc 13 + vc subject to a max. of 27 + ads [ 17.05] 9 . 12 . 85 Official Journal of the European Communities No L 330/ 83 CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This Chapter does not cover the preparations described in heading No 19.02 , 19.08 , 22.02 , 22.09 or 30.03 containing cocoa or chocolate . 2 . Heading No 18.06 includes sugar confectionery containing cocoa and subject to Note 1 of this Chapter , other food preparations containing cocoa . Additional Note When imported in the form ofan assortment, goods falling within subheading 1 8 . 06 C are to be classified according to the average content in sucrose and milkfats of the assortment as a whole. I1 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 18.01 Cocoa beans, whole or broken, raw or roasted 6,7 3,2 18.02 Cocoa shells , husks, skins and waste 9 3,6 18.03 Cocoa paste (in bulk or in block), whether or not defatted 25 15 18.04 Cocoa butter (fat or oil) 22 12 18.05 Cocoa powder, unsweetened 27 18,3 18.06 Chocolate and other food preparations containing cocoa: A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65 % 29,6 + vc 10 + vc II . 65 % or more but less than 80 % . . 29,6 + vc 10 + vc III . 80 % or more ... » 29,6 + vc 10 + vc || B. Ice-cream (not including ice-cream powder) and other ices : |||| I. Containing no milkfats or containing less than 3 % by weight of such fats 22,3 + vc 12 + vc subject to a max. of 27 + ads No L 330 / 84 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 18.06 (cont'd) B. II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % 22,3 + vc 12 + vc subject to a max. of 27 + ads b ) 7 % or more 22,3 + vc 12 + vc subject to a max. of 27 + ads C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ) II . Other : 22,3 + vc 12 + vc subject to a max. of 27 + ads a ) Containing no milkfats or containing less than 1,5 % by weight of such fats and containing by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Less than 50 % 22,3 + vc 12 + vc subject to a max. of 27 + ads 2 . 50 % or more 22,3 + vc 12 + vc subject to a max. of 27 + ads \\ b ) Containing by weight of milkfats : 1 . 1,5 % or more but less than 3 % . . 22,3 + vc 12 + vc subject to a max. of 27 + ads 2 . 3 % or more but less than 4,5 % 22,3 + vc 12 + vc subject to a max. of 27 + ads 3 . 4,5 % or more but less than 6 % 22,3 + vc 12 + vc subject to a max. of 27 + ads 4 . 6 % or more 22,3 + vc 12 + vc subject to a max. of 27 + ads 9 . 12 . 85 Official Journal of the European Communities No L 330 / 85 I Rate of duty Heading number Description Autonomous o//o or levy (L ) Conventional % 1 2 3 4 18.06 (cont'd) D. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) In immediate packings of a net capacity of 500 g or less 22,3 + vc 12 + vc subject to a max. of 27 + ads b ) Other 22,3 ( a ) + vc  II . Containing by weight of milkfats : II a ) 1,5 % or more but not more than 6,5 % : \ 1 . In immediate packings of a net capacity of 500 g or less .... 22,3 (a ) + vc 12 + vc subject to a max. of 27 + ads 2 . Other 22,3 (a ) + vc  b) More than 6,5 % but less than 26 % : 1 . In immediate packings of a net capacity of 500 g or less .... 22,3 + vc 12 + vc 2 . Other 22.3(a ) + vc  || c) 26 % or more : I 1 . In immediate packings of a net capacity of 500 g or less .... 22,3 + vc 12 + vc 2 . Other 22,3 (a ) + vc  ( a ) Duty suspended to 19 % for an indefinite period . No L 330 / 86 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR OR STARCH; PASTRYCOOKS' PRODUCTS Notes 1 . This Chapter does not cover : ( a ) Preparations of flour , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing SO % or more by weight of cocoa (heading No 18.06); (b ) Biscuits or other articles made from flour or from starch , specially prepared for use as animal feeding stuffs (heading No 23.07); or (c) Medicaments and other products of Chapter 30 . 2 . In this Chapter the expression "flour" includes the flour of fruits or of vegetables , and products of such flour are to be classified with similar products of cereal flour . Additional Note When imported in the form ofan assortment, goods falling within subheading 19.08 B are to be classified according to the average content in starch, sucrose and milkfats of the assortment as a whole. Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 [19.01] 19.02 Malt extract ; preparations of flour, meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa: A. Malt extract : I. With a dry extract content of 90 % or more by weight 16,3 8 \ + vc + vc II . Other 16,3 8 \ + vc + vc \\ B. Other: I. Containing malt extract and not less than 30 % by weight of reducing \ sugars (expressed as maltose) 19,6 11 \ + vc + vc Il II . Other: a) Containing no milkfats or containing less than 1,5 % by weight of such fats : 1 . Containing less than 14 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose bb) Containing by weight of sucrose ( including invert sugar 19,6 + vc 11 + vc li expressed as sucrose): \ 11 . 5 % or more but less than 60 % 19,6 11 \ + vc + vc II 22 . 60 % or more 19,6 11 + vc + vc 9 . 12 . 85 Official Journal of the European Communities No L 330 / 87 Rate of duty Heading number Description Autonomous o//o or levy (L ) Conventional % 1 2 3 4 19.02 (cont'd) B. II . a ) 2 . Containing 14 % or more but less than 32 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) bb ) Other 19,6 + vc 19,6 + vc 11 + vc 11 + vc 3 . Containing 32 % or more but less than 45% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb ) Other 19,6 + vc 19,6 + vc 11 + vc 11 + vc 4 . Containing 45 % or more but less than 65 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose bb) Other 19,6 + vc 19,6 + vc 11 + vc 11 + vc 5 . Containing 65 % or more but less than 80 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) bb ) Other 19,6 + vc 19,6 + vc 11 + vc 11 + vc 6 . Containing 80 % or more but less than 85 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) bb) Other 19,6 + vc 19,6 + vc 11 + vc 11 + vc 7. Containing 85 % or more by weight of starch b ) Containing by weight of milkfats : 1 . 1 ,5 % or more but less than 5 % 2 . 5 % or more . 19,6 + vc 19,6 + vc 19,6 11 + vc 11 + vc 11 19.03 Macaroni, spaghetti and similar products: A. Containing eggs B. Other : I. Containing no common wheat flour or meal II . Other + vc 17,3 + vc 17,3 + vc 17,3 + vc + vc 12 + vc 12 + vc 12 + vc No L 330 / 88 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % pr levy ( L ) Conventional % 1 2 3 4 Tapioca and sago; tapioca and sago substitutes obtained from potato or other starches 19.04 15,4 + vc 10 + vc 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products): A. Obtained from maize 14,3 + vc 6 + vc B. Obtained from rice 14,3 + vc 8 + vc C. Other . 14,3 + vc 8 + vc [19.06] 19.07 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats , cheese or fruit; communion wafers, cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products: A. Crispbread . 24 + vc 9 + vc subject to a max . of 24 + adf B. Matzos 20 + vc 6 + vc subject to a max . of 20 + adf C. Communion wafers , cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 19,5 + vc 7 + vc D. Other, containing by weight of starch : I I. Less than 50 % 26,5+ vc 14+ vc II . 50 % or more . 26,5 + vc 14 + vc 19.08 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion: A. Gingerbread and the like , containing by weight of sucrose (including invert sugar expressed as sucrose): I I. Less than 30 % 29,2+ vc 13+ vc II. 30 % or more but less than 50 % 29,2 + vc 13 + vc I III . 50 % or more 29,2+ vc 13+ vc 9 . 12 . 85 Official Journal of the European Communities No L 330 / 89 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 19.08 (cont'd) B. Other : I. Containing no starch or containing less than 5 % by weight of starch , and containing by weight of sucrose ( including invert sugar expressed as sucrose ): a ) Less than 70 % 29,2 + vc 13 + vc subject to a max. of 35 + ads b ) 70 % or more 29,2 + vc 13 + vc subject to a max. of 35 + ads li II . Containing 5 % or more but less than 32 % by weight of starch : a ) Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) 28 + vc 13 ' + vc subject to a max. of 30 + adf b) Containing 5% or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 29,2 + vc 13 + vc subject to a max. of 35 + ads 2 . Other 29,2 + vc 13 + vc subject to a max. of 35 + ads c) Containing 30 % or more but less than 40 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 29,2 + vc 13 + vc subject to a max. of 35 + ads 2 . Other 29,2 + vc 13 + vc subject to a max. of 35 + ads d ) Containing 40 % or more by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats . . . . 29,2 + vc 13 + vc subject to a max. of 35 + ads No L 330 / 90 Official Journal of the European Communities 9 . 12 . 85 l Rate of duty Heading number Description Autonomous % or levy (L) Conventional % 1 2 3 4 19.08 (cont'd) B. II . d ) 2 . Other III . Containing 32 % or more but less than 50 % by weight of starch : a ) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 29,2 + vc 13 + vc subject to a max. of 35 + ads ' 1 . Containing no milkfats or containing less than 1,5 % by weight of such fats 28 + vc 13 + vc subject to a max. of 30 + adf 2 . Other 28 + vc 13 + vc subject to a max. of 30 + adf b ) Containing 5% or more but less than 20 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 29,2 + vc 13 + vc subject to a max. of 35 + ads 2 . Other 29,2 + vc 13 + vc subject to a max. of 35 + ads c) Containing 20% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats . . . 29,2 + vc 13 + vc subject to a max. of 35 + ads 2 . Other 29,2 + vc 13 + vc subject to a max. of 35 + ads IV . Containing 50% or more but less than 65% by weight of starch : a ) Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats . 28 + vc 13 + vc subject to a max. of 30 + adf 9 . 12 . 85 Official Journal of the European Communities No L 330/ 91 Rate of duty Heading number Description Autonomous o//o or levy (L ) Conventional % 1 2 3 4 19.08 (cont'd) B. IV . a ) 2 . Other 28 + vc 13 + vc subject to a max. of 30 + adf b) Containing 5% or more by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 29,2 + vc 29,2 + vc 13 + vc subject to a max. of 35 + ads 13 + vc subject to a max. of 35 + ads || V. Containing 65 % or more by weight of starch : a ) Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) 28 + vc 13 + vc subject to a max. of 30 + adf b ) Other 29,2 + vc 13 + vc subject to a max. of 35 + ads No L 330 / 92 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT OR OTHER PARTS OF PLANTS Notes 1 . This Chapter does not cover : ( a ) Vegetables or fruit , prepared or preserved by the processes specified in Chapters 7 and 8 ; or ( b ) Fruit jellies , fruit pastes or the like in the form of sugar confectionery ( heading No 17.04 ) or chocolate confectionery ( heading No 18.06 ). 2 . The vegetables of headings Nos 20.01 and 20.02 are those which fall in headings Nos 07.01 to 07.05 when imported in the states provided for in those headings . 3 . Edible plants , parts of plants and roots of plants conserved in syrup ( for example , ginger and angelica ) are to be classified with the preserved fruit falling under heading No 20.06 ; roasted ground-nuts are also to be classified in heading No 20.06 . 4 . Tomato juice the dry weight content of which is 7% or more is to be classified under heading No 20.02 . Additional Notes 1 . For the purposes of subheading 20.02 A I, the following species of mushrooms are regarded as "cultivated mushrooms ": Agaricus spp, Volvaria esculenta, Lentinus edodes, Flammulina velutipes , Pholiota aegerita , Pholiota nameko, Pleurotus ostreatus, Pleurotus florida, Pleurotus pulmonarius, Pleurotus cornucopiae, Pleurotus abalonae, Pleurotus colombinus, Pleurotus eringii, Stropharia rugoso-annulata , Tremalla fuciformis , Auricularia auricula-judae, Auricularia polytricha, Auricularia porphyria, Coprinus comatus , Rodopaxilus nudus , Lepiota pudica, Lepiota personata, Agrocyte aegerita , Agrocyte cylindracea . 2 . The content of various sugars expressed as sucrose ("sugar content") of the products classified within this Chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Council Regulation (EEC) No 516/77 of 14 March 1977) at a temperature of 20 °C and multiplied by the factor:  0,93 in respect of products of heading No 20.06, or  0,95 in respect of products of the other headings . 3 . The products classified under heading No 20.06 shall be considered as "containing added sugar" when the "sugar content" thereof exceeds by weight the percentages given hereunder, according to the kind of fruit concerned:  pineapples and grapes : 13 % ,  other fruits, including mixtures offruit: 9 %. 4 . For the purposes of subheading 20.06 B 1, the following expressions shall have the meanings hereby assigned to them:  "actual alcoholic strength by mass ": the number of kilograms of pure alcohol contained in 100 kg of the product,  "% mas ": the symbol for alcoholic strength by mass . 5 . The added sugar content of products classified under heading No 20.07 corresponds to the "sugar content " less the figures given hereunder, according to the kind of juice concerned:  lemon or tomato juice: 3 ,  apple juice: 11 ,  grape juice : IS ,  other fruit or vegetable juices , including mixtures ofjuices : 13 . 6 . ' For the purposes of subheadings 20.07 A 1, 20.07 B 1 a) 1 and b) 1 :  "unfermented and not containing spirit" means grape juice (including grape must) with an actual alcoholic strength by volume of not more than 1 % vol; "actual alcoholic strength by volume" means the number of volumes of pure alcohol at a temperature of 20 °C contained in 100 volumes of the product at that temperature . 7. For the purposes of subheadings 20.07 B 1 a) 1 aa) and 20.07 B I b) 1 aa), "concentrated grape juice (including grape must)" means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Regulation (EEC) No 516/77) at a temperature of 20 °C is not less than 50,9 % . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 93 Rate of duty Heading number Autonomous Description % Conventional or levy ( L ) % 1 2 3 4 20.01 22 22 22 Free 22 20 20.02 23 ( a ) 18 18 22 23 20 18 22 20 20 24 24 24 22 20.03 26 + (L ) 26 26 + ads 26 20.04 Vegetables and fruit , prepared or preserved by vinegar or acetic acid , with or without sugar , whether or not containing salt , spices or mustard : A. Mango chutney B. Cucumbers and gherkins C. Other Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. Mushrooms I. Cultivated II . Other B. Truffles C. Tomatoes D. Asparagus . . . E. Sauerkraut F. Capers and olives G. Peas ; beans in pod H. Other , including mixtures Fruit preserved by freezing, containing added sugar: A. With a sugar content exceeding 13% by weight B. Other Fruit , fruit-peel and parts of plants , preserved by sugar (drained , glace or crystallised): A. Ginger B. Other : I. With a sugar content exceeding 13 % by weight II . Other Jams , fruit jellies , marmalades , fruit puree and fruit pastes , being cooked preparations, whether or not containing added sugar: A. Chestnut puree and paste : I. With a sugar content exceeding 13% by weight II . Other B. Jams and marmalades of citrus fruit : I. With a sugar content exceeding 30% by weight II . With a sugar content exceeding 13% but not exceeding 30% by weight III . Other C. Other : I. With a sugar content exceeding 30% by weight : a ) Plum pur^e and plum paste , in immediate packings of a net capacity exceeding 100 kg , for industrial processing ( b ) 25 Free 25 + ( L ) 25 25 + ads 25 20.05 30 + (L ) 30 30 + ads 30 25 + ads 30 + ( L ) 30 + ( L ) 30 25 + ads 33,2 30 28 + ads ( a ) ( b ) In certain conditions an additional amount is provided for in addition to the customs duty .= Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 / 94 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional or levy ( I. ) % 20.05 (cont 'd ) 30 + ads 30 + ads C. I. b ) Other II . With a sugar content exceeding 13 % but not exceeding 30% by weight III . Other 30 + ( L ) 30 + ( L ) 30 32,6 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit? A. Nuts ( including ground-nuts ), roasted , in immediate packings of a net capacity : I. Of more than 1 kg 17 22 14 16II . Of 1 kg or less 2032 32 32 + ( L ) 32 32 + ( L ) 32 B. Other : I. Containing added spirit : a ) Ginger : 1 . Of an actual alcoholic strength by mass not exceeding 11,85% mas 2 . Other b ) Pineapples , in immediate packings of a net capacity : 1 . Of more than 1 kg: aa ) With a sugar content exceeding 17% by weight bb ) Other 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19% by weight bb ) Other c ) Grapes : 1 . With a sugar content exceeding 13 % by weight 2 . Other d ) Peaches , pears and apricots , in immediate packings of a net capacity : 1 . Of more than 1 kg: aa ) With a sugar content exceeding 13% by weight : 11 . Of an actual alcoholic strength by mass not exceeding 11,85 % mas 22 . Other bb ) Other : 11 . Of an actual alcoholic strength by mass not exceeding 1 1 ,85 % mas . 22 . Other 2 . Of 1 kg or less : aa ) With a sugar content exceeding 15% by weight bb ) Other . 32 + ( L ) 32 32 30 + L + 2 ads 32 + (L ) 32 32 30 32 + ( L ) 32 9 . 12 . 85 Official Journal of the European Communities No L 330 / 95 Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 20.06 B. I. e ) Other fruits : (cont'd) 1 . With a sugar content exceeding 9% by weight : aa ) Of an actual alcoholic strength by mass not exceeding 11,85% mas bb) Other . . . ' 32 + (L ) 32 + (L ) 30 + 2 ads 2 . Other : aa ) Of an actual alcoholic strength by mass not exceeding 11,85% mas bb ) Other 32 32 30 &lt;  f) Mixtures of fruit : 1 . With a sugar content exceeding 9% by weight : aa ) Of an actual alcoholic strength by mass not exceeding 11,85% mas 32 + ( L ) 30 + 2 ads bb ) Other 32 + ( L )  2 . Other : aa ) Of an actual alcoholic strength by mass not exceeding 11,85 % mas bb ) Other 32 32 30 || II . Not containing added spirit : a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg: 1 . Ginger 23 Free 2 . Grapefruit segments 23 + ( L ) 17 + 2 ads 3 . Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids 23 + (L ) 21 + 2 ads 4 . Grapes 23 + ( L ) 22 + 2 ads 5 . Pineapples : \ aa ) With a sugar content exceeding 17% by weight 23 + (L ) 22 + 2 ads bb ) Other . . 23 22 ll 6 . Pears : aa ) With a sugar content exceeding 13% by weight 23 + (L ) 20 + 2 ads bb ) Other 23 20 7 . Peaches and apricots : aa ) With a sugar content exceeding 13% by weight 23 + ( L ) 22 + 2 ads bb ) Other 23 22 8 . Other fruits 23 + ( L ) 21 + 2 ads 9 . Mixtures of fruit : \\ aa ) Mixtures in which no single fruit exceeds 50% of the total weight of the fruits 23 + (L ) 20 + 2 ads bb) Other 23 + ( L ) . 20 + 2 ads No L 330 / 96 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy ( 1 .) Conventional % 1 2 3 4 20.06 (cont'd) B. II . b ) Containing added sugar , in immediate packings of a net capacity of 1 kg or less : 1 . Ginger 2 . Grapefruit segments 3 . Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids 4 . Grapes 5 . Pineapples : aa ) With a sugar content exceeding 19% by weight bb ) Other 6 . Pears : aa ) With a sugar content exceeding 15% by weight bb ) Other 7 . Peaches and apricots : aa ) With a sugar content exceeding 15% by weight : 11 . Peaches 22 . Apricots bb ) Other : 1 1 . Peaches 22 . Apricots 8 . Other fruits 9 . Mixtures of fruit : aa ) Mixtures in which no single fruit exceeds 50% of the total weight of the fruits bb ) Other c ) Not containing added sugar , in immediate packings of a net capacity : 1 . Of 4,5 kg or more : aa ) Apricots . bb ) Peaches ( including nectarines ) and plums cc ) Pears dd ) Other fruits ee ) Mixtures of fruit 2 . Of less than 4,5 kg aa ) Pears bb ) Other fruits and mixtures of fruit 27 27 + (L ) 27 + (D 27 + ( L ) 27 + (L ) 27 27 + ( L ) 27 27 + ( L ) 27 + ( L ) 27 27 27 + ( L ) 27 + ( L ) 27 + ( L ) 17 19 23 23 23 25 25 Free 17 + 2 ads 20 + 2 ads 24 + 2 ads 24 + 2 ads 24 22 + 2 ads 22 22 + 2 ads 24 + 2 ads 22 24 24 + 2 ads 15 + 2 ads 22 + 2 ads ( a ) ( a ) 21 ( a ) ( a ) 21 23 ( a ) See Annex . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 97 Rate of duty Heading number Description Autonomous % Conventional %or levy (L ) 1 2 3 4 20.07 50 (a ) Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/ cm3 at 20 °C: I. Grape juice ( including grape must): a ) Of a value exceeding 22 ECU per 100 kg net weight . b ) Of a value not exceeding 22 ECU per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 2 . Other ... II . Apple and pear juice ; mixtures of apple and pear juice : a ) Of a value exceeding 22 ECU per 100 kg net weight b ) Other .  III . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight b ) Other 50 + (L ) ( a ) 50 ( a ) 42 42 + (L 42 42 + (L ) 28 + ads 28 + ads 28 (a) 28 (a) 28 ( a ) 28 ( a ) B. Of a density of 1 ,33 g/cm3 or less at 20 °C: I. Grape , apple and pear juice (including grape must); mixtures of apple and pear juice : a ) Of a value exceeding 18 ECU per 100 kg net weight : 1 . Grape juice (including grape must): aa ) Concentrated : 11 . With an added sugar content exceeding 30% by weight 22. Other .... bb ) Other : 11 . With an added sugar content exceeding 30 % by weight 22 . Other 2 . Apple and pear juice : aa ) Containing added sugar bb ) Other 3 . Mixtures of apple and pear juice b ) Of a value of 18 ECU or less per 100 kg net weight : 1 . Grape juice (including grape must): aa) Concentrated: 11 . With an added sugar content exceeding 30% by weight 22 . Other 28 + ads 28 + ads 24 + ads 25 25 25 25 28 + (L ) ( a ) 28 ( a ) 28 + ads 28 + ads ( a ) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty . No L 330 / 98 Official Journal of the European Communities 9 . 12 . 85 Il Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 20.07 (cont'd) B. I. b ) 1 . bb) Other : 11 . With an added sugar content exceeding 30% by weight 22 . Other 2 . Apple juice : aa) With an added sugar content exceeding 30% by weight . . bb) With an added sugar content of 30 % or less by weight . . cc ) Not containing added sugar 3 . Pear juice : aa) With an added sugar content exceeding 30 % by weight . . ' bb) With an added sugar content of 30 % or less by weight . . cc) Not containing added sugar 4 . Mixtures of apple and pear juice : aa ) With an added sugar content exceeding 30 % by weight . . bb) Other II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 1 . Orange juice 2 . Grapefruit juice 3 . Lemon juice and other citrus fruit juices : aa ) Containing added sugar bb) Other . . 4 . Pineapple juice : aa) Containing added sugar bb) Other 5 . Tomato juice : aa ) Containing added sugar bb ) Other 6 . Other fruit and vegetable juices : aa) Containing added sugar ...... bb) Other 7 . Mixtures : aa ) Of citrus fruit juices and pineapple juice : 11 . Containing added sugar 22 . Other . . . - 28 + ( L ) ( a ) 28 ( a ) 25 + (L ) 25 25 25 + (L ) 25 25 25 + (L ) 25 21 21 21 21 22 22 21 21 24 24 22 22 28 + ads 28 . + ads 24 + ads 24 + ads 25 24 + ads 24 + ads 25 19 + ads 15 + ads 18 + ads 19 19 + ads 20 20 + ads 21 21 + ads 22,2 19 + ads 20 ( a ) In certain conditions a countervailing tax is provided for in respect of certain. products in addition to the customs duty . 9 . 12 . 85 Official Journal of the European Communities No L 330/ 99 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 20.07 (cont'd) B. II . a ) 7 . bb ) Other: 11 . Containing added sugar 24 21 + ads 22 . Other 24 22 b) Of a value of 30 ECU or less per 100 kg net weight : 1 . Orange juice : aa ) With an added sugar content exceeding 30 % by weight . . . 21 + (L ) 19 + ads bb ) Other 21 19 + ads 2 . Grapefruit juice: aa ) With an added sugar content exceeding 30 % by weight . . . 21 + (L ) 15 + ads bb ) Other 21 15 + ads 3 . Lemon juice : aa) With an added sugar content exceeding 30 % by weight . . . 21 + (L ) 18 , + ads bb ) With an added sugar content of 30 % or less by weight . . . 21 18 + ads cc) Not containing added sugar 21 19 4. Other citrus fruit juices : aa ) With an added sugar content exceeding 30 % by weight . . . 21 + (L ) 18 + ads bb ) With an added sugar content of 30 % or less by weight . . . 21 18 + ads cc) Not containing added sugar 21 19 5 . Pineapple juice: aa ) With an added sugar content exceeding 30 % by weight . . . 22 + (L) 19 + ads bb) With an added sugar content of 30 % or less by weight . . . 22 19 + ads cc) Not containing added sugar 22 22,7 6 . Tomato juice : aa) Containing added sugar 21 20 + ads bb ) Other . 21 21 No L 330 / 100 Official Journal of the European Communities 9 . 12 . 85 1 Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 20.07 (cont'd) B. II . b) 7 . Other fruit and vegetable juices : aa) With an added sugar content exceeding 30% by weight . . 24 + (L ) 21 + ads bb ) With an added sugar content of 30% or less by weight . . 24 21 + ads cc) Not containing added sugar 24 22 li 8 . Mixtures : I aa) Of citrus fruit juices and pineapple juice : , 11 . With an added sugar content exceeding 30% by weight 22 + (L) 19 + ads 22 . With an added sugar content of 30 % or less by weight » 22 19 + ads 33 . Not containing added sugar 22 36,7 bb) Other : || 11 . With an added sugar content exceeding 30 % by weight 24 + (L ) 21 + ads 22 . With an added sugar content of 30 % or less by weight 24 21 + ads 33 . Not containing added sugar 24 25,1 9 . 12 . 85 No L 330 / 101Official Journal of the European Communities CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This Chapter does not cover : ( a ) Mixed vegetables of heading No 07.04 ; ( b ) Roasted coffee substitutes containing coffee in any proportion (heading No 09.01 ); ( c ) Spices and other products of headings Nos 09.04 to 09.10 ; ( d ) Yeast put up as a medicament and other products of heading No 30.03 ; or ( e ) Prepared enzymes of heading No 35.07 . 2 . Extracts of the substitutes referred to in Note 1 -( b ) above are to be classified in heading No 21.02 . 3 . For the purposes of heading No 21.05 , the expression "homogenised composite food preparations" means preparations of a kind used as infant food or for dietetic purposes , consisting of a finely homogenised mixture of two or more basic ingredients such as meat ( including meat offal ), fish, vegetables and fruit . For the application of this definition , no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning , preservation or other purposes . Such preparations may contain a small quantity of visible pieces of ingredients other than meat , meat offal or fish . Additional Notes 1 . For the purposes of subheading 21.07 D, the expression "prepared milk , in powder form ", means products having a powdered milk content (calculated as the total milk protein, lactose and milkfat content) of more than 40 % by weight. 2 . For the purposes of subheading 21.07 E, the term "cheese fondues " shall be taken to mean preparations containing 12 % or more but less than 18 % of milkfats and made from melted cheese (Emmentaler and Gruyere exclusively) with the addition of white wine, kirsch, starch and spices and put up in immediate packings of a net capacity of 1 kg or less . Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities . 3 . For the purposes of subheading 21 . 07 F 111, "isoglucose" means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. ||L Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 [ 21.01 ] 21.02 Extracts , essences or concentrates , of coffee, tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: A. Extracts , essences or concentrates of coffee and preparations with a basis of those extracts , essences or concentrates 30 18 B. Extracts , essences or concentrates of tea or mate and preparations with a basis of those extracts , essences or concentrates 30 12,1 No L 330 / 102 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description % Autonomous Conventional %or levy ( L ) 1 2 3 4 21.02 (cont 'd) 18 16,9 + vc C. Roasted chicory and other roasted coffee substitutes : I. Roasted chicory II . Other D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : I. Of roasted chicory II . Other 22 16,9 ( a ) + vc 21.03 10 5 17 Mustard flour and prepared mustard : A. Mustard flour , in immediate packings of a net capacity : I. Of 1 kg or less II . Of more than 1 kg B. Prepared mustard Sauces : mixed condiments and mixed seasonings: A. Mango chutney , liquid B. Sauces with a basis of tomato puree C. Other 21.04 20 20 20 8 + vc 8 4 14 Free 16 12,3 18 22 17 15 + vc 15 + vc 23 13 8 9,5 21.05 Soups and broths , in liquid , solid or powder form; homogenised composite food preparations: A. Soups and broths , in liquid , solid or powder form B. Homogenised composite food preparations 22 24 21.06 23 22,1 + vc 22,1 + vc 31 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : I. Culture yeast II . Bakers' yeast : a ) Dried b ) Other III . Other B. Inactive natural yeasts : I. In tablet , cube or similar form , or in immediate packings of a net capacity of 1 kg or less ,.. II . Other . . C. Prepared baking powders 17 10 19 [ a ) Duty suspended to 14 % for an indefinite period . 9 . 12 . 85 No L 330 / 103Official Journal of the European Communities li Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 21.07 Food preparations not elsewhere specified or included: A. Cereals in grain or ear form , pre-cooked or otherwise prepared : I. Maize 20,8 + vc 8 + vc II . Rice 20,8 + vc 13 + vc III . Other 20,8 + vc 13 + vc B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations, stuffed , whether or not cooked : I. Not stuffed , cooked : a) Dried . b ) Other 20,8 + vc 20,8 + vc 10 + vc 10 + vc II . Stuffed : a ) Cooked b ) Other 20,8 + vc 20,8 + vc 13 + vc 13 + vc C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3% by weight of such fats 20,8 + vc 13 + vc II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % b) 7 % or more 20,8 + vc 20,8 + vc 13 + vc 13 + vc D. Prepared yoghourt ; prepared milk , in powder form , for use as infants' food or for dietetic or culinary purposes : I. Prepared yoghourt: a ) In powder form, containing by weight of milkfats : 1 . Less than 1,5 % 2 . 1,5 % or more b ) Other , containing by weight of milkfats : 1 . Less than 1,5 % 2 . 1 ,5 % or more but less than 4 % . . . . 3 . 4% or more 20,8 + vc 20,8 + vc 20,8 + vc 20,8 + vc 20,8 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc II . Other , containing by weight of milkfats : a ) Less than 1,5 % and containing by weight of milk proteins (nitrogen content x 6,38 ): 1 . Less than 40 % . 2 . 40 % or more but less than 55 % 20,8 + vc 20,8 + vc 13 + vc 13 + vc No L 330 / 104 Official Journal of the European Communities 9 . 12 . 85 | Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 21.07 (cont'd) 2 D. II . a ) 3 . 55% or more but less than 70 % 4 . 70 % or more b ) 1,5 % or more . . . E. Cheese fondues F. Flavoured or coloured sugar syrups : I. Lactose syrup 3 20,8 + vc 20,8 + vc 20,8 + vc 20,8 + vc subject to a max. of 35 ECU per 100 kg net 67 (L ) 4 13 + vc 13 + vc 13 + vc 13 + vc II . Glucose syrup and maltodextrine syrup 67 (L )  III . Isoglucose syrups 67 (L )  IV . Other 67 ( L )  G. Other : I \ I. Containing no milkfats or containing less than 1 ,5 % by weight of such\ fats : l a ) Containing no sucrose or containing less than 5 % by weight ofl Il sucrose ( including invert sugar expressed as sucrose): \ 1 . Containing no starch or containing less than 5% by weight ofl starch 25 20 2 . Containing by weight of starch : l aa ) 5% or more but less than 32 % 20,8 13 + vc + vc bb ) 32 % or more but less than 45 % 20,8 13 + vc + vc cc) 45 % or more 20,8 13 \ + vc + vc b ) Containing 5% or more but less than 15% by weight of sucrose\ i ( including invert sugar expressed as sucrose ): l II 1 . Containing no starch or containing less than 5 % by weight ofI starch ... . 20,8 13 l + vc + vc 2 . Containing by weight of starch . I II aa ) 5 % or more but less than 32 % . . . 20,8 13 \l + vc + vc bb ) 32 % or more but less than 45 % 20,8 13 II + vc + vc cc) 45 % or more 20,8 13 + vc + vc 9 . 12 . 85 Official Journal of the European Communities No L 330/ 105 l Rate of duty Heading number Description Autonomous % or levy (L ) , Conventional % 1 2 3 4 21.07 (cont'd) G. I. c ) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : 20,8 + vc 13 + vc aa) 5 % or more but less than 32 % . . . bb) 32 % or more but less than 45 % cc) 45 % or more 20,8 + vc 20,8 + vc 20,8 + vc 13 + vc 13 + vc 13 + vc d ) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : 20,8 + vc 13 + vc aa ) 5 % or more but less than 32 % bb) 32 % or more 20,8 + vc 20,8 + vc 13 + vc 13 + vc e ) Containing 50 % or more but less than 85 % by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 20,8 + vc 20,8 + vc 13 + vc 13 + vc f) Containing 85 % or more by weight of sucrose ( including invert sugar expressed as sucrose) ¢ 20,8 + vc 13 + vc ¢ II . Containing 1,5 % or more but less than 6 % by weight of milkfats : \ I a ) Containing no sucrose or containing less than 5 % by weight ofsucrose ( including invert sugar expressed as sucrose): I 1 . Containing no starch or containing less than 5 % by weight ofstarch 20,8+ vc 13+ vc 2 . Containing by weight of starch : &gt; aa ) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % cc) 45 % or more 20,8 + vc 20,8 + vc 20,8 + vc 13 + vc 13 + vc 13 + vc No L 330 / 106 Official Journal of the European Communities 9 . 12 . 85 1 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 21.07 (cont'd) G. II . b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : 20,8 + vc 13 + vc aa) 5 % or more but less than 32 % bb) 32 % or more . . . , 20,8 + vc 20,8 + vc 13 + vc 13 + vc I c) Containing 15 % or more but less than 30 % by weight of sucrose( including invert sugar expressed as sucrose): I L Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : 20,8 + vc 13 + vc aa) 5 % or more but less than 32 % bb) 32 % or more 20,8 + vc 20,8 + vc 13 + vc 13 + vc I d) Containing 30 % or more but less than 50 % by weight of sucrose( including invert sugar expressed as sucrose): I 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 20,8 + vc 20,8 + vc 13 + vc 13 + vc e) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as sucrose) . . . 20,8 + vc 13 + vc I III . Containing 6 % or more but less than 12 % by weight of milkfats : I I a ) Containing no sucrose or containing less than 5 % by weight ofsucrose ( including invert sugar expressed as sucrose ): I 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : 20,8 + vc 13 + vc aa ) 5 % or more but less than 32 % bb) 32 % or more 20,8 + vc 20,8 + vc 13 + vc 13 + vc I b ) Containing 5 % or more but less than 15 % by weight of sucrose( including invert sugar expressed as sucrose): I 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 20,8 + vc 20,8 + vc 13 + vc 13 + vc 9 . 12 . 85 Official Journal of the European Communities No L 330 / 107 Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % . 1 2 3 4 21.07 (cont'd) G. III . c ) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 20,8 + vc 20,8 + vc 13 + vc 13 + vc d ) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): I 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 20,8 + vc 20,8  + vc 13 + vc 13 + vc e ) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 20,8 + vc 13 + vc || IV . Containing 12 % or more but less than 18 % by weight of milkfats : I a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including. invert sugar expressed as sucrose ): I 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 20,8 + vc 20,8 + vc 13 + vc 13 + vc * b) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose): I 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 20,8 + vc 20,8 + vc 13 + vc 13 + vc c) Containing 15 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 20,8 + vc 13 + vc V. Containing 18 % or more but less than 26 % by weight of milkfats : I a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 20,8 + vc 20,8 + vc 13 + vc 13 + vc b) Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose) . 20,8 + vc 13 + vc No L 330 / 108 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description % Autonomous Conventional %or levy ( L ) 1 2 3 4 21.07 (cont 'd) 20,8 + vc 20,8 + vc G. VI . Containing 26 % or more but less than 45 % by weight of miikfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch . , 2 . Other b ) Containing 5% or more but less than 25% by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5% by weight of starch 2 . Other c) Containing 25% or more by weight of sucrose ( including invert sugar expressed as sucrose) 20,8 + vc . 20,8 + vc 20,8 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc 13 + vc 20,8 + vc 20,8 + vc VII . Containing 45 % or more but less than 65 % by weight of miikfats : a ) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5% by weight of starch 2 . Other b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5% by weight of starch 2 . Other VIII . Containing 65 % or more but less than 85 % by weight of miikfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) b) Other . IX . Containing 85 % or more by weight of miikfats : 20,8 + vc 20,8 + vc 20,8 + vc 20,8 + vc 20,8 + vc 9 . 12 . 85 Official Journal of the European Communities No L 330 / 109 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes 1 . This Chapter does not cover : ( a ) Sea water (heading No 25.01 ); ( b ) Distilled and conductivity water and water of similar purity (heading No 28.58 ); ( c) Acetic acid of a concentration exceeding 10 % by weight of acetic acid (heading No 29.14), (d ) Medicaments of heading No 30.03 ; or ( e ) Perfumery or toilet preparations (Chapter 33 ). 2 . For the purposes of headings Nos 22.08 and 22.09 , the alcoholic strength is to be taken to be the alcoholic strength by volume at a temperature of 20 °C. "% vol" is the symbol for alcoholic strength by volume. Additional Notes 1 . For the purposes of headings Nos 22.04, 22.05 and 22.06 and subheading 22.07 A: (a) "actual alcoholic strength by volume" means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature; (b) "potential alcoholic strength by volume" means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature; (c) "total alcoholic strength by volurtie " means the sum of the actual and potential alcoholic strengths; (d) "natural alcoholic strength by volume" means the total alcoholic strength by volume of a product before any enrichment; (e) "% vol" is the symbol for alcoholic strength by volume. 2 . For the purposes of heading No 22.04 "grape must in fermentation" means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three-fifths of its total alcoholic strength by volume. 3 . For the purposes of heading No 22.05: A. "Sparkling wine" (subheading 22.05 A) means a product having an actual alcoholic strength of not less than 8,5 % vol, obtained:  either by first or second alcoholic fermentation offresh grapes, grape must or wine, and releasing, when the container is opened, carbon dioxide derived exclusively from the fermentation, 4  orfrom wine, and releasing, when the container is opened, carbon dioxide derived wholly or partly from the addition of this gas, and having, when kept at a temperature of 20 °C in closed containers, an excess pressure due to carbon dioxide in solution of not less than 3 bar. B. "Total dry extract" means the content in grams per litre of all the substances in a product which, under given physical conditions, do not volatilise. The total dry extract must be determined with the densimeter at 20 °C. C. (a) The presence in the products falling within subheading 22.05 C of the quantities of total dry extract per litre indicated in I, II III and IV below does not affect their classification: I. Products of an actual alcoholic strength by volume of not more than 13 % vol: 90 g or less of total extract per litre; II. Products of an actual alcoholic strength by volume ofmore than 13 % vol but not more than 15 % vol: 130 g or less of total dry extract per litre; No L 330 / 110 Official Journal of the European Communities 9 , 12 . 85 III. Products of an actual alcoholic strength by volume of more than 15% vol but not more than 18 % vol: 130 g or less of total dry extract per litre; / IV. Products of an actual alcoholic strength by volume of more than 18% vol but not more than 22 % vol: 330 g or less of total dry extract per litre . Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the next following category, except that if the total dry extract exceeds 330 g per litre the products are to be classified in subheading 22.05 C V. (b) The above rules do not apply to products falling within subheadings 22.05 C 111 a) 1 , b) 1 and b) 2 and 22.05 CIV a) 1 , b) 1 and b) 2 . 4 . Subheading 22.05 C shall be taken to include: (a) Grape must with fermentation arrested by the addition of alcohol, that is to say a product:  having an actual alcoholic strength by volume of not less than 12% vol but less than 15% vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol of a product derived from the distillation of wine; (b) Wine fortified for distillation, that is to say a product:  having an actual alcoholic strength by volume of not less than 18% vol but not more than 24% vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol, and  having a maximum volatile acidity of 2,40 g/litre, expressed as acetic acid; (c) Liqueur wine, that is to say a product:  having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15% vol but not more than 22 % vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12% vol,  by freezing, or  by the addition during of after fermentation  of a product derived from the distillation of wine, or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which, apart from this operation&gt; corresponds to the definition of concentrated grape must, or  of a mixture of these products. However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 5 . For the purposes of subheading 22.07 A, the expression "piquette " means the product obtained by the fermentation of untreated grape marc macerated in water or by the extraction offermented grape marc with water. 6 . For the purposes of subheading 22.07 B I, the following are regarded as "sparkling":  fermented beverages in bottles with "mushroom" stoppers held in place by ties or fastenings;  fermented beverages otherwise put up, with an excess pressure of not less than 1,5 bar, measured at a temperature of 20 °C. 7. For the purposes of subheading 22.10 A, the expression "wine vinegar" means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/litre, expressed as acetic acid. 9 . 12 . 85 Official Journal of the European Communities No L 330 / 111 Rate of duty Heading number Description Autonomous o//0 or levy (L ) Conventional % 1 2 3 4 22.01 Waters , including spa waters and aerated waters; ice and snow: A. Spa waters , natural or artificial ; aerated waters 8 4 B. Other Free Free 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 : A. Not containing milk or milkfats B. Other , containing by weight of milkfats : I. Less than 0,2 % . II . 0,2 % or more but less than 2 % III . 2 % or more 20 12,7 + vc 12,7 + vc 12,7 + vc 15 8 + vc 8 + vc 8 + vc 22.03 Beer made from malt 30 24 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 40 ( a )  22.05 Wine of fresh grapes; grape must with fermentation arrested by the addition of alcohol: I A. Sparkling wine B. Wine other than that referred to in A in bottles with "mushroom" stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers holding: a ) Two litres or less b ) More than two litres II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol , in containers holding: a ) Two litres or less b ) More than two litres III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , in containers holding: a ) Two litres or less : 1 . Port , Madeira , sherry , Tokay (Aszu and Szamorodni ) and Setubal muscatel (c ) 2 . Other 40 ECU per hi ( a ) 40 ECU per hi ( a ) 14.5 ECU per hi ( a ) ( b ) 10,9 ECU per hi ( a ) ( b ) 16,9 ECU per hi (a ) (b ) 13,3 ECU per hi (a ) ( b ) 18,1 ECU per hi (b ) 20.6 ECU per hi ( a ) ( b ) {**) ( ¢*) ( a ) in certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty . ( b ) The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall , notwithstanding General Rule C 3 contained in Part 1 , Section I , be the representative rate , if such rate is fixed for the purposes of the common agricultural policy . ( c ) Entry under this subheading is subject to conditions to be determined by the competent authorities . (**) To be determined . No L 330 / 112 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % or levy (L) Conventional O/ /O 1 2 3 4 22.05 (cont'd) 14,5 ECU per hi (b) 14,5 ECU per hi ( b ) 16,9 ECU per hi (b ) (c ) '(**) (**) {")- (") 19,3 ECU per hi (b ) 23 ECU per hi (b ) (c ) C. III . b) More than two litres : 1 . Port , Madeira , sherry and Setubal muscatel ( a ) 2 . Tokay (Aszu and Szamorodni) ( a) 3 . Other IV . Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol , in containers holding: a ) Two litres or less : 1 . Port , Madeira , sherry , Tokay (Aszu and Suzamorodni) and Setubal muscatel ( a) 2 . Other b ) More than two litres : 1 . Port , Madeira , sherry and Setubal muscatel (a) 2 . Tokay (Aszu and Szamorodni ) ( a) 3 . Other V. Of an actual alcoholic strength by volume exceeding 22% vol , in containers holding: a ) Two litres or less b) More than two litres 15,7 ECU per hi (b) 15,7 ECU per hi (b ) 23 ECU per hi (b ) (c ) 1,93 ECU per hi per % vol of alcohol + 12,1 ECU per hi (b) ( c) 1,93 ECU per hi per % vol of alcohol (b ) (c ) 22.06 17 ECU per hi 14 ECU per hi Vermouths, and other wines of fresh grapes flavoured with aromatic extracts : A. Of an actual alcoholic strength by volume of 18 % vol or less , in containers holding: I. Two litres or less II . More than two litres B. Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol , in containers holding: I. Two litres or less II . More than two litres 19 ECU per hi 16 ECU per hi ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b) The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall , notwithstanding General Rule C 3 contained in Part I , Section 1, be the representative rate if such rate is fixed for the purposes of the common agricultural policy. (c ) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty . (**) To be determined . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 113 || Rate of duty Heading number Description Autonomous 0//o or levy (L ) Conventional % 1 2 3 4 22.06 (cont'd) C. Of an actual alcoholic strength by volume exceeding 22 % vol , in containers holding: I. Two litres or less 1,60 ECU per hi per % vol of alcohol + 10 ECU per hi  II . More than two litres 1,60 ECU per hi per % vol of alcohol  22.07 Other fermented beverages ( for example,, cider, perry and mead): II A. Piquette B. Other: 1,60 ECU per hi per % vol of alcohol subject to a min. of 9 ECU per hi ( a ) I. Sparkling II . Still , in containers holding: 30 ECU per hi  a ) Two litres or less 12 ECU per hi  22.08 b) More than two litres Ethyl alcohol or neutral spirits , undenatured, of an alcoholic strength of 80 % vol or higher; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : 9 ECU per hi A. Denatured spirits (including ethyl alcohol and neutral spirits ) of any strength 16 ECU per hi  22.09 B. Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages; compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages: A , Spirits (other than those of heading No 22.08), in containers holding: 30 ECU per hi  I. Two litres or less * ...... . II . More than two litres . ... . 1,60 ECU per hi per % vol of alcohol + 10 ECU per hi 1,60 ECU per hi per % vol of alcohol r *) (**) ( a ) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty. (**) To be determined . No L 330 / 114 Official Journal of the European Communities 9 . 12 . 85 li Rate of duty Heading number Description Autonomous % or levy ( L ) Conventional % 1 2 3 4 22.09 (cont'd) B. Compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages: I. Aromatic bitters of an alcoholic strength of 44,2 to 49,2% vol containing from 1,5 to 6 % by weight of gentian , spices and various ingredients and from 4 to 10 % of sugar , in containers of a capacity of 0,5 litre or less . II . Other C. Spirituous beverages : I. Rum, arrack and tafia , in containers holding: a ) Two litres or less b ) More than two litres ; II . Gin , in containers holding: a ) Two litres or less b) More than two litres III . Whisky: a ) Bourbon whiskey , in containers holding (a): 1 . Two litres or less 30 subject to a min. of 1,60 ECU per hi per % vol of alcohol 30 subject to a min. of 1,60 ECU per hi per % vol of alcohol 1,10 ECU per hi per % vol of alcohol + 10 ECU per hi 1,10 ECU per hi per % vol of alcohol 1,20 ECU per hi per % vol of alcohol + 10 ECU per hi 1,20 ECU per hi per % vol of alcohol 1,20 ECU per hi per % vol of alcohol + 10 ECU per hi 2,2 (**)- ( ¦., (**) ( ¢ ¢) (") ('*) 2 . More than two litres 1,20 ECU per hi per % vol of alcohol ( ¢*) ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . (**) To be determined . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 115 \ Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 22.09 (cont'd) C. III . b) Other , in containers holding: 1 . Two litres or less . . . . 1,20 ECU per hi per % vol of alcohol + 10 ECU per hi (**) 2 . More than two litres . 1,20 ECU per hi per % vol of alcohol (**) IV . Vodka with an alcoholic strength of 45,4 % vol br less and plum , pear or cherry spirit (excluding liqueurs ), in containers holding: a) Two litres or less 1,60 ECU per hi per % vol of alcohol + 10 ECU per hi (**) b ) More than two litres 1,60 ECU per hi per % vol of alcohol r ») V. Other, in containers holding: a ) Two litres or less 1,60 ECU per hi per % vol of alcohol + 10 ECU per hi (") ( b ) More than two litres ........ 1,60 ECU per hi per % vol of alcohol (**) 22.10 Vinegar and substitutes for vinegar: A. Wine vinegar , in containers holding: \ I. Two litres or less II . More than two litres ........ 8 ECU per hi ( a ) 6 ECU per hi ( a )  B. Other , in containers holding: I\ I. Two litres or less II . More than two litres 8 ECU per hi 6 ECU per hi  Ja ) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty . (*'') To be determined . No L 330 / 116 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES; PREPARED ANIMAL FODDER Additional Notes 1 . For the purposes of subheadings 23.05 A and 23.06 A I, the following expressions shall have the meanings hereby assigned to them:  "actual alcoholic strength by mass": the number of kilograms of pure alcohol contained in 100 kg of the product;  "potential alcoholic strength by mass ": the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 1 00 kg of the product;  "total alcoholic strength by mass": the sum of the actual and potential alcoholic strengths by mass;  "% mas": the symbol for alcoholic strength by mass . 2 . For the purposes of subheading 23.07 B, the expression "milk products" means the products falling within headings Nos 04.01 , 04.02, 04.03 and 04.04 and within subheadings 17.02 A and 21.07 F I. Rate of duty Heading number Description Autonomous °/o or levy (L ) Conventional % 1 2 3 4 23.01 Flours and meals, of meat, offals, fish , crustaceans or molluscs , unfit for human consumption; greaves: \ A. Flours and meals of meat and offals ; greaves 4 0,4 B. Flours and meals of fish , crustaceans or molluscs 5 2 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables: l II A. Of cereals : l li I. Of maize or rice : I a ) With a starch content not exceeding 35 % by weight 21 (L )  b ) Other 21 ( L )  II . Of other cereals : a ) Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content , calculated on the dry product, equal to or more than 1,5 % by weight ... b ) Other 21 (L ) 21 (L )  B. Of leguminous vegetables ... 8 9 . 12 . 85 No L 330 / 117Official Journal of the European Communities ... 1 Rate of duty Heading number Description Autonomous °//o or levy (L ) Conventional % 1 2 3 4 23.03 Beet-pulp, bagasse and other waste of sugar manufacture; brewing and distilling dregs and waste; residues of starch manufacture and similar residues: A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors ), of a protein content , calculated on the dry product : I. Exceeding 40 % by weight 27 (L )  Il II . Not exceeding 40 % by weight Free (**) II B. Other : \ I. Beet-pulp , bagasse and other waste of sugar manufacture Free (") II . Other Free r*j 23.04 Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils : A. Oil-cake and other residues resulting from the extraction of olive oil : II I. Containing 3 % or less by weight of olive oil Free  I.! II . Containing more than 3 % by weight of olive oil Free .( L )  B. Other Free (") 23.05 Wine lees; argol : A. Wine lees : I. Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % weight Free (a ) II . Other 2,03 ECU per kg of total alcohol ( a ) B. Argol Free 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included: A. Acorns, horse chestnuts and pomace or marc of fruit : I. Grape marc: a) Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight Free ( a ) (. ») b ) Other 2,03 ECU per kg of total alcohol ( a ) li II . Other Free ( ».) B. Other 4 (**) ( a ) In certain conditions a countervailing tax is provided for in respect of certain products, in addition to the customs duty . (**) To be determined . No L 330/ 118 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description % Autonomous Conventional %or levy ( L ) 1 2 3 4 23.07 9 6 Sweetened forage; other preparations of a kind used in animal feeding: A. Fish or marine mammal solubles B. Other , containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup , falling within subheadings 17.02 B and 21.07 F II , or milk products : I. Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup : 15 (L ) 15 (L ) 15 (L ) 15 (L ) a ) Containing no starch or containing 10 % or less by weight of starch: 1 . Containing no milk products or containing less than 10 % by weight of such products . 2 . Containing not less than 10 % but less than 50 % by weight of milk products 3 . Containing not less than 50 % but less than 75 % by weight of milk products 4 . Containing not less than 75 % by weight of milk products . . b ) Containing more than 10 % but not more than 30 % by weight of starch : 1 . Containing no milk products or containing less than 10 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products 3 . Containing not less than 50 % by weight of milk products . . c ) Containing more than 30 % by weight of starch : 1 . Containing no milk products or containing less than 10 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products 3 . Containing not less than 50 % by weight of milk products . . II . Containing no starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup , but containing milk products C. Other 15 (L ) 15 (L) 15 (L ) 15 (L ) 15 (L ) 15 (L ) 15 (L ) 15 9 . 12 . 85 Official Journal of the European Communities No L 330 / 119 CHAPTER 24 TOBACCO ll Rate of duty Heading number Description Autonomous % or levy (L ) Conventional % 1 2 3 4 24.01 Unmanufactured tobacco; tobacco refuse: A. Flue-cured Virginia type and light air-cured Burley type tobacco ( including Burley hybrids ); light air-cured Maryland type and fire-cured tobacco ( a ) . . 30 subject to a min. of 29 ECU and a max. of 70 ECU per 100 kg net ( ¢*) B. Other 30 subject to a min. of 29 ECU and a max. of 70 ECU per 100 kg net (") 24.02 Manufactured tobacco; tobacco extracts and essences: || A. Cigarettes 180 90 || B. Cigars 80 52 || C. Smoking tobacco 180 117 ll D. Chewing tobacco and snuff 100 65 E. Other , including agglomerated tobacco in the form of sheets or strip 40 26 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . (**) To be determined . No L 330/ 120 Official Journal of the European Communities 9 . 12 . 85 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT; SULPHUR: EARTHS AND STONE; PLASTERING MATERIALS, LIME AND CEMENT Notes 1 . Except where their context or Note 3 to this Chapter otherwise require , the headings of this Chapter are to be taken to apply only to goods which are in the crude state , or which have been washed (even with chemical substances eliminating the impurities without changing the structure of the product), crushed , ground , powdered , levigated , sifted , screened , concentrated by flotation, magnetic separation or other mechanical or physical processes (not including crystallisation) but not calcined or subjected to any further process other than a process specially mentioned in any heading in respect of the goods described therein . 2 . This Chapter does not cover : ( a ) Sublimed sulphur, precipitated sulphur or colloidal sulphur (heading No 28.02); ( b ) Ferrous earth colours containing 70 % or more by weight of combined iron evaluated as Fe203 (heading No 28.23 ); ( c) Medicaments and other products of Chapter 30 ; ( d ) Perfumery , cosmetic or toilet preparations of heading No 33.06 ; (e ) Road and paving setts , curbs and flagstones (heading No 68.01 ), mosaic cubes (heading No 68.02 ) and roofing facing and damp course slates (heading No 68.03); ( f) Precious or semi-precious stones (heading No 71.02); (g) Cultured crystals (other than optical elements ) weighing not less than 2,5 g each , of sodium chloride or of magnesium oxide , of heading No 38.19 ; optical elements of sodium chloride or of magnesium oxide (heading No 90.01 ); or (h ) Writing or drawing chalks , tailors' or billiards chalks (heading No 98.05 ). 3 . Heading No 25.32 is to be taken to apply , inter alia, to : earth colours , whether or not calcined or mixed together ; natural micaceous iron oxides ; meerschaum (whether or not in polished pieces ) and amber ; agglomerated meerschaum and agglomerated amber , in plates , rods , sticks or similar forms , not worked after moulding; jet ; strontianite (whether or not calcined ), other than strontium oxide; broken pottery . Rate of duty Heading number Description Autonomous % Conventional °/o 1 2 3 4 25.01 Common salt ( including rock salt, sea salt and table salt); pure sodium chloride; salt liquors; sea water: A. Common salt ( including rock salt , sea salt and table salt) and pure sodium chloride , whether or not in aqueous solution : I. For chemical transformation (separation of Na from Cl ) for the manufacture of other products ( a ) . 1 ECU per 1 000 kg net (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 121 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 25.01 (cont'd) A. II . Other : a ) Denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption ( a ) 5 ECU per 1 000 kg net 2,5 ECU per 1 000 kg net b ) Other 16 ECU per 1 000 kg net 5,7 ECU per 1 000 kg net B. Salt liquors ; sea water Free Free 25.02 Unroasted iron pyrites Free Free 25.03 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur: 1 A. Crude Free Free B. Other 10 3,2 25.04 Natural graphite Free 0,1 25.05 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands falling within heading No 26.01 Free Free 25.06 Quartz (other than natural sands); quartzite, including quartzite not further worked than roughly split, roughly squared or squared by sawing 1 Free 25.07 Clay (for example, kaolin and bentonite), andalusite, kyanite and sillimanite, whether or not calcined, but not including expanded clays falling within heading No 68.07 ; mullite; chamotte and dinas earths Free Free 25.08 Chalk Free 0,1 [25.09] 25.10 Natural calcium phosphates, natural aluminium calcium phosphates, apatite and phosphatic chalk Free Free 25.11 Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined, other than barium oxide: li A. Barium sulphate Free Free B. Barium carbonate , whether or not calcined 3 1 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 / 122 Official Journal of the European Communities 9 . 12 . 85 \ Rate of duty Heading number Description  Autonomous % Conventional % 1 2 3 4 25.12 Siliceous fossil meals and similar siliceous earths (for example, kieselguhr, tripoilte or diatomite) whether or not calcined , of an apparent density of 1 000 kg/m3 or less Free 0,5 25.13 Pumice stone; emery; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated : A. Crude or in irregularly-shaped pieces B. Other Free 3 Free 1 25.14 Slate, including slate not further worked than roughly split, roughly squared or squared by sawing . Free Free 25.15 Marble, travertine, ecaussine and other calcareous monumental and building stone of an apparent density of 2 500 kg/m3 or more and alabaster, including such stone not further worked than roughly split , roughly squared or squared by sawing: A. Crude ; roughly split or roughly squared ; not further worked than squared by sawing or splitting , of a thickness exceeding 25 cm B. Not further worked than squared by sawing or splitting , of a thickness not exceeding 25 cm: I. Alabaster II . Other Free Free 10 0,1 Free 4,4 25.16 Granite porphyry, basalt, sandstone and other monumental and building stone, including such stone not further worked than roughly split , roughly squared or squared by sawing: A. Crude, roughly split or roughly squared ; not further worked than squared by sawing or splitting , of a thickness exceeding 25 cm . . . . B. Not further worked than squared by sawing or splitting , of a thickness not exceeding 25 cm: I. Granite , porphyry , syenite , lava , basalt , gneiss , trachyte and other similar hard rocks ; sandstone II . Other monumental and building stone : a ) Calcareous stone of an apparent density of less than 2 500 kg /m3 b ) Other Free 7 6 Free 0,2 3,5 2,5 Free 25.17 Pebbles and crushed or broken stone (whether or not heat-treated), gravel macadam and tarred macadam, of a kind comonly used for concrete aggregates, for road metalling or for railway or other ballast; flint and shingle, whether or not heat-treated; granules and chippings (whether or not heat-treated) and powder of stones falling within heading No 25.15 or 25.16 . Free Free 25.18 Dolomite, whether or not calcined, including dolomite not further worked than roughly split , roughly squared or squared by sawing; agglomerated dolomite (including tarred dolomite): A. Crude dolomite B. Calcined dolomite C. Agglomerated dolomite Free 4 5 Free 1,8 2,2 9 . 12 . 85 Official Journal of the European Communities No L 330 / 123 ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 25.19 Natural magnesium carbonate (magnesite); fused magnesia ; dead-burned (sintered) magnesia, whether or not containing small quantities of other oxides added before sintering; other magnesium oxide, whether or not chemically pure: ll A. Magnesium oxide other than calcined natural magnesium carbonate ........ 9 4,2 B. Other Free Free 25.20 Gypsum; anhydrite; calcined gypsum, and plasters with a basis of calcium sulphate, whether or not coloured , but not including plasters specially prepared for use in dentistry Free Free 25.21 Limestone flux and calcareous stone, commonly used for the manufacture of lime or cement Free Free 25.22 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide 4 3,5 25.23 Portland cement, ciment fondu, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinker 8 3,2 25.24 Asbestos Free Free [25.25] 25.26 Mica, including splittings; mica waste Free 0,2 25.27 Natural steatite, including natural steatite not further worked than roughly split , roughly squared or squared by sawing; talc: A. Natural steatite , including natural steatite not further worked than roughly split , roughly squared or squared by sawing Free Free B. Natural steatite , crushed or powdered : I. Talc in immediate packings of a net capacity of 1 kg or less II . Other 8 3 3,2 0,9 25.28 Natural cryolite and natural chiolite Free Free [25.29] 25.30 Crude natural borates and concentrates thereof (calcined or not), but not including borates separated from natural brine; crude natural boric acid containing not more than 85 % of H3B03 , calculated on the dry weight .... Free Free No L 330 / 124 9 . 12 . 85Official Journal of the European Communities Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 25.31 25.32 Felspar, leucite, nepheline and nepheline syenite; fluorspar: A. Fluorspar B. Other Mineral substances not elsewhere specified or included : 3 Free Free Free Il A. Natural micaceous iron oxides 3 1,8 B. Other Free ( »., (**) To be determined . \ 9 . 12 . 85 Official Journal of the European Communities No L 330 / 125 CHAPTER 26 METALLIC ORES, SLAG AND ASH Notes 1 . This Chapter does not cover: ( a ) Slag and similar industrial waste prepared as macadam (heading No 25.17); ( b ) Natural magnesium carbonate (magnesite), whether or not calcined (heading No 25.19); ( c) Basic slag of Chapter 31 ; (d ) Slag wool , rock wool or similar mineral wools (heading No 68.07); (e ) Goldsmiths', silversmiths' and jewellers' sweepings , residues , lemels and other waste and scrap, of precious metal (heading No 71.11 ); or ( f) Copper , nickel or cobalt mattes produced by any process of smelting (Section XV). 2 . For the purposes of heading No 26.01 , the term "metallic ores" means minerals of mineralogical species actually used in the metallurgical industry for the extraction of mercury, of the metals of heading No 28.50 or of the metals of Section XIV or XV, even if they are intended for non-metallurgical purposes . The heading does not , however , include minerals which have been submitted to processes not normal to the metallurgical industry . 3 . Heading No 26.03 is to be taken to apply only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals . Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 26.01 Metallic ores and concentrates and roasted iron pyrites: ll A. Iron ores and concentrates and roasted iron pyrites : \|| I. Roasted iron pyrites Free Free || II . Other (ECSC ) I Free B. Manganese ores and concentrates , including manganiferous iron ores and concentrates with a manganese content of 20 % or more by weight (ECSC)I 0,8 || C. Uranium ores and concentrates : I || I. Uranium ores and pitchblende , and concentrates thereof, with a uraniumcontent of more than 5 % by weight (EURATOM) . . Free Free || II . Other . Free Free D. Thorium ores and concentrates: I. Monazite ; urano-thorianite and other thorium ores and concentrates , with a thorium content of more than 20 % by weight (EURATOM) . Free Free II . Other Free Free E. Other ores and concentrates Free Free No L 330 / 126 Official Journal of the European Communities 9 . 12 . 85 li Rate of duty  Heading number Description Autonomous % Conventional % 1 2 3 4 26.02 Slag, dross, scalings and similar waste from the manufacture of iron or steel : A. Blast-furnace dust (ECSC) Free B. Other Free Free 26.03 Ash and residues (other than from the manufacture of iron or steel), containing metals or metallic compounds Free Free 26.04 Other slag and ash including kelp Free Free y - 12 . 85 Official Journal of the European Communities No L 330 / 127 CHAPTER 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION; BITUMINOUS SUBSTANCES; MINERAL WAXES Notes 1 . This Chapter does not cover : ( a ) Separate chemically defined organic compounds , other than chemically pure methane and propane which are to be classified in heading No 27.11 ; ( b ) Medicaments falling within heading No 30.03 ; or (c) Mixed unsaturated hydrocarbons falling within heading No 33.01 , 33.04 or 38.07 . 2 . Heading No 27.07 is to be taken to include products similar to those obtained by the distillation of high temperature coal tar but which are obtained by the distillation of low temperature coal tar or other mineral tars , by processing petroleum or by any other process , provided that the weight of the aromatic constituents exceeds that of the non-aromatic constituents . 3 . References in heading No 27.10 to petroleum oils and oils obtained from bituminous minerals are to be taken to include not only petroleum oils and oils obtained from bituminous minerals but also similar oils , as well as those consisting of mixed unsaturated hydrocarbons, obtained by any process , provided that the weight of the non-aromatic constituents exceeds that of the aromatic constituents . 4 . Heading No 27.13 is to be taken to include not only paraffin wax and the other products specified therein , but also similar products obtained by synthesis or by other processes . Additional Notes (a) 1 . For the purposes of heading No 27.10: A. "Light oils " (subheading 27.10 A) means oils and preparations of which 90 % or more by volume (including losses) distils at 210 °C (ASTM D 86 method); B. "Special spirits " (subheading 27.10 A III a)) means light oils as defined in paragraph A above, not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5 % and 90 % (including losses) distil by volume; C. "White spirit" (subheading 27.10 A 111 a) 1 ) means special spirits as defined in paragraph B above with a flash-point higher than 21 °C by the Abel-Pensky method (b); D. "Medium oils " (subheading 27.10 B) means oils and preparations of which less than 90 % by volume (including losses) distils at 210 °C and 65 % at more by volume (including losses) distils at 250 °C (ASTM D 86 method); E. "Heavy oils " (subheading 27.10 C) means oils and preparations of which less than 65 % by volume (including losses) distils at 250 °C by the ASTM D 86 method or of which the distillation percentage at 250 °C cannot be determined by that method; F. "Gas oils " (subheading 27.10 C I) means heavy oils as defined in paragraph E above of which 85 % or more by volume (including losses) distils at 350 °C (ASTM D 86 method); (a) Unless otherwise stated, the term "ASTM method" means the methods laid down by the American Society for Testing and Materials in the 1976 edition of standard definitions and specifications for petroleum and lubricating products . (b) The term "Abel-Pensky method" means method DIN (Deutsche Industrienormen) 51755  MÃ ¤rz 1974 published by the DNA (Deutsche NormenausschuÃ ), Berlin 15. No L 330 / 128 Official Journal of the European Communities 9 . 12 . 85 G. "Fuel oils " (subheading 27.10 C II) means heavy oils as defined in paragraph E above (other than gas oils as defined in paragraph F above) which, for a corresponding diluted colour C, have a viscosity V:  not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1 % by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method;  exceeding that shown in line II when the pour point is not less than 10 °C by the ASTM D 97 method;  exceeding that shown in line I but not exceeding that shown in line II when 25 % or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25 % by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2 . Diluted colour C/Viscosity V concordance table Colour C 0 0,5 I 1,5 2 2,5 3 3,5 4 4,5 5 5,5 6 6,5 7 7,5and above Visco ­ sity I 4 4 4 5,4 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 2 650 V II 7 7 7 7 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 S80 2 6S0 The term "viscosity V" means the kinematic viscosity at 50 °C expressed in 10~6 m2s~~ 1 by the ASTM D 445 method. The term "diluted colour C" means the colour ofa product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride. The colour must be determined immediately after dilution. This subheading covers only fuel oils of natural colour. Subheading 27.10 C II does not cover heavy oils defined in paragraph E above for which it is not possible to determine: the distillation percentage at 250 °C by the ASTM D 86 method (zero shall be deemed to be a percentage); the kinematic viscosity at 50 °C by the ASTM D 445 method; or the diluted colour C by the ASTM D 1500 method. Such products fall within subheading 27.10 C III. 2 . For the purposes of heading No 27.11 , the expressions "commercial propane" and "commercial butane" (subheading 27.11 B I) shall be taken to apply to products with a relative vapour pressure in the liquid state and at 37,8 °C of not more than 24,5 bar by the ASTM D 1267 method. 3 . For the purposes of heading No 27.12, the expression "crude petroleum jelly" (subheading 27.12 A) shall be taken to apply to petroleum jelly of a natural colour higher than 4,5 by the ASTM D 1500 method. 4. For the purposes of subheading 27.13 B I, the term "crude" shall be taken to apply to products : (a) with an oil content of 3,5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9x 10~6 m2s~1 by the ASTM D 445 method; or (b) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9 x 10~~6 mzs~ 1 or higher by the ASTM D 445 method. 5. For the purposes of headings Nos 27.10, 27.11 and 27.12 and subheading 27.13 B, the term "specific process" shall be taken to apply to the following operations: (a) vacuum distillation; (b) re-distillation by a very thorough fractionation process; 9 . 12 . 85 Official Journal of the European Communities No L 330/ 129 (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (ij) isomerisation; (k) (in respect of products of subheading 27AO C only) desulphurisation with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D 1266-59 T method); (I) (in respect of products of heading No 27.10 only) deparaffining by a process other than filtering; (m) (in respect of products of subheading 27.10 C only) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction . The further treatment with hydrogen of lubricating oils of subheading 27.10 C III (e.g. hydrofinisking or decolourisation) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) (in respect of products of subheading 27.10 C II only) atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method. If 30 % or more by volume, including losses, of such products distils at 300 °C by the ASTM D 86 method, the quantities of products which may be obtained during the atmospheric distillation and which fall within subheadings 27.10 A and 27.10 B shall be dutiable at the same rates as those provided for under subheading 27.10 C II c) according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process; (o) (in respect of products of subheading 27.10 C III only) treatment by means of a high-frequency electrical brush-discharge. Should any preparatory treatment prior to the above-mentioned treatments be necessary by reason of technical requirements, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such abovementioned treatments; any waste products arising during preparatory treatment shall also be exempt from customs duty. 6 . The quantities of products which may be obtained during chemical transformation, or during preparatory treatment which may be necessary by reason of technical requirements, and which fall within subheadings 27.07 BI, 27.13 B, 27.14 C, 29.01 A I, 29.01 B II a) and 29.01 D I a) or headings Nos 27.10, 27.11 and 27.12 shall be dutiable at the same rates as those provided for in respect of products "for other purposes ", according to the kind and value of the products used and on the net weight of the products obtained. This rule shall apply to such products falling within headings Nos 27.10, 27.11 and 27.12 or subheading 27.13 B which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or further chemical transformation . 7. Subheading 27.10 C III c) covers only oils to be mixed with other oils, with the products of heading No 38.14 or with thickeners in order to produce oils, greases or lubricating preparations, by enterprises which, because of the plant with which they are equipped, cannot claim exemption from customs duty under the terms of Additional Note 5 above relating to heading No 27.10, and which process such oils for resale in plants equipped with all the following:  at least two storage tanks for the basic oils in bulk;  at least one mixing tank, with power-driven mixing equipment, with or without heating equipment, and with provision for the incorporation of additives; and  packaging equipment. These last three requirements concerning plant equipment are also applicable when the mixing is carried out in rented plants or by a subcontractor. No L 330 / 130 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 27.01 Coal; briquettes, ovoids and similar solid fuels manufactured from coal: A. Coal (ECSC): Federal Republic of Germany . Other Member States B. Other (ECSC): Federal Republic of Germany Italy Other Member States DM 6 per 1 000 kg net 1,9 DM 6 per 1 000 kg net 1,8 Free 27.02 Lignite, whether or not agglomerated : A. Lignite {ECSC): France Greece Other Member States B. Agglomerated lignite (ECSC): France Greece Italy Other Member States 2,2 5 Free 2,2 5 1,8 Free 27.03 27.04 Peat ( including peat litter), whether or not agglomerated: A. Peat B. Agglomerated peat Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated ; retort carbon: A. Coke and semi-coke of coal : I. For the manufacture of electrodes II . Other (ECSC): Italy Other Member States B. Coke and semi-coke of lignite (ECSC): Italy Other Member States C. Other Free 3 3 3 0,1 1,5 1,4 3,8 Free 3,8 Free 1,4 Coal gas,, water gas, producer gas and similar gases Tar distilled from coal, from lignite or from peat, and other mineral tars, including partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products Oils and other products of the distillation of high temperature coal tar; similar products as defined in Note 2 to this Chapter: A. Crude oils : I. Crude light oils of which 90 % or more by volume distils at temperatures of up to 200 °C . . . . , . . . . [27.05 ] 27.05 bis 27.06 27.07 Free Free 10 2 Free Free 3,2 1,1II ; Other 9 . 12 . 85 Official Journal of the European Communities No L 330 / 131 li Rate of duty Heading number Description , Autonomous % Conventional % 1 2 3 4 27.07 (cont'd) B. Benzole , toluole , xylole , solvent naphtha (heavy benzole); similar products as defined in Note 2 to this Chapter , of which 65 % or more by volume distils at temperatures of up to 250 °C ( including mixtures of petroleum spirit and benzole ); sulphuretted toppings : \\ I. For use as power or heating fuels 10 5 II . For other purposes (a ) Free Free C. Basic products 6 3 D. Phenols 3 2,5 I E. Naphthalene . . . Free 1,5 F. Anthracene Free Free G. Other : l I. For the manufacture of the products of heading No 28.03 ( a ) . Free 3,2 II . Other 5 3,5 27.08 Pitch and pitch coke, obtained from coal tar or from other mineral tars Free Free 27.09 Petroleum oils and oils obtained from bituminous minerals , crude ... ... Free Free 27.10 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included , containing not less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations: A. Light oils : I. For undergoing a specific process (a) 14 ( b ) 7 II . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 A I (a ) 14 ( b ) ( c ) 7,5 (c) III . For other purposes : \\ a ) Special spirits : \\ 1 . White spirit 2 . Other . . . . . 14{d) 14(d) 7 7 b ) Other 14 ( d ) 7 B. Medium oils : \l I. For undergoing a specific process (a) 14 ( b ) - 7 II . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 B I ( a ) 14 ( b) ( c ) 7(c) III . For other purposes 14(d) 7 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b ) Total suspension (or an indefinite period. (c) See Additional Note 6 . (d ) Duty rate reduced to 6 % (suspension ) for an indefinite period. No L 330 / 132 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 27.10 (cont'd) C. Heavy oils : I. Gas oils : a ) For undergoing a specific process (a ) 10(b) 5 b ) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C I a ) (a ) 10(b){c ) 5(c) c) For other purposes 10 (d ) 5 II . Fuel oils : || a) For undergoing a specific process ( a ) 10(b) 5 b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C II a ) ( a ) 10 ( b ) ( c ) 5 ( c) c) For other purposes 10 (d) 5 III . Lubricating oils ; other oils : \I a ) For undergoing a specific process ( a ) 12(b) 6 b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C III a ) ( a ) 12 ( b ) ( c ) 6 ( c ) c) To be mixed in accordance with the terms of Additional Note 7 to this Chapter (a) 12(e) 6 d ) For other purposes 12(f) 6 27.11 Petroleum gases and other gaseous hydrocarbons : A. Propane of a purity not less than 99 % : li I. For use as a power or heating fuel 25 16 \\ II . For other purposes ( a ) Free Free || B. Other : Il I. Commercial propane and commercial butane: a ) For undergoing a specific process (a ) ... 3,5 ( b) 1,5 b ) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.11 B I a ) ( a ) 3,5 (b ) (c ) 1,5 ( c ) c ) For other purposes 3,5 1,5 Il II . Other: II II a ) In gaseous form 3,5 ( b ) 1,5 b) Other 3.5(b) 1,5 27.12 Petroleum jelly: A. Crude : I. For undergoing a specific process (a) 2,5 ( b ) 1,8 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) Total suspension for an indefinite period . (c ) See Additional Note 6 . (d ) Duty rate reduced to 3,5 % (suspension ) for an indefinite period . (e ) Duty rate reduced to 4 % (suspension ) for an indefinite period . ( f) Duty rate reduced to 7 % (suspension) for an indefinite period . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 133 lill Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 27.12 A. II . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.12 A I ( a ) 2,5 (b ) (c) 1,8 ( c ) II III . For other purposes . 2,5 1,8 B. Other 10 4,9 27.13 Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes , whether or not coloured: A. Ozokerite , lignite wax or peat wax (natural products): ll I. Crude 3 1,5 li II . Other . - 10 3,8 \\ B. Other : \ I. Crude : \ Il a ) For undergoing a specific process (a) 2,5 ( b ) 1,8 - b ) For undergoing chemical transformation by a process other than those specified in respect of subheading 27,13 B I a ) ( a ) 2,5 (b ) (c ) 1,8 ( c) I-l c ) For other purposes 2,5 1,8 II . Other 10 4,4 27.14 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : A. Petroleum bitumen Free Free Il B. Petroleum coke Free Free Il C. Other : I\ II I. For the manufacture of the products of heading No 28.03 (a ) Free 1,8 II . Other 4 1,8 27.15 Bitumen and asphalt, natural ; bituminous shale, asphaltic rock and tar sands . Free Free 27.16 Bituminous mixtures based on natural asphalt , on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) 0,9 (d ) 27.17 Electric current Free Free ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) Total suspension for an indefinite period . ( c ) See Additional Note 6 . (d ) See Annex . No L 330 / 134 Official Journal of the European Communities 9 . 12 . 85 \ SECTION VI PRODUCTS OF THE CHEMICAL AND ALLIED INDUSTRIES Notes 1 . ( a ) Goods (other than radio-active ores ) answering to a description in heading No 28.50 or 28.51 are to be classified in those headings and in no other heading of the Tariff. (b ) Subject to paragraph (a ) above , goods answering to a description in heading No 28.49 or 28.52 are to be classified in those headings and in no other heading of this Section . 2. Subject to Note 1 above , goods classifiable within heading No 30.03 , 30.04 , 30.05 , 32.09 , 33.06 , 35.06 , 37.08 or 38.11 by reason of being put up in measured doses or for sale by retail are to be classified in those headings and in no other heading of the Tariff. 3 . Goods put up in sets consisting of two or more separate constituents , some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product , provided that the constituents are : ( i ) having regard to the manner in which they are put up , clearly identifiable as being intended to be used together without first being repacked ; ( ii ) imported together ; and ( iii ) identifiable , whether by their nature or by the relative proportions in which they are present , as being complementary one to another . CHAPTER 28 INORGANIC CHEMICALS; ORGANIC AND INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE EARTH METALS, OF RADIO-ACTIVE ELEMENTS AND OF ISOTOPES Notes 1 . Except where their context or these Notes otherwise require , the headings of this Chapter are to be taken to apply only to : ( a ) Separate chemical elements and separate chemically defined compounds , whether or not containing impurities ; ( b ) Products mentioned in (a) above dissolved in water ; (c) Products mentioned in ( a) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; ( d ) The products mentioned in (a ), (b ) or (c ) above with an added stabiliser necessary for their preservation or transport ; ( e ) The products mentioned in ( a ), ( b ), (c) or (d ) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons , provided that the additions do not render the product particularly suitable for some types of use rather than for general use . 2 . In addition to dithionites stabilised with organic substances and to sulphoxylates (heading No 28.36 ), carbonates and percarbonates of inorganic bases (heading No 28.42), cyanides and complex cyanides of inorganic bases (heading No 28.43 ), fulminates , cyanates and thiocyanates , of inorganic bases (heading No 28.44 ), organic products included in headings Nos 28.49 to 28.52 and metal and non-metal carbides (heading No 28.56), only the following compounds of carbon are also to be classified in the present Chapter : ( a ) Oxides of carbon ; hydrocyanic , fulminic , isocyanic , thiocyanic and other simple or complex cyanogen acids (heading No 28.13 ); 9 . 12 . 85 Official Journal of the European Communities No L 330 / 135 (b ) Oxyhalides of carbon (heading No 28.14); (c) Carbon disulphide (heading No 28.15 ); (d ) Thiocarbonates , selenocarbonates , tellurocarbonates , selenocyanates , tellurocyanates , tetrathiocyanatodiam ­ minochromates (reineckates ) and other complex cyanates , of inorganic bases (heading No 28.48 ); (e ) Solid hydrogen peroxide (heading No 28.54), carbon oxysulphide , thiocarbonyl halides , cyanogen , cyanogen halides and cyanamide and its metallic derivatives (heading No 28.58 ) other than calcium cyanamide, containing not more than 25 % by weight of nitrogen , calculated on the dry anhydrous product (Chapter 31 ). 3 . Subject to the provisions of Note 1 to Section VI, this Chapter does not cover: ( a ) Sodium chloride and magnesium oxide, whether or not chemically pure , and other products falling within Section V; (b ) Organo-inorganic compounds other than those mentioned in Note 2 above ; (c) Products mentioned in Note 1 , 2 , 3 or 4 of Chapter 31 ; (d ) Inorganic products of a kind used as luminophores , falling within heading No 32.07 ; (e ) Artificial graphite (heading No 38.01 ); products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades , of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; cultured crystals (other than optical elements ) weighing not less than 2,5 g each , of the halides of the alkali or of the alkaline-earth metals , of heading No 38.19 ; ( f) Precious or semi-precious stones (natural , synthetic or reconstructed) or dust or powder of such stones (headings Nos 71.02 to 71.04), and precious metals and precious metal alloys falling within Chapter 71 ; (g ) The metals , whether or not chemically pure , and metal alloys falling within any heading of Section XV; or (h ) Optical elements , for example , of the halides of the alkali or of the alkaline-earth metals (heading No 90.01 ). 4 . Chemically defined complex acids consisting of a non-metal acid falling within sub-Chapter II and a metallic acid falling within sub-Chapter IV are to be classified in heading No 28.13 . 5 . Headings Nos 28.29 to 28.48 inclusive are to be taken to apply only to metallic or ammonium salts or peroxysalts . Except where the context otherwise requires , double or complex salts are to be classified in heading No 28.48 . 6 . Heading No 28.50 is to be taken to apply only to : ( a ) The following fissile chemical elements and isotopes : natural uranium and uranium isotopes 233 and 235 , plutonium and plutonium isotopes ; (b ) The following radio-active chemical elements : technetium, promethium, polonium, astatine , radon , francium, radium, actinium, protactinium, neptunium, americium and other elements of higher atomic number ; (c ) All other radio-active isotopes , natural or artificial , including those of the precious metals and of the base metals of Sections XIV and XV; (d ) Compounds , inorganic or organic , of these elements or isotopes , whether or not chemically defined and whether or not mixed together ; ( e ) Alloys (other than ferro-uranium), dispersions and cermets , containing any of these elements or isotopes or their inorganic or organic compounds; ( f) Nuclear reactor cartridges , spent or irradiated . The term "isotopes" mentioned above and in headings Nos 28.50 and 28.51 includes "enriched isotopes", but does not include chemical elements which occur in nature as pure isotopes nor uranium depleted in U 235 . No L 330 / 136 Official Journal of the European Communities 9 . 12 . 85 7 . Heading No 28.55 is to be taken to include ferro-phosphorus containing 15 % or more by weight of phosphorus and phosphor copper containing more than 8 % by weight of phosphorus . 8 . Chemical elements ( for example , silicon and selenium) doped for use in electronics are to be classified in the present Chapter , provided that they are in forms unworked as drawn , or in the form of cylinders or rods . When cut in the form of discs , wafers or similar forms , they fall in heading No 38.19 . Additional Note Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts . || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 I. CHEMICAL ELEMENTS 28.01 Halogens (fluorine, chlorine, bromine and iodine): II ll A. Fluorine 9 5 \\ B. Chlorine . 14 11 C. Bromine 15 9,1 D. Iodine Free Free 28.02 Sulphur, sublimed or precipitated; colloidal sulphur 10 5,4 28.03 Carbon ( including carbon black) 5 0,3 28.04 Hydrogen, rare gases and other non-metals : II A. Hydrogen 7 3,7 B. Rare gases . . 11 5,3 \\ C. Other non-metals : \ll li I. Oxygen 9 5 ll II . Selenium Free 0,3 \ III. Tellurium and arsenic 4 2,3 ll IV . Phosphorus 15 6 V. Other 8 6 28.05 Alkali and alkaline-earth metals ; rare earth metals , yttrium and scandium and intermixtures or interalloys thereof; mercury: A. Alkali metals : I. Sodium 7 5 9 . 12 . 85 Official Journal of the European Communities No L 330 / 137 li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 28.05 (cont'd) A. II . Potassium III . Lithium ; 9 9 5 4,1 IV . Caesium and rubidium v 5 3,2 B. Alkaline-earth metals 11 5,7 C. Rare earth metals , yttrium and scandium and intermixtures of interalloys thereof: I Il I. Intermixtures or interalloys . 18 12 \\ II . Other 5 2,7 . D. Mercury: l ' I. In flasks of a net capacity of 34,5 kg (standard weight), of a fob value , per flask , not exceeding 224 ECU 8,40 ECU per flask 6,72 ECU per flask II . Other Free Free II . INORGANIC ACIDS AND OXYGEN COMPOUNDS OF NON-METALS 28.06 Hydrochloric acid and chlorosulphuric acid 12 6 [28.07] 28.08 Sulphuric acid; oleum 4 3,3 28.09 Nitric acid; sulphonitric acids 15 6 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-} 14 11 [28.11 ] 28.12 Boric oxide and boric acid 8 3,7 28.13 Other inorganic acids and oxygen compounds of non-metals (excluding water): A. Hydrogen fluoride (hydrofluoric acid ) 13 7 B. Sulphur dioxide 15 12 C. Sulphur trioxide (sulphuric anhydride) 8 4,6 D. Nitrogen oxides 11 5 E. Diarsenic trioxide 8 4,6 F. Diarsenic pentaoxide and acids of arsenic 11 5,7 G. Carbon dioxide 15 8 H. Silicon dioxide 10 5,1 IJ . Other 12 5,9 No L 330 / 138 9 . 12 . 85Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 III . HALOGEN AND SULPHUR COMPOUNDS OF NON-METALS 28.14 Halides , oxyhalides and other halogen compounds of non-metals : A. Chlorides and oxychlorides of non-metals : I. Sulphur chlorides 14 6,6 II . Other . . . 12 6,2 B. Other halogen compounds of non-metals 14 5,7 28.15 Sulphides of non-metals; phosphorus trisulphide: I A. Phosphorus sulphides; phosphorus trisulphide 13 5,3 II B. Carbon disulphide 8 6 C. Other 8 3,7 IV . INORGANIC BASES AND METALLIC OXIDES, HYDROXIDES AND PEROXIDES 28.16 Ammonia, anhydrous or in aqueous solution . 15 11 28.17 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium: Il A. Sodium hydroxide (caustic soda ) . 14 13 Il B. Potassium hydroxide (caustic potash ) 13 11,5 C. Sodium peroxide and potassium peroxide 13 8 28.18 Hydroxide and peroxide of magnesium; oxides , hydroxides and peroxides , of strontium or barium: A. Magnesium hydroxide and magnesium peroxide 9 5,5 Il B. Strontium oxide , strontium hydroxide and strontium peroxide 12 6 C. Barium oxide , barium hydroxide and barium peroxide 11 8,8 i 28.19 Zinc oxide and zinc peroxide 14 11 28.20 Aluminium oxide and hydroxide; artificial corundum: I II A. Aluminium oxide and aluminium hydroxide 11 ( a ) 5,7 B. Artificial corundum ... 10 5,8 ( a ) Duty rate reduced to 5,5 % (suspension ) for an indefinite period . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 139 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 28.21 Chromium oxides and hydroxides 15 13,5 28.22 Manganese oxides: I A. Manganese dioxide 12 5,3 B. Other 15 6,9 28.23 Iron oxides and hydroxides ; earth colours containing 70 % or more by weight of combined iron evaluated as Fe203 10 4,6 28.24 Cobalt oxides and hydroxides; commercial cobalt oxides 10 4,6 28.25 Titanium oxides 15 6 [28.26] 28.27 Lead oxides; red lead and orange lead 13 10,6 28.28 / Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases and metallic oxides, hydroxides and peroxides: A. Hydrazine and hydroxylamine and their inorganic salts 15 6 B. Lithium oxide and lithium hydroxide 13 5,7 C. Calcium oxide , calcium hydroxide and calcium peroxide : \ I. Calcium oxide and calcium hydroxide II . Calcium peroxide 10 13 4,6 6,3 D. Beryllium oxide and beryllium hydroxide 10 5,3 || E. Tin oxides 11 5,7 F. Nickel oxides and nickel hydroxides Free 0,2 li G. Molybdenum oxides and molybdenum hydroxides . 13 5,3 \ H. Tungsten oxides and tungsten hydroxides 8 4,6 \\ IJ . Vanadium oxides and vanadium hydroxides : \ I. Divanadium pentaoxide (vanadic pentoxide) II . Other 9 12 5,5 5,5 \\ K. Zirconium oxide and germanium oxides \ 10 7,1 Il L. Copper oxides and copper hydroxides : I I. Copper oxides * II . Copper hydroxides 5 12 4,4 6 M. Mercury oxides 7 4,1 N. Other . . . ^ 14 11,2 No L 330 / 140 Official Journal of the European Communities 9 . 12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 V. METALLIC SALTS AND PEROXYSALTS, OF INORGANIC ACIDS 28.29 Fluorides ; fluorosilicates, fluoroborates and other complex fluorine salts : A. Fluorides : I. Of ammonium ; of sodium 14 10 II . Other 12 5,3 \\ B. Fluorosilicates , fluoroborates and other complex fluorine salts : II I. Disodium hexafluorosilicate and dipotassium hexafluorosilicate .... 15 12 II II . Dipotassium hexafluorozirconate 9 5 III . Trisodium hexafluoroaluminate 11 8 IV . Other 13 8,1 28.30 Chlorides, oxychlorides and hydroxychlorides; bromides and oxybromides ; iodides and oxyiodides: A. Chlorides : I. Of ammonium ; of aluminium 14 6,6 II . Of barium 11 5,7 || III . Of calcium ; of magnesium 10 4,8 Il IV . Of iron 3 2,1 Il V. Of cobalt; of nickel 13 10,4 VI . Of tin 9 4,1 VII . Other 12 6 B. Oxychlorides and hydroxychlorides : \ I. Of copper ; of lead 5 3,2 - Il II . Other 12 5,6 C. Other 15 7 28.31 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites : I II A. Sodium hypochlorite and potassium hypochlorite 14 6,6 li B. Chlorites 13 5,3 C. Other 15 7,6 28.32 Chlorates and perchlorates; bromates and perbromates; iodates and periodates : A. Chlorates: I. Of ammonium; of sodium ; of potassium 10 13,2 || II . Of barium 9 6,9 III . Other 12 6 \\ B. Perchlorates : II I. Of ammonium ... 7 4,1 Il II . Of sodium 10 4,6 III . Of potassium 9 5,9 Il IV . Other 12 6,5 C. Other 15 8 9 . 12 . 85 Official Journal of the European Communities No L 330 / 141 li ' Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 [28.33] [28.34] 28.35 Sulphides; polysulphides: I A, Sulphides: l\ I. Of potassium; of barium; of tin ; of mercury 11 5,7 II . Of calcium; of antimony; of iron 8 4,6 li III . - Other 15 7,4 Il B. Polysulphides : l li I. Of potassium; of calcium; of barium ; of iron ; of tin 12 6 II . Other 15 8,6 28.36 Dithionites, including those stabilised with organic substances; sulphoxylates . . 15 12 28.37 Sulphites and thiosulphates 12 8 28.38 Sulphates ( including alums) and persulphates: A. Sulphates (excluding alums): 1 I. Of sodium ; of cadmium / 11 7,2 II . Of potassium; of copper 5 3,2 II III . Of barium ; of zinc 14 9 IV . Of magnesium; of aluminium ; of chromium 15 9 V. Of cobalt ; of titanium 10 6,1 II VI . Of iron ; of nickel . 9 5 VII . Of mercury ; of lead 8 4,6 II VIII . Other 13 5,5 B. Alums: I. Aluminium ammonium bis(sulphate) 12 6 II . Aluminium potassium bis(sulphate) 15 12 III . Chromium potassium bis(sulphate ) 13 10 IV . Other 14 11 C. Peroxosulphates (persulphates) 13 6,3 28.39 Nitrites and nitrates : I A. Nitrites 12 7 || \ No L 330 / 142 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 28.39 (cont'd) B. Nitrates : I. Of sodium 14 8,8 II . Of potassium 10 9,2 li III . Of barium; of beryllium; of cadmium; of cobalt ; of nickel ........ 11 8,2 li IV . Of copper; of mercury 8 4,6 Il V. Of lead 15 6,9 VI . Other 14 3,4 28.40 Phosphites, hypophosphites and phosphates : \\ A. Phosphonates (phosphites) and phosphinates (hypophosphites ) 15 6 B. Phosphates (including polyphosphates): l i I. Of ammonium: a) Polyphosphates 15 6,6 II b) Other 12 5,3 II . Other 15 10 [28.41 ] 28.42 Carbonates and pcrcarbonates; commercial ammonium carbonate containingI ammonium carbamate: I\ li A. Carbonates: l I. Of ammonia ( including commercial ammonium carbonate containingII ammonium carbamate ) 12 6 II II . Of sodium 13 10 III . Of calcium 9 5,1 II IV . Of magnesium ; of copper . . 6 3,7 \\ V. Of beryllium; of cobalt ; of bismuth 10 8 VI . Of lithium 14 6,6 VII . Other 14 8 B. Peroxocarbonates (percarbonates )  14 6,6 28.43 Cyanides and complex cyanides : \\ A. Cyanides: Il I. Of sodium; of potassium; of calcium ' 15 6,9 \\ II . Of cadmium 13 6,3 Il III . Other 11 5,7 B. Complex cyanides » 15 12 9 . 12 . 85 Official Journal of the European Communities No L 330 / 143 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 28.44 Fulminates, cyanates and thiocyanates : li A. Fulminates 12 6 B. Cyanates : 10 5 C. Thiocyanates 15 6,9 28.45 Silicates; commercial sodium and potassium silicates: I A. Of zirconium  . 11 5,7 II B. Other 15 5,1 28.46 Borates and perborates: A. Borates : \ I. Of sodium anhydrous : \ Il a ) For the manufacture of sodium peroxoborate ( a ) Free Free b ) Other 7 4,6 II . Other 12 5,3 B. Peroxoborates (perborates ) 15 6,9 28.47 Salts of metallic acids (for example, chromates, permanganates, stannates): I A. Aluminates 15 6,9 \\ B. Chromates , dichromates and perchromates: l || I. Chromates 15 13,3 li II . Other 14 12,5 \\ C. Manganites, manganates and permanganates 15 6,9 li D. Antimonates and molybdates 14 6,7 li E. Zincates and vanadates 10 4,6 \\ F. Other 13 6,4 28.48 Other salts and peroxysalts of inorganic acids , but not including azides: A. Salts , double salts or complex salts of selenium or tellurium acids B. Other : I. Arsenates II . Double or complex phosphates III . Double or complex carbonates IV . Double or complex silicates V. Other 10 12 14 14 14 14 ¢ 5,7 6 7 7 6,7 8 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 / 144 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 VI . MISCELLANEOUS 28,49 Colloidal precious metals; amalgams of precious metals; salts and other compounds, inorganic or organic, of precious metals , including albuminates , proteinates, tannates and similar compounds, whether or not chemically defined: A. Colloidal precious metals : ll I. Silver 10 5,3 - II . Other 8 3,7 ll B. Amalgams of precious metals 12 5,4 Il C. Salts and other compounds , inorganic or organic , or precious metals : lI ll I. Of silver 12 6,1 II . Of other precious metals 5 3,2 28.50 Fissile chemical elements and isotopes; other radio-active chemical elements and radio-active isotopes; compounds, inorganic or organic, of such elements or isotopes , whether or not chemically defined ; alloys, dispersions and cermets , containing any of these elements, isotopes or compounds: A. Fissile chemical elements and isotopes ; compounds , alloys , dispersions and cermets , containing such elements or isotopes , including spent or irradiated nuclear reactor fuel elements (cartridges ) (EURATOM) Free (a ) B. Other ( b ) Free ( a ) 28.51 Isotopes and their compounds, inorganic or organic, whether or not chemically defined, other than isotopes and compounds falling within heading No 28.50: A, Deuterium , deuterium oxide (heavy water ) and other compounds of deuterium; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (EURATOM) 10 B. Other 15 6 28.52 Compounds, inorganic or organic, of thorium, of uranium depleted in U 235 , of rare earth metals, of yttrium or of scandium, whether or not mixed together: A. Of thorium or of uranium depleted in U 235, whether or not mixed together (EURATOM) Free (a ) B. Other . . . 6 3,2 ( a ) See Annex . ( b) ex B: Artificial radio-active isotopes and their compounds (EURATOM). 9 . 12 . 85 No L 330 / 145Official Journal of the European Communities Rate of duty Heading number Description Autonomous Conventional % % 1 2 3 4 [28.53] 28.54 Hydrogen peroxide (including solid hydrogen peroxide): 18 15 7,6 6,9 28.55 11 14 5,4 6,9 28.56 8,2 4,1 14 9 7 15 12 13 8 5,3 A. Solid B. Other Phosphides , whether or not chemically defined: A. Of iron (ferro-phosphorus), containing 15% or more by weight of phosphorus . . . . . B. Other Carbides , whether or not chemically defined : A. Of silicon B. Of boron C. Of calcium D. Of aluminium; of chromium; of molybdenum; of tungsten ; of vanadium ; of tantalum ; of titanium E. Other Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined : A. Hydrides B. Nitrides . C. Azides D. Silicides E. Borides Other inorganic compounds ( including distilled and conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals : A. Distilled and conductivity water and water of similar purity B. Liquid air (whether or not rare gases have been removed); compressed air C. Other 28.57 10 10 13 11 13 4,6 4,6 6,3 8,8 5,3 28.58 4 7 15 2,7 4,3 6,2 No L 330 / 146 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires , the headings of this Chapter are to be taken to apply only to : ( a ) Separate chemically defined organic compounds, whether or not containing impurities ; ( b ) Mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27 ); (c ) The products of headings Nos 29.38 to 29.42 inclusive, or the sugar ethers and sugar esters and their salts , of heading No 29.43 , or the products of heading No 29.44 , whether or not chemically defined ; ( d ) Products mentioned in (a), ( b ) or ( c ) above dissolved in water ; (e ) Products mentioned in ( a), ( b ) or ( c) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; ( f) The products mentioned in ( a), (b ), (c ), (d ) or (e ) above with an added stabiliser necessary for their preservation or transport ; (g ) The products mentioned in ( a), ( b), ( c), (d), (e ) or ( f) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons , provided that the additions do not render the product particularly suitable for some types of use rather than for general use ; (h ) The following products , diluted to standard strengths , for the production of azo dyes : diazonium salts , couplers used for these salts and diazotisable amines and their salts . 2 . This Chapter does not cover : ( a ) Goods falling within heading No 15.04 or glycerol (heading No 15.11 ); ( b ) Ethyl alcohol (heading No 22.08 or 22.09 ); (c ) Methane and propane (heading No 27.11 ); (d ) The compounds of carbon mentioned in Note 2 of Chapter 28 ; (e ) Urea (heading No 31.02 or 31.05 as the case may be); ( f) Colouring matter of vegetable or animal origin (heading No 32.04); synthetic organic dyestuffs ( including pigment dyestuffs), synthetic organic products of a kind used as luminophores and products of the kind known as optical bleaching agents substantive to the fibre and natural indigo (heading No 32.05 ) and dyes or other colouring matter put up in forms or packings of a kind sold by retail ( heading No 32.09 ); (g ) Enzymes (heading No 35.07); (h ) Metaldehyde, hexamethylenetetramine and similar substances put up in forms (for example , tablets , sticks or similar forms ) for use as fuels , and liquid fuels of a kind used in mechanical lighters in containers of a capacity not exceeding 300 cm3 (heading No 36.08 ); 9 . 12 . 85 Official Journal of the European Communities No L 330 / 147 ( ij ) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades , of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; or (k ) Optical elements , for example , of ethylenediamine tartrate (heading No 90.01 ). 3 . Goods which could be included in two or more of the headings of this Chapter are to be classified in the latest of those headings . 4 . Unless otherwise stipulated in the subheadings of headings Nos 29.03 to 29.05 , 29.07 to 29.10 , 29.12 to 29.21 , inclusive , and 29.22 and 29.23, any reference to halogenated , sulphonated , nitrated or nitrosated derivatives is to be taken to include a reference to any combinations of these derivatives ( for example , sulphohalogenated, nitrohalogenated , nitrosulphonated and nitrosulphohalogenated derivatives ). Nitro and nitroso groups are not to be taken as nitrogen-functions for the purpose of heading No 29.30 . 5 . ( a ) The esters of acid-function organic compounds falling within sub-Chapters I to VII with organic compounds of these sub-Chapters are to be classified with that compound which is classified in the heading placed last in the sub-Chapters . (b ) Esters of ethyl alcohol or glycerol with acid-function organic compounds of sub-Chapters I to VII are to be classified with the corresponding acid-function compounds . ( c) The salts of the esters referred to in paragraph (a ) or (b ) above with inorganic bases are to be classified with the corresponding esters . (d ) The salts of other acid- or phenol-function organic compounds falling within sub-Chapters I to VII with inorganic bases are to be classified with the corresponding acid- or phenol-function organic compounds . (e) Halides of carboxylic acids are to be classified with the corresponding acids . 6 . The compounds of headings Nos 29.31 to 29.34 are organic compounds the molecules of which contain , in addition to atoms of hydrogen , oxygen or nitrogen , atoms of other non-metals or of metals ( such as sulphur , arsenic , mercury or lead) directly linked to carbon atoms. Heading No 29.31 (organo-sulphur compounds) and heading No 29.34 (other organo-inorganic compounds) are to be taken not to include sulphonated or halogenated derivatives ( including compound derivatives ) which , apart from hydrogen , oxygen and nitrogen , only have directly linked to carbon the atoms of sulphur and of halogens which give them their nature of sulphonated or halogenated derivatives (or compound derivatives ). 7 . Heading No 29.35 (heterocyclic compounds) is to be taken not to include internal ethers , internal hemiacetals , methylene ethers of orthodihydric phenols , epoxides with three or four member rings , cyclic acetals , cyclic polymers of aldehydes , of thioaldehydes or of aldimines , anhydrides of polybasic acids , cyclic esters of polyhydric alcohols with polybasic acids , cyclic ureides and cyclic thioureides , imides of polybasic acids , hexamethylenetetramine and trimethylenetrinitramine . Additional Note 'Within any one heading, derivatives of a chemical compound (or a group of chemical compounds) falling within a subheading are to be classified, unless otherwise stipulated, within that subheading, provided that, in the same series of subheadings, there exists no final subheading "other" (with no additional text). If such a subheading exists, the derivatives in question shall be classified under that final subheading "other". No L 330 / 148 9 . 12 . 85Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.01 Hydrocarbons : A. Acyclic : \\ I. For use as power or heating fuels 25 12 || II . For other purposes ( a ) Free 1,2 || B. Cyclanes and cyclenes : Il I. Azulene and its alkyl derivatives 16 7,1 II II . Other: I Il a ) For use as power or heating fuels 25 8,4 b ) For other purposes ( a ) .... Free Free \ C. Cycloterpenes: li I. Pinenes , camphene and dipentene 13 6,1 Il II . Other 18 7 D. Aromatic : I I. Benzene , toluene and xylenes : II a ) For use as power or heating fuels 25 8 II b) For other purposes (a) Free 0,1 II II . Styrene 8 8,9 || III . Ethylbenzene 8 4,8 IV . Cumene (isopropylbenzene ) 8 8 Il V. Naphthalene and anthracene Free 2,5 VI . Biphenyl and terphenyls 15 6,9 VII . Other 16 6,5 29.02 Halogenated derivatives of hydrocarbons : A. Halogenated derivatives of acyclic hydrocarbons : I I. Fluorides 18 7,8 II . Chlorides a ) Saturated : II 1 . Chloromethane and chloroethane 18 12 2 . Other 16 12 b) Unsaturated 19 12,2 || III . Bromides 23 9,2 IV . Iodides 25 8,4 V. Mixed derivatives 17 7,4 B. Halogenated derivatives of cyclanes , cyclenes and cycloterpenes 17 7,9 C. Halogenated derivatives of aromatic hydrocarbons 18 7,7 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 9 - 12 . 85 Official Journal of the European Communities No L 330 / 149 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.03 Sulphonated , nitrated or nitrosated derivatives of hydrocarbons: I A. Sulphonated derivatives 16 7,1 B. Nitrated and nitrosated derivatives : \ \\ I. Trinitrotoluenes and dinitronaphthalenes 10 13,2 II . Other 16 7,2 C. Mixed derivatives: \l I. Sulphohalogenated derivatives . . . . 14 6,6 II . Other 16 11,2 II . ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, I NITRATED OR NITROSATED DERIVATIVES I 29.04 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosatedI derivatives: Il A. Saturated monohydric alcohols : l\ \\ I. Methanol (methyl alcohol ) 18 14,1 II . Propan-1-ol (propyl alcohol ) and propan-2-ol (isopropyl alcohol ) 15 8,6 li III . Butanol and isomers thereof: Il a ) 2-Methylpropan-2-ol (tert-butyl alcohol ) 8 4,8 b ) Other 14 6,5 \\ IV . Pentanol (amyl alcohol ) and isomers thereof 20 8,8 V. Other 18 12,5 B. Unsaturated monohydric alcohols : I. Allyl alcohol 14 6,6 II II . Other 16 7,6 C. Polyhydric alcohols : l\ Il I. Diols , triols and tetraols 19 13,3 II . D-Mannitol (mannitol ) 12  \ + vc l III . D-Glucitol ( sorbitol ): l\ a) In aqueous solution: I\ 1 . Containing 2% or less by weight of D-mannitol , calculated on theI D-glucitol content . . . 12  \ + vc l 2 . Other 12 ( a)  + vc l l..! b ) Other: Il 1 . Containing 2% or less by weight of D-mannitol , calculated on theI D-glucitol content . . . . 12  \ + vc \\ 2 . Other 12(a )  + vc !! IV . Other polyhydric alcohols 14 6,6 V. Halogenated , sulphonated , nitrated or nitrosated derivatives ofll polyhydric alcohols 18 7,6 ( a ) Duty tate reduced to 9 % (suspension) for an indefinite period . No L 330/ 150 Official Journal of the European Communities 9 . 12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.05 Cyclic alcohols and their halogenated , sulphonated, nitrated or nitrosated derivatives : A. Cyclanic , cyclenic and cycloterpenic : I. Cyclohexanol , methylcyclohexanols and dimethylcyclohexanols 20 8 II II . Menthol 11 8,5 III . Sterols and inositols 14 6,6 IV . Other 16 7,4 || B. Aromatic : Il I. Cinnamyl alcohol ... 13 6,3 II . Other 17 7,4 III . PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.06 Phenols and phenol-alcohols : A. Monophenols: II I. Phenol and its salts 4 4,6 II II . Cresols , xylenols , and their salts 3 2,1 II III . Naphthols and their salts 18 14 II IV . Other 17 7,9 B. Polyphenols : || I. Resorcinol and its salts 17 7,4 II . Hydroquinone ( quinol ) 18 7,6 III . Dihydroxynaphthalenes and their salts . 17 7,5 IV . 4,4'-Isopropylidenediphenol (2,2-bis(4-hydroxyphenyl)propane , bis ­ phenol A) . . 15 6 V. Other 15 7 C. Phenol-alcohols 18 8 29.07 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols: II A. Halogenated derivatives . . 15 7,1 || B. Sulphonated derivatives 18 7,6 II C. Nitrated and nitrosated derivatives : \ I. Picric acid (2,4,6-trinitrophenol ); lead styphnate ( lead trinitroresorcinoxide); trinitroxylenols and their salts 10 5,3 II II . Dinitrocresols ; trinitro-m-cresol 16 12,5 II III . Other 18 7,6 D. Mixed derivatives 18 7,6 9 . 12 . 85 Official Journal of the European Communities No L 330 / 151 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 IV . ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, EPOXIDES WITH A THREE OR FOUR MEMBER RING, \ li ACETALS AND HEMIACETALS, AND THEIR III HALOGENATED, SULPHONATED, NITRATED OR NITROSATED I\ li DERIVATIVES 29.08 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxidesI Il and ether peroxides, and their halogenated, sulphonated , nitrated or nitrosated l derivatives: || A. Ethers : l\ I. Acyclic : l Il a ) Diethyl ether and dichlorodiethyl ethers 25 8,4 b ) Other 17 7,4 II . Cyclanic, cyclenic and cycloterpenic 17 7,4 l III . Aromatic : I \\ a ) 4- £erf-Butyl-3-methoxy-2,6-dinitrotoluene 13 10 Il b ) Diphenyl ether - 17 12 c ) Other 16 7,3 B. Ether-alcohols : l I. Acyclic 20 8,2 II . Cyclic 14 6,6 C. Ether-phenols and ether-alcohol-phenols : lI I. Guaiacol ; potassium guaiacolsulphonates 19 11 II . Other 15 7 29.09 29.10 D. Alcohol peroxides and ether peroxides Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three or four member ring, and their halogenated , sulphonated, nitrated or nitrosated derivatives: A. l-Chloro-2,3-epoxypropane (epichlorhydrin ) B. Other Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated, sulphonated, nitrated or nitrosated derivatives: 17 18 18 6,8 12 9,4 A. 2-(2-Butoxyethoxy)ethyl 6-propylpiperonyl ether (piperonyl butoxide) .... 13 6,3 29.11 B. Other V. ALDEHYDE-FUNCTION COMPOUNDS Aldehydes, aldehyde-alcohols, aldehyde-ethers, aldehyde-phenols and other single or complex oxygen-function aldehydes; cyclic polymers of aldehydes; paraformaldehyde : A. Acyclic aldehydes : I. Formaldehyde (methanal ) II . Acetaldehyde (ethanal ) III . Butyraldehyde (butanal ) IV . Other 18 18 24 19 16 5 7,6 19,2 7,8 7,1 No L 330 / 152 9 . 12 . 85Official Journal of the European Communities 1 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.11 B. Cyclanic , cyclenic and cycloterpenic aldehydes 14 6,6 (cont'd) C. Aromatic aldehydes : \ li I. Cinnamaldehyde 18 7,6 \\ II . Other : . 16 7,1 Il D. Aldehyde-alcohols 16 7,1 Il E. Aldehyde-ethers , aldehyde-phenols and other single or complexII oxygen-function aldehydes: I II I. Vanillin (4-hydroxy-3-methoxybenzaldehyde ) and 3-ethoxy-4-hydroxy ­IIl \ benzaldehyde ("ethylvanillin") 20 8 Il II . Other 17 6,9 F. Cyclic polymers of aldehydes : \ I. 1,3,5-Trioxane 18 7,6 II . Other ... 17 7,4 G. Polyformaldehyde (paraformaldehyde ) 18 7,9 29.12 Halogenated , sulphonated, nitrated or nitrosated derivatives of products fallingI within heading No 29.11 16 7,3 VI . KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS 29.13 Ketones, ketone-alcohols , ketone-phenols , ketone-aldehydes, quinones ,I quinone-alcohols, quinone-phenols, quinone-aldehydes and other single orIII complex oxygen-function ketones and quinones , and their halogenated ,I\ sulphonated, nitrated or nitrosated derivatives : I\ II A. Acyclic ketones: I II I. Monoketones 15 8,1 II . Polyketones 12 6,4 II B. Cyclanic , cyclenic and cycloterpenic ketones : Il I. Bornan-2-one (camphor): I \\ a ) Natural crude 11 5,7 b ) Other (natural refined and synthetic) 16 7 II . Other 15 6,9 Il C. Aromatic ketones : I\ I. Methyl naphthyl ketones ( acetonaphthones ) 14 11 ,1 II . 4-Phenylbutenone (benzylidenacetone) 17 7,4 III . Other 18 7,9 D. Ketone-alcohols and ketone-aldehydes: I. Acyclic , cyclanic , cyclenic and cycloterpenic : a ) 4-Hydroxy-4-methylpentan-2-one (diacetone alcohol ) . b ) Other II . Aromatic . E. Ketone-phenols and other single or complex oxygen-function ketones .... F. Quinones , quinone-alcohols , quinone-phenols , quinone-aldehydes and other single or complex oxygen-function quinones G. Halogenated , sulphonated , nitrated or nitrosated derivatives : 14 14 18 18 17 7 3 9 7,7 7,4 I. 4'-ter £-Butyl-2',6'-dimethyl-3',5',dinitroacetophenone (musk ketone ) . . 14 11,4 II . Other 16 7,1 9 . 12 . 85 Official Journal of the European Communities No L 330 / 153 l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 VII . CARBOXYLIC ACIDS, AND THEIR ANHYDRIDES, HALIDES, PEROXIDES AND PERACIDS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Saturated acyclic monocarboxylic acids: || I. Formic acid and its salts and esters 19 7,9 li II . Acetic acid and its salts and esters : I || a ) Acetic acid 21 16,8 ll b ) Salts of acetic acid: I Il 1 . Sodium acetate 19 15,2 \ 2 . Cobalt acetates 14 14,3 \\ 3 . Other 17 8,7 c) Esters of acetic acid : I 1 . Ethyl acetate , vinyl acetate , propyl acetate and isopropyl acetate , 20 14,6 2 . Methyl acetate , butyl acetate , isobutyl acetate , pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates 19 7,8 3 . p-Tolyl acetate , phenylpropyl acetates , benzyl acetate , rhodinyl acetate , santalyl acetate and the acetates of phenylethane ­ 1 ,2-diol 13 10,1 4 . Other 17 7,4 I III . Acetic anhydride 20 8,3 IV . Acetyl halides 18 7,6 V. Bromoacetic acids and their salts and esters 23 8,6 VI . Propionic acid and its salts and esters 14 4,5 VII . Butyric acid and isobutyric acid and their salts and esters 15 7 VIII . Valeric acid and its isomers and their salts and esters 13 6,3 \\ IX . Palmitic acid and its salts and esters : ll a ) Palmitic acid 11 5,7 \\ b ) Salts and esters of palmitic acid 16 8,3 X. Stearic acid and its salts and esters : Il li a ) Stearic acid 12 6,1 II b ) Salts and esters of stearic acid : II 1 . Zinc stearate and magnesium stearate 13 6,3 ll 2 . Other 15 7 XI . Other 16 7,5 No L 330 / 154 Official Journal of the European Communities 9 . 12 . 85 \ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.14 (cont'd) B. Unsaturated acyclic monocarboxylic acids : I. Methacrylic acid and its salts and esters II . Undecenoic acids and their salts and esters : 17 7,6 a ) Undecenoic acids 13 5 b) Salts and esters of undecenoic acids 16 7,1 \\ III . Oleic acid and its salts and esters : Il a) Oleic acid 12 6 b) Salts and esters of oleic acid 16 7,1 Il IV . Other : || a ) Hexa-2,4-dienoic acid (sorbic acid ) and acrylic acid 15 8,1 b) Other 15 10,2 C. Cyclanic , cyclenic and cycloterpenic monocarboxylic acids 17 7,4 || D. Aromatic monocarboxylic acids : I. Benzoic acid and its salts and esters 17 8,2 II . Benzoyl chloride 18 7,6 Il III . Phenylacetic acid and its salts and esters 19 7,8 IV . Other 16 7,3 29.15 Polycarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated , sulphonated , nitrated or nitrosated derivatives: A. Acyclic polycarboxylic acids : I. Oxalic acid and its salts and esters 19 7,8 II . Malonic acid and adipic acid and their salts and esters 17 13 \\ III . Maleic anhydride 15 6,9 IV . Azelaic acid and sebacic acid and their salts and esters : \ l a ) Azelaic acid and sebacic acid 12 6 b ) Salts and esters of azelaic acid and of sebacic acid 16 6,1 V. Other 16 6,3 B. Cyclanic , cyclenic and cycloterpenic polycarboxylic acids 17 6 C. Aromatic polycarboxylic acids : I. Phthalic anhydride 18 13 II . Terephthalic acid and its salts and esters 18 10 III . Other 18 13 9 . 12 . 85 Official Journal of the European Communities No L 330 / 155 Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.16 Carboxylic acids with alcohol, phenol, aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides , halides , peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives: A. Carboxylic acids with alcohol function : I. Lactic acid and its salts and esters 17 7,2 Il II . Malic acid and its salts and esters . . 15 7,4 II III . Tartaric acid and its salts and esters 18 7,6 li IV . Citric acid and its salts and esters : \l a ) Citric acid 19 13,6 b ) Other ... 20 9,8 II V. Gluconic acid and its salts and esters . . 23 8,7 II VI . Mandelic acid (phenylglycollic acid) and its salts and esters 20 8,1 VII . Cholic acid and 3a,12a-dihydroxy-5/?-cholan-24-oic acid (deoxycholic acid ) and their salts and esters 13 6,3 VIII . Other : || a ) Acyclic 15 7,9 b ) Cyclic 18 8,4 B. Carboxylic acids with phenol function : II I. Salicylic acid and O-acetylsalicylic acid and their salts and esters : I II a ) Salicylic acid 21 8,2 , II b ) Salts of salicylic acid 19 8,5 c) Esters of salicylic acid : \ 1 . Methyl salicylate and phenyl salicylate ( salol ) 22 17,6 2 . Other 18 8,1 Il d) O-Acetylsalicylic acid and its salts and esters 21 12 II . Sulphosalicylic acids and their salts and esters 18 7,6 III . 4-Hydroxybenzoic acid and its salts and esters 16 7,1 IV . Gallic acid (3,4,5-trihydroxybenzoic acid ) and its salts and esters : l a ) Gallic acid (3,4,5-trihydroxybenzoic acid) 14 6,6 b ) Salts and esters of gallic acid (3,4,5-trihydroxybenzoic acid ) ... 17 7,4 V. Hydroxynaphthoic acids and their salts and esters 18 7,6 VI . Other ; 17 7,4 C. Carboxylic acids with aldehyde or ketone function : I. Dehydrocholic acid ( INN) and its salts 13 6,6 II . Ethyl acetoacetate and its salts 20 11,8 III . Other 17 8,2 D. Other single or complex oxygen-function carboxylic acids 17 8 No L 330 / 156 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 VIII . INORGANIC ESTERS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES [29.17] [29.18] 29.19 Phosphoric esters and their salts , including lactophosphates , and their halogenated , sulphonated, nitrated or nitrosated derivatives : A. myo-Inositol hexakis(dihydrogen phosphate ) (phytic acid ) and its salts (phytates) and lactophosphates 15 6,9 B. Tributyl phosphates , triphenyl phosphate , tritolyl phosphates , trixylyl phosphates and tris (2-chloroethyl ) phosphate 15 6,6 C. Other 17 7,4 [29.20] 29.21 Other esters of mineral acids (excluding halides) and their salts , and their halogenated , sulphonated, nitrated or nitrosated derivatives : A. Sulphuric esters and carbonic esters and their salts , and their halogenated , sulphonated , nitrated or nitrosated derivatives 18 7,9 li B. Other products : I. Ethylene dinitrate (ethylene glycol dinitrate), D-mannitol hexanitrate , glycerol trinitrate , pentaerythritol tetranitrate (penthrite ) and oxydiethylene dinitrate (digol dinitrate ) 15 7,1 II . Other 17 7,4 IX . NITROGEN-FUNCTION COMPOUNDS 29.22 Amine-function compounds: A. Acyclic monoamines: I. Methylamine , dimethylamine and trimethylamine , and their salts . . . . 16 12 II . Diethylamine and its salts 11 5,7 III . Other 14 6,6 B . Acyclic polyamines : I. Hexamethylenediamine and its salts 16 7,1 II . Other 15 6 , C. Cyclanic , cyclenic and cycloterpenic mono- and polyamines : I. Cyclohexylamine and cyclohexyldimethylamine , and their salts 13 6,3 II , Other 16 7,1 9 . 12 . 85 Official Journal of the European Communities No L 330 / 157 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.22 (cont'd) D. Aromatic monoamines : I. Aniline and its halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts II . N-Methyl-N,2,4,6-tetranitroaniline (tetryl ) 16 8 14,5 4,6 III . Toluidines and their halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts 16 7,1 IV . Xylidines and their halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts 15 6,9 V. Diphenylamine and its halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts : I \\ a) Dipicrylamine (hexyl ) 8 4,6 Il b ) Other 16 7,1 li VI . 1-Naphthylamine and 2-naphthylamine and their halogenated ,sulphonated , nitrated and nitrosated derivatives , and their salts : I I-I a ) 2-Naphthylamine and its salts 14 6,6 \\ b ) Other 16 7,2 VII . Other 16 7,1 E. Aromatic polyamines : I. Phenylenediamines and methylphenylenediamines (diaminotoluenes ), and their halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts 14 8,8 II . Other 16 10,1 29.23 Single or complex oxygen-function ammo-compounds: A. Amino-alcohols and their ethers and esters : || II I. 2-Aminoethanol (ethanolamine) and its salts 14 7,7 II . Other 16 7,2 B. Amino-naphthols and other amino-phenols ; amino-arylethers ; amino ­ arylesters : I I. Anisidines , dimethoxybiphenylylenediamines ( bianisidines), phenetidines , and their salts 18 7,6 \\ II . Other 16 10 li C. Amino-aldehydes ; amino-ketones; amino-quinones 16 7,1 D. Amino-acids : l I. Lysine and its esters , and their salts 13 8 II . Sarcosine and its salts 15 7,2 || III . Glutamic acid and its salts 19 15 IV . Glycine 17 8,4 V. Other 17 8,3 E. Amino-alcohol-phenols ; amino-acid-phenols; other single or complex oxygen-function amino-compounds 17 7,4 No L 330 / 158 Official Journal of the European Communities 9 . 12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.24 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipins: A. Lecithins and other phosphoaminolipins B. Other . 14 17 5,7 7,4 29.25 Carboxyamide-function compounds; amide-function compounds of carbonic acid: A. Acyclic amides : I. Asparagine and its salts : a ) Asparagine b ) Asparagine salts II . Other B. Cyclic amides : I. Ureines : a ) 4-Ethoxyphenylurea (dulcin ) b ) Other II . Ureides : a ) Phenobarbital ( INN) and its salts b ) Barbital ( INN) and its salts c) Other III . Other cyclic amides : a ) Lidocaine ( INN) b ) Other 14 17 18 12 15 22 19 17 17 17 6 7,4 7,6 6 6,9 17,5 15,2 7,4 12 7,4 29.26 Carboxyimide-function compounds (including ortho-benzoicsulphimide and its salts ) and imine-function compounds ( including hexamethylenetetramine and trimethylenetrinitramine) : A. Imides : I. 1 ,2-Benzisothiazol-3-one 1,1 -dioxide (o-benzoicsulphimide , saccharin ) and its salts II . Other B. Imines : I. Aldimines II . Other imines : a ) Methenamine ( INN) (hexamethylenetetramine) b ) Hexahydro-l,3,5-trinitro-l,3,5-triazine (hexogen , trimethylenetri ­ nitramine ) c) Other ¢ 15 17 18 18 11 17 7,1 7 7,6 14 5,7 7,4 29.27 Nitrile-function compounds 17 13 29.28 Diazo-, azo- and azoxy-compounds 16 7,1 29.29 Organic derivatives of hydrazine or of hydroxylamine 17 7,4 29.30 Compounds with other nitrogen-functions 17 13 9 . 12 . 85 Official Journal of the European Communities No L 330 / 159 Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 X. ORGANO-INORGANIC COMPOUNDS AND HETEROCYCLIC COMPOUNDS 29.31 Organo-sulphur compounds : A. Xanthates . , 14 13,5 B. Other 18 7,6 [29.32] 29.33 Organo-mercury compounds 17 7,8 29.34 Other organo-inorganic compounds: A. Organo-arsenic compounds 17 8,7 B. Tetraethyl-lead 20 8 C. Other 18 7,6 29.35 Heterocyclic compounds; nucleic acids: A. 2-Furaldehyde ( furfuraldehyde , furfural , furfurol ) and benzofuran (coumarone) , . 14 6,6 B. Furfuryl alcohol and tetrahydrofurfuryl alcohol 17 7,4 C. Thiophen 14 6,6 I D. Pyridine and its salts . 10 5,3 E. Indole and 3-methylindole (skatole) and their salts 12 6 F. Esters of nicotinic acid ( INN); nikethamide ( INN) and its salts 14 6,6 G. Quinoline and its salts 17 7,4 H. Phenazone (INN) and aminophenazone (INN) ( amidopyrin), and their derivatives : Il I. Propyphenazone ( INN) . . . 15 10 Il II . Other 25 17 IJ . Nucleic acids and their salts 18 8,2 K. 3-Picoline . . » 12 7,8 L. Di(benzothiazol-2-yl ) disulphide ; benzimidazole-2-thiol (mercaptoben ­ zimidazole); benzothiazole-2-thiol (mercaptobenzothiazole) and its salts . . 18 14 M. Santonin 13 5,3 || N. Coumarin , methylcoumarins and ethylcoumarins 18 7,6 O. Phenolphthalein 18 14 No L 330/ 160 Official Journal of the European Communities 9 , 12 . 85 \\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.35 (cont'd) P. 6-Allyl-6,7-dihydro-5H-dibenz/c,e /azepine (azapetine ) and its salts ; Atrazine (ISO); Chlordiazepoxide ( INN) and its salts ; Chlorprothixene ( INN); Dextromethorphan (INN) and its salts ; Diazinon ( ISO ); Halogen derivatives of quinoline; Imipramine hydrochloride (INNM); Iproniazid (INN); Ketobemidone hydrochloride ( INNM); Naphazoline hydrochloride ( INNM) and naphazoline nitrate (INNM); Phenindamine ( INN) and its salts ; Phentolamine (INN); Phenylbutazone ( INN); Propazine ( ISO); Pyridostigmine bromide ( INN); Quinolinecarboxylic acid derivatives ; Simazine ( ISO ); Thenalidine (INN) and its tartrates and maleates ; Thiethylperazine ( INN); Thioridazine (INN) and its salts ; \\ Tolazoline hydrochloride ( INNM) 16 5,8 \\ Q. Other 16 8,1 29.36 Sulphonamides . 18 7,3 29.37 Sultones and sultams XI . PROVITAMINS, VITAMINS AND HORMONES, NATURAL OR REPRODUCED BY SYNTHESIS 17 7,9 29.38 Provitamins and vitamins, natural or reproduced by synthesis ( including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent: A. Provitamins , unmixed , whether or not in aqueous solution 14 4,9 B. Vitamins , unmixed , whether or not in aqueous solution : \ I. Vitamins A 9 3,5 II . Vitamins B2 , B3 , B «, B i 2 and H . 9 4,3 III . Vitamin B9 . . . 18 7,6 IV . Vitamin G . 12 4 V. Other vitamins » 14 5 C. Natural concentrates of vitamins: \ I. Natural concentrates of vitamins A + D 9 4,1 II . Other D. Intermixtures , whether or not in any solvent; non-aqueous solutions of provitamins or vitamins 14 18 6,6 6,8 9 . 12 . 85 Official Journal of the European Communities No L 330 / 161 Rate of duty Heading number Description Autonomous % Conventional o//o 1 2 3 4 29.39 6,5 6,5 17 16 11 15 Hormones , natural or reproduced by synthesis; derivatives thereof, used primarily as hormones; other steroids used primarily as hormones: A. Adrenaline B. Insulin C. Pitiiitary (anterior ) and similar hormones : I. Gonadotrophic hormones II . Other D. Adrenal (cortex) hormones : I. Cortisone ( INN) and hydrocortisone ( INN), and their acetates ; prednisone ( INN) and prednisolone ( INN) II . Other E. Other hormones and other steroids 5,7 t *9 11 14 14 5,7 5,6 6,4 29.40] XII . GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES 29.41 Glycosides , natural or reproduced by synthesis , and their salts , ethers, esters and other derivatives : A. Digitalis glycosides B. Glycyrrhizic acid and glycyrrhizates C. Rutin and its derivatives D. Other 12 11 18 14 6 6,7 7,6 6,6 29.42 13 17 6,3 7,1 Vegetable alkaloids , natural or reproduced by synthesis , and their salts , ethers, esters and other derivatives: A. Of the opium group : I. Thebaine and its salts II . Other . B. Of cinchona : I. Quinine and quinine sulphate II . Other 9 12 4 9,6 No L 330 / 162 Official Journal of the European Communities 9 . 12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.42 (cont'd) C. Other alkaloids : I. Caffeine and its salts II . Cocaine and its salts : 13 10,4 a ) Crude cocaine . 5 0,1 b ) Other 17 6,6 Il III . Emetine and its salts 10 7,1 li IV . Ephedrines and their salts 16 11,3 V. Theobromine and its derivatives 10 8 II VI . Theophylline and aminophylline ( INN), and their salts 17 13,6 VII . Other 13 8,3 XIII . OTHER ORGANIC COMPOUNDS 29.43 Sugars , chemically pure , other than sucrose, glucose and lactose; sugar ethers and sugar esters , and their salts , other than products of headings Nos 29.39 , 29.41 and 29.42 : li A. Rhamnose , raffinose and mannose 15  B. Other 20  29.44 Antibiotics : A. Penicillins 21 8,8 B. Chloramphenicol ( INN) 13 10 C. Other antibiotics 9 5,7 29.45 Other organic compounds 20 10 9 . 12 . 85 Official Journal of the European Communities No L 330 / 163 CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1 . For the purposes of heading No 30.03 , "medicaments" means goods (other than foods or beverages such as dietetic , diabetic or fortified foods , tonic beverages , spa Water ) not falling within heading No 30.02 or 30.04 which are either : ( a ) Products comprising two or more constituents which have been mixed or compounded together for therapeutic or prophylactic uses ; or (b ) Unmixed products suitable for such uses put up in measured doses or in forms or in packings of a kind sold by retail for therapeutic or prophylactic purposes . For the purposes of these provisions and of Note 3 (d ) to this Chapter , the following are to be treated : (A) As unmixed products : ( 1 ) Unmixed products dissolved in water ; ( 2 ) All goods falling in Chapter 28 or 29 ; and ( 3 ) Simple vegetable extracts falling in heading No 13.03 , merely standardised or dissolved in any solvent ; (B ) As products which have been mixed: ( 1 ) Colloidal solutions and suspensions (other than colloidal sulphur); ( 2 ) Vegetable extracts obtained by the treatment of mixtures of vegetable materials ; and (3 ) Salts and concentrates obtained by evaporating natural mineral waters . 2 . The headings of this Chapter are to be taken not to apply to : (a ) Aqueous distillates and aqueous solutions of essential oils , suitable for medicinal uses (heading No 33.06); ( b ) Dentifrices of all kinds , including those having therapeutic or prophylactic properties , which are to be considered as falling within heading No 33.06 ; or (c ) Soap or other products of heading No 34.01 containing added medicaments . 3 . Heading No 30.05 is to be taken to apply , and to apply only , to : ( a ) Sterile surgical catgut and similar sterile suture materials ; (b ) Sterile laminaria and sterile laminaria tents ; (c) Sterile absorbable surgical haemostatics ; (d ) Opacifying preparations for X-ray examinations and diagnostic reagents (excluding those of heading No 30.02 ) designed to be administered to the patient , being unmixed products put up in measured doses or products consisting of two or more products which have been mixed or compounded together for such uses; ( e ) Blood-grouping reagents ; ( f) Dental cements and other dental fillings ; and (g) First-aid boxes and kits . No L 330 / 164 Official Journal of the European Communities 9 . 12 . 85 Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 30.01 Organo-therapeutic glands or other organs, dried, whether or not powdered; organo-therapeutic extracts of glands or other organs or of their secretions; other animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included: A. Glands or other organs , dried : ' I. Powdered 10 5,3 ll II . Not powdered 8 4,6 II B. Other: \ II I. Of human origin Free 8,4 II . Other 11 5,7 30.02 Antisera; microbial vaccines, toxins, microbial cultures (including ferments but excluding yeasts ) and similar products; || A. Antisera and vaccines 15 ' 6 II B. Microbial cultures 17 9,2 C. Other 14 9,7 30.03 Medicaments ( including veterinary medicaments): A. Not put up in forms or in packings of a kind sold by retail : l.I I. Containing iodine or iodine compounds 29 8,9 II II . Other: \I a ) Containing penicillin , streptomycin or their derivatives : 1 . Containing penicillin or its derivatives 2 . Other 17 17 6,3 9,6 Il b) Other . . . . 15 5,5 || B. Put up in forms or in packings of a kind sold by retail : |-I II I. Containing iodine or iodine compounds 34 9,6 II . Other : IIIl a ) Containing penicillin , streptomycin or their derivatives b ) Other 22 20 6,3 6,3 30.04 Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poultices), impregnated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes , other than goods specified in Note 3 to this Chapter 17 6,9 30.05 Other pharmaceutical goods 15 7,5 9 . 12 . 85 No L 330 / 165Official Journal of the European Communities CHAPTER 31 FERTILISERS Notes 1 . Heading No 31.02 is to be taken to apply , and to apply only , to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05: (A) Goods which answer to one or other of the descriptions given below: ( i ) Sodium nitrate containing not more than 16,3% by weight of nitrogen ; ( ii ) Ammonium nitrate , whether or not pure ; t ( iii ) Ammonium sulphonitrate , whether or not pure; ( iv ) Ammonium sulphate , whether or not pure ; (v ) Calcium nitrate containing not more than 16% by weight of nitrogen ; ( vi ) Calcium nitrate-magnesium nitrate, whether or not pure ; ( vii ) Calcium cyanamide containing not more than 25% by weight of nitrogen , whether or not treated with oil ; ( viii ) Urea , whether or not pure . (B ) Fertilisers consisting of any of the goods described in (A) above , but without quantitative criteria , mixed together . (C ) Fertilisers consisting of ammonium chloride or of any of the goods described in (A) or (B ) above , but without quantitative criteria , mixed with chalk , gypsum or other inorganic non-fertilising substances . (D ) Liquid fertilisers consisting of the goods of subparagraph 1 (A) ( ii ) or ( viii ) above , or of mixtures of those goods , in an aqueous or liquid ammonia solution . 2 . Heading No 31 .03 is to be taken to apply, and to apply only , to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05 : (A) Goods which answer to one or other of the descriptions given below: ( i ) Basic slag ; ( ii ) Disintegrated (calcined) calcium phosphates (thermophosphates and fused phosphates ) and calcined natural aluminium calcium phosphates ; ( iii ) Superphosphates ( single , double or triple); ( iv ) Calcium hydrogen phosphate containing not less than 0,2% by weight of fluorine . (B ) Fertilisers consisting of any of the goods described in (A) above , but without quantitative criteria , mixed together . (C) Fertilisers consisting of any of the goods described in (A) or (B ) above , but without quantitative criteria , mixed with chalk , gypsum or other inorganic non-fertilising substances . 3 . Heading No 31 . 04 is to be taken to apply , and to apply only , to the following goods , provided that they are not put up in the forms or packings described in heading No 31.05 : (A) Goods which answer to one or other of the descriptions given below : ( i ) Crude natural potassium salts ( for example , carnallite , kainite and sylvinite); ( ii ) Crude potassium salts obtained by the treatment of residues of beet molasses ; ( iii ) Potassium chloride , whether or not pure , except as provided in Note 6 ( c ) bielow; ( iv ) Potassium sulphate containing not more than 52% by weight of K20 ; (v ) Magnesium sulphate-potassium sulphate containing not more than 30% by weight of K2G. (B) Fertilisers consisting of any of the goods described in (A) above, but without quantitative criteria , mixed together . No L 330 / 166 Official Journal of the European Communities 9 . 12 . 85 4 . Monoammonium and diammonium orthophosphates , whether or not pure , and mixtures thereof, are to be classified in heading No 31.05 . 5 . For the purposes of the quantitative criteria specified in Notes 1 (A), 2 (A ) and 3 (A ) above , the calculation is to be made on the dry anhydrous product . 6 . This Chapter does not cover : ( a) Animal blood of heading No 05.15 ; ( b ) Separate chemically defined compounds (other than those answering to the descriptions in Note 1 (A), 2 (A), 3 (A) or 4 above); or (c ) Cultured potassium chloride crystals (other than optical elements ) weighing not less than 2,5 g each , of heading No 38.19 ; optical elements of potassium chloride (heading No 90.01 ). Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 31.01 Guano and other natural animal or vegetable fertilisers, whether or not mixed together, but not chemically treated Free Free 31.02 Mineral or chemical fertilisers , nitrogenous: \\ A. Natural sodium nitrate (a ) Free 0,3 B. Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product . 16 11 I C. Other 10 8 31.03 Mineral or chemical fertilisers, phosphatic: A. Mentioned in Note 2 (A) to this Chapter : Il I. Superphosphates 6 4,8 \\ II . Other Free 0,5 I B. Mentioned in Note 2 (B ) or (C ) to this Chapter 4 2,1 31.04 Mineral or chemical fertilisers, potassic: - A. Mentioned in Note 3 (A ) to this Chapter Free Free I B. Mentioned in Note 3 (B ) to this Chapter 3 2,1 31.05 Other fertilisers; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg: A. Other fertilisers : I. Containing the three fertilising substances : nitrogen, phosphorus and potassium 7 6,6 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 9 . 12 . 85 No L 330/ 167Official Journal of the European Communities || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 31.05 (cont'd) A. II . Containing the two fertilising substances: nitrogen and phosphorus: a ) Monoammonium and diammonium orthophosphates and mixtures thereof . . . 7 7,1 b ) Containing phosphates and nitrates 7 6,6 Il c) Other : \\ 1 . With a nitrogen content exceeding 10 % by weight- 10 8 2 . Other 7 4,8 III . Containing the two fertilising substances : nitrogen and potassium: a ) Natural potassic sodium nitrate , consisting of a natural mixture of sodium nitrate and potassium nitrate ( the proportion of the latter element may be as high as 44% ), of a total nitrogen content not exceeding 16,3 % by weight ( a ) 10 Free b ) Other : 1 . With a nitrogen content exceeding 10% by weight 10 8 2 . Other 7 4,8 IV . Other : a ) With a nitrogen content exceeding 10 % by weight 10 8 Il b ) Other 4 3,6 B. Goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg 11 9,4 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 / 168 9 . 12 . 85Official Journal of the European Communities CHAPTER 32 TANNING AND DYEING EXTRACTS; TANNINS AND THEIR DERIVATIVES; DYES, COLOURS, PAINTS AND VARNISHES; PUTTY, FILLERS AND STOPPINGS; INKS Notes 1 . This Chapter does not cover: ( a ) Separate chemically defined elements and compounds (except those falling within heading No 32.04 or 32.05 , inorganic products of a kind used as luminophores (heading No 32.07), and also dyes or other colouring matter in forms or packings of a kind sold by retail falling within heading No 32.09); or (b ) Tannates and other tanning derivatives of products falling within headings Nos 29.38 to 29.42 , 29.44 or 35.01 to 35.04 . 2 . Heading No 32.05 is to be taken to include mixtures of stabilised diazonium salts and couplers for the production of azo dyes . 3 . Headings Nos 32.05 , 32.06 and 32.07 are to be taken to apply also to preparations based on , respectively , synthetic organic dyestuffs ( including pigment dyestuffs), colour lakes and other colouring matter , of a kind used for colouring in the mass artificial plastics , rubber or similar materials or as ingredients in preparations for printing textiles . The headings are not to be applied , however , to prepared pigments falling within heading No 32.09 . 4 . Heading No 32.09 is to be taken to include solutions (other than collodions ) consisting of any of the products specified in headings Nos 39.01 to 39.06 in volatile organic solvents if, and only if, the weight of the solvent exceeds 50% of the weight of the solution . 5 . The expression "colouring matter" in this Chapter does not include products of a kind used as extenders in oil paints , whether or not they are also suitable for colouring distempers . 6 . The expression "stamping foils" in heading No 32.09 is to be taken to apply only to products of a kind used for printing, for example , book covers or hat bands , and consisting of: ( a ) Thin sheets composed of metallic powder ( including powder or precious metal ), or pigment , agglomerated with glue , gelatin or other binder ; or ( b ) Metal ( for example , gold or aluminium) or pigment , deposited on paper , artificial plastic material or other support . Rate of duty Heading number Description Autonomous Conventional % /o 1 2 3 4 32.01 Tanning extracts of vegetable origin ; tannins ( tannic acids ), including water-extracted gall-nut tannin, and their salts , ethers , esters and other derivatives : A. Tanning extracts of vegetable origin : I. Of wattle (mimosa ) II . Of quebracho 10(a) Free 9 9 7,9 0,3 5,8 5,3 ( b ) III . Of sumach , of vallonia , of oak or of chestnut IV . Other ( a ) Duty rate reduced to 3 % ( suspension ) for an indefinite period . ( b ) Duty rate reduced to 3,3 % in respect of eucalyptus tanning extracts , within the limits of an annual tariff quota of 250 tonnes to be granted by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330/ 1 69 l Rate of duty Heading number Description Autonomous 0/fo Conventional % 1 2 3 4 32.01 (cont'd) B. Other 10 4,1 [32.02] Synthetic organic tanning substances , and inorganic tanning substances; tanning preparations, whether or not containing natural tanning materials ; enzymatic preparations for pre-tanning (for example, of enzymatic, pancreatic or bacterial 32.03 10 5,4origin ) 32.04 Colouring matter of vegetable origin ( including dyewood extract and other vegetable dyeing extracts, but excluding indigo ) or of animal origin: A. Colouring matter of vegetable origin : I. Black cutch (Acacia catechu ) II . Extracts of Persian berries and of madder; woad III . Litmus IV . Other B. Colouring matter of animal origin Free 6 3 9 10 Free 3,7 2,1 4,2 5,3 32.05 Synthetic organic dyestuffs ( including pigment dyestuffs); synthetic organic products of a kind used as luminophores; products of the kind known as optical bleaching agents, substantive to the fibre; natural indigo : A. Synthetic organic dyestuffs B. Preparations mentioned in Note 3 to this Chapter C. Synthetic organic products of a kind used as luminophores ........... D. Products of the kind known as optical bleaching agents , substantive to the fibre ». E. Natural indigo . . 17 20 19 17 9 10 10 10 6 5,5 32.06 Colour lakes 16 10 32.07 Other colouring matter; inorganic products of a kind used as luminophores: A. Other colouring matter : I. Mineral blacks * not elsewhere specified or included II . Soluble vandyke brown and similar products III . Pigments based on zinc sulphide ( lithopone and the like) IV . Pigments based on titanium oxide V. Pigments based on lead , barium , zinc or strontium chromates : a ) Molybdenum red »... b ) Other VI . Other : a ) Magnetite » . . b ) Other . 9 9 12 15 11 17 Free 14  7,4 5 9,5 6,9 5,9 7,4 4,9 7,3 No L 330 / 170 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous O/ /O Conventional % 1 2 3 4 32.07 (cont'd) B. Preparations mentioned in Note 3 to this Chapter C. Inorganic products of a kind used as luminophores 16 12 7.2 5.3 V 32.08 Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes , liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries ; engobes (slips ); glass frit and other glass , in the form of powder, granules or flakes: A. Prepared pigments , prepared opacifiers and prepared colours 15 7,1 B. Vitrifiable enamels and glazes 16 4,6 C. Liquid lustres and similar products ; engobes ( slips ) 13 5,3 D. Glass frit , and other glass , in the form of powder , granules or flakes ...... 8 4,4 32.09 Varnishes and lacquers; distempers; prepared water pigments of the kind used for finishing leather; paints and enamels; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter: A. Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed . oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by Note 4 to this Chapter : I. Pearl essence 16 10,2 II . Other . 19 10,3 B. Stamping foils 17 6,6 C. Dyes or other colouring matter in forms or packings of a kind sold by retail 16 7,5 32.10 Artists', students' and signboard painters' colours, modifying tints , amusement colours and the like, in tablets , tubes, jars, bottles, pans or in similar forms or packings , including such colours in sets or outfits , with or without brushes, palettes or other accessories 22 8,2 32.11 Prepared driers 17 6,8 Glaziers' putty; grafting putty; painters' fillings; non-refractory surfacing preparations; stopping, sealing and similar mastics, including resin mastics and 32.12 11 5,5cements 32.13 Writing ink printing ink and other inks : A. Writing ,or drawing ink 15 7,3 B. Printing ink 18 7,2 C. Other inks 16 7,7 9 . 12 . 85 Official Journal of the European Communities No L 330 / 171 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS; PERFUMERY, COSMETIC OR TOILET PREPARATIONS Notes 1 . This Chapter does not cover : ( a ) Compound alcoholic preparations (known as "concentrated extracts"), for the manufacture of beverages , of heading No 22.09 ; (b ) Soap and other products falling within heading No 34.01 ; or (c ) Spirits of turpentine or other products falling within heading No 38.07 . 2 . The expression "perfumery , cosmetic or toilet preparations" in heading No 33.06 is to be taken to apply , inter alia, to : ( a ) Prepared room deodorisers , whether or not perfumed ; ( b ) Products , whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils ), suitable for use as perfumery , cosmetic or toilet preparations or as room deodorisers , put up in packings of a kind sold by retail for such use . Rate of duty Heading number Description Autonomous % Conventional O/ /O 1 2 3 4 33.01 12 5 Free Essential oils ( terpeneless or not), concretes and absolutes; resinoids; concentrates of essential oils in fats, in fixed oils , or in waxes or the like, obtained by cold absorption or by maceration ; terpenic by-products of the deterpenation of essential oils : A. Essential oils , not deterpenated: I. Of citrus fruit II . Other : a ) Geranium , clove , niaouli and ylang-ylang oils b ) Other B. Essential oils , deterpenated : I. Of citrus fruit II . Other C. Resinoids D. Concentrates of essential oils in fats , in fixed oils , or in waxes or the like , obtained by cold absorption or by maceration E. Terpenic by-products of the deterpenation of essential oils 10,8 2,7 0,1 6,9 4,6 4,1 5 4,6 12 10 7 9 10 [33.02] 33.03] No L 330/ 172 Official Journal of the European Communities 9 . 12 . 85 li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 33.04 Mixtures of two or more odoriferous substances (natural or artificial) and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in the perfumery, food, drink or other industries ..... . 10 5,7 [33.05 ] 33.06 Perfumery, cosmetic or toilet preparations; aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses: A. Perfumery , cosmetic or toilet preparations : Il I. Shaving creams ... 20 7,1 II . Other 18 6,8 B. Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses 12 6,1 9 . 12 . 85 Official Journal of the European Communities No L 330 / 173 CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING AND SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES AND "DENTAL WAXES" Notes 1 . This Chapter does not cover : ( a ) Separate chemically defined compounds; or (b) Dentifrices , shaving creams or shampoos containing soap or organic surface-active agents (heading No 33.06). 2 . For the purposes of heading No 34.01 , the expression "soap" is to be taken to apply only to soap soluble in water . Soap and other products falling within heading No 34.01 may contain added substances (for example , disinfectants , abrasive powders , fillers or medicaments). Products containing abrasive powders remain classified in heading No 34.01 only if in the form of bars , cakes or moulded pieces or shapes . In other forms they are to be classified in heading No 34.05 as "scouring powders and similar preparations". 3 . The reference in heading No 34.03 to petroleum oils and oils obtained from bituminous minerals is to be taken to apply to the products defined in Note 3 of Chapter 27. 4 . In heading No 34.04 the expression "prepared waxes , not emulsified or containing solvents" is to be taken to apply only to : (A) Mixtures of animal waxes, mixtures of vegetable waxes or mixtures of artificial waxes ; (B ) Mixtures of different classes of waxes (animal , vegetable , mineral or artificial ); and (C ) Mixtures of waxy consistency not emulsified or containing solvents , with a basis of one or more waxes and containing fats , resins , mineral substances or other materials . The heading is to be taken not to apply to : ( a ) Waxes falling within heading No 27.13 ; or (b ) Unmixed animal waxes and unmixed vegetable waxes , merely coloured . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 Soap; organic surface-active products and preparations for use as soap, in the form of bars, cakes or moulded pieces or shapes, whether or not combined with 34.01 19 7soap 34.02 Organic surface-active agents; surface-active preparations and washing preparations, whether or not containing soap 17 7,4 No L 330/ 174 Official Journal of the European Communities 9 . 12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 34.03 Lubricating preparations, and preparations of a kind used for oil or grease treatment of textiles, leather or other materials , but not including preparations containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals : A. Containing petroleum oils or oils obtained from bituminous minerals .... B. Other 10 10 6,1 5 34.04 Artificial waxes (including water-soluble waxes); prepared waxes, not emulsified or containing solvents 12 5,3 34.05 Polishes and creams for footwear, furniture or floors, metal polishes, scouring powders and similar preparations , but excluding prepared waxes falling within heading No 34.04 15 6,3 34.06 Candles, tapers, night-lights and the like 16 7,2 34.07 Modelling pastes (including those put up for children's amusement and assorted modelling pastes); preparations of a kind known as "dental wax" or as "dental impression compounds", in plates , horseshoe shapes , sticks and similar forms . 16 6,5 9 . 12 . 85 Official Journal of the European Communities No L 330 / 175 CHAPTER 35 ALBUMINOIDAL SUBSTANCES: GLUES: ENZYMES Notes 1 . This Chapter does not cover : ( a ) Yeasts (heading No 21.06); ( b ) Medicaments (heading No 30.03 ); (c) Enzymatic preparations for pre-tanning (heading No 32.03 ); ( d ) Enzymatic soaking or washing preparations and other products of Chapter 34 ; or (e ) Gelatin products of the printing industry (Chapter 49 ). 2 . For the purposes of heading No 35.05 , the term "dextrins" is to be taken to apply to starch degradation products with a reducing sugar content , expressed as, dextrose on the dry substance , not exceeding 10% . Such products with a reducing sugar content exceeding 10% fall in heading No 17.02 . ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 35.01 Casein, caseinates and other casein derivatives; casein glues: A. Casein : I. For the manufacture of regenerated textile fibres ( a ) . . II . For industrial uses other than the manufacture of foodstuffs or fodder (a) III . Other B. Casein glues C. Other 2 6 14 13 10 2 5 10 35.02 Albumins, albuminates and other albumin derivatives: A. Albumins : I. Unfit , or to be rendered unfit , for human consumption ( b ) II . Other : a ) Ovalbumin and lactalbumin : 1 . Dried ( for example , in sheets , scales , flakes , powder ) 2 . Other b ) Other .... B. Albuminates and other albumin derivatives ... ... Free 10(c) 10(c) 10 12 Free 12 ( a ) Entry under this subheading is subject to conditions to be determined by- the competent authorities . ( b) Entry under this subheading of albumins to be rendered unfit for human consumption is subject to conditions to be determined by the competent authorities . (c ) The ad valorem duty is substituted by a specific tax established in accordance with the provisions of Council Regulation (EEC) No 2783 / 75 . No L 330 / 176 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous Conventional % % 1 2 3 4 10 15 5,3 12 12 5,3 1423,9 + vc + vc Gelatin (including gelatin in rectangles , whether or not coloured or surface-worked ) and gelatin derivatives; glues derived from bones, hides , nerves , tendons or from similar products , and fish glues; isinglass: A. Isinglass B. Other Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives; hide powder, whether or not chromed Dextrins and dextrin glues; soluble or roasted starches; starch glues: A. Dextrins ; soluble or roasted starches B. Glues made from dextrin or from starch , containing by weight of those materials : I. Less than 25 % II . 25 % or more but less than 55 % III . 55% or more but less than 80 % IV . 80 % or more 1316,3 + vc + vc subject to a max . of 18 16,3 + vc 13 + vc subject to a max . of 18 35.03 35.04 35.05 35.06 35.07 16,3 + vc 13 + vc subject to a max . of 18 16,3 + vc 13 + vc subject to a max . of 18 Prepared glues not elsewhere specified or included; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg: A. Prepared glues not elsewhere specified or included : I. Vegetable glues: a ) Obtained from natural gums b ) Other II . Other glues B. Products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg Enzymes; prepared enzymes not elsewhere specified or included 11 19 16 19 13 6,5 8,1 7,4 8,4 6,3 9 . 12 . 85 No L 330 / 177Official Journal of the European Communities CHAPTER 36 EXPLOSIVES; PYROTECHNIC PRODUCTS; MATCHES; PYROPHORIC ALLOYS; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1 . This Chapter does not cover separate chemically defined compounds other than those described in Note 2 ( a ) or (b ) below . 2 . The expression "articles of combustible materials" in heading No 36.08 is to be taken to apply only to : ( a ) Metaldehyde , hexamethylenetetramine and similar substances , put up in forms ( for example , tablets , sticks or similar forms) for use as fuels ; fuels with a basis of alcohol , and similar prepared fuels , in solid or semi-solid form ; ( b ) Liquid fuels ( for example , petrol ) of a kind used in mechanical lighters , in containers of a capacity not exceeding 300 cm3 ; and ( c) Resin torches , firelighters and the like . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 36.01 Propellent powders : A. Black powder (gun powder) 8 5,5 li B. Other 11 6,9 36.02 Prepared explosives, other than propellent powders 16 7,9 [36.03 ] I 36.04 Safety fuses; detonating fuses; percussion and detonating caps; igniters ; detonators: I || A. Safety fuses ; detonating fuses 15 6,2 B. Other 24 9,3 36.05 Pyrotechnic articles ( for example, fireworks, railway fog signals , amorces, rain rockets): I ll A. Amorces in strips or rolls for lighters , miners' lamps and the like 13 6,3 ll B. Other 18 7 36.06 Matches (excluding Bengal matches ) 14 10 [36.07] I 36.08 Ferro-cerium and other pyrophoric alloys in all forms; articles of combustible materials : I ll A. Ferro-cerium and other pyrophoric alloys in all forms 15 6,8 B. Other ... 19 8 No L 330 / 178 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 37 PHOTOGRAPHIC AND CINEMATOGRAPHIC GOODS Notes 1 . This Chapter does not cover waste or scrap materials . 2 . Heading No 37.08 is to be taken to apply only to : ( a ) Chemical products mixed or compounded for photographic uses (for example , sensitised emulsions , developers and fixers); and (b ) Unmixed substances suitable for such uses and put up in measured portions or put up for sale by retail in a form ready for use. The heading does not apply to photographic pastes or gums, varnishes or similar products . Additional Notes 1 . In the case of sound films imported in two bands (the band bearing only the images and the band usedfor recording the sound), each band is to be classified in its appropriate heading. 2 . The expression "newsreels " (subheading 37.07 B II a) shall be taken to apply to films of a length of less than 330 m and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc ., nature. Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 37.01 Photographic plates and film in the flat, sensitised , unexposed , of any material other than paper, paperboard or doth: A. Film in the flat , put up in disc form and incorporated in a cartridge 21 ( a ) 9,8 || B. Other 21 8,1 37.02 Film in rolls , sensitised , unexposed , perforated or not: A. Of a width of 35 mm or less : I II I. Microfilm; film for radiography and the graphic arts 20 7,8 |1 II . Other 20 6,5 || B. Of a width of more than 35 mm . 20 7,7 37.03 Sensitised paper, paperboard and cloth , unexposed or exposed but not developed 23 8,5 37.04 Sensitised plates and film, exposed but not developed, negative or positive: A. Cinematograph film : I ll I. Negatives; intermediate positives - Free Free II . Other positives 2,35 ECU per 100 metres 0,70 ECU per 100 metres B. Other Free Free ( a ) Duty rate reduced to 6,5 % until 31 December 1986 . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 179 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 37.05 Plates , unperforated film and perforated film (other than cinematograph film), exposed and developed, negative or positive: A. Microfilm B. Other 5 12 3,5 5,5 [37.06] 37.07 Cinematograph film, exposed and developed , whether or not incorporating sound track or consisting only of sound track , negative or positive: A. Consisting only of sound track B. Other : I. Negatives ; intermediate positives II . Other positives : a ) Newsreels b ) Other , of a width of: 1 . Less than 10 mm 2 . 10 mm or more but less than 34 mm 3 . 34 mm or more but less than 54 mm 4 . 54 mm or more Free Free 2,25 ECU per 100 metres 0,50 ECU per 100 metres 3,50 ECU per 100 metres 5 ECU per 100 metres 5 ECU per 100 metres ( a ) Free 1,07 ECU per 100 metres 0,28 ECU per 100 metres 1,60 ECU per 100 metres 1,90 ECU per 100 metres 2,60 ECU per 100 metres 37.08 Chemical products and flash light materials, of a kind and in a form suitable for use in photography 15 7,1 ( a ) See Annex . v No L 330 / 180 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This Chapter does not cover: ( a ) Separate chemically defined elements or compounds with the exception of the following: ( 1 ) Artificial graphite (heading No 38.01 ); ( 2 ) Disinfectants , insecticides , fungicides , rat poisons , herbicides , anti-sprouting products , plant-growth regulators and similar products put up as described in heading No 38.11 ; (3 ) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No 38.17); (4 ) Products specified in Note 2 ( a), ( c), ( d ) or (f) below. (b ) Mixtures of chemicals and foodstuffs of a kind used in the preparation of human foodstuffs (generally , heading No 21.07). ( c) Medicaments (heading No 30.03 ). 2 . Heading No 38.19 is to be taken to include the following goods which are to be taken not to fall within any other heading of the Tariff: ( a ) Cultured crystals (other than optical elements ) weighing not less than 2,5 g each , of magnesium oxide or of the halides of the alkali or of the alkaline-earth metals ; ( b ) Fusel oil ; ( c) Ink removers put up in packings for sale by retail ; (d ) Stencil correctors put up in packings for sale by retail ; ( e ) Ceramic firing testers , fusible (for example , Seger cones ); ( f) Plasters specially prepared for use in dentistry ; and (g) Chemical elements of Chapter 28 (for example , silicon and selenium) doped for use in electronics , in the form of discs , wafers or similar forms , polished or not , whether or not coated with a uniform epitaxial layer . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 38.01 Artificial graphite; colloidal graphite, other than suspensions in oil : A. Artificial graphite : I. In immediate packings of a net capacity of 1 kg or less II . Other B. Natural or artificial colloidal graphite 10 6 9 4,6 3,6 4,2 [38.02] 9 . 12 . 85 Official Journal of the European Communities No L 330 / 181 1 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 38.03 Activated carbon; activated natural mineral products; animal black, including spent animal black: A. Activated carbon 16 8,7 B. Activated natural mineral products 14 5,7 C. Animal black , including spent animal black 7 4,1 [38.04] 38.05 Tall oil : I A. Crude 4 0,2 B. Other 7 4,2 38.06 Concentrated sulphite lye 9 5,2 38.07 Spirits of turpentine (gum, wood and sulphate) and other terpenic solvents produced by the distillation or other treatment of coniferous woods; crude dipentene; sulphite turpentine; pine oil (excluding "pine oils" not rich in terpineol): A. Gum spirits of turpentine 5 6 B. Spirits of sulphate turpentine ; crude dipentene 7 3,2 C. Other 7 3,7 38.08 Rosin and resin acids, and derivatives thereof other than ester gums included in heading No 39.05 ; rosin spirit and rosin oils : A. Rosin , including "brais rÃ ©sineux" 6 . ' 5,1 B. Rosin spirits and rosin oils 7 3,7 C. Other 10 4,9 38.09 Wood tar; wood tar oils (other than the composite solvents and thinners falling within heading No 38.18 ); wood creosote; wood naphtha ; acetone oil ; vegetable pitch of all kinds; brewers' pitch and similar compounds based on rosin or on vegetable pitch; foundry core binders based on natural resinous products: || A. Wood tar 4 6,6 B. Other . 4,8 ( a ) [38.10] ( a ) See Annex . No L 330 / 182 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 38.11 Disinfectants, insecticides, fungicides, rat poisons, herbicides, anti-sprouting products , plant-growth regulators and similar products , put up in forms or packings for sale by retail or as preparations or articles (for example , sulphur-treated bands, wicks and candles, fly-papers): A. Sulphur put up in forms for sale by retail or in immediate packings of a net capacity of 1 kg or less 9 7,9 B. Preparations based on copper compounds 8 5,4 C. Plant-growth regulators 18 7,8 D. Other 15 6,7 38.12 Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile, paper, leather or like industries: A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances: a ) Less than 55 % 18,8 + vc 13 + ' vc subject to a max . of 20 b ) 55 % or more but less than 70% 18,8 + vc 13 + vc subject to a max . of 20 c) 70 % or more but less than 83% 18,8 + vc 13 + vc subject to a max . of 20 d ) 83 % or more 18,8 4- VC 13 + vc subject to a max . of 20 II . Other 14 6,3 B. Prepared mordants 14 6,6 38.13 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding rods and electrodes: A. Pickling preparations for metal surfaces ; soldering, brazing or welding powders and pastes consisting of metal and other materials 14 7,4 B. Preparations of a kind used as cores or coatings for welding electrodes and rods 9 4,5 C. Other 9 5,8 9 . 12 . 85 Official Journal of the European Communities No L 330 / 183 l.\ Rate of duty Heading number  Description Autonomous % Conventional % 1 2 3 4 38.14 Anti-knock preparations, oxidation inhibitors , gum inhibitors, viscosity improvers, anti-corrosive preparations and similar prepared additives for mineral oils : A. Anti-knock preparations based on tetraethyl-lead 19 10,7 ll B. Other : ll I. For lubricants : l a ) Containing petroleum oils or oils obtained from bituminous minerals 13 6,6 b) Other 16 6 II . Anti-knock preparations based on tetramethyl-lead , on ethylmethyl-lead or on mixtures of tetraethyl-lead and tetramethyl-lead 17 13 III . Other 17 9,3 38.15 Prepared rubber accelerators 16 6,7 38.16 Prepared culture media for development of micro-organisms 11 6,7 38.17 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades 15 9,6 38.18 Composite solvents and thinners for varnishes and similar products 18 7,1 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : A. Fusel oil ; dippel's oil 7 4,1 B. Naphthenic acids 6 3,2 C. Water-insoluble salts of naphthenic acids ; esters of naphthenic acids 12 5,3 D. Petroleum sulphonates , excluding petroleum sulphonates of alkali metals , of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals , and their salts 14 5,8 E. Mixed alkylbenzenes ^nd mixed alkylnaphthalenes 13 6,3 ll F. Ion exchangers : li I. Based on sulphonated carbon , or of natural mineral substances 9 5 li II . Other 14 6,6 G. Catalysts 14 6,6 H. Getters for vacuum tubes 12 6 IJ . Non-agglomerated mixtures of metal carbides 12 6 No L 330 / 184 Official journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 38.19 (cont'd) K. Refractory cements , mortars and similar compositions L. Alkaline iron oxide for the purification of gas M. Carbonaceous pastes for electrodes N. Accumulator compounds based on cadmium oxide or nickel hydroxide . . . 4 9 10 15 3,1 5 5,3 21,9 O. Carbon (other than that falling within subheading 38.01 A) in metal-graphite or other compounds , in the form of small plates , bars or other semi-manufactures 6 3,7 P. Preparations known as "liquids for hydraulic transmission" ( for example , hydraulic brake fluids ) not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 18 7,6 Q. Foundry core binders based on synthetic resins 18 7,1 li R. Anti-rust preparations containing amines as active elements 18 7,1 S. Chemical elements referred to in Note 2 (g) to this Chapter 9 7,7 T. D-Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III : I. In aqueous solution : a ) Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content b ) Other II . Other : a ) Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 12 + vc 12(a ) + vc 12  b) Other 12(a ) + vc  U. Pyrolignites ( for example , of calcium) 10 5,3 V. Crude calcium tartrate 9 5 W. Crude calcium citrate ... . 7 4,1 X. Other 18 8,2 ( a ) Duty rate reduced to 9 % (suspension ) for an indefinite period . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 185 SECTION VII ARTIFICIAL RESINS AND PLASTIC MATERIALS, CELLULOSE ESTERS AND ETHERS, AND ARTICLES THEREOF; RUBBER, SYNTHETIC RUBBER, FACTICE , AND ARTICLES THEREOF Note Goods put up in sets consisting of two or more separate constituents , some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product , provided that the constituents are : ( i ) having regard to the manner in which they are put up , clearly identifiable as being intended to be used together without first being repacked ; ( ii ) imported together ; and ( iii ) identifiable , whether by their nature or by the relative proportions in which they are present , as being complementary one to another . CHAPTER 39 ARTIFICIAL RESINS AND PLASTIC MATERIALS, CELLULOSE ESTERS AND ETHERS; ARTICLES THEREOF Notes 1 . This Chapter does not cover : ( a ) Stamping foils of heading No 32.09 ; ( b ) Artificial waxes (heading No 34.04); ( c) Synthetic rubber , as defined for the purposes of Chapter 40 , or articles thereof; (d ) Saddlery or harness (heading No 42.01 ) or travel goods , handbags or other receptacles falling within heading No 42.02 ; ( e ) Plaits , wickerwork or other articles falling within Chapter 46 ; ( f) Goods falling within Section XI ( textiles and textile articles); (g ) Footwear , headgear, umbrellas , sunshades , walking-sticks , whips , riding-crops or parts thereof or other articles falling within Section XII ; ( h ) Imitation jewellery falling within heading No 71.16 ; ( ij ) Articles falling within Section XVI (machines and mechanical or electrical appliances); ( k ) Parts of aircraft or vehicles falling within Section XVII ; ( 1 ) Optical elements of artificial plastics , spectacle frames, drawing instruments or other articles falling within Chapter 90 ; (m ) Articles falling within Chapter 91 ( for example, clock or watch cases ); ( n ) Musical instruments or parts thereof or other articles falling within Chapter 92 ; (o ) Furniture and other articles of Chapter 94 ; (p ) Brushes or other articles falling within Chapter 96 ; No L 330 / 186 Official Journal of the European Communities 9 . 12 . 85 ( q ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); or ( r ) Buttons , slide fasteners , combs , mouthpieces or stems for smoking pipes , cigarette-holders or the like , parts of vacuum flasks or the like , pens , propelling pencils or other articles falling within Chapter 98 . 2 . Headings Nos 39.01 and 39.02 are to be taken to apply only to goods of a kind produced by chemical synthesis answering to one of the following descriptions : ( a ) Artificial plastics including artificial resins ; ( b ) Silicones ; ( c ) Resols , liquid polyisobutylene , and similar artificial polycondensation or polymerisation products . 3 . Headings Nos 39.01 to 39.06 are to be taken to apply to materials in the following forms only : ( a ) Liquid or pasty ( including emulsions , dispersions and solutions ); (b) Blocks , lumps , powders ( including moulding powders), granules , flakes and similar bulk forms ; (c ) Monofil of which any cross-sectional dimension exceeds 1 mm; seamless tubes , rods , sticks and profile shapes , whether or not surface-worked but not otherwise worked ; ( d ) Plates , sheets , film , foil and strip (other than that classified in heading No 51.02 by the application of Note 4 to Chapter 51 ), whether or not printed or otherwise surface-worked , uncut or cut into rectangles but not further worked (even if, when so cut , they become articles ready for use); ( e ) Waste and scrap . Additional Note Subheading 39.02 CI is to be taken to include polyethylene slightly modified by small quantities of other olefins . Rate of duty Heading number Description Autonomous Conventional %% 1 2 3 4 39.01 19 16 Condensation , polycondensation and polyaddition products , whether or not modified or polymerised, and whether or not linear (for example, phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsaturated polyesters, silicones): A. Ion exchangers . B. Adhesive strips of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber C. Other : I. Phenoplasts : a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter b ) In other forms II . Aminoplasts : a ) In one of the forms mentioned in Note 3 (a ) and ( b ) to this Chapter b ) In other forms 7,4 6,4 7 ' 7,1 7,7 15 17 15 17 9 . 12 . 85 Official Journal of the European Communities No L 330 / 187 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 39.01 (cont 'd) C. III . Alkyds and other polyesters : a ) In one of the forms mentioned in Note 3 (d ) to this Chapter b ) Other IV . Polyamides V. Polyurethanes VI . Silicones VII . Other 20 20 22 22 20 20 39.02 22 16 13.2 8,4 8,4 8,7 9,4 7,7 8,2 6.5 12,5 12.7 12,5 12,5 12.8 12.5 13 12.6 13 . 12,7 12,5 12 13.3 13 12.7 12,9 12.8 12,5 20 23 23 23 23 23 Polymerisation and copolymerisation products (for example, polyethylene, polytetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins ): A. Ion exchangers B. Adhesive strips of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber C. Other : I. Polyethylene : a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter b ) In other forms II . Polytetrahaloethylenes III . Polysulphohaloethylenes IV . Polypropylene V. Polyisobutylene VI . Polystyrene and copolymers of styrene: a ) In one of the forms mentioned in Note 3 ( a ) and (b ) to this Chapter b ) In other forms VII . Polyvinyl chloride: a ) In one of the forms mentioned in Note 3 (a ) and ( b ) to this Chapter b ) In other forms . VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride IX . Polyvinyl acetate ' X. Copolymers of vinyl chloride with vinyl acetate XI . Polyvinyl alcohols , acetals and ethers XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers XIII . Coumarone resins , indene resins and coumarone-indene resins ....... XIV. Other polymerisation or copolymerisation products : a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter b ) In other forms 20 23 20 23 19 19 21 21 21 19 21 23 No L 330 / 188 Official Journal of the European Communities 9 . 12 . 85 ll Rate of duty Heading number Description Autonomous % Conventional % 1 », 2 3 4 39.03 Regenerated cellulose; cellulose nitrate, cellulose acetate and other cellulose esters, cellulose ethers and other chemical derivatives of cellulose, plasticised or not (for example, collodions , celluloid); vulcanised fibre: A. Adhesive strips of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber 16 6,4 B. Other : || I. Regenerated cellulose : || a ) Expanded , foam or sponge 22 8,5 Il b ) Other: \ 1 . Sheets , film or strip , coiled or not, of a thickness of less than 0,75 mm .. 23 13,3 2 . Other 19 7,3 li c) Waste and scrap 16 6,3 \ II . Cellulose nitrates : I li a ) Not plasticised : II 1 . Collodions and celloidin 20 16 II 2 . Other 12 6,5 Il b ) Plasticised : ll 1 . With camphor or otherwise ( for example , celluloid ): aa) Film in rolls or in strips , for cinematography or photography 15 11,8 bb) Other 17 8,4 2 . Waste and scrap 14 6,6 Il III . Cellulose acetates : ll a ) Not plasticised : 19 7,9 ll b ) Plasticised : II 1 . Products known as moulding powders 15 6,8 I 2 . Film in rolls or in strips , for cinematography or photography . . 13 6,3 3 . Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm 19 14,2 I 4 . Other : aa ) Waste and scrap 14 6,6 bb) Other 17 9,1 IV . Other cellulose esters : a ) Not plasticised 18 6,6 I b) Plasticised : II 1 . Products known as moulding powders 15 6 II 2 . Film in rolls or in strips, for cinematography or photography . . 14 6,6 3 . Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm 20 10,4 ll 4 . Other : l l.\ aa ) Waste and scrap 14 5,7 bb ) Other 18 6,6 9 . 12 . 85 Official Journal of the European Communities No L 330 / 189 Rate of duty Heading number Description Autonomous % Conventional o//o 2 31 4 39.03 (cont'd) 15 19 16 16 20 14 6,9 7,9 7.8 7,1 10,3 5.9 B. V. Cellulose ethers and other chemical derivatives of cellulose : a ) Not plasticised: 1 . Ethylcellulose 2 . Other ». b ) Plasticised : 1 . Waste and scrap 2 . Other : aa) Ethylcellulose bb ) Other VI . Vulcanised fibre Hardened proteins (for example, hardened casein and hardened gelatin)39.04 10 5,3 39.05 Natural resins modified by fusion (run gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums); chemical derivatives of natural rubber (for example, chlorinated rubber, rubber hydrochloride, oxidised rubber, cyclised rubber): A. Run gums B. Other . . . 14 17 5,8 6,7 39.06 Other high polymers, artificial resins and artificial plastic materials, including alginic acid, its salts and esters; linoxyn: A. Alginic acid and its salts and esters B. Other : I. Starches , esterified or etherified II . Other 11 20 20 6,2 12,1 12,1 39.07 Free22 23 19 18 17 8,6 7,1 7,3 9,6 Articles of materials of the kinds described in headings Nos 39.01 to 39.06: A. Articles for technical uses , for use in civil aircraft ( a ) B. Other: I. Of regenerated cellulose . . II . Of vulcanised fibre III . Of hardened proteins IV. Of chemical derivatives of rubber V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 b ) Fans and hand screens, non-mechanical ; frames and handles therefor and parts of such frames and handles c) Corset busks and similar supports for articles of apparel or clothing accessories d) Other . » ». * . 16 21 17 22 5,3 5,9 4,9 8,6 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 190 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 40 RUBBER, SYNTHETIC RUBBER, FACTICE , AND ARTICLES THEREOF Notes 1 . Except where the context otherwise requires , throughout the Tariff the expression "rubber" means the following products , whether or not vulcanised or hardened : natural rubber , balata , gutta-percha and similar natural gums , synthetic rubber , and factice derived from oils, and such substances reclaimed . 2 . This Chapter does not cover the following products of rubber and textiles , which fall generally within Section XL ­ la ) Knitted or crocheted fabric or articles thereof, elastic or rubberised (other than transmission , conveyor and elevator belts or belting, of rubberised knitted or crocheted fabric , of heading No 40.10); other elastic fabric or articles thereof; (b ) Textile hosepiping and similar textile tubing, internally coated or lined with rubber (heading No 59.15 ); (c ) Woven textile fabrics (other than the goods of heading No 40.10 ) impregnated , coated , covered or laminated with rubber : ( i ) Weighing not more than 1 500 g /m2 ; or ( ii ) Weighing more than 1 5,00 g /m2 and containing more than 50 % by weight of textile material ; and articles of those fabrics ; ( d ) Felt impregnated or coated with rubber and containing more than 50 % by weight of textile material , and articles thereof; ( e ) Bonded fibre fabrics and similar bonded yarn fabrics , impregnated or coated with rubber , or in which rubber forms the bonding substance , irrespective of their weight per square metre , and articles thereof; ( f) Fabrics composed of parallel textile yarns agglomerated with rubber , irrespective of their weight per square metre , and articles thereof. However , plates , sheets and strip, of expanded , foam or sponge rubber , combined with textile fabric , and articles thereof, are to be classified in Chapter 40 provided that the textile fabric is present merely for reinforcing purposes . 3 . The following are also not covered by this Chapter : ( a ) Footwear or parts thereof falling within Chapter 64 ; ( b ) Headgear or parts thereof ( including bathing caps ) falling within Chapter 65 ; (c ) Mechanical or electrical appliances or parts thereof ( including electrical goods of all kinds), of hardened rubber , falling within Section XVI; (d) Articles falling within Chapter 90 , 92 , 94 or 96 ; ( e ) Articles falling within Chapter 97 (other than sports gloves and goods falling within heading No 40.11 ); or ( f) Buttons , combs , smoking pipe stems , pens or other articles falling within Chapter 98 . 4 . In Note 1 to this Chapter and in headings Nos 40.02 , 40.05 and 40.06, the expression "synthetic rubber" is to be taken to apply to : ( a ) Unsaturated synthetic substances which can be irreversibly transformed into non-thermoplastic substances by vulcanisation with sulphur and which , when so vulcanised as well as may be (without the addition of any sub ­ 9 . 12 . 85 Official Journal of the European Communities No L 330/ 191 stances such as plasticisers , fillers or reinforcing agents not necessary for the cross-linking), can produce substances which , at a temperature between 18 and 29 °C , will not break on being extended to three times their original length and will return , after being extended to twice their original length , within a period of five minutes , to a length not greater than one and a half times their original length . Such substances include ds-polyisoprene ( IR), polybutadiene (BR), polychlorobutadiene (CR), polybutadienestyrene ( SBR), polychlorobutadiene-acrylonitrile (NCR), polybutadiene-acrylonitrile (NBR) and butyl rubber ( IIR); ( b ) Thioplasts (TM); and ( c ) Natural rubber modified by grafting or mixing with artificial plastic material , de-polymerised natural rubber , and mixtures of unsaturated synthetic substances with saturated synthetic high polymers , provided that all the above-mentioned products comply with the requirements concerning vulcanisation , elongation and recovery in ( a ) above . 5 . Headings Nos 40.01 and 40.02 are to be taken not to apply to : ( a ) Natural or synthetic rubber latex ( including pre-vulcanised rubber latex) compounded with vulcanising agents or accelerators , fillers or reinforcing agents , plasticisers , colouring matter (other than colouring matter added solely for the purpose of identification ), or with any other substance; however , latex merely stabilised or concentrated , and thermo-sensitive and electro-positive latex are to be classified in heading No 40.01 or 40.02 as the case may be; (b ) Rubber which has been compounded with carbon black (with or without the addition of mineral oil ) or with silica (with or without the addition of mineral oil ) before coagulation or with any substance after coagulation ; or ( c ) Mixtures of any of the products specified in Note 1 to the present Chapter , whether or not compounded with any other substance . 6 . Thread wholly of vulcanised rubber , of any cross-section of which any dimension exceeds 5 mm, is to be classified as strip , rod or profile shape , falling within heading No 40.08 . 7 . Heading No 40.10 is to be taken to include transmission , conveyor or elevator belts or belting of textile fabric impregnated , coated , covered or laminated with rubber or made from textile yarn or cord impregnated or coated with rubber . 8 . For the purpose of heading No 40.06 , pre-vulcanised rubber latex is to be deemed to be unvulcanised rubber latex . For the purposes of headings Nos 40.07 to 40.14 , balata , gutta-percha and similar natural gums , and factice derived from oils , and such substances reclaimed , are to be deemed to be vulcanised rubber whether or not they have been vulcanised . 9 . In headings Nos 40.05 , 40.08 and 40.15 , the expressions "plates", "sheets" and "strip" are to be taken to apply , and to apply only , to plates , sheets and strip , whether or not printed or otherwise surface-worked but not cut to shape or otherwise worked , and rectangular articles cut therefrom not further worked . In heading No 40.08 the expressions "rods" and "profile shapes" and in heading No 40.15 the expressions "rods", "profile shapes" and "tubes" are to be taken to apply , and to apply only , to such products , whether or not cut to length or surface-worked but not otherwise worked . No L 330 / 192 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 I. RAW RUBBER 40.01 Natural rubber latex , whether or not with added synthetic rubber latex ; pre-vulcanised natural rubber latex ; natural rubber, balata , gutta-percha and similar natural gums Free 0,1 40.02 Synthetic rubber latex ; pre-vulcanised synthetic rubber latex ; synthetic rubber; factice derived from oils : A. Factice derived from oils 10 3,2 B. Products modified by the incorporation of artificial plastic materials 10 3,8 C. Other Free 0,2 40.03 Reclaimed rubber 3 1 Waste and parings of unhardened rubber; scrap of unhardened rubber, fit only for the recovery of rubber; powder obtained from waste or scrap of unhardened rubber 40.04 Free Free II . UNVULCANISED RUBBER 40.05 Plates , sheets and strip, of unvulcanised natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of unvulcanised natural or synthetic rubber compounded ready for vulcanisation ; unvulcanised natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil ) or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch : A. Rubber compounded with carbon black or with silica (masterbatch ) 6,5 3,3 B. Granules of natural or synthetic rubber compounded ready for vulcani ­ sation . 14 2,7 C. Other . . . 10 4,7 40.06 Unvulcanised natural or synthetic rubber, including rubber latex , in other forms or states (for example , rods , tubes and profile shapes , solutions and dispersions); articles of unvulcanised natural or synthetic rubber ( for example, coated or impregnated textile thread ; rings and discs ): A. Solutions and dispersions 18 2,9 B. Other 14 2,6 9 . 12 . 85 Official Journal of the European Communities No L 330 / 193 li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 III . ARTICLES OF UNHARDENED VULCANISED RUBBER 40.07 Vulcanised rubber thread and cord, whether or not textile covered, and textile thread covered or impregnated with vulcanised rubber: ll A. Vulcanised rubber thread and cord , whether or not textile covered 15 6,3 B. Textile thread covered or impregnated with vulcanised rubber 10 5,6 40.08 Plates, sheets, strip, rods and profile shapes, of unhardened vulcanised rubber}'*' A. Plates , sheets and strip : ll I. Of expanded , foam or sponge rubber 18 6,6 ll II . Other 17 5,4 B. Rods and profile shapes 15 4,6 40.09 Piping and tubing, of unhardened vulcanised rubber: A. With fittings attached , suitable for conducting gases or liquids , for use in civil aircraft (a ) 18 Free B. Other . 18 5,4 40.10 Transmission, conveyor or elevator belts or belting, of vulcanised rubber .... 15 10,8 40.11 Rubber tyres , tyre cases, interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kinds : ll A. Solid or cushion tyres ^nd interchangeable tyre treads 19 5,2 ll B. Other : \ li I. Pneumatic tyres for use on civil aircraft ( a ) 22 Free II . Other 22 . 6,1 40.12 Hygienic and pharmaceutical articles ( including teats), of unhardened vulcanised rubber, with or without fittings of hardened rubber 20 4,7 40.13 Articles of apparel and clothing accessories (including gloves), for all purposes, of unhardened vulcanised rubber: A. Gloves, including mittens 20 5,8 B. Articles of apparel and clothing accessories 20 6,3 40.14 Other articles of unhardened vulcanised rubber: l ll A. Articles for technical uses , for use in civil aircraft ( a ) . 20 Free li B. Other : ll I. Of expanded foam or sponge rubber 20 5,5 II . Other 15 5,1 (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 194 Official Journal of the European Communities 9 . 12 . 85 Il| Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 IV . HARDENED RUBBER (EBONITE AND VULCANITE); ARTICLES MADE THEREOF 40.15 Hardened rubber (ebonite and vulcanite), in bulk, plates, sheets , strip, rods, profile shapes or tubes; scrap, waste and powder, of hardened rubber: Il A. In bulk or blocks , in plates , sheets or strip , in rods , profile shapes or tubes 10 3,4 B. Scrap , waste and powder , of hardened rubber Free Free 40.16 Articles of hardened rubber (ebonite and vulcanite): A. Piping and tubing , with fittings attached , suitable for conducting gases or liquids , for use in civil aircraft ( a ) 19 Free B. Other 19 3,4 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 195 SECTION VIII RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF GUT (OTHER THAN SILK-WORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Notes 1 . This Chapter does not cover : (a ) Parings or similar waste , of raw hides or skins (heading No 05.05 or 05.15); ( b ) Birdskins or parts of birdskins , with their feathers or down, falling within heading No 05.07 or 67.01 -, or (c ) Hides or skins , with the hair on , raw, tanned or dressed (Chapter 43 ); the following are , however , to be classified in heading No 41.01 , namely , raw hides or skins with the hair on , of bovine cattle ( including buffalo ), of equine animals , of sheep and lambs (except Persian, Astrakhan , Caracul and similar lambs , Indian , Chinese , Mongolian and Tibetan lambs), of goats and kids (except Yemen , Mongolian and Tibetan goats and kids), of swine ( including peccary), of reindeer , of chamois , of gazelle , of deer, of elk , of roebucks or of dogs . 2 . Throughout the Tariff the expression "composition leather" is to be taken to mean only substances of the kind referred to in heading No 41.10 . 1 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 41.01 Raw hides and skins (fresh , salted, dried , pickled or limed), whether or not split, including sheepskins in the wool Free 0,5 41.02 Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 41.06 or 41.08 : I A. East India kip , whole , whether or not the heads and legs have been removed , weighing each not more than 4,5 kg net, not further prepared than vegetable tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles . » Free Free B. Bovine cattle leather (including buffalo leather) not further prepared than chrome-tanned , in the wet blue state 9 0,5 li C. Other 9 7,1 41.03 Sheep and lamb skin leather, except leather falling within heading No 41.06 or 41.08 : I A. Of Indian hair sheep , not further prepared than vegetable tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles Free Free Ll B. Other: l I. Not further prepared than tanned IL Other 6 10 2,5 3,8 No L 330 / 196 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 41.04 Goat and kid skin leather, except leather falling within heading No 41.06 or 41.08 : A. Of Indian goat or kid , not further prepared than vegetable tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles Free 0,8 B. Other : I. Not further prepared than tanned II . Other : 7 10 3,3 4,9 41.05 Other kinds of leather, except leather falling within heading No 41.06 or 41.08 : A. Of reptiles , not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles Free Free B. Other : I. Not further prepared than tanned II . Other 8 9 4,7 3,7 41.06 Chamois-dressed leather 10 4,4 [41.07] 41.08 Patent leather and imitation patent leather; metallised leather 12 3,8 41.09 Parings and other waste, of leather or of composition or parchment-dressed leather, not suitable for the manufacture of articles of leather; leather dust, powder and flour Free 0,1 Composition leather with a basis of leather or leather fibre, in slabs, in sheets or41.10 10 3,8in rolls 9 . 12 . 85 Official Journal of the European Communities No L 330 / 197 CHAPTER 42 ARTICLES OF LEATHER; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF ANIMAL GUT (OTHER THAN SILK-WORM GUT) Notes 1 . This Chapter does not cover : ( a ) Sterile surgical catgut and similar sterile suture materials (heading No 30.05 ); ( b ) Articles of apparel and clothing accessories (except gloves), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No 43.03 or 43.04); ( c) String or net bags of Section XI; (d ) Articles falling within Chapter 64; (e) Headgear or parts thereof falling within Chapter 65 ; ( f) Whips , riding-crops or other articles of heading No 66.02 ; (g ) Strings , skins for drums and the like , and other parts of musical instruments (heading No 92.10); (h ) Furniture or parts of furniture (Chapter 94 ); ( ij ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); or (k ) Buttons , studs , cuff-links , press-fasteners , including snap-fasteners and press-studs , and blanks and parts of such articles , falling within heading No 98.01 or Chapter 71 . 2 . For the purposes of heading No 42.03 , the expression "articles of apparel and clothing accessories" is to be taken to apply , inter alia, to gloves ( including sports gloves), aprons and other protective clothing, braces , belts , bandoliers and wrist straps , including watch straps . li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 42.01 Saddlery and harness , of any material (for example, saddles, harness, collars , traces, knee-pads and boots), for any kind of animal 18 . 6,1 42.02 Travel goods (for example, trunks, suit-cases, hat-boxes, travelling-bags, rucksacks), shopping-bags, handbags, satchels , brief-cases, wallets, purses, toilet-cases, tool-cases , tobacco-pouches, sheaths, cases, boxes (for example, for arms, musical instruments, binoculars , jewellery, bottles, collars , footwear, brushes) and similar containers, of leather or of composition leather, of vulcanised fibre , of artificial plastic sheeting, of paperboara or of textile fabric: A. Of artificial plastic sheeting . B. Of other materials 21 19 12,2 5,2 No L 330 / 198 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 42.03 Articles of apparel and clothing accessories, of leather or of composition leather: Il A. Articles of apparel 20 7 li B. Gloves , including mittens and mitts : \ ll I. Protective , for all trades 17 10 II . Special , for sports 19 10 II III . Other 19 10 C. Other clothing accessories 19 7,1 42.04 Articles of leather or of composition leather of a kind used in machinery or mechanical appliances or for other industrial purposes: ll A. Conveyor or transmission belts or belting 10 4 B. Other 13 5,4 42.05 Other articles of leather or of composition leather 17 4,2 42.06 Articles, made from gut (other than silk-worm gut), from goldbeater's skin, from bladders or from tendons 8 4,4 9 . 12 . 85 Official Journal of the European Communities No L 330 / 199 CHAPTER 43 FURSKINS AND ARTIFICIAL FUR; MANUFACTURES THEREOF Notes 1 . Throughout the Tariff references to furskins , other than to raw furskins of heading No 43.01 , are to be taken to apply to hides or skins of all animals which have been tanned or dressed with the hair on . 2 . This Chapter does not cover : ( a ) Birdskins or parts of birdskins , with their feathers or down, falling within heading No 05.07 or 67.01 ; ( b ) Raw hides or skins , with the hair on , of a kind falling within Chapter 41 ( see Note 1 ( c) to that Chapter); (c) Gloves consisting of leather and furskin or of leather and artificial fur (heading No 42.03 ); (d ) Articles falling within Chapter 64; ( e ) Headgear or parts thereof falling within Chapter 65 ; or ( f) Articles falling within Chapter 97 (for example , toys , games and sports requisites). 3 . For the purposes of heading No 43.02 , the expression "plates , crosses and similar forms" means furskins or parts thereof (excluding "dropped" skins ) sewn together in rectangles , crosses or trapeziums , without the addition of other materials . Other assembled skins ready for immediate use (or requiring only cutting to become ready for use), and skins or parts of skins sewn together in the form of garments or parts or accessories of garments or of other articles fall within heading No 43.03. 4 . Articles of apparel and clothing accessories (except those excluded by Note 2 ) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified under heading No 43.03 or 43.04 as the case may be . 5 . Throughout the Tariff the expression "artificial fur" means any imitation of furskin consisting of wool , hair or other fibres gummed or sewn on to leather , woven fabric or other materials , but does not include imitation furskins obtained by weaving (heading No 58.04 , for example). I Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 43.01 Raw furskins Free Free 43.02 Furskins, tanned or dressed, including furskins assembled in plates, crosses and similar forms; pieces or cuttings , of furskin , tanned or dressed, including heads, paws, tails and the like (not being fabricated): A. Furskins , tanned or dressed , including furskins assembled in plates , crosses and similar forms 9 3,6 B. Pieces or cuttings , of furskin , tanned or dressed , including heads , paws , tails and the like (not being fabricated) Free 2,9 No L 330 / 200 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description % Autonomous Conventional % 1 2 3 4 43.03 Articles of furskin: A. Of a kind commonly used in machinery or plant B. Other 18 24 4,9 6 43.04 Artificial fur and articles made thereof 22 6 9 . 12 . 85 Official Journal of the European Communities No L 330 / 201 SECTION IX WOOD AND ARTICLES OF WOOD; WOOD CHARCOAL; CORK AND ARTICLES OF CORK; MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD; WOOD CHARCOAL Notes 1 . This Chapter does not cover : ( a ) Wood of a kind used primarily in perfumery , in pharmacy , or for insecticidal , fungicidal or similar purposes (heading No 12.07); (b ) Wood of a kind used primarily in dyeing or in tanning (heading No 14.05 ); (c) Activated charcoal (heading No 38.03 ); (d ) Articles falling within Chapter 46 ; ( e ) Footwear or parts thereof falling within Chapter 64 ; ( f) Goods falling within Chapter 66 ( for example , umbrellas and walking-sticks and parts thereof); (g ) Goods falling within heading No 68.09 ; ( h ) Imitation jewellery falling within heading No 71.16 ; ( ij ) Goods falling within Section XVII ( for example , wheelwrights' wares ); ( k) Goods falling within Chapter 91 (for example , clocks and clock cases); ( 1 ) Musical instruments or parts thereof (Chapter 92); (m) Parts of firearms {heading No 93.06); (n ) Furniture or parts thereof falling within Chapter 94 ; (o ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); or (p ) Smoking pipes or the like or parts thereof, buttons , pencils or other articles falling within Chapter 98 . 2 . In this Chapter , the expression "improved wood" means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together , treatment , in excess of that needed to ensure a good bond ), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies . 3 . Headings Nos 44.19 to 44.28 are to be taken to apply to articles of the respective descriptions of fibre building board , plywood , cellular wood , "improved" wood or reconstituted wood as they apply to such articles of wood. 4 . Heading No 44.25 shall be taken not to apply to tools in which metal parts form the blade , working edge, working surface or other working part . Additional Note For the purposes of heading No 44.12, "wood flour" means wood powder of which not more than 8 % by weight is retained by a sieve with an aperture of 0,63 mm. No L 330 / 202 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 44.01 Fuel wood, in logs, in billets , in twigs or in faggots; wood waste, including Free Free 44.02 Wood charcoal (including shell and nut charcoal), agglomerated or not 13 Free 44.03 Wood in the rough, whether or not stripped of its bark or merely roughed down: A. Poles of coniferous wood, injected or otherwise impregnated to any degree , not less than 6 m or more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 8 2,5 B. Other Free 1,4 44.04 Wood, roughly squared or half-squared, but not further manufactured Free Free 44.05 Wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm: A. Small boards for the manufacture of pencils (a ) Free 0,2 B. Coniferous wood , of a length of 125 cm or less and of a thickness of less than 12,5 mm 13 3,5 \ C. Other Free 0,1 [44.06] - 44.07 Railway or tramway sleepers of wood: \\ A. Injected or otherwise impregnated to any degree 10 3,8 B. Other 8 2,7 [44.08] 44.09 Hoopwood; split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise; chipwood; drawn wood; pulpwood in chips or particles; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks , umbrella handles, tool handles or the like: A. Drawn wood 9 4,4 ll B. Pulpwood in chips or particles Free 3,2 C. Wooden sticks, roughly trimmed but not turned , bent or otherwise worked , suitable for the manufacture of walking-sticks , umbrella handles , tool handles or the like 7 2,5 D. Other 8 3,2 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 203 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 [44.10] 44,11 Fibre building board of wood or other vegetable material, whether or not bonded with natural or artificial resins or with other organic binders 15 10 44.12 Wood wool and wood flour 10 4,3 44.13 Wood (including blocks, strips and friezes for parquet or wood block flooring, not assembled), planed, tongued, grooved , rebated , chamfered, V-jointed , centre V-jointed, beaded, centre-beaded or the like, but not further manufactured . . . 10 4 44.14 Wood sawn lengthwise, sliced or peeled but not further prepared, of a thickness not exceeding 5 mm; veneer sheets and sheets for plywood, of a thickness not exceeding 5 mm: A. Small boards for the manufacture of pencils ( a ) Free 0,1 B. Other 10 6,1 44.15 Plywood, blockboard, laminboard , battenboard and similar laminated wood products (including veneered panels and sheets); inlaid wood and wood marquetry 15 10(b) 44.16 Cellular wood panels , whether or not faced with base metal 10 3,8 44.17 "Improved" wood, in sheets , blocks or the like 10 3,1 44.18 Reconstituted wood, being wood shavings, wood chips, sawdust, wood flour or other ligneous waste agjpomerated with natural or artificial resins or other organic binding substances, in sheets, blocks or the like 13 10 Wooden headings and mouldings , including moulded skirting and other moulded44.19 15 3,1boards 44.20 Wooden picture frames, photograph frames, mirror frames and the like 15 5,1 44.21 Complete wooden packing cases , boxes, crates , drums and similar packings : A. Wholly or partly of plywood , blockboard, laminboard , battenboard or similar laminated wood products ( including veneered wood panels and sheets) . . 17 7 B. Other : I. Of fibre building board 19 7,5 II . Other 13 7,5 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b}. Exemption from the payment of duty within the; limits of an annual tariff quota of 600 000 m3 of plywood of coniferous species , without the addition of other substances :  of whichthe faces are not further prepared than the peeling process , =of a thickness greater than 8,5 mm, or  sanded , of a thickness greater than 18,5 mm. No L 330 / 204 Official Journal of the European Communities 9,12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 44.22 Casks, barrels , vats, tubs , buckets and other coopers' products and parts thereof, of wood, including staves: A. Riven staves of wood , not further prepared than sawn on one principal surface; sawn staves of wood , of which at least one principal surface has been cylindrically sawn , not further prepared than sawn 7 0,3 B. Other 14 4,6 44.23 Builders' carpentry and joinery ( including prefabricated and sectional buildings and assembled parquet flooring panels): ll A. Shuttering for concrete constructional work 14 4,1 ll B. Other : \ I. Of fibre building board 19 7,5 II . Other 14 6,1 44.24 Household utensils of wood 15 3,1 44.25 Wooden tools , tool bodies , tool handles, broom and brush bodies and handles ; boot and shoe lasts and trees , of wood: ll A. Handles for articles of cutlery , forks and spoons ; brush bodies 16 4,6 B. Other 12 6 44.26 Spools, cops , bobbins, sewing thread reels and the like, of turned wood: 1 Ll A. Reels for sewing thread and the like 9 8,3 B. Other 16 2,6 44.27 Standard lamps, table lamps and other lighting fittings, of wood; articles of furniture, of wood, not falling within Chapter 94; caskets, cigarette boxes , trays, fruit bowls, ornaments and other fancy articles , of wood; cases for cutlery, for drawing instruments or for violins, and similar receptacles, of wood; articles of wood for personal use or adornment, of a kind normally carried in the pocket, in the handbag or on the person; parts of the foregoing articles, of wood: A. Of fibre building board 19 5 B. Other 18 6,2 44.28 Other articles of wood: I ll A. Foundry moulding patterns 7 3,5 ll B. Blind rollers , whether or not fitted with springs 14 4,7 || C. Match splints ; wooden pegs or pins for footwear 9 4,4 ll D. Other : \ I. Of fibre building board . . . 19 7,5 II . Other 14 4,9 9 . 12 . 85 Official Journal of the European Communities No L 330 /205 CHAPTER 45 CORK AND ARTICLES OF CORK Notes 1 . This Chapter does not cover : ( a ) Footwear or parts of footwear falling within Chapter 64 ; (b ) Headgear or parts of headgear falling within Chapter 65 ; or (c ) Articles falling within Chapter 97 (for example , toys , games and sports requisites ). 2 . Natural cork roughly squared or deprived of the outer bark is to be taken to fall within heading No 45.02 and not within heading No 45.01 . Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 45.01 Natural cork, unworked, crushed , granulated or ground; waste cork 7 2,5 45.02 Natural cork in blocks, plates sheets or strips (including cubes or square slabs, cut to size for corks or stoppers) 12 5,3 45.03 Articles of natural cork 20 8,2 45.04 Agglomerated cork (being cork agglomerated with or without a binding substance) and articles of agglomerated cork: \\ A. Discs for the manufacture of crown corks ( a ) 11 19,4 B. Other . . 20 8 ( a ) Entry under this subheading is subejct to conditions to be determined by the competent authorities . No L 330 / 206 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS; BASKETWARE AND WICKERWORK Notes 1 . In this Chapter the expression "plaiting materials" includes straw, osier or willow, bamboos , rushes , reeds, strips of wood , strips of vegetable fibre or bark , unspun natural textile fibres , monofil and strip of artificial plastic materials or strips of paper , but not strips of leather , of composition leather or of felt , human hair , horsehair , textile rovings or yarns , or monofil or strip of Chapter 51 . 2 . This Chapter does not cover: ( a ) Twine , cordage, ropes or cables , plaited or not (heading No 59.04 ); ( b ) Footwear or headgear or parts thereof falling within Chapter 64 or 65 ; (c) Vehicles and bodies for vehicles, of basketware (Chapter 87 ); or (d ) Furniture or parts thereof (Chapter 94). 3 . For the purposes of heading No 46.02, "plaiting materials bound together in parallel strands" means "plaiting materials" placed side by side and bound together , in the form of sheets , whether the binding materials are of spun textile fibre or not . Rate of duty Heading number Description Autonomous Conventional O/to% 1 I 3 4 [46.01 ] 46.02 Plaits and similar products of plaiting materials, for all uses, whether or not assembled into strips; plaiting materials bound together in parallel strands or woven, in sheet form, including matting, mats and screens; straw envelopes for bottles: A. Plaits and similar products of plaiting materials , for all uses , whether or not assembled into strips : I. Of unspun vegetable materials II . Other 3 13 9 14 0,1 4,6 3,8 5,2 B. Coarse matting; straw envelopes for bottles ; screens and other coarse articles used for packing or for protection C. Chinese mats and matting and similar mats and matting D. Other articles : I. Of unspun vegetable materials : a ) Not backed or lined with paper or woven fabric b ) Backed or lined with paper or woven fabric II . Of strips of paper , whether or not mixed in any proportion with vegetable materials III . Of other plaiting materials 9 14 14 19 4,4 4,1 4,1 4,1 46.03 Basketwork, wickerwork and other articles of plaiting materials , made directly to shape; articles made up from goods falling within heading No 46.02; articles of loofah . - 18 6,3 9 . 12 . 85 Official Journal of the European Communities No L 330/ 207 SECTION X PAPER-MAKING MATERIAL; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PAPER-MAKING MATERIAL Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 Pulp derived by mechanical or chemical means from any fibrous vegetable47.01 material Free 0,2 47.02 Waste paper and paperboard; scrap articles of paper or of paperboard, fit only for use in paper-making ....... Free ( a ) ( a) See Annex . No L 330 / 208 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 48 PAPER AND PAPERBOARD; ARTICLES Of PAPER PULP, OF PAPER OR OF PAPERBOARD Notes 1 . This Chapter does not cover : ( a ) Stamping foils of heading No 32.09; (b ) Perfume and cosmetic papers (heading No 33.06); (c) Soap papers (heading No 34.01 ), paper impregnated or coated with detergent (heading No 34.02) and cellulose wadding impregnated with polishes , creams or similar preparations (heading No 34.05 ); (d) Paper or paperboard , sensitised (heading No 37.03); (e) Paper-reinforced stratified artificial plastic sheeting (headings Nos 39.01 to 39.06 ), or vulcanised fibre (heading No 39.03 ), or articles of such materials (heading No 39.07); ( f) Goods falling within heading No 42.02 ( for example , travel goods ); (g ) Articles falling within any heading in Chapter 46 (manufactures of plaiting material ); (h ) Paper yarn or textile articles of paper yarn (Section XI); ( ij ) Abrasive paper (heading No 68.06 ) or paper-backed mica splittings (heading No 68.15 ) (paper coated with mica powder is , however , to be classified in heading No 48.07); ( k ) Metal foil backed with paper or paperboard (Section XV); ( 1 ) Perforated paper or paperboard for musical instruments (heading No 92.10); or (m ) Goods falling within any heading in Chapter 97 (for example , toys , games and sports requisites ) or Chapter 98 (for example , buttons ). 2 . Subject to the provisions of Note 3 , heading No 48.01 is to be taken to include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing, including false water-marking, and also paper and paperboard coloured or marbled throughout the mass by any method . However , the heading does not apply to paper or paperboard which has been further processed , for example , by coating or impregnation . 3 . Paper or paperboard answering to a description in two or more of the headings Nos 48.01 to 48.07 is to be classified under that one of such headings which occurs latest in the Tariff. 4 . Headings Nos 48.01 to 48.07 are to be taken not to apply to paper , paperboard or cellulose wadding: ( a ) In strips or rolls of a width not exceeding 15 cm; or (b ) In rectangular sheets (unfolded if necessary) of which no side exceeds 36 cm; or (c) Cut into shapes other than rectangular shapes . Except that hand-made paper in any size or shape as made directly and having all its edges deckled remains classified , subject to the provisions of Note 3 , within heading No 48.01 . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 209 5 . For the purposes of heading No 48.11 , "wallpaper and lincrusta" are to be taken to apply only to : ( a ) Paper in rolls , suitable for wall or ceiling decoration, being: ( i ) Paper with one or with two margins , with or without guide marks ; or ( ii ) Paper without margins , surface-coloured or design-printed , coated or embossed , of a width not exceeding 60 cm; ( b ) Borders , friezes and corners of paper , of a kind used for wall or ceiling decoration . 6 . Heading No 48.15 is to be taken to apply , inter alia, to paper wool, paper strip (whether or not folded or coated) of a kind used for plaiting, and to toilet paper in rolls or packets , but not to the articles mentioned in Note 7 . 7 . Heading No 48.21 is to be taken to apply , inter alia, to cards for statistical machines , perforated paper and paperboard cards for Jacquard and similar machines , paper lace , shelf edging, paper tablecloths , serviettes and handkerchiefs , paper gaskets , moulded or pressed goods of wood pulp , and dress patterns . 8 . Paper , paperboard and cellulose wadding and articles thereof, printed with characters or pictures which are not merely incidental to the primary use of the goods are regarded as printed matter falling within Chapter 49 . However, dress patterns and models, of paper or paperboard, shall be classified within heading No 48.21 regardless of the printing appearing thereon . Additional Note For the purpose of subheading 48.01 A, the expression "newsprint" shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content ofwhich represents at least 70 % of the total fibre content, glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/m2, and not more than 57 g/m2, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm, containing 8 % or less by weight of fillers, and intended for the printing of daily newspapers, weekly papers or other periodicals of heading No 49.02, published at least 10 times per year. ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 I. PAPER AND PAPERBOARD, IN ROLLS OR IN SHEETS 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : A. Newsprint ( a ) B , Cigarette paper 7 14 4,9 ( b ) 4,9 ( a ) Entry under this subheading i* subject to conditions to be determined by the competent authorities . (b ) Exemption from the payment of duty within the limits of a tariffquota . No L 330 / 210 Official Journal of the European Communities 9 . 12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 48.01 (cont'd) C. Kraft paper and kraft board: I. For the manufacture of paper yarn of heading No 57.07 or of paper yarn reinforced with metal or heading No 59.04 (a ) II . Other : 6 2,5 a ) Paper for large-capacity sacks . 18 8 b ) Other 18 6,1 D. Paper weighing not more than 15 g/m2 for use in stencil making ( a ) 6 3,8 E. Hand-made paper and paperboard 15 5,1 F. Other . . 18 9,1 [48.02] 48.03 Parchment or greaseproof paper and paperboard , and imitations thereof, and glazed transparent paper, in rolls or sheets 18 10 48.04 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets 18 10,1 48.05 Paper and paperboard, corrugated (with or without flat surface sheets), creped , crinkled, embossed or perforated, in rolls or sheets : A. Paper and paperboard , corrugated 21 11 B. Other 18 10 [48.06] 48.07 Paper and paperboard, impregnated , coated, surface-coloured , surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : A. Ruled , lined or squared, but not otherwise printed 20 10,1 Il B. Coated with mica powder . 15 7 C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 grams or more per m2 19 8,1 D. Other 19 9,1 48.08 Filter blocks, slabs and plates, of paper pulp 17 10,2 [48.09] II . PAPER AND PAPERBOARD CUT TO SIZE OR SHAPE AND ARTICLES OF PAPER OR PAPERBOARD 48.10 Cigarette paper, cut to size, whether or not in the form of booklets or tubes . . 15 5,1 48.11 Wallpaper and lincrusta; window transparencies of paper 19 7,1 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities. 9 . 12 . 85 Official Journal of the European Communities No L 330 / 211 ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 48.12 Floor coverings prepared on a base of paper or of paperboard, whether or not cut to size, with or without a coating of linoleum compound 19 11 48.13 Carbon and other copying papers (including duplicator stencils ) and transfer papers , cut to size, whether or not put up in boxes 19 9,3 48.14 Writing blocks, envelopes, letter cards, plain postcards, correspondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery . . . 20 12 ' 48.15 Other paper and paperboard, cut to size or shape: I I A. Adhesive strips of a width not exceeding 10 cm , the coating of which consistsof unvulcanised natural or synthetic rubber 16 4,6 I B. Other 19 9,1 48.16 Boxes, bags and other packing containers, of paper or paperboard; box files , letter trays and similar articles, of paper or paperboard, of a kind commonly used in offices,shops and the like: ll A. Boxes , bags and other packing containers . . . . . 20 12 I B. Other 20 ii ,1 [48.17] I 48.18 Registers, exercise books, note books, memorandum blocks, order books, receipt books, diaries, blotting-pads, binders (loose-leaf or other), file covers and other stationery of paper or paperboard; sample and other albums and book covers, of paper or paperboard 21 12,1 48.19 Paper or paperboard labels, whether or not printed or gummed 20 10,1 48.20 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened) 19 11 48.21 Other articles of paper pulp, paper, paperboard or cellulose wadding: I ll A. Perforated paper and paperboard for Jacquard and similar machines 13 6,9 B. Napkins and napkin liners , for babies : I. Not put up for retail sale II . Other . . 19 19 10 7 ll C. Fans and hand screens ; frames therefor and parts of such frames 21 6 I D. Bed linen , table linen , toilet linen (including handkerchiefs and cleaningtissues ) and kitchen linen; garments 19 11 ,1 ll E. Sanitary towels and tampons ... 19 10,2 F. Other: I. Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale II . Other 19 19 10,3 11,2 No L 330 / 212 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY; MANUSCRIPTS, TYPESCRIPTS AND PLANS Notes 1 . This Chapter does not cover : ( a ) Paper , paperboard , or cellulose wadding, or articles thereof, in which printing is merely incidental to their primary use (Chapter 48 ); ( b ) Playing cards or other goods falling within any heading in Chapter 97 ; or (c) Original engravings , prints or lithographs (heading No 99.02), postage, revenue or similar stamps falling within heading No 99.04 , antiques of an age exceeding 100 years or other articles falling within any heading in Chapter 99 . 2 . Newspapers , journals and periodicals which are bound otherwise than in paper , and sets of newspapers , journals or periodicals comprising more than one number under a single cover are to be treated as falling within heading No 49.01 and not within heading No 49.02 . 3 . Heading No 49.01 is to be extended to apply to : ( a ) A collection of printed reproductions of, for example , works of art or drawings , with a relative text , put up with numbered pages in a form suitable for binding into one or more volumes; (b ) A pictorial supplement accompanying, and subsidiary to , a bound volume; and (c) Printed parts of books or booklets , in the form of assembled or separate sheets or signatures , constituting the whole or a part of a complete work and designed for binding . However , printed pictures or illustrations not bearing a text , whether in the form of signatures or separate sheets , fall in heading No 49.11 . 4 . Headings Nos 49.01 and 49.02 are to be taken not to apply to publications issued for advertising purposes by or for an advertiser named therein , or to publications which are primarily devoted to advertising ( including tourist propaganda). Such publications are to be taken as falling within heading No 49.11 . 5 . - For the purposes of heading No 49.03 , the expression "children's picture books" means books for children in which the pictures form the principal interest and the text is subsidiary . 6 . For the purposes of heading No 49.06 , the expression "manuscripts and typescripts" is to be taken to extend to carbon copies or copies on sensitised paper of manuscripts and typescripts . References in this Chapter to printed matter of any kind include references to any matter of that kind which is reproduced by means of a duplicating machine . 7 . For the purposes of heading No 49.09 , the expression "picture postcards" means cards consisting essentially of an illustration and bearing printed indications of their use . 9 . 12 . 85 Official Journal of the European Communities No L 330/ 213 lll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 49.01 Printed books, brochures, leaflets and similar printed matter, whether or not in single sheets Free 0,2 49.02 Newspapers, journals and periodicals, whether or not illustrated Free Free 49.03 Children's picture books and painting books . . . 15 7,3 49.04 Music, printed or in manuscript, whether or not bound or illustrated . - Free 0,2 49.05 Maps and hydrographic and similar charts of all kinds, including atlases, wall maps and topographical plans, printed; printed globes ( terrestrial or celestial): li A. Printed globes ( terrestrial or celestial ) 16 4,6 B. Other Free Free 49.06 Plans and drawings, for industrial, architectural, engineering, commercial or similar purposes, whether original or reproductions on sensitised paper; manuscripts and typescripts Free Free 49.07 Unused postage, revenue and similar stamps of current or new issue in the country to which they are destined; stamp-impressed paper; banknotes, stock, share and bond certificates and similar documents of title; cheque books: ll A. Postage , revenue and similar stamps 6 2,5 ll B. Banknotes Free Free ll C. Other: ll I. Signed and numbered Free Free II . Other » 15 5,3 49.08 Transfers (Decalcomanias) 13 5,5 49.09 Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trimmings 15 6,6 49.10 Calendars of any kind, of paper or paperboard , including calendar blocks .... 19 6,2 49.11 Other printed matter, including printed pictures and photographs: I A. Sheets (not being trade advertising material ), not folded , merely with illustrations or pictures not bearing a text or caption , for editions of books or periodicals which are published in different countries in one or more languages (a ) Free Free R. Other 16 6,1 ( a ) Entry under this subheading is subjea to conditions to be determined by the competent authorities . No L 330 / 214 Official Journal of the European Communities 9 . 12 . 85 SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1 . This Section does not cover: ( a ) Animal brush making bristles or hair (heading No 05.02); horsehair or horsehair waste (heading No 05.03 ); ( b ) Human hair or articles of human hair (heading No 05.01 , 67.03 or 67.04), except straining cloth of a kind commonly used in oil presses and the like (heading No 59.17); ( c) Vegetable materials falling within Chapter 14 ; ( d ) Asbestos of heading No 25.24 or articles of asbestos and other products of heading No 68.13 or 68.14 ; ( e) Articles falling within heading No 30.04 or 30.05 ( for example , wadding, gauze, bandages and similar articles for medical or surgical purposes , sterile surgical suture materials); ( f) Sensitised textile fabric (heading No 37.03 ); (g) Monofil of which any cross-sectional dimension exceeds 1 mm and strip ( artificial straw and the like) of a width exceeding 5 mm, of artificial plastic material (Chapter 39 ) or plaits or fabrics of such monofil or strip (Chapter 46); (h ) Woven textile fabrics , felt , bonded fibre fabrics or similar bonded yarn fabrics , impregnated , coated , covered or laminated with rubber , and articles thereof, falling within Chapter 40 ; ( ij ) Skins with their wool on (Chapter 41 or 43 ) or articles of furskin , artificial fur or articles thereof, falling within heading No 43.03 or 43.04 ; (k ) Articles of textile materials falling within heading No 42.01 or 42.02; ( 1 ) Products and articles of Chapter 48 (for example , cellulose wadding); (m) Footwear or parts of footwear , gaiters or leggings or similar articles classified in Chapter 64 ; ( n ) Headgear or parts thereof falling within Chapter 65 ; (o ) Hair nets (heading No 65.05 or 67.04 , as the case may be); (p ) Goods falling within Chapter 67; ( q ) Abrasive-coated threads , cords or fabric (heading No 68.06 ); ( r) Glass fibre or articles of glass fibre , other than embroidery with glass thread on a visible ground of fabric (Chapter 70); ( s ) Articles falling within Chapter 94 ( furniture and bedding); or ( t ) Articles falling within Chapter 97 (for example , toys, games and sports requisites). 2 . (A) Goods classifiable in any heading in Chapters 50 to 57 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates in weight over any other single textile material . 9 . 12 . 85 No L 330 / 215Official Journal of the European Communities (B) For the purposes of the above rule : ( a ) Metallised yarn is to be treated as a single textile material and its weight is to be taken as the aggregate of the weight of the textile and metal components ; for the classification of woven fabrics , metal thread is to be regarded as a textile material ; (b ) Where a heading refers to goods of different textile materials ( for example : ( i ) silk and waste silk , ( ii ) carded sheep's or lambs' wool and combed sheep's or lambs' wool ), such materials are to be treated as a single textile material . (C) The provisions of paragraphs (A) and (B ) above are to be applied also to the yarns referred to in Notes 3 and 4 below. 3 . (A) For the purposes of this Section , and subject to the exceptions in paragraph (B ) below, yarns ( single , multiple or cabled) of the following descriptions are to be treated as "twine, cordage, ropes and cables": ( a ) Of silk , noil or other waste silk, of a weight exceeding 2 g /m (2 000 tex); (b ) Of man-made fibres ( including yarn of two or more monofil of Chapter 51 ), of a weight exceeding 1 g /m (1 000 tex); ( c) Of true hemp or flax : ( i ) Polished or glazed, of which the length per kilogram, multiplied by the number of constituent strands , is less than 7 000 m; ( ii ) Not polished or glazed and of a weight exceeding 2 g/m; (d ) Of coir , consisting of three or more plies ; (e) Of other vegetable fibres of a weight exceeding 2 g/m; or (f) Reinforced with metal . (B ) Exceptions : ( a ) Yarn of sheep's or lambs' wool or other animal hair and paper yarn other than yarn reinforced with metal ; ( b ) Continuous filament tow for the manufacture of man-made fibres (discontinuous ), and multifilament yarn without twist or with a twist of less than five turns per metre ; (c) Silk worm gut imitation catgut of silk or of man-made fibres , and monofil of Chapter 51 ; ( d ) Metallised yarn , not being yarn reinforced with metal ; and (e ) Chenille yarn and gimped yarn . 4 . (A) For the purposes of Chapters 50, 51 , 53 , 54, 55 and 56 , the expression "put up for retail sale" in relation to yarn means, subject to the exceptions in paragraph (B) below, yarn put up : (a ) In balls or on cards , reels , tubes or similar supports , of a weight ( including support ) not exceeding : ( i ) 200 g in the case of flax and ramie; ( ii ) 85 g in the case of silk, noil or other waste silk , and man-made fibres (continuous); or ( iii ) 125 g in other cases ; (b ) In hanks or skeins of a weight not exceeding: ( i ) 85 g in the case of silk , noil or other waste silk and man-made fibres (continuous); or ( ii ) 125 g in other cases ; No L 330 / 216 Official Journal of the European Communities 9 . 12 . 85 (c ) In hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other , each of uniform weight not exceeding : ( i ) 85 g in the case of silk , noil or other waste silk , and man-made fibres ( continuous); or ( ii ) 125 g in other cases . (B ) Exceptions : ( a ) Single yarn of any textile material except : ( i ) Single yarn of sheep's or lambs' wool or of fine animal hair , unbleached ; and ( ii ) Single yarn of sheep's or lambs' wool or of fine animal hair , bleached , dyed or printed , of a length less than 2000 m/ kg; (b) Multiple or cabled yarn , unbleached : ( i ) Of silk , noil or other waste silk , however put up ; or ( ii ) Of other textile material except sheep's or lambs' wool or fine animal hair , in hanks or skeins ; ( c) Multiple or cabled yarn of silk , noil or other waste silk , bleached , dyed or printed , of a length not less than 75000 m/kg, measured multiple ; and (d ) Single , multiple or cabled yarn of any textile material : ( i ) In cross-reeled hanks or skeins ; or ( ii ) Put up on supports or in some other manner indicating its use in the textile industry ( for example , on cops , twisting mill tubes , pirns , conical bobbins or spindles , or reeled in the form of cocoons for embroidery looms). (C ) The above provisions relating to flax and ramie are also applicable in respect of hemp. 5 . ( a ) For the purposes of heading No 55.07 and subheading 56.07 A I, "gauze" means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn , a complete turn or more to form loops through which weft threads pass . (b ) For the purposes of heading No 58.08 , "plain" means consisting solely of a single series of regular meshes of the same shape or size without any pattern or filling-in of the meshes . In applying this definition no account is to be taken of any minor open spaces which are inherent in the formation of the meshes . 6 . For the purposes of this Section , the expression "made up" means: ( a ) Cut otherwise than into rectangles ; (b ) Made and finished by weaving and ready for use (or merely needing separation by cutting dividing threads ) and not requiring sewing or further fabrication (for example , certain dusters , towels , table cloths , scarf squares and blankets); (c ) Hemmed or with rolled edges (except fabrics in the piece which have been cut from wider pieces and hemmed or rolled merely to prevent unravelling), or with a knotted fringe at any of the edges ; ( d ) Cut to size and having undergone a process of drawn thfead work; 9 . 12 . 85 Official Journal of the European Communities No L 330/ 217 (e ) Assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more fabrics assembled in layers , whether or not padded). 7 . The headings of Chapters 50 to 57 and , except where the context otherwise requires , the headings of Chapters 58 to 60 , are to be taken not to apply to goods made up within the meaning of Note 6 above . Chapters 50 to 57 are to be taken not to apply to goods falling within Chapter 58 or 59 . 8 . The woven fabrics of Chapters 50 to 57 are to be taken to include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles . These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding. Additional Note Textile goods, classifiable in any heading in Chapters 58 to 63 and containing two or more textile materials, shall, where appropriate, be classified within the headings of those Chapters as if consisting wholly of that one textile material which predominates in weight over any other single textile material. The provisions of Note 2 (B) to this Section shall also apply. For the application of this rule: (a) Where appropriate, only the part which determines the classification under interpretative Rule 3 shall be taken into account; (b) In the case of textile products consisting of a ground fabric and a pile or looped surface, no account shall be taken of the ground fabric; (c) In the case of embroidery of heading No 58.10, only the ground fabric shall be taken into account. However, embroidery without visible ground shall be classified with reference to the embroidering threads alone. CHAPTER SO SILK AND WASTE SILK Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 50.01 Silk-worm cocoons suitable for reeling 2 1 50.02 Raw silk (not thrown) 10 3,8 50.03 Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags) Free Free No L 330 / 218 Official Journal of the European Communities 9 . 12 . 85 \\Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 50.04 Silk yarn, other than yarn of noil or other waste silk, not put up for retail sale 12 4,9 50.05 Yarn spun from noil or other waste silk, not put up for retail sale: A. Spun from waste silk , other than noil B. Other 7 5 3 2,2 [50.06] 50.07 Silk yarn and yarn spun from noil or other waste silk, put up for retail sale; silk-worm gut; imitation catgut of silk: A. Silk yarn B. Yarn spun from noil or other waste silk C. Silk-worm gut; imitation catgut of silk 13 11 7 6,4 3.8 2.9 [50.08] 50.09 Woven fabrics of silk, of noil or other waste silk: A. Of silk or of waste silk other than noil : I. Crepes II . Pongee , habutai , honan, shantung, corah and similar Far Eastern fabrics , wholly of silk (not mixed with noil or other waste silk or with other textile materials): a) Plain-woven , unbleached or not further processed than scoured . . . b ) Other III . Other . . B. Of noil silk 17 16 17 17 17 7 5,3 8,3 7,8 3 [50.10] i 9 . 12 . 85 No L 330 / 219Official Journal of the European Communities CHAPTER SI MAN-MADE FIBRES (CONTINUOUS) Notes 1 . Throughout the Tariff, the term "man-made fibres" means fibres or filaments of organic polymers produced by manufacturing processes , either : (a ) By polymerisation or condensation of organic monomers , for example , polyamides , polyesters , polyurethanes and polyvinyl derivatives ; or (b ) By chemical transformation of natural organic polymers ( such as cellulose , casein , proteins and algae), for example , viscose rayon , cuprammonium rayon (cupra), cellulose acetate and alginates . The terms "synthetic" and "regenerated", used in relation to man-made fibres , mean :  synthetic: fibres and filaments as defined in paragraph (a);  regenerated : fibres and filaments as defined in paragraph (b). 2 . Heading No 51.01 is to be taken not to apply to continuous filament tow of man-made fibres falling within Chapter 56 . 3 . The expression "yarn of man-made fibres (continuous)" is to be taken not to apply to yarn (known as "ruptured filament yarn") of which the majority of the filaments have been ruptured by passage through rollers or other devices (Chapter 56 ). 4 . Monofil of man-made fibre materials of which no cross-sectional dimension exceeds 1 mm is to be classified in heading No 51.01 when of a weight less than 6,6 mg/m (6,6 tex) and in heading No 51.02 in other cases . Monofil of which any cross-sectional dimension exceeds 1 mm is to be classified in Chapter 39 . Strip ( artificial straw and the like) of man-made fibre materials is to be classified in heading No 51.02 when of a width not exceeding 5 mm and in Chapter 39 in other cases . l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 51.01 Yarn of man-made fibres (continuous), not put up for retail sale : I || A. Yarn of synthetic textile fibres 15 9,8 ll B. Yarn of regenerated textile fibres : l ll I. Hollow-filament yarn ..... 15 10,4 II. Other 15 9,7 No L 330 / 220 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous °//O Conventional % 1 2 3 4 13 14 9 10 51.02 51.03 51.04 19 18 Monofil , strip (artificial straw and the like) and imitation catgut, of man-made fibre materials : A. Of synthetic textile materials : I. Monofil . II . Other B. Of regenerated textile materials : I. Monofil » . II . Other Yarn of man-made fibres {continuous), put up for retail sale : A. Yarn of synthetic textile fibres B. Yarn of regenerated textile fibres Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02: A. Woven fabrics of synthetic textile fibres : I. For tyres II . Fabrics containing elastomeric yarn III . Fabrics made from strip or the like of polyethylene or polypropylene , of a width of: a ) Less than 3 m b) 3 m or more IV . Other B. Woven fabrics of regenerated textile fibres : I. For tyres II . Fabrics containing elastomeric yarn III . Other 7 6,7 8,3 4 6,2 5,9 11 13 13,4 11,2 13,1 11 14 12,3 21 21 21 21 21 20 20 20 9 . 12 . 85 Official Journal of the European Communities No L 330 / 221 CHAPTER 52 METALLISED TEXTILES Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 Metallised yarn, being textile yarn spun with metal or covered with metal by any52.01 process 10 5,2 52.02 Woven fabrics of metal thread or of metallised yarn, of a kind used in articles of apparel , as furnishing fabrics or the like 17 6,6 No L 330 / 222 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 53 WOOL AND OTHER ANIMAL HAIR Note The expression "fine animal hair" means hair of alpaca , llama , vicuna , yak, camel , Angora , Tibetan , Kashmir and similar goats (but not common goats ), rabbit ( including Angora rabbit), hare , beaver , nutria and musk rat . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 53.01 Sheep's or lambs' wool, not carded or combed Free 0,4 53.02 Other animal hair (fine or coarse), not carded or combed : A. Coarse animal hair , prepared ( for example , bleached , dyed ) and artificially curled 3 1,4 B. Other Free 0,5 53.03 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted . Free Free 53.04 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags) Free 0,1 53.05 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed 3 2,8 53.06 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : A. Containing 85 % or more by weight of wool or of wool and fine animal hair 4,2 (a ) B. Other 10 5,3 " 53.07 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : A. Containing 85 % or more by weight of wool or of wool and fine animal hair : I. Containing 85 % or more by weight of wool 5 3,8 II . Containing 85 % or more by weight of wool and fine animal hair . . . 5 6,3 B. Other: I. Containing a total of more than 10 % by weight of textile materials of Chapter 50 . 7 2,9 II . Other 10 6,2 53.08 Yarn of fine animal hair (carded or combed), not put up for retail sale: A. Carded 5 3,2 B. Combed 5 3,2 53.09 Yarn of horsehair or of other coarse animal hair, not put up for retail sale . . . 9 3,2 ( a ) See Annex . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 223 ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 53.10 Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale 11 6,5 53.11 Woven fabrics of sheep's or lambs' wool or of fine animal hair: li A. Containing 85 % or more by weight of such fibres 13 (a ) || B. Other : l\ I. Containing a total of more than 10 % by weight of textile materials of Chapter 50 17 10,9 II . Other 18 17,4 53.12 Woven fabrics of horsehair or of other coarse animal hair 16 5,3 [53.13] (a ) See Annex. No L 330 / 224 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 54 FLAX AND RAMIE || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 54.01 Flax, raw or processed but not spun; flax tow and waste (including pulled or garnetted rags) Free  54.02 Ramie, raw or processed but not spun; ramie noils and waste (including pulled or garnetted rags) Free Free 54.03 Flax or ramie yarn, not put up for retail sale : li A. Flax yarn , polished or glazed 16 9,4 B. Other : I. Single , measuring per kg: \ a ) 45 000 m or less . . 10 *&gt;6 ( a ) ll b ) More than 45000 m . . 6 3,8 II . Multiple or cabled 10 4,9 54.04 Flax or ramie yarn, put up for retail sale: A. Flax yarn , polished or glazed 16 7,3 B. Other 17 5,6 54.05 Woven fabrics of flax or of ramie 21 14,2 ( a ) Duty reduced to 1,8 % in respect of unbleached flax yarn (other than tow yarn ) of a length of 30000 m or less per kilogram , intended for the manufacture of multiple or cabled yarn for the footwear industry or for whipping cables , within the limits of an annual quota of 400 tonnes to be granted by the competent authorities . The granting of such quotas shall , moreover, be subject to conditions to be determined by the competent authorities . 9 . 12 . 85 No L 330 / 225Official Journal of the European Communities CHAPTER 55 COTTON Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 55.01 Cotton , not carded or combed Free 1,3 55.02 Cotton linters Free 0,1 55.03 Cotton waste ( including pulled or garnetted rags), not carded or combed .... Free 2,2 55.04 Cotton, carded or combed 3 1,8 55.05 Cotton yarn, not put for retail sale : A. Multiple or cabled , finished , in balls or on cards , reels , tubes or similar supports , of a weight (including support) not exceeding 900 g B. Other : I. Measuring , per single yarn , 120000 m or more per kg: 10 7,3 a ) Single yarns \ 10 4,3 b) Other 10 6,2 li II . Other 10 6,3 55.06 Cotton yarn, put up for retail sale 16 9 55.07 Cotton gauze 15 5,9 55.08 Terry towelling and similar terry fabrics, of cotton 18 10 55.09 Other woven fabrics of cotton: A. Containing 85 % or more by weight of cotton: I. Of a width of less than 85 cm 17 11,2 II . Other 17 10,3 B. Other : \ I. Of a width of less than 85 cm 19 10,3 II . Other 19 11 No L 330 / 226 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 56 MAN-MADE FIBRES (DISCONTINUOUS) Note Heading No 56.02 is to be taken to apply only to continuous filament tow of man-made fibres , consisting of parallel filaments of a uniform length equal to the length of the tow, meeting the following specification : ( a ) Length of tow exceeding 2 m; (b ) Twist less than five turns per metre ; (c) Weight per filament less than 6,6 mg/m (6,6 tex); (d ) In the case of filaments described in Note 1 ( a ) to Chapter 51 , the tow must be drawn , that is to say , be incapable of being stretched by more than 100 % of its length ; (e) Total weight of tow more than 2 g/m (2 000 tex). Tow of a length not exceeding 2 m is to be classified in heading No 56.01 . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 56.01 Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning: I li A. Synthetic textile fibres 14 8,2 B. Regenerated textile fibres 12 10,1 56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous): II || A. Of synthetic textile fibres 14 8,1 B. Of regenerated textile fibres 12 8,2 56.03 Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared forIl spinning: I A. Of synthetic textile fibres 14 8 B. Of regenerated textile fibres ! 12 8,3 56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning: I II A. Synthetic textile fibres . . 14 8,5 B. Regenerated textile fibres 13 10 9 . 12 . 85 Official Journal of the European Communities No L 330 / 227 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres 15 9,1 B. Of regenerated textile fibres 14 9 56.06 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : A. Of synthetic textile fibres 19 9 B. Of regenerated textile fibres 19 9 56.07 Woven fabrics of man-made fibres (discontinuous or waste): || A. Of synthetic textile fibres : ll I. Gauze weighing not less than 80 g/m2 but not more than 120 g/m2 21 11,9 ll II . Other 21 11,3 B. Of regenerated textile fibres 19 11,9 No L 330 / 228 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 57 OTHER VEGETABLE TEXTILE MATERIALS; PAPER YARN AND WOVEN FABRICS OF PAPER YARN Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 57.01 True hemp ("Cannabis sativa"), raw or processed but not spun; tow and waste of true hemp ( including pulled or garnetted rags or ropes) Free   57.02 Manila hemp (abaca) ("Musa textilis"), raw or processed but not spun; tow and waste of manila hemp ( including pulled or garnetted rags or ropes) Free Free 57.03 Jute and other textile bast fibres not elsewhere specified or included , raw or processed but not spun; tow and waste thereof (including pulled or garnetted rags or ropes) Free Free 57.04 Other vegetable textile fibres, raw or processed but not spun; waste of such fibres (including pulled or garnetted rags or ropes) Free Free [57.05 ] 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 10 5,3 57.07 Yarn of other vegetable textile fibres; paper yarn: A. Yarn of true hemp: I. Not put up for retail sale : a ) Polished or glazed b ) Other II . Put up for retail sale 16 10 16 5.8 4,1 4.9 || B. Coir yarn Free 1 ,2 C. Paper yarn 10 5,3 li D. Other 10 3,8 [57.08] [57.09] 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : I A. Of a width of not more than 150 cm and weighing per square metre: I. Less than 310 g II . Not less than 310 g but not more than 500 g III . More than 500 g . 23 23 23 8,9 8,8 7,7 B. Of a width of more than 150 cm 23 9,3 57.11 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn : li A. Of true hemp ... 21 6,3 B. Of paper yarn 19 5,8 || C. Other ». 20 7,5 [57.12] 9 . 12 . 85 Official Journal of the European Communities No L 330/ 229 CHAPTER 58 CARPETS, MATS, MATTING AND TAPESTRIES; PILE AND CHENILLE FABRICS; NARROW FABRICS; TRIMMINGS; TULLE AND OTHER NET FABRICS; LACE; EMBROIDERY Notes 1 The headings of this Chapter are to be taken not to apply to coated or impregnated fabrics , elastic fabrics or elastic trimmings , machinery belting or other goods falling within Chapter 59 . However , embroidery on any textile base falls within heading No 58.10 . 2 . In headings Nos 58.01 and 58.02 , the words "carpets" and "rugs" are to be taken to extend to similar articles having the characteristics of floor coverings but intended for use for other purposes . These headings are to be taken not to apply to felt carpets , which fall within Chapter 59 . 3 . For the purposes of heading No 58.05 , the expression "narrow woven fabrics" means : ( a ) Woven fabrics of a width not exceeding 30 cm, whether woven as such or cut from wider pieces , provided with selvedges (woven , gummed or made otherwise) on both edges ; (b ) Tubular woven fabrics of a flattened width not exceeding 30 cm; and (c) Bias binding with folded edges , of a width when unfolded not exceeding 30 cm. Narrow woven fabrics in the form of fringes are to be treated as falling within heading No 58.07 . 4 . Heading No 58.08 is to be taken not to apply to nets or netting in the piece made of twine, cordage or rope which are to be taken as falling within heading No 59.05 . 5 . In heading No 58.10 , the expression "embroidery" means, inter alia, embroidery with metal or glass thread on a visible ground of textile fabric and sewn appliqu6 work of sequins , beads or ornamental motifs of textile or other materials . The heading is to be taken not to apply to needlework tapestry (heading No 58.03). 6 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel , as furnishings or the like. Additional Note For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheading 58.01 A II, the dutiable surface shall not include the heading, the selvedges and the fringes. No L 330 / 230 Official Journal of the European Communities 9 . 12 . 85 \\l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 58.01 Carpets, carpeting and rugs, knotted (made up or not): A. Of wool or of fine animal hair : I. Containing a total of more than 10 % by weight of silk or of waste silk other than noil II . Other 40 32 subject to a max. of 5 ECU per m2 9,8 9,8 subject to a max. of 2,8 ECU per m2 B. Of silk , of waste silk other than noil , of synthetic textile fibres , of yarn falling within heading No 52.01 or of metal threads 40 8,9 C. Of other textile materials 24 6,9 58.02 Other carpets, carpeting, rugs, mats and matting, and "Kelem", "Schumacks" and "Karamanie" rugs and the like (made up or not): A. Carpets , carpeting, rugs , mats and matting: I. Coir mats and matting II . Other: a) Tufted carpets , carpeting, rugs , mats and matting b ) Other 23 23 23 8 14 9 B. "Kelem", "Schumacks" and "Karamanie" rugs and the like 21 7,2 58.03 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point and cross stitch ) made in panels and the like by hand 21 5,8 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ) 19 15,5 58.05 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06: A. Narrow woven fabrics : I. Pile fabrics or chenille fabrics : a ) Of man-made fibres or of cotton b) Of silk , of noil silk or of other waste silk c) Of other textile materials II. Other 21 20 18 18 7,3 6,2 5,2 7,7 B. Bolduc 16 6,6 58.06 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size . . . 20 7,8 58.07 Chenille yarn ( including flock chenille yarn), gimped yarn (other than metallised yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece; tassels , pompons and the like: A. Braids of a width of 5 cm or less , of man-made fibres ( including monofil or strip of heading No 51.01 or 51.02), of flax , of ramie or of vegetable textile fibres of Chapter 57 13 4,8 B. Other 16 6,2 9 . 12 . 85 Official Journal of the European Communities No L 330 / 231 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 58.08 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain : A. Tulle or other net fabrics not comprised in B below 20 6,4 B. Knotted net fabrics 22 6,9 58.09 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured; hand or mechanically made lace, in the piece, in strips or in motifs : A. Tulle and other net fabrics 22 13,8 B. Lace : \ I. Hand-made . . . . 20 13,7 II . Mechanically made 23 11,4 58.10 Embroidery, in the piece, in strips or in motifs : A. Embroidery without visible ground: I. Of a value of more than 35 ECU per kg net weight 17 7,1 \\ II . Other 17 14 li B. Other: \ I. Of a value of more than 17,5 ECU per kg net weight 17 6,5 II . Other 17 9 No L 330 / 232 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 59 WADDING AND FELT; TWINE, CORDAGE, ROPES AND CABLES; SPECIAL FABRICS; IMPREGNATED AND COATED FABRICS; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1 . (A) For the purposes of this Chapter , the expression "textile fabric" is to be taken to apply only to the textile fabrics of Chapters 50 to 57 and headings Nos 58.04 and 58.05 , the braids and trimmings in the piece of heading No 58.07 , the tulle and other net fabrics of headings Nos 58.08 and 58.09 , lace of heading No 58.09 and the knitted and crocheted fabrics of heading No 60.01 . (B ) Throughout the Tariff, the term "felt" is to be taken to include fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself. 2 . (A) Heading No 59.08 is to be taken to apply to textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials whatever the weight per square metre and whatever the nature of the plastic material (compact , foam, sponge or expanded). It does not , however , cover : ( a ) Fabrics in which the impregnation , coating or covering cannot be seen with the naked eye (usually Chapters 50 to 58 and 60); for the purpose of this provision , no account should be taken of any resulting change of colour ; (b ) Products which cannot , without fracturing, be bent manually around a cylinder of a diameter of 7 mm, at a temperature between 15 and 30 °C (usually Chapter 39 ); or ( c) Products in which the textile fabric is either completely embedded in artificial plastic material or coated or covered on both sides with such material (Chapter 39 ). (B ) Heading No 59.12 does not apply to : ( a ) Fabrics in which the impregnation or coating cannot be seen with the naked eye (usually Chapters 50 to 58 and 60); for the purpose of this provision , no account should be taken of any resulting change of colour; ( b ) Fabrics painted with designs (other than painted canvas being theatrical scenery , studio back-cloths or the like); ( c) Fabrics covered with flock, dust , powdered cork or the like and bearing designs resulting from these treatments ; or (d ) Fabrics finished with normal dressings having a basis of amylaceous or similar substances . 3 . In heading No 59.11 the expression "rubberised textile fabrics" means : ( a ) Textile fabrics impregnated , coated , covered or laminated with rubber : ( i ) Weighing not more than 1 500 g/m2 ; or ( ii ) Weighing more than 1 500 g/m2 and containing more than 50 % by weight of textile material ; (b ) Fabrics composed of parallel textile yarns agglomerated with rubber , irrespective of their weight per square metre ; and (c ) Plates , sheets and strip , of expanded , foam or sponge rubber , combined with textile fabric , other than those falling in Chapter 40 by virtue of the last paragraph of Note 2 to that Chapter . 4 . Heading No 59.16 is to be taken not to apply to : (a ) Transmission , conveyor or elevator belting of a thickness of less than 3 mm; or 9 . 12 . 85 Official Journal of the European Communities No L 330/ 233 (b ) Transmission , conveyor or elevator belts or belting of textile fabric impregnated , coated , covered or laminated with rubber or made from textile yarn or cord impregnated or coated with rubber (heading No 40.10). 5 . Heading No 59.17 is to be taken to apply to the following goods which are to be taken as not falling within any other heading of Section XI : ( a ) Textile products (other than those having the character of the products of headings Nos 59.14 to 59.16), the following only : ( i ) Textile fabric, felt and felt-lined woven fabric , coated , covered or laminated with rubber , leather or other material , of a kind commonly used for card clothing, and similar fabric of a kind commonly used in machinery or plant ; ( ii ) Bolting cloth ; ( iii ) Straining cloth of a kind commonly used in oil presses and the like , of textile fibres or of human hair ; ( iv ) Woven textile fabrics , whether or not felted , impregnated or coated , of a kind commonly used in paper-making or other machinery , tubular or endless with single or multiple warp and /or weft , or flat woven with multiple warp and /or weft ; (v) Textile fabrics reinforced with metal , of a kind commonly used in machinery or plant*, (vi ) Textile fabrics of the metallised yarn falling within heading No 52.01 , of a kind commonly used in paper-making or other machinery; (vii ) Cords , braids and the like , whether or not coated , impregnated or reinforced with metal , of a kind commonly used in machinery or plant as packing or lubricating materials ; (b ) Textile articles (other than those of headings Nos 59.14 to 59.16 ) of a kind commonly used in machinery or plant (for example , gaskets , washers , polishing discs and other machinery parts). Textile fabrics, wadding, felt or bonded fibre or similar bonded yarn fabrics, in the piece, cut to length or simply cut to rectangular shape, are not considered to be textile articles of a kind commonly used in machinery or plant. ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 59.01 Wadding and articles of wadding; textile flock and dust and mill neps : A. Wadding and articles of wadding: I. Of man-made fibres : a ) Rolls of a diameter of not more than 8 mm . . . b ) Other ... 10 10 3,9 6,6 ll II . Of other textile materials 10 4,1 B. Flock and dust and mill neps : I. Of man-made fibres II . Of other textile materials 8 Free 3,2 1,9 59.02 Felt and articles of felt, whether or not impregnated or coated: I A. Felt in the piece or simply cut to rectangular shape 16 6,9 B. Other 19 6,9 No L 330 / 234 Official Journal of the European Communities 9.-12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 59.03 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : A. Carpets and other floor coverings 23 9 B. Other 18 7,2 59.04 Twine, cordage, ropes and cables, plaited or not 16 12 59.05 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope; A. Fishing nets and netting : I-! I. Of vegetable textile materials ... 14 11 li II . Of other textile materials . ¢ 19 11,1 B. Other: \ ll I. Of man-made fibres 19 12,8 II . Of other textile materials 19 9 59.06 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics 18 6,2 59.07 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar fabrics for hat foundations and similar uses 18 7 59.08 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 18 13,7 [59.09] 59.10 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings; floor coverings consisting of a coating applied on a textile base, cut to shape or not 20 5,3 59.11 Rubberised textile fabrics, other than rubberised knitted or crocheted goods: A. Rubberised textile fabrics not comprised in B below: I. Adhesive strips , of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber 16 4,8 II . Fabrics combined with expanded foam or sponge rubber 18 5,8 ll III . Other: ll a ) For tyres 18 7 Il b ) Other 18 5,7 B. Fabrics mentioned in Note 3 (b) to this Chapter 15 12,8 9 . 12 . 85 No L 330 / 235Official Journal of the European Communities lll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 59.12 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like 5,3 (a ) 59.13 Elastic fabrics trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 18 7,6 59.14 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like; tubular knitted gas-mantle fabric and incandescent gas mantles , 17 5,8 59.15 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 19 7,4 . 59.16 Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material 14 5,9 ' 59.17 Textile fabrics and textile articles, of a kind commonly used in machinery or plant : A. Textile fabrics , felt and felt-lined woven fabric, coated , covered or laminated with rubber , leather or other material , of a kind commonly used for the manufacture of card clothing , and similar fabrics of a kind commonly used in machinery or plant 13 5,6 li B. Bolting cloth , whether or not made up (b): \Il I I. Of silk or of waste silk other than noil 10 3,7 II . Of other textile materials 16 5,6 C. Woven fabrics , felted or not, whether or not impregnated or coated , of a kind commonly used in paper-making or other machinery , tubular or endless with single or multiple warp and/ or weft , or flat woven with multiple warp and / or weft : ll I. Of silk or of man-made fibres 15 8,1 ll II . Of other textile materials 15 5,2 D. Other . . 16 6,5 ( a ) See Annex . ( b ) Entry under this subheading of bolting cloth, not made up , is subject to conditions to be determined by the competent authorities . No L 330 /236 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 60 KNITTED AND CROCHETED GOODS Notes 1 . This Chapter does not cover : (a ) Crochet lace of heading No 58.09 ; (b ) Knitted or crocheted goods falling within Chapter 59 ; (c) Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters or the like (heading No 61.09); (d ) Old clothing or other articles falling within heading No 63.01 ; or (e ) Orthopaedic appliances , surgical belts , trusses or the like (heading No 90.19 ). 2 . Headings Nos 60.02 to 60.06 are to be taken to apply to knitted or crocheted articles and to parts thereof: (a ) Knitted or crocheted directly to shape, whether imported as separate items or in the form of a number of items in the length; (b ) Made up , by sewing or otherwise . 3 . For the purposes of heading No 60.06 , knitted or crocheted articles are not considered to be elastic articles only by reason of their containing rubber thread or elastic forming merely a supporting band . 4 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel , as furnishings or the like . 5 . For the purposes of this Chapter : ( a ) "Elastic" means consisting of textile materials combined with rubber threads ; and (b ) "Rubberised" means impregnated , coated, covered or laminated with rubber , or made with textile thread impregnated , coated or covered with rubber . 6 . Throughout the Tariff, any reference to knitted goods is to be taken to include a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn . Additional Notes 1 . A. For the purposes of subheading 60.05 A II b) 4ff), "suits and co-ordinate suits " shall be considered to be sets of two or three knitted or crocheted garments comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  shirt,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of subheading 60. 05 A 11 b) 4 11). All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or coordinated as regards cut, material, colours, patterns, trimmings and standard of finish in such a way as to indicate clearly that they have been designed to be worn together by the same person . 9 . 12. 85 Official Journal of the European Communities No L 330 / 237 If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same knit) as the garment covering the lower part of the body. The term "suits and co-ordinate suits " shall also cover sets of jackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes and standard offinish indicate clearly that they are intended to be worn together by the same person . B. Sets not covered by A, of which two or three components form a suit or co-ordinate suit within the meaning of this Additional Note, shall remain classified under subheading 60.05 A II b) 4 ff) provided that the sets derive their essential character from these components . 2 . A. For the purposes of subheading 60.05 A II b) 4 gg), "suits and co-ordinate suits, and costumes" shall be considered to be sets of two or three knitted or crocheted garments comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts,  skirt or divided skirt, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  blouse or shirt-blouse,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of subheading 60.05 A II b) 4 11). All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns, trimmings and standard offinish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same knit) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes" also covers sets ofjackets or blazers and trousers, shorts, skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes and standard of finish indicate clearly that they are intended to be worn together by the same person . B. Sets not covered by A, of which two or three components form a suit, a co-ordinate suit or costume within the meaning of this Additional Note, shall remain classified under subheading 60.05 All b) 4 gg) provided that the sets derive their essential character from these components . ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 60.01 Knitted or crocheted fabric* not elastic nor rubberised: A. Of wool or of fine animal hair : I. Containing a total of more than 10 % by weight of textile materials of Chapter 50 II . Other 19 16 12 13,2 No L 330 / 238 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 60.01 (cont'd) B , Of man-made fibres : I. Of synthetic textile fibres : \\ a ) Containing elastofibres 20 14,7 b) Other : || 1 . For curtains , including net curtain fabric 20 12,7 2 . Rachel lace . 20 12 || 3 . With long pile (imitation fur) 20 18,6 4 . Other: I \\ aa ) Warp knitted fabrics : \ 11 . Unbleached or bleached 20 12,1 22 . Dyed 20 12,1 || 33 . Printed 20 12 li 44 . Made from yarns of different colours 20 12 bb ) Other knitted or crocheted fabrics : I 11 . Unbleached or bleached 20 12,2 22 . Dyed 20 12,3 33 . Printed 20 12 44 . Made from yams of different colours 20 12,2 II . Of regenerated textile fibres : I a ) For curtains , including net curtain fabric 20 12,2 b) Other 20 12,2 C. Of other textile materials : I I. Of cotton : lI a ) Unbleached or bleached 19 12 b ) Dyed 19 13,1 c) Printed 19 12,2 d) Made from yarns of different colours 19 12,5 II . Of other textile materials 19 12,2 60.02 Gloves, mittens and mitts, knitted or crocheted, not elastic nor rubberised : \ \\ A. Gloves impregnated or coated with artificial plastic materials 23 9,4 B. Other : l I. Of wool or of fine animal hair 23 9,6 \\ II . Of synthetic textile fibres 23 9,1 III . Of cotton . 23 9,4 IV . Of other textile materials 23 10 60.03 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic nor rubberised: A. Of wool or of fine animal hair: li I. Knee-length stockings 22 13 II . Other 22 13,1 9. 12 . 85 Official Journal of the European Communities No L 330 / 239 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 60.03 B. Of synthetic textile fibres: (cont'd) I. Knee-length stockings 22 13 II . Other: I a ) Women's stockings : 1 . Seamless . . 22 13 2 . Other . . . . 22 13 b ) Other 22 13,2 C. Of cotton 22 13 D. Of other textile materials 22 13,5 60.04 Under garments, knitted or crocheted , not elastic nor rubberised : A. Babies' garments; girls' garments up to and including commercial size 86 : I. T-shirts : \ a) Of cotton 21 13,2 b ) Of synthetic textile fibres 21 13 c) Of regenerated textile fibres 21 13 1 II . Lightweight fine knit roll , polo or turtle necked jumpers and pullovers : a) Of cotton 21 13,6 \ b) Of synthetic textile fibres 21 13 \ c) Of regenerated textile fibres 21 13 d ) Of other textile materials (other than wool or fine animal hair) . . . 21 13 III . Other : Il a ) Of wool or of fine animal hair 21 13 b ) Of cotton 21 13 c) Of synthetic textile fibres 21 13 d ) Of regenerated textile fibres 21 13 e ) Of other textile materials 21 13 B. Other : I I. T-shirts: \ a) Of cotton 21 13 b ) Of synthetic textile fibres 21 13,1 c) Of regenerated textile fibres 21 13,2 II . Lightweight fine knit roll , polo or turtle necked jumpers and pullovers : a ) Of cotton 21 13 b ) Of synthetic textile fibres 21 13 c) Of regenerated textile fibres 21 13 d ) Of other textile materials (other than wool or fine animal hair) . . . 21 13 III . Panty-hose (tights ): a ) Of synthetic textile fibres : 1 . Of yarn of a fineness of 6,6 tex or less 21 13 2 . Other 21 13,1 I b ) Of other textile material 21 13 No L 330 / 240 9.12 . 85Official Journal of the European Communities ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 60.04 (cont'd) B. IV . Other : a ) Of wool or of fine animal hair b) Of synthetic textile fibres : 1 . Men's and boys': aa) Shirts bb) Pyjamas . . . cc) Underpants and briefs dd) Other 2 . Women's , girls' and infants': aa ) Pyjamas . .... bb) Nightdresses . cc) Petticoats and slips dd) Knickers and briefs ee ) Other c) Of regenerated textile fibres d ) Of cotton : 1 . Men's and boys': aa ) Shirts bb) Pyjamas cc) Underpants and briefs dd) Other 2 . Women's , girls' and infants': aa ) Pyjamas bb) Nightdresses cc) Knickers and briefs dd) Other e ) Of other textile materials 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 21 13 13 13,1 13 13 13.1 13.2 13,2 13,1 13,5 13,1 13 13 13 13 13 13 13 13,1 13 60.05 Outer garments and other articles, knitted or crocheted , not elastic nor rubberised : A. Outer garments and clothing accessories : I. Jerseys and pullovers , containing at least 50 % by weight of wool and weighing 600 g or more per article; garments of the "cowboy" type and other similar garments for amusement and play , less than commercial size 158 : a ) Jerseys and pullovers , containing at least 50 % by weight of wool and weighing 600 g or more per article b ) Other II, Other : a ) Outer garments of knitted or crocheted textile fabrics of heading No 59.08 b) Other : 1 . Babies' garments; girls' garments up to and including commercial size 86 : aa) Of wool or of fine animal hair bb) Of synthetic textile fibres cc) Of cotton dd) Of other textile materials 2 . Bathing costumes and trunks: aa ) Of synthetic textile fibres ^ ...... , bb) Of cotton cc ) Of other textile materials 21 24 21 21 21 21 21 21 21 21 10,5 8 ,7 14 14,1 14 14 14 14,3 14 14,1 9 . 12 . 85 Official Journal of the European Communities No L 330 / 241 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 60.05 (cont'd) A. II . b) 3 . Track suits : aa ) Of synthetic textile fibres bb ) Of cotton cc) Of other textile materials 21 21 21 14,2 14 14 4 . Other outer garments: aa ) Blouses and shirt-blouses for women , girls and infants : 11 . Of silk or noil or other waste silk 22 . Of wool or of fine animal hair 33 . Of synthetic textile fibres 44 . Of regenerated textile fibres 55 . Of cotton 66 . Of other textile materials 21 21 21 21 21 21 14 14 14 14,5 14 14 bb ) Jerseys , pullovers, slip-overs, waistcoats, twinsets, cardigans , bed jackets and jumpers : 11 . Men's and boys': aaa) Of wool bbb) Of fine animal hair ccc) Of synthetic textile fibres ddd ) Of regenerated textile fibres eee ) Of cotton fff) Of other textile materials 21 21 21 21 21 21 14,1 14 14,1 14 14 14 22 . Women's , girls' and infants : aaa ) Of silk or noil or other waste silk bbb ) Of wool ccc) Of fine animal hair ddd) Of synthetic textile fibres eee) Of regenerated textile fibres fff) Of cotton ggg) Of other textile materials 21 21 21 21 21 21 21 14 14,1 14 14 14 14 14 cc) Dresses : 11 . Of wool or of fine animal hair 22 . Of synthetic textile fibres 33 . Of regenerated textile fibres 44 . Of cotton 55 . Of other textile materials . 21 21 21 21 21 14 14 14,3 14 14 dd) Skirts , including divided skirts : 11 . Of wool or of fine animal hair 22 . Of synthetic textile fibres 33 . Of cotton 44 . Of other textile materials * 21 21 21 21 14 14 14 14,1 ee) Trousers: 11 . Of wool or of fine animal hair 22 . Of synthetic textile fibres 33 . Of other textile materials 21 21 21 14 14 14 ff) Suits and co-ordinate suits (excluding ski suits), for men and boys : 11 . Of synthetic textile fibres 22 . Of other textile materials 21 21 14 14 No L 330 / 242 9 . 12 . 85Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 60.05 (cont'd) A. II . b ) 4 . gg) Suits and co-ordinate suits (excluding ski suits ), and costumes, for women , girls and infants : 11 . Of wool or of fine animal hair 22 . Of synthetic textile fibres . . . . . . . . 33 . Of regenerated textile fibres 44 . Of cotton 55 . Of other textile materials 21 21 21 21 21 14,5 14,2 14,4 14 14,8 hh ) Coats , jackets (excluding anoraks , windcheaters , waister jackets and the like ) and blazers : 11 . Of wool or of fine animal hair 22 . Of synthetic textile fibres . . 33 . Of regenerated textile fibres 44 . Of cotton 55 . Of other textile materials . 21 21 21 21 21 14,4 14 14 14 14 ijij ) Anoraks , windcheaters , waister jackets and the like: 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres 22 . Of other textile materials 21 21 14,3 14 kk ) Ski suits consisting of two or three pieces: 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres 22 . Of other textile materials  21 21 14 15,9 11 ) Other outer garments : 11 . Of wool or of fine animal hair 22 . Of synthetic textile fibres 33 . Of regenerated textile fibres 44 . Of cotton 55 . Of other textile materials 21 21 21 21 21 14,3 14,2 14,7 14 14 5 . Clothing accessories : aa ) Of wool or of fine animal hair bb) Of synthetic textile fibres cc ) Of other textile materials 21 21 21 14 14 14 B. Other : I. Of wool or of fine animal hair II . Of man-made fibres III . Of other textile materials . 20 20 20 12 12 12 60.06 Knitted or crocheted fabric and articles thereof, elastic or rubberised (including elastic knee-caps and elastic stockings): (A. Fabric : I. Of man-made fibres II . Of other textile materials 18 18 7,1 11,3 B. Other: I. Bathing costumes . . . II . Stockings III, Other : a ) Of cotton b ) Of other textile materials 20 20 20 20 8 8,8 8.3 8.4 9 . 12 . 85 Official Journal of the European Communities No L 330 / 243 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES OF TEXTILE FABRIC, OTHER THAN KNITTED OR CROCHETED GOODS Notes 1 . The headings of this' Chapter are to be taken to apply to articles of the kinds described therein only when made up of any textile fabric ( including felt , bonded fibre fabric , braid or trimmings of heading No 58.07 , tulle or other net fabrics and lace) or of fabric of metal thread , but not including articles of knitted or crocheted material other than those falling within heading No 61.09 . 2 . The headings of this Chapter do not cover : ( a ) Old clothing or other articles falling within heading No 63.01 ; or ( b ) Orthopaedic appliances , surgical belts , trusses or the like (heading No 90.19). 3 . For the purposes of headings Nos 61.01 to 61.04 : ( a ) Articles which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified in heading No 61.02 or 61.04 as the case may be; ( b ) The expression "infants' garments" is to be taken to apply to : ( i ) Garments for young children which are not identifiable as for wear exclusively by boys or by girls , and ( ii ) Babies' napkins . 4 . Scarves and articles of the scarf type, square or approximately square , of which no side exceeds 60 cm are to be classified as handkerchiefs (heading No 61.05 ). Handkerchiefs of which any side exceeds 60 cm are to be classified in heading No 61.06 . 5 . The headings of this Chapter are to be taken to apply to textile fabrics (other than knitted or crocheted fabric ) cut to shape for making articles of this Chapter . Heading No 61.09 , however , also includes fabrics knitted or crocheted to shape for making articles classified in that heading, whether imported as separate items or in the form of a number of items in the length . Additional Notes 1 . A. For the purposes of subheading 61.01 B V c), "suits and co-ordinate suits " shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  shirt, waistcoat, tunic or other outer garment of subheading 61.01 B V g). All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or coordinated as regards cut, material, colours, patterns, trimmings and standard of finish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same weave, etc .) as the garment covering the lower part of the body. The term "suits and co-ordinate suits " also covers sets ofjackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes and standard of finish indicate clearly that they are intended to be worn together by the same person . No L 330 / 244 9 . 12 . 85Official Journal of the European Communities B. Sets not covered by A, of which two or three components form a suit or co-ordinate suit within the meaning of this Additional Note, shall remain classified under subheading 61.01 B V c) provided that the sets derive their essential character from these components . 2 . A. For the purposes of subheading 61.02 B 11 e) 3, "suits and co-ordinate suits, and costumes " shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts,  skirt or divided skirt, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister-jacket and the like,  blouse or shirt-blouse,  waistcoat, tunic or other outer garment of subheading 61.02 b II e) 9. All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns, trimmings and standard offinish in such away as to indicate clearly that they have been designed to be worn together by the same person . If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn, -same weave, etc.) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes" also covers sets ofjackets or blazers and trousers, shorts, skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes and standard of finish indicate clearly that they are intended to be worn together by the same person. B. Sets not covered by A, of which two or three components form a suit, co-ordinate suit or costume within the meaning of this Additional Note, shall remain classified under subheading 61.02 B II e) 3 provided that the sets derive their essential character from these components. ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 61.01 Men's and boys' outer garments: A. Garments of the "cowboy" type and other similar garments for amusement and play , less than commercial size 158 ; garments of textile fabric of heading No 59.08 , 59.11 or 59.12: ll I. Garments of the "cowboy" type and other similar garments foramusement and play , less than commercial size 158 24 8,7 \\ 11 . Other: ' ll a ) Coats . ...... 20 14 b ) Other B. Other : 20 14 I. Industrial and occupational clothing: a ) Overalls , including boiler suits and bibs and braces : ll 1 . Of cotton 20 14,8 2 . Of other textile materials 20 14,2 ll b ) Other: I \\ 1 . Of cotton » 20 14,1 ll 2 . Of other textile materials 20 14 9 . 12 . 85 Official Journal of the European Communities No L 330/ 245 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 61.01 (cont'd) B. II . Swimwear : a ) Of man-made textile fibres b ) Of other textile materials 20 20 14 14,2 III . Bath robes , dressing gowns , smoking jackets and similar indoor wear : a ) Of man-made textile fibres b ) Of cotton c) Of other textile materials 20 20 20 14,9 14 14 IV . Parkas ; anoraks , windcheaters , waister jackets and the like: a ) Of man-made textile fibres b) Of cotton c) Of other textile materials 20 20 20 14,1 14 14,9 V. Other: a ) Jackets (excluding waister jackets) and blazers : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 4 . Of other textile materials 20 20 20 20 14 14 14,1 14 b ) Overcoats , raincoats and other coats; cloaks and capes: 1 ... Of wool or of fine animal hair 2 . Of man-made textile fibres : aa ) Of a weight, per garment, of 1 kg or less bb ) Other 3 . Of cotton : aa ) Of a weight, per garment, of 1 kg or less bb ) Other 4 . Of other textile materials 20 20 20 20 20 20 15,4 14 14 14 14 14,6 c ) Suits and co-ordinate suits (excluding ski suits ): 1 : Of wool or of fine animal hair 2 . Of man-made textile fibres . . 3 . Of cotton 4 . Of other textile materials 20 20 20 20 14 14 14 14 d ) Shorts : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 4 . Of other textile materials 20 20 20 20 14 14,1 14 14 e) Trousers: 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton .. ... 4 . Of other textile materials 20 20 20 20 14 14 14 14 f) Ski suits consisting of two or three pieces : 1 . Of wool or of fine animal hair , of cotton or of man-made textile fibres 2 . Of other textile materials 20 20 14,1 14 No L 330 / 246 9 . 12 . 85Official Journal of the European Communities \\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 61.01 (cont'd) B. V. g) Other garments : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 4 ... Of other textile materials 20 20 20 20 15 14,3 14 14 61.02 Women's , girls' and infants' outer garments: AT Babies' garments ; girls' garments up to and including commercial size 86 ; garments of the "cowboy" type and other similar garments for amusement and play , less than commercial size 158 : I. Babies' garments ; girls' garments up to and including commercial size 86 : a ) Of cotton b ) Of other textile materials II . Other B. Other: I. Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : a ) Coats b ) Other II . Other: a ) Aprons , overalls , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use): 1 . Of cotton 2 . Of other textile materials b ) Swimwear : 1 . Of man-made textile fibres 2 . Of other textile materials c) Bath robes , dressing gowns , bed jackets and similar indoor wear : 1 . Of man-made textile fibres 2 . Of cotton 3 . Of other textile materials d ) Parkas ; anoraks , windcheaters , waister jackets and the like : 1 . Of man-made textile fibres 2 . Of cotton 3 . Of other textile materials e) Other : 1 . Jackets (excluding waister jackets ) and blazers : aa ) Of wool or of fine animal hair bb ) Of man-made textile fibres ... » cc ) Of cotton dd) Of other textile materials 2 . Coats and raincoats ; cloaks and capes : aa ) Of wool or of fine animal hair bb) Of man-made textile fibres : 11 . Of a weight , per garment , of 1 kg or less 22 . Other 22 22 24 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 10,5 10,5 8,7 14 14 14 14 16 14 15,2 14 14 14 14 14,2 14,1 14 14 14 14,4 14 14 9 . 12 . 85 No L 330 / 247Official Journal of the European Communities l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 61.02 (cont'd) B. II . e ) 2 . cc) Of cotton : 11 . Of a weight , per garment , of 1 kg or less 22 . Other dd ) Of other textile materials 3 . Suits and co-ordinate suits (excluding ski suits ), and costumes : aa ) Of wool or of fine animal hair . bb ) Of man-made textile fibres cc) Of cotton . . dd ) Of other textile materials 4 . Dresses : aa) Of silk or of noil or other waste silk bb ) Of wool or of fine animal hair cc) Of synthetic textile fibres dd ) Of regenerated textile fibres ee ) Of cotton ff) Of other textile materials 5 . Skirts , including divided skirts : aa ) Of wool or of fine animal hair bb ) Of man-made textile fibres cc) Of cotton dd ) Of other textile materials . 6 . Trousers and slacks : aa ) Of wool or of fine animal hair bb ) Of man-made textile fibres cc ) Of cotton dd) Of other textile materials 7 . Blouses and shirt-blouses : aa ) Of silk or of noil or other waste silk bb ) Of man-made textile fibres cc) Of cotton dd ) Of other textile materials 8 . Ski suits consisting of two or three pieces : aa ) Of wool or of fine animal hair , of cotton or of man-made textile fibres bb ) Of other textile materials 9 . Other garments : aa ) Of wool or of fine animal hair bb ) Of man-made textile fibres cc) Of cotton dd) Of other textile materials 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 14 14 14 14.2 14.3 14 14,1 14 14.1 14.2 14,8 14,1 14 14,1 14,1 14 14 14 14.1 14 14 14 14.2 14,1 14,1 14,1 14 14.3 14,1 14 14 61.03 Men's and boys' under garments, including collars, shirt fronts and cuffs : A. Shirts : I. Of synthetic textile fibres II . Of cotton III . Of other textile materials 20 20 20 13,1 13 13,1 No L 330/248 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional /0 1 2 3 4 61.03 (cont'd ) 20 20 20 20 20 20 13 13 13 13,5 13 13 61.04 22 22 13 13 22 22 22 22 22 22 13 13 13 13,6 13 13 B. Pyjamas : I. Of synthetic textile fibres II . Of cotton III . Of other textile materials C. Other: I. Of synthetic textile fibres II . Of cotton III . Of other textile materials Women's, girls' and infants' under garments: A. Babies' garments; girls' garments up to and including commercial size 86 : I. Of cotton II . Of other textile materials B. Other: I. Pyjamas and nightdresses : a) Of synthetic textile fibres b) Of cotton c) Of other textile materials . II . Other : a ) Of synthetic textile fibres b) Of cotton c) Of other textile materials Handkerchiefs: A. Of cotton . . B. Of silk , of noil or of other waste silk C. Of other textile materials Shawls, scarves, mufflers , mantillas, veils and the like: A. Of silk or of noil or other waste silk . . . . B. Of synthetic textile fibres C. Of regenerated textile fibres D. Of wool or of fine animal hair E. Of cotton F. Of other textile materials 61.05 10,5 20 20 ( a ) 10 10,4 61.06 21 21 21 21 21 21 8,1 9,2 9.7 8,1 8,5 8.8 ( a ) See Annex . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 249 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 61.07 Tics, bow tics and cravats: A. Of silk or of noil or other waste silk 21 6,7 \\ B. Of synthetic textile fibres 21 6,3 !! C. Of regenerated textile fibres 21 6,3 D. Of other textile materials 21 6,3 [61.08] I 61.09 Corsets, corset-belts, suspender-belts , brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : A. Corselets 21 6,5 B. Corsets 21 6,5 || C. Girdles and panty-girdles 21 6,6 Il D. Brassieres 21 6,7 E. Other, including parts of the products of heading No 61.09 21 6,6 61.10 Gloves, mittens, mitts , stockings, socks and sockettes, not being knitted or crocheted goods 21 8,3 61.11 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts , muffs, sleeve protectors, pockets) , ... 21 7,6 No L 330 / 250 Official Journal of the European Communities 9. 12 . 85 CHAPTER 62 OTHER MADE UP TEXTILE ARTICLES Notes 1 . The headings of this Chapter are to be taken to apply to the articles of the kinds described therein only when made up of any textile fabric (other than felt and bonded fibre or similar bonded yarn fabrics ) or of the braids or trimmings of heading No 58.07, not being knitted or crocheted goods . 2 . The headings of this Chapter do not cover : ( a ) Goods falling within Chapter 58 , 59 or 61 ; or ( b ) Old clothing or other articles falling within heading No 63.01 . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 62.01 Travelling rugs and blankets: A. Electrically heated 19 8,3 || B. Other: I. Of cotton 19 7,5 li II . Of other textile materials : I l.\ a ) Of wool or of fine animal hair: 1 . Wholly of wool or of fine animal hair 19 14 2 . Other 19 14 II b ) Of synthetic textile fibres 19 14 c) Of regenerated textile fibres 19 14 d) Of other textile materials 19 14 62.02 Bed linen, table linen , toilet linen and kitchen linen; curtains and other furnishing articles : l A. Net curtains : I I. Of flax or ramie 22 13 II . Of other textile materials 22 20,8 Il B. Other : I II I. Bed linen : I a ) Of cotton 22 13 b ) Of flax or ramie 22 13 Il c) Of other textile materials 22 13,3 II . Table linen : II a ) Of cotton : II 1 . Made with yarns of different colours 22 13,1 2 . Printed 22 13 li 3 . Other 22 13 b ) Of flax or ramie 22 13,3 II c) Of other textile materials 22 14 9 . 12 . 85 Official Journal of the European Communities No L 330 / 251 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 62.02 B. III . Toilet linen and kitchen linen : I (cont'd) a ) Of cotton : II 1 . Of terry towelling and similar terry fabrics 22 13 li 2 . Other 22 13,1 b ) Of flax or ramie 22 13 \ c ) Of other textile materials 22 15,5 || IV . Curtains and other furnishing articles : l a ) Of cotton . 22 13,1 b ) Of flax or ramie 22 13 c) Of other textile materials . 22 14 ,7 62.03 Sacks and bags, of a kind used for the packing of goods: A. Of jute or of other textile bast fibres of heading No 57.03 : \ I. Used 11 11,7 II . Other : l\ a ) Of fabric weighing less than 310 g/m2 23 9 b ) Of fabric weighing not less than 310 g /m2 but not more thanII\ 500 g / m2 23 8,7 c) Of fabric weighing more than 500 g/m2 23 7,9 B. Of other textile materials: \ \\ I. Used : l\ || a ) Of flax or of sisal 10 13,4 b ) Other ... 19 10,7 II . Other : \ !! a ) Of cotton 19 7,2 b ) Of fabric of synthetic textile fibres : II 1 . Made from polyethylene or polypropylene strip 19 7,2 2 . Other 19 7,3 c) Of fabric of other textile materials 19 10 62.04 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : li A. Of cotton : I. Tarpaulins , sails , awnings (other than caravan awnings ) and sunblinds 19 14,3 II . Tents ( including caravan awnings) 19 14,2 III . Pneumatic mattresses 19 14,2 IV . Other camping goods www . 19 14 B. Of other textile materials : I. Tarpaulins , sails , awnings (other than caravan awnings) and sunblinds : a ) Of synthetic textile fibres 19 14 b ) Of other textile materials 19 14 No L 330 / 252 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 62.04 (cont 'd) B. II . Tents (including caravan awnings) III . Pneumatic mattresses 19 19 14.4 20.5 IV. Other camping goods 19 14,5 62.05 Other made up textile articles ( including dress patterns): A. Escape chutes , for use in civil aircraft ( a) 21 Free B. Strips for the internal reinforcement of belts , of a width of not less than 12 mm but not more than 102 mm, composed of two strips of fabric of cotton or of regenerated textile fibres , which have been stuck together , the edges of the narrower strip , which has been stiffened by impregnation with synthetic resin , being covered by the folding over of the edges of the wider 21 8,2strip C. Floor cloths , dish cloths , dusters and the like 21 7,7 D. Fans and hand screens 21 6,3 E. Other : I. Laces ; watch straps 21 8,1 II . Other 21 6,9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330/ 253 CHAPTER 63 OLD CLOTHING AND OTHER TEXTILE ARTICLES: RAGS Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 63.01 Clothing, clothing accessories, travelling rugs and blankets, household linen and furnishing articles (other than articles falling within heading No 58.01 , 58.02 or 58.03 ), of textile materials, footwear and headgear of any material , showing signs of appreciable wear and imported in bulk or in bales, sacks or similar bulk packings: A. Used clothing 18 6,6 B. Other » 18 15,1 63.02 Used or new rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables Free 0,6 No L 330 / 254 Official Journal of the European Communities 9 . 12 . 85 SECTION XII FOOTWEAR, HEADGEAR, UMBRELLAS, SUNSHADES, WHIPS, RIDING-CROPS AND PARTS THEREOF; PREPARED FEATHERS AND ARTICLES MADE THEREWITH; ARTIFICIAL FLOWERS; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR, GAITERS AND THE LIKE; PARTS OF SUCH ARTICLES Notes 1 . This Chapter does not cover: ( a ) Footwear , without applied soles , knitted or crocheted (heading No 60.03 ) or of other textile fabric {except felt or bonded fibre or similar bonded yarn fabrics ) (heading No 62.05 ); ( b ) Old footwear falling within heading No 63.01 ; (c ) Articles of asbestos (heading No 68.13 ); ( d ) Orthopaedic footwear or other orthopaedic appliances, or parts thereof (heading No 90.19 ); or (e ) Toys and skating boots with skates attached (Chapter 97 ). 2 . For the purposes of headings Nos 64.05 and 64.06 , the expression "parts" is to be taken not to include pegs , boot protectors , eyelets , boot hooks, buckles , ornaments , braid , laces , pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods falling within heading No 98.01 . 3 . For the purposes of heading No 64.01 , the expression "rubber or artificial plastic material" is to be taken to include any textile fabric coated or covered externally with one or both of those materials . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material . . 20 20 64.02 Footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : li A. Footwear with uppers of leather 20 8,1 B. Other ............... .. . ....... ....20 ( a ) 64.03 Footwear with outer soles of wood or cork 18 5,8 ( a ) See Annex . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 255 ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 64.04 Footwear with outer soles of other materials 18 4,9 64.05 Parts of footwear, removable in-soles, hose protectors and heel cushions , of any material except metal : A. Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 18 5,8 B. Other 16 4,7 64.06 Gaiters, spats, leggings, puttees, cricket pads , shin-guards and similar articles , and parts thereof 19 6 No L 330/ 256 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Old headgear falling within heading No 63.01 ; ( b ) Hair nets of human hair (heading No 67.04); ( c ) Asbestos headgear ( heading No 68.13 ); or (d ) Dolls' hats or other toy hats , or carnival articles of Chapter 97 . 2 . Heading No 65.02 is to be taken not to apply to hat-shapes made by sewing (other than hat-shapes made by the sewing in spirals of plaited or other strips). Ill Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 65.01 Hat-forms , hat bodies and hoods of feit , neither blocked to shape nor with made brims ; plateaux and manchons (including slit manchons), of felt : | A. Of fur felt or of felt of wool and fur 13 5,1 B. Other 11 5,3 65.02 Hat-shapes, plaited or made from plaited or other strips of any material , neither blocked to shape nor with made brims : A. Of wood shavings or strips , straw , bark , esparto , aloe , Manila hemp ( abaca ), sisal or other unspun vegetable fibres 8 1,2 B. Of other materials 15 4,6 65.03 Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed : A. Not lined or trimmed : I. Of fur felt or of felt of wool and fur ......... 15 5,1 II . Other . . . 15 5,3 || B. Lined or trimmed : \ I. Of fur felt or of felt of wool and fur 17 10 II . Other 17 6 9 . 12 . 85 No L 330 / 257Official Journal of the European Communities \\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 65.04 Hats and other headgear, plaited or made from plaited or other strips of any material, whether or not lined or trimmed: li A. Not lined or trimmed: I. Of wood shavings or strips , straw, bark, esparto , aloe, Manila hemp ( abaca), sisal or other unspun vegetable fibres 11 0,6 \\ II . Of other materials 16 0,6 B. Lined or trimmed . 18 5,8 65.05 Hats and other headgear (including hair nets), knitted or crocheted , or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed 19 6 65.06 Other headgear, whether or not lined or trimmed 19 6,2 65.07 Head-bands, linings, covers, hat foundations , hat frames (including spring frames for opera hats), peaks and chinstraps, for headgear: ll A. Head-bands 12 3,8 B. Other 16 5,3 No L 330 / 258 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 66 UMBRELLAS, SUNSHADES, WALKING-STICKS, WHIPS , RIDING-CROPS AND PARTS THEREOF Notes 1 . This Chapter does not cover: ( a ) Measure walking-sticks or the like (heading No 90.16); ( b ) Firearm-sticks , sword-sticks , loaded walking-sticks or the like (Chapter 93 ); or (c) Goods falling within Chapter 97 ( for example , toy umbrellas and toy sunshades). 2 . Heading No 66.03 is to be taken not to apply to parts , trimmings or accessories of textile material , nor to covers , tassels , thongs , umbrella cases or the like , of any material . Such goods imported with , but not fitted to , articles falling within heading No 66.01 or 66.02 are to be classified separately and are not to be treated as forming part of those articles . li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 66.01 Umbrellas and sunshades ( including walking-stick umbrellas , umbrella tents , and garden and similar umbrellas) 20 8 66.02 Walking-sticks (including climbing-sticks and seat-sticks), canes, whips , riding-crops and the like 17 5 66.03 Parts, fittings, trimmings and accessories of articles falling within heading No 66.01 or 66.02 : A. Handles and knobs 17 5,1 B. Frames , including frames mounted on shafts (sticks ) 19 8 C. Other parts , fittings , trimmings and accessories 17 7,2 n No L 330 / 2599 . 12 . 85 Official Journal of the European Communities CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN; ARTIFICIAL FLOWERS; ARTICLES OF HUMAN HAIR Notes 1 . This Chapter does not cover: ( a ) Straining cloth of human hair (heading No 59.17); ( b ) Floral motifs of lace , of embroidery or other textile fabric (Section XI ); ( c) Footwear (Chapter 64 ); (d ) Headgear (Chapter 65 ); (e ) Powder-puffs (heading No 96.05 ) or hair sieves (heading No 96.06 ); or (f) Toys , sports requisites or carnival articles (Chapter 97). 2 . Heading No 67.01 is to be taken not to apply to : (a ) Goods ( for example , bedding) in which feathers or down constitute only filling or padding; ( b ) Articles of apparel and accessories thereto in which feathers or down constitute no more than mere trimming or padding; or (c ) Artificial flowers or foliage or parts thereof or made up articles of heading No 67.02 3 . Heading No 67.02 is to be taken not to apply to : ( a ) Articles of glass (Chapter 70); ( b ) Artificial flowers , foliage or fruit of pottery , stone , metal , wood or other materials , obtained in one piece by moulding, forging, carving, stamping or other process , or consisting of parts assembled otherwise than by binding, glueing or similar methods . li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 67.01 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down, and articles thereof (other than goods falling within heading No 05.07 and worked quills and scapes): A. Skins and other parts of birds with their feathers or down; feathers, parts of feathers and down 15 6,6 B. Other 22 6 No L 330/ 260 9 . 12 . 85Official Journal of the European Communities ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 67.02 Artificial flowers, foliage or fruit and parts thereof; articles made of artificial flowers , foliage or fruit : A. Artificial flowers , foliage or fruit and parts thereof: II I. Parts 18 8,3 ll II . Other 21 8,9 B. Articles made of artificial flowers , foliage or fruit 23 8,3 67.03 Human hair, dressed , thinned , bleached or otherwise worked; wool, other animal hair and other textile materials , prepared for use in making wigs and the like: Il A. Human hair, not further worked than dressed . 9 3,5 B. Other 14 4,9 67.04 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textiles; other articles of human hair (including hair nets ) . . . 19 5,4 [67.05] 1 9 . 12 . 85 No L 330 / 261Official Journal of the European Communities SECTION XIII ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS; CERAMIC PRODUCTS; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS Notes 1 . This Chapter does not cover : ( a ) Goods falling within Chapter 25 ; ( b ) Coated or impregnated paper falling within heading No 48.07 ( for example , paper coated with mica powder or graphite , bituminised or asphalted paper); ( c) Coated or impregnated textile fabric falling within Chapter 59 ( for example , mica-coated fabric , bituminised or asphalted fabric); (d ) Articles falling within Chapter 71 ; ( e ) Tools or parts of tools , falling within Chapter 82 ; ( f) Lithographic stones of heading No 84.34 ; (g) Electrical insulators (heading No 85.25 ) or fittings of insulating material falling within heading No 85.26 ; (h ) Dental burrs (heading No 90.17); ( ij ) Goods falling within Chapter 91 (for example , clocks and clock cases); ( k) Goods falling within heading No 95.08 , if made of materials specified in Note 2 (b ) to Chapter 95 ; ( 1 ) Articles falling within Chapter 97 ( for example , toys , games and sports requisites); (m ) Goods falling within heading No 98.01 (for example , buttons), No 98.05 ( for example , slate pencils ) or No 98.06 ( for example , drawing slates); or ( n ) Works of art , collectors' pieces or antiques (Chapter 99 ). 2 . In heading No 68.02 the expression "worked monumental or building stone" is to be taken to apply not only to the varieties of stone referred to in headings Nos 25.15 and 25.16 but also to all other natural stone ( for example , quartzite , flint, dolomite and steatite ) similarly worked ; it is, however , to be taken not to apply to slate . No L 330 / 262 9 . 12. 85Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 68.01 Road and paving setts , curbs and flagstones , of natural stone (except slate) . . . 4 2,2 68.02 Worked monumental or building stone, and articles thereof ( including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69: A. Worked monumental or building stone: I. Simply cut or sawn , with a flat or even surface : a ) Calcareous stone or alabaster b ) Other stone : 1 . Flint for lining grinders 2 . Other II . Moulded or turned , but not otherwise worked : a ) Calcareous stone or alabaster b ) Other stone III . Polished , decorated or otherwise worked , but not carved: a ) Calcareous stone or alabaster b) Other stone: 1 . Of a net weight of less than 10 kg 2 . Other IV . Carved 10 6 8 12 10 15 13 13 14 5,4 3,6 3,2 4,4 3,9 5,i 5,6 Free 4,9 B. Mosaic cubes ; powder , granules and chippings , artificially coloured 14 Free 68.03 Worked slate and articles of slate, including articles of agglomerated slate .... 6 3,8 68.04 Hand polishing stones, whetstones, oilstones, hones and the like, and millstones, grindstones, grinding wheels and the like (including grinding, sharpening, polishing, trueing and cutting wheels, heads, discs and points), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery, with or without cores, shanks, sockets, axles and the like of other materials , but without frameworks; segments and other finished parts of such stones and wheels, of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery: A. Hand polishing stones , whetstones , oilstones , hones and the like : I. Of agglomerated abrasives II . Other 11 8 4,4 3,6 B. Other : I. Of agglomerated abrasives: a) Made of natural or synthetic diamonds b ) Other II . Other 10 10 8 3,5 3,1 3,1 [68.05 ] 9 . 12 . 85 Official Journal of the European Communities No L 330 /263 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 68.06 Natural or artificial abrasive powder or grain, on a base of woven fabric, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up ... 11 4,4 68.07 Slag wool, rock wool and similar mineral wools; exfoliated vermiculite , expanded clays, foamed slag and similar expanded mineral materials; mixtures and articles of heat-insulating, sound-insulating, or sound-absorbing mineral materials , other than those falling in heading No 68.12 or 68.13 or in Chapter 69: A. Slag wool , rock wool and similar mineral wools B. Other 10 9 2 'V 3 68.08 Articles of asphalt or of similar material (for example, of petroleum bitumen or coal tar pitch) 8 2,7 68.09 Panels , boards , tiles , blocks and similar articles of vegetable fibre, of wood fibre , of straw, of wood shavings or of wood waste (including sawdust), agglomerated with cement, plaster or with other mineral binding substances 14 4,4 68.10 Articles of plastering material : A. Boards , sheets , panels , tiles and the like , not ornamented . . B. Other 7 10 2,9 3,3 68.11 Articles of cement ( including slag cement), of concrete or of artificial stone (including granulated marble agglomerated with cement), reinforced or not . . . 10 3,2 68.12 Articles of asbestos-cement, of cellulose fibre-cement or the like: A. Building materials B. Other 10 13 3,2 6,1 68.13 Fabricated asbestos and articles thereof (for example, asbestos board, thread and fabric; asbestos clothing, asbestos jointing), reinforced or not, other than goods falling within heading No 68.14; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate, and articles of such mixtures : A. Fabricated asbestos ( for example, carded fibres , dyed fibres ) B. Articles of asbestos : I. Thread II . Fabric III . Other : a ) For use in civil aircraft ( a ) b ) Other C. Mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate , and articles of such mixtures: I. Mixtures II. Articles 10 13 17 17 17 10 18 5,3 8,1 10 Free 7,3 8,9 5,5 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330/264 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 68.14 Friction material ( segments, discs, washers, strips, sheets , plates, rolls and the like) of a kind suitable for brakes, for clutches or the like, with a basis of asbestos, other mineral substances or of cellulose, whether or not combined with textile or other materials : A, With a basis of asbestos or other mineral substances , for use in civil air ­ craft ( a ) 20 Free B. Other 20 5,9 68.15 Worked mica and articles of mica, including bonded mica splittings on a support of paper or fabric (for example, micanite and micafolium): ll A. Sheets or splittings of mica . . . 7 5,9 B. Plates , sheets or strips made from mica splittings or powder, whether or not on a support 8 4,8 li C. Other 10 7,4 68.16 Articles of stone or of other mineral substances (including articles of peat), not elsewhere specified or included: ll A. Unfired bricks made of chromite 14 5,6 B. Other 14 3,1 (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions. 9 . 12 . 85 Official Journal of the European Communities No L 330 / 265 CHAPTER 69 CERAMIC PRODUCTS Notes 1 . The headings of this Chapter are to be taken to apply only to ceramic products which have been fired after shaping . Headings Nos 69.04 to 69.14 are to be taken to apply only to such products other than heat-insulating goods and refractory goods . 2 . This Chapter does not cover: ( a ) Goods falling within Chapter 71 (for example , imitation jewellery); ( b ) Cermets falling within heading No 81.04 ; (c ) Electrical insulators (heading No 85.25 ) or fittings of insulating material falling within heading No 85.26 ; ( d ) Artificial teeth (heading No 90.19); (e) Goods falling within Chapter 91 (for example , clocks and clock cases ); ( f) Articles falling within Chapter 97 (for example , toys , games and sports requisites); ( g) Smoking pipes , buttons or other articles falling within Chapter 98 ; or (h ) Original statuary , collectors' pieces or antiques (Chapter 99 ). Rate of duty Heading number Description Autonomous Conventional % % 1 2 3 4 I. HEAT-INSULATING AND REFRACTORY GOODS 69.01 Heat-insulating bricks , blocks, tiles and other heat-insulating goods of siliceous fossil meals or of similar siliceous earths (for example, kieselguhr, tripolite or diatomite): A. Bricks weighing more than 650 kg/m3 3,8 5B. Other 10 subject to a min . of 0,50 ECU per 100 kg gross 10 subject to a min . of 0,50 ECU per 100 kg gross 69.02 Refractory bricks , blocks, tiles and similar refractory constructional goods, other than goods falling within heading No 69.01 : A. With a basis of magnesite , dolomite or chromite 4,710 Subject to a min . of 1,10 ECU per 100 kg gross No L 330 / 266 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 69.02 (cont'd) B. Other 10 subject to a min. of 0,70 ECU per 100 kg gross 4,5 69.03 Other refractory goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes , sheaths and rods), other than goods falling within heading No 69.01: A. With a basis of graphite or other forms of carbon 18 8,3 B. With a basis of magnesite , dolomite or chromite 12 8,9 C, Other . 14 8 ,1 II . OTHER CERAMIC PRODUCTS 69.04 Building bricks (including flooring blocks, support or filler tiles and the like): Il A. Common pottery 8 4 B. Other ... 10 3,8 69.05 Roofing tiles, chimney-pots, cowls, chimney-liners, cornices and other constructional goods, including architectural ornaments: A. Roofing tiles of common pottery 7 2,9 B. Other 10 3,8 69.06 Piping, conduits and guttering (including angles, bends and similar fittings): A. Common pottery 7 3,5 B. Other 16 8 69.07 Unglazed setts , flags and paving, hearth and wall tiles : A. Tiles , cubes and similar articles for mosaics, whether or not rectangular , which are capable of being enclosed in a square the side of which does not exceed 5 cm 18 8 B. Other : I. Common pottery 18 8 II . Other 18 8 69.08 Glazed setts , flags and paving, hearth and wall tiles : A. Tiles , cubes and similar articles for mosaics , whether or not rectangular, which are capable of being enclosed in a square the side of which does not exceed 5 cm - 18 9 9 . 12 . 85 Official Journal of the European Communities No L 330 / 267 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 69.08 (cont'd) B. Other : I. Common pottery II . Other 18 18 8 9 69.09 Laboratory, chemical or industrial wares; troughs, tubs and similar receptacles of a kind used in agriculture; pots, jars and similar articles of a kind commonly used for the conveyance or packing of goods : A. Porcelain or china B. Other 21 16 7.1 5.2 69.10 Sinks, wash basins, bidets, water closet pans, urinals, baths and like sanitary 20 subject to a min. of 8 ECU per 100 kg gross 10 i 69.11 Tableware and other articles of a kind commonly used for domestic or toilet purposes , of porcelain or china (including biscuit porcelain and parian): A. White or single-coloured B. Other 27 subject to a min of 13,60 ECU per 100 kg gross 27 subject to a min. of 28 ECU per 100 kg net 13,8 13,5 69.12 Tableware and other articles of a kind commonly used for domestic or toilet purposes , of other kinds of pottery: A. Common pottery B. Stoneware C. Earthenware or fine pottery: I. White or single-coloured 15 17 21 subject to a min. of 13,60 ECU per 100 kg gross 5,9 6,1 10,5 II. Other 21 subject to a min. of 18 ECU per 100 kg net 10,5 D. Other 21 9,1 No L 330 / 268 Official Journal of the European Communities 9 . 12 . 85 ||l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 69.13 ! Statuettes and other ornaments, and articles of personal adornment; articles of furniture : A. Common pottery B. Porcelain or china G. Other .,. 16 22 subject to a min. of 70 ECU per 100 kg gross 20 subject to a min. of 35 ECU per 100 kg gross 6,5 11,2 9,5 69.14 Other articles: A. Porcelain or china B. Other 22 18 7,9 5,1 9 . 12 . 85 Official Journal of the European Communities No L 330 / 269 CHAPTER 70 GLASS AND GLASSWARE Notes 1 . This Chapter does not cover : ( a ) Ceramic enamels (heading No 32.08 ); ( b ) Goods falling within Chapter 71 ( for example , imitation jewellery); ( c ) Electrical insulators (heading No 85.25 ) or fittings of insulating material falling within heading No 85.26 ; ( d ) Hypodermic syringes , artificial eyes , thermometers , barometers , hydrometers , optically worked optical elements or other articles falling within Chapter 90 ; (e ) Toys , games , sports requisites , Christmas tree ornaments or other articles falling within Chapter 97 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 97); or (f) Buttons , fitted vacuum flasks , scent or similar sprays or other articles falling within Chapter 98 . 2 . The reference in heading No 70.07 to "cast , rolled , drawn or blown glass ( including flashed or wired glass ) cut to shape other than rectangular shape , or bent or otherwise worked (for example , edge worked or engraved), whether or not surface ground or polished" is to be taken to apply to articles made from such glass , provided they are not framed or fitted with other materials . 3 . For the purposes of heading No 70.20 , the expression "wool" means : ( a ) Mineral wools with a silica (Si02 ) content not less than 60% by weight ; ( b ) Mineral wools with a silica (Si02 ) content less than 60% but with an alkaline oxide (K20 and /or Na20 ) content of more than 5% by weight or a boric oxide (B203 ) content of more than 2% by weight . Mineral wools which do not comply with the above specifications fall in heading No 68.07 . 4 . For the purposes of the Tariff, the expression "glass" is to be taken to extend to fused quartz and fused silica . ||l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 70.01 Waste glass (cullet); glass in the mass (excluding optical glass ): li A. Waste glass (cullet ) Free Free li B. Glass in the mass (excluding optical glass): l I. Glass of the variety known as "enamel" glass 10 3,2 II . Other 9 2,9 [70.02] No L 330 / 270 Official Journal of the European Communities 9 . 12 . 85 li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 70.03 Glass in balls , rods and tubes , unworked (not being optical glass): || A. Glass of the variety known as "enamel" glass , in rods and tubes . 10 7,2 B. Other , 10 5 70.04 Unworked cast or rolled glass ( including flashed or wired glass), whether figured or not, in rectangles : A. Wired . 10 subject to a min. of 1 ECU per 100 kg gross 5 subject to a min. of 0,50 ECU per 100 kg gross B. Other 10 subject to a min. of 1,60 ECU per 100 kg gross 5 subject to a min. of 0,80 ECU per 100 kg gross 70.05 Unworked drawn or blown glass ( including flashed glass), in rectangles 10 subject to a min. of 1 ECU per 100 kg gross 6 subject to a min. of 0,60 ECU per 100 kg gross 70.06 Cast, rolled, drawn or blown glass (including flashed or wired glass), in rectangles, surface ground or polished , but not further worked . . . 10 3,9 70.07 Cast, rolled , drawn or blown glass ( including flashed or wired glass) cut to shape other than rectangular shape , or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished; multiple-walled insulating glass; leaded lights and the like 20 5,4 70.08 Safety glass consisting of toughened or laminated glass, shaped or not: ll A. Windscreens , not framed , for use in civil aircraft ( a ) 22 Free B. Other 22 6,1 70.09 Glass mirrors ( including rear-view mirrors ), unframed, framed or backed .... 22 7,1 70.10 Carboys, bottles , jars , pots, tubular containers and similar containers, of glass , of a kind commonly used for the conveyance or packing of goods; stoppers and other closures , of glass 24 9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 271 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 Glass envelopes (including bulbs and tubes) (or electric lamps , electronic valves or70.11 the like 18 7 70.12 Glass inners for vacuum flasks or for other vacuum vessels: A. Unfinished 21 6,3 B. Finished 25 12,7 70.13 Glassware (other than articles falling in heading No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes , for indoor decoration, or for similar uses 24 12,2 70.14 Illuminating glassware, signalling glassware and optical elements of glass , not optically worked nor of optical glass: A. Articles for electrical lighting fittings : I. Facetted glass , plates , balls , pear-shaped drops , flower-shaped pieces , pendants and similar articles for trimming chandeliers 20 12,4 II . Other ( for example , diffusers , ceiling lights , bowls , cups , lampshades , globes , tulip-shaped pieces ) ; 20 9,1 B. Other . . . . 20 7 70.15 Clock and watch glasses and similar glasses ( including glass of a kind used for sunglasses but excluding glass suitable for corrective lenses), curved, bent, hollowed and the like; glass spheres and segments of spheres, of a kind used for the manufacture of clock and watch glasses and the like 19 5,3 70.16 Bricks, tiles , slabs , paving blocks, squares and other articles of pressed or moulded glass, of a kind commonly used in building; multi-cellular glass in blocks, slabs, plates, panels and similar forms 10 subject to a min . of 2 ECU per 100 kg gross 4 subject to a min . of 1,60 ECU per 100 kg gross 70.17 Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calibrated ; glass ampoules: A. Laboratory , hygienic and pharmaceutical glassware : I. Of fused silica or fused quartz 16 5 II . Other 23 6,2 B. Glass ampoules . - 22 5,8 70.18 Optical glass and elements of optical glass, other than optically worked elements; blanks for corrective spectacle lenses 12 5,8 No L 330 / 272 Official Journal of the European Communities 9 . 12 . 85 l Rate of duty Heading number Description Autonomous % ' Conventional % 1 2 3 4 70.19 Glass beads, imitation pearls , imitation precious and semi-precious stones, fragments and chippings, and similar fancy or decorative glass smallwares , and articles of glassware made therefrom; glass cubes and small glass plates, whether or not on a backing, for mosaics and similar decorative purposes; artificial eyes of glass , including those for toys but excluding those for wear by humans; ornaments and other fancy articles of lamp-worked glass; glass grains; A. Glass beads , imitation pearls , imitation precious and semi-precious stones , and similar fancy or decorative glass smallwares , not mounted , set or strung , but including ungraded goods temporarily strung for convenience of transport ; glass grains : I. Glass beads : a ) Cut and mechanically polished b ) Other II . Imitation pearls Free 25 1,70 ECU per kg net 4,5 ( a ) 10,4. 0,60 ECU per kg net III . Imitation precious and semi-precious stones : a ) Cut and mechanically polished b ) Other Free 16 3,9 ( a ) 9,6 IV . Other : a ) Glass grains b ) Other 17 19 6,3 6,6 ( a ) B. Artificial eyes C. Articles of glassware made from fancy or decorative glass smallwares .... D. Other 17 20 20 5,6 5,4 10,3 70.20 Glass fibre (including wool), yarns, fabrics* and articles made therefrom: A. Non-textile fibre and articles made therefrom B. Textile fibre , yarns , fabrics , and articles made therefrom 19 23 6,8 9,6 70.21 Other articles of glass ; 21 5,7 ( a ) Exemption from the payment of duty in respect of goods falling within subheadings A I a ), A III a ) and A IV b), within the limits of a total annual quota of 52 tonnes , to be granted by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 273 SECTION XIV PEARLS, PRECIOUS AND SEMI-PRECIOUS STONES, PRECIOUS METALS, ROLLED PRECIOUS METALS, AND ARTICLES THEREOF; IMITATION JEWELLERY; COIN CHAPTER 71 PEARLS, PRECIOUS AND SEMI-PRECIOUS STONES, PRECIOUS METALS, ROLLED PRECIOUS METALS, AND ARTICLES THEREOF, IMITATION JEWELLERY Notes 1 . Subject to Note 1 ( a ) to Section VI and except as provided below , all articles consisting wholly or partly : ( a ) Of pearls or of precious or semi-precious stones (natural , synthetic or reconstructed), or (b ) Of precious metal or of rolled precious metal , are to be classified within this Chapter and not within any other Chapter . 2 . ( a ) Headings Nos 71.12 , 71.13 and 71.14 do not cover articles in which precious metal or rolled precious metal is present as minor constituents only , such as minor fittings or minor ornamentation (for example , monograms, ferrules and rims), and paragraph (b ) of the foregoing Note does not apply to such articles . (b ) Heading No 71.15 does not cover articles containing precious metal or rolled precious metal (other than as minor constituents). 3 . This Chapter does not cover : ( a ) Amalgams of precious metal , and colloidal precious metal (heading No 28.49); (b ) Sterile surgical suture materials , dental fillings and other goods falling in Chapter 30 ; (c) Goods falling in Chapter 32 (for example , lustres); (d ) Handbags and other articles falling within heading No 42.02 or 42.03 ; (e ) Goods of heading No 43.03 or 43.04 ; ( f) Goods falling within Section XI (textiles and textile articles); (g) Footwear (Chapter 64) and headgear (Chapter 65 ); (h ) Umbrellas , walking-sticks and other articles falling within Chapter 66 ; ( ij ) Coin (Chapter 72 or 99); ( k) Abrasive goods falling within headings Nos 68.04 and 68.06 or Chapter 82 , containing dust or powder of precious or semi-precious stones (natural or synthetic); goods of Chapter 82 with a working part of precious or semi-precious stones (natural , synthetic or reconstructed) on a support of base metal ; machinery, mechanical appliances and electrical goods , and parts thereof, falling within Section XVI , not being such articles wholly of precious or semi-precious stones (natural, synthetic or reconstructed); No L 330 / 274 Official Journal of the European Communities 9 . 12 . 85 (1 ) Goods falling within Chapter 90 , 91 or 92 ( scientific instruments , clocks and watches , or musical instruments); (m ) Arms or parts thereof (Chapter 93 ); ( n ) Articles covered by Note 2 to Chapter 97 ; ( o ) Articles falling within headings of Chapter 98 other than headings Nos 98.01 and 98.12 ; or (p ) Original sculptures and statuary (heading No 99.03 ), collectors' pieces (heading No 99.05 ) and antiques of an age exceeding 100 years (heading No 99.06), other than pearls or precious or semi-precious stones . 4 . ( a ) The expression "pearls" is to be taken to include cultured pearls . (b ) The expression "precious metal" means silver , gold , plantinum and other metals of the platinum group . (c) The expression "other metals of the platinum group" means iridium, osmium, palladium , rhodium and ruthenium . 5 . For the purposes of this Chapter , any alloy ( including a sintered mixture and an intermetallic compound) containing precious metal is to be treated as an alloy of precious metal if, and only if, any one precious metal constitutes as much as 2 % , by weight , of the alloy . Alloys of precious metal are to be classified according to the following rules : ( a ) An alloy containing 2 % or more, by weight , of platinum is to be treated only as an alloy of platinum ; (b ) An alloy containing 2 % or more , by weight , of gold but no platinum , or less than 2 % , by weight , of platinum , is to be treated only as an alloy of gold ; (c ) Other alloys containing 2 % or more , by weight , of silver are to be treated as alloys of silver . For the purposes of this Note , metals of the platinum group are to be regarded as one metal and are to be treated as though they were platinum. 6 . Except where the context otherwise requires , any reference in these Notes or elsewhere in the Tariff to precious metal or to any particular precious metal is to be taken to include a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in Note 5 above , but not to rolled precious metal or to base metal or non-metals coated or plated with precious metal . 7 . The expression "rolled precious metal" means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding, hot-rolling or similar mechanical means a covering of precious metal . The expression is also to be taken to cover base metal inlaid with precious metal . 8 . For the purposes of heading No 71.12 , the expression "articles of jewellery" means : ( a ) Any small objects of personal adornment (gem-set or not ) ( for example , rings , bracelets , necklaces , brooches , ear-rings , watch-chains, fobs , pendants , tie-pins , cuff-links , dress-studs , religious or other medals and insignia ); and (b ) Articles of personal use of a kind normally carried in the pocket , in the handbag or on the person ( such as cigarette cases , powder boxes , chain purses , cachou boxes ). 9 . 12 . 85 Official Journal of the European Communities No L 330 / 275 9 . For the purposes of heading No 71.13 , the expression "articles of goldsmiths' or silversmiths' wares" includes such articles as ornaments , tableware , toilet-ware , smokers' requisites and other articles of household , office or religious use . 10 . For the purposes of heading No 71.16 , the expression "imitation jewellery" means articles of jewellery within the meaning of paragraph (a ) of Note 8 above (but not including buttons , studs , cuff-links or other articles of heading No 98.01 or dress combs, hair-slides or the like of heading No 98.12), not incorporating pearls , precious or semi-precious stones (natural , synthetic or reconstructed) nor (except as plating or as minor constituents ) precious metal or rolled precious metal , and composed : ( a ) Wholly or partly of base metal , whether or not plated with precious metal ; or (b ) Of a least two materials ( for example , wood and glass , bone and amber , mother of pearl and artificial plastic material ), no account being taken of materials ( for example , necklace strings ) used only for assembly . 11 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Note For the purposes of heading No 71.11 , the expression "goldsmiths ', silversmiths ' and jewellers ' sweepings, residues, lemels, and other waste and scrap, ofprecious metal" means products fit only for the recovery of the metal orfor use in the manufacture of chemicals . \\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 I. PEARLS AND PRECIOUS AND SEMI-PRECIOUS STONES 71.01 Pearls, unworked or worked , but not mounted , set or strung (except ungraded pearls temporarily strung (or convenience of transport) Free 0,2 71.02 Precious and semi-precious stones, unworked, cut or otherwise worked , but not mounted , set or strung (except ungraded stones temporarily strung for convenience of transport): ll A. Unworked or simply sawn, cleaved or bruted Free Free Il B. Other : I \\ I. For industrial uses: li a ) Articles of piezo-electric quartz 5 2,9 ll b ) Other 8 3,2 II . For other uses . . Free Free 71.03 Synthetic or reconstructed precious or semi-precious stones, unworked , cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport): ll A. Unworked or simply sawn , cleaved or bruted 2 1,1 ll B. Other : ll I. For industrial uses 8 3,3 ll II . For other uses . 4 4,2 71.04 Dust and powder of natural or synthetic precious or semi-precious stones .... Free 4,1 No L 330/ 276 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 II . PRECIOUS METALS AND ROLLED PRECIOUS METALS, UNWROUGHT, UNWORKED OR SEMI-MANUFACTURED 71.05 Silver including silver gilt and platinum-plated silver , unwrought or semi ­ manufactured : A. Unwrought Free Free B. Bars , rods , wire and sections ; plates , sheets and strips 4 2,1 C. Tubes , pipes and hollow bars 7 2,9 D. Foil of a thickness , excluding any backing, not exceeding 0,15 mm 13 5 E. Powder , purls , spangles , cuttings and other forms 13 3,8 71.06 Rolled silver, unworked or semi-manufactured : li A. Unworked 10 11,8 B. Semi-manufactured 13 4,6 71.07 Gold, including platinum-plated gold, unwrought or semi-manufactured: \\ A. Unwrought Free Free || B. Bars , rods , wire and sections ; plates , sheets and strips 2 1,6 \\ C. Tubes , pipes and hollow bars 4 1,8 D. Foil of a thickness , excluding any backing, not exceeding 0,15 mm 12 5,3 E. Powder , purls , spangles , cuttings and other forms 11 4,1 71.08 Rolled gold on base metal or silver, unworked or semi-manufactured 9 2,9 71.09 Platinum and other metals of the platinum group, unwrought or semi ­ manufactured : A. Platinum and platinum alloys: I. Powders Free Free II . Other: a ) Unwrought .. b) Semi-manufactured : 1 . Bars , rods , wire and sections ; plates , sheets and strips 2 . Tubes , pipes and hollow bars 3 . Foil of a thickness , excluding any backing , not exceeding 0,15 mm 4 . Other Free 2 3 8 9 Free 0,9 1,4 3,2 4 B. Other metals of the platinum group and alloys thereof: I. Powders Free Free II . Other: a ) Unwrought b ) Semi-manufactured Free 4 Free 2 9 . 12 . 85 Official Journal of the European Communities No L 330/ 277 li1 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 71.10 Rolled platinum or other platinum group metals, on base metal or precious metal, unworked or semi-manufactured 7 2,9 71.11 Goldsmiths', silversmiths' and jewellers' sweepings, residues, lemels, and other waste and scrap, of precious metal III . JEWELLERY, GOLDSMITHS' AND SILVERSMITHS' WARES AND OTHER ARTICLES Free Free 71.12 Articles of jewellery and parts thereof, of precious metal or rolled precious metal : ll A. Of precious metal 9 3,5 B. Of rolled precious metal 12 6,6 71.13 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or rolled precious metal , other than goods falling within heading No 71.12 : \\ A. Of precious metal 9 3 B. Of rolled precious metal 12 4,2 71.14 Other articles of precious metal or rolled precious metal : I ll A. Of precious metal 9 5,2 B. Of rolled precious metal 12 4,8 71.15 Articles consisting of, or incorporating, pearls , precious or semi-precious stones (natural , synthetic or reconstructed): A. Articles consisting of, or incorporating , pearls : || I. Necklaces , bracelets and other articles , of pearls , simply strung withoutfasteners or other accessories Free Free \\ II . Other 14 4,9 B. Articles consisting of, or incorporating, precious or semi-precious stones (natural , synthetic or reconstructed): I I. Made wholly of natural precious or semi-precious stones : a ) Necklaces , bracelets and other articles of natural precious or semi-precious stones , simply strung without fasteners or other accessories Free Free ll b ) Other * 9 5,1 II . Other 14 5 71.16 Imitation jewellery: I ll A. Of base metal 22 8,9 B. Other 22 7 9. 12 . 85No L 330/278 Official Journal of the European Communities CHAPTER 72 COIN Note This Chapter does not cover collectors' pieces (heading No 99.05 ). Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 72.01 Coin . . . . Free Free 9 . 12 . 85 Official Journal of the European Communities No L 330 / 279 SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1 . This Section does not cover : ( a ) Prepared paints , inks or other products with a basis of metallic flakes or powder falling within heading No 32.08 , 32.09 , 32.10 or 32.13 ; (b ) Ferro-cerium or other pyrophoric alloys (heading No 36.08 ); ( c) Headgear or parts thereof falling within heading No 65.06 or 65.07; ( d ) Umbrella frames and other goods of heading No 66.03 ; (e ) Goods falling within Chapter 71 ( for example , precious metal alloys , rolled precious metal and imitation jewellery); ( f) Articles falling within Section XVI (machinery, mechanical appliances and electrical goods); (g) Assembled railway or tramway track (heading No 86.10) or other articles falling within Section XVII (vehicles , ships and boats , aircraft ); (h ) Instruments or apparatus of base metal of a kind falling within Section XVIII , including clock and watch springs; ( ij ) Lead shot prepared for ammunition (heading No 93.07 ) or other articles falling within Section XIX (arms and ammunition ); ( k) Articles falling within Chapter 94 (furniture and mattress supports); ( 1 ) Hand sieves (heading No 96.06 ); (m ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); or (n ) Buttons , pens , pencil-holders , pen nibs or other articles falling within Chapter 98 . 2 . Throughout the Tariff, the expression "parts of general use" means : ( a ) Goods described in headings Nos 73.20 , 73.25 , 73.29 , 73.31 and 73.32 and similar goods of other base metals ; (b ) Springs and leaves for springs , of base metal , other than clock and watch springs (heading No 91.11 ); and (c) Goods described in headings Nos 83.01 , 83.02 , 83.07 , 83.09 , 83.14 and frames and mirrors , of base metal , of heading No 83.06 . In Chapters 73 to 82 (but not in heading No 73.29 ) references to parts of goods do not include references to parts of general use as defined above . Subject to the preceding paragraph and to the Note to Chapter 83 , the headings in Chapters 73 to 81 are to be taken not to apply to any goods falling within Chapter 82 or 83 . 3 . Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 73 and 74 ): ( a ) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals . ( b ) An alloy composed of base metals of this Section and of elements not falling within this Section is to be treated as an alloy of base metals of this Section if the total weight of such metals equals or exceeds the total weight of the other elements present . (c ) In this Section the term "alloys" is to be taken to include sintered mixtures of metal powders , heterogeneous intimate mixtures obtained by melting (other than cermets ) and intermetallic compounds . No L 330 / 280 Official Journal of the European Communities 9 . 12 . 85 4 . Unless the context otherwise requires , any reference in the Tariff to a base metal is to be taken to include a reference to alloys which , by virtue of Note 3 above , are to be classified as alloys of that metal . 5 . Classification of composite articles : Except where the headings otherwise require , articles of base metal ( including articles of mixed materials treated as articles of base metal under the Interpretative Rules ) containing two or more base metals are to be treated as articles of the base metal predominating by weight . For this purpose : ( a ) Iron and steel , or different kinds of iron or steel , are regarded as one and the same metal , ( b ) An alloy is regarded as being entirely composed of that metal as an alloy of which , by virtue of Note 3 , it is classified , and ( c) A cermet qf heading No 81.04 is regarded as a single base metal . 6 . For the purposes of this Section , the expression "waste and scrap" means waste and scrap metal fit only for the recovery of metal or for use in the manufacture of chemicals . Additional Note The classification of the goods of this Section shall not be affected by the application of a rough coating (for example, of grease, oil, tar, red lead or graphite) clearly intended to protect them from rust or other oxidation . CHAPTER 73 IRON AND STEEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: ( a ) Pig iron and cast iron (heading No 73.01 ): A ferrous product containing, by weight , 1,9 % or more of carbon , and which may contain one or more of the following elements within the weight limits specified : less than 15 % phosphorus , not more than 8 % silicon, not more than 6 % manganese , not more than 30 % chromium, not more than 40 % tungsten , and an aggregate of not more than 10 % of other alloy elements (for example , nickel , copper , aluminium , titanium, vanadium, molybdenum). However , the ferrous alloys known as "non-distorting tools steels", containing, by weight , 1,9 % or more of carbon and having the characteristics of steel , are to be classified as steels , under their appropriate headings . (ECSC) Molten pig iron shall be treated as solid pig iron. ( b ) I. Spiegeleisen (heading No 73.01 ): A ferrous product containing, by weight , more than 6 % but not more than 30 % of manganese and otherwise conforming to the specification at ( a ) above . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 281 II . (ECSC) Haematite pig iron and cast iron (foundry or steel-making iron) (heading No 73.01 ): A ferrous product which may contain, by weight, not more than 0,50% of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a). III . (ECSC) Phosphoric iron (including ferro-phosphorus) (heading No 73.01 ): A ferrous product which may contain, by weight, more than 0,50 % but less than 15 % of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a). Haematite pig iron and cast iron, and phosphoric iron may also contain, by weight, taken separately or together, not more than: 0,30 % nickel, 0,20 % chromium, 0,30 % copper, and 0,10% of each of the other alloy elements (for example, aluminium, titanium, vanadium, molybdenum, tungsten). Phosphoric iron containing, by weight, 15 % or more of phosphorus falls within heading No 28.55 (phosphides). ( c) Ferro-alloys (heading No 73.02): Alloys of iron (other than master alloys as defined in Note 1 to Chapter 74 ) which are not usefully malleable and are commonly used as raw material in the manufacture of ferrous metals and which contain , by weight , separately or together : more than 8 % of silicon , or more than 30 % of manganese, or more than 30 % of chromium, or more than 40 % of tungsten , or a total of more than 10 % of other alloy elements (aluminium, titanium, vanadium, copper , molybdenum, niobium or other elements , subject to a maximum content of 10 % in the case of copper), and which contain , by weight , not less than 4 % in the case of ferro-alloys containing silicon , not less than 8 % in the case of ferro-alloys containing manganese but no silicon or not less than 10 % in other cases , of the element iron . ( d ) Alloy steel (heading No 73.15 ): Steel containing, by weight , one or more elements in the following proportions : more than 2 % of manganese and silicon , taken together , or 2,00 % or more of manganese, or 2,00 % or more of silicon , or 0,50 % or more of nickel , or 0,50 % or more of chromium, or 0,10 % or more of molybdenum, or 0,10 % or more of vanadium , or 0,30 % or more of tungsten , or 0,30 % or more of cobalt , or 0,30 % or more of aluminium, or 0,40 % or more of copper , or 0,10 % or more of lead , or 0,12 % or more of phosphorus , or 0,10 % or more of sulphur , or 0,20 % or more of phosphorus and sulphur , taken together , or 0,10 % or more of other elements , taken separately . No L 330 / 282 Official Journal of the European Communities 9 . 12 . 85 (e) High carbon steel (heading No 73.15 ): Steel containing , by weight , not less than 0,60 % of carbon and having a content , by weight , less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together . ( f) Puddled bars and pilings (heading No 73.06 ): Products for rolling, forging or re-melting obtained either: ( i ) By shingling balls of puddled iron to remove the slag arising during puddling, or ( ii ) By roughly welding together by means of hot-rolling, packets of scrap iron or steel or puddled iron . (g) Ingots (heading No 73.06 ): Products for rolling or forging obtained by casting into moulds . (ECSC) Molten steel shall be treated as steel of the corresponding kind in ingots. (h ) Blooms and billets (heading No 73.07 ): Semi-finished products , of rectangular section , of a cross-sectional area exceeding 1 225 mm2 and of such dimensions that the thickness exceeds one quarter of the width . ( ij ) Slabs and sheet bars ( including tinplate bars ) (heading No 73.07 ): Semi-finished products of rectangular section , of a thickness not less than 6 mm, of a width not less than 150 mm and of such dimensions that the thickness does not exceed one quarter of the width . ( k) Coils for re-rolling (heading No 73.08 ): Coiled semi-finished hot-rolled products , of rectangular section , not less than 1,5 mm thick , of a width exceeding 500 mm and of a weight of not less than 500 kg per piece . ( 1 ) Universal plates (heading No 73.09 ): Products of rectangular section , hot-rolled lengthwise in a closed box or universal mill , of a thickness exceeding 5 mm but not exceeding 100 mm , and of a width exceeding 150 mm but not exceeding 1 200 mm. (m) Hoop and strip (heading No 73.12): Rolled products with sheared or unsheared edges , of rectangular section, of a thickness not exceeding 6 mm, of a width not exceeding 500 mm and of such dimensions that the thickness does not exceed one tenth of the width , in straight strips , coils or flattened coils . (n ) Sheets and plates (heading No 73.13 ): Rolled products (other than coils for re-rolling as defined in paragraph (k) above) of any thickness and , if in rectangles , of a width exceeding 500 mm. (ECSC) Such products include the special category of "electrical sheets and plates " which under a current of SO cps and a magnetic flux of 1 tesla have a watt-loss per kg, calculated by the Epstein method, of:  2,1 watts or less, when their thickness does not exceed 0,20 mm;  3,6 watts or less, when their thickness is not less than 0,20 mm but less than 0,60 mm;  6 watts or less, when their thickness is not less than 0,60 mm but not greater than 1,50 mm. Heading No 73.13 is to be taken to apply , inter alia , to sheets or plates which have been cut to non-rectangular shape , perforated , corrugated , channelled, ribbed , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . ((ECSC) For the purposes of applying subheadings, sheets and plates corrugated by any process shall be treated as flat sheets and plates . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 283 (o ) Wire (heading No 73.14 ): Cold-drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 13 mm. In the case of headings Nos 73.26 and 73.27 , however , the term "wire" is deemed to include rolled products of the same dimensions . (p ) Bars and rods (including wire rod) (heading No 73.10): Products of solid section which do not conform to the entirety of any of the definitions (h), ( ij ), (k), ( 1 ), (m), ( n ) and (o ) above, and which have cross-sections in the shape of circles , segments of circles , ovals, isosceles triangles , rectangles , hexagons, octagons or quadrilaterals with only two sides parallel and the other sides equal . The expression also includes concrete reinforcing bars which apart from minor indentations , flanges , grooves or other deformations produced during the rolling process correspond to the above definition . (ECSC) "Wire rod" is a product of solid section obtained exclusively by hot-rolling, and which is hot-coiled. The term covers only such products: 1 . Of round or square section of which the diameter or side does not exceed 13 mm; 2 . Of any other section, which do not conform to the definition of hoop and strip in Note 1 (m) above, weighing not more than 1,330 kg per linear metre. ( q ) Hollow mining drill steel (heading No 73.10): Steel hollow bars of any cross-section , suitable for mining drills , of which the greatest external dimension exceeds 15 mm but does not exceed 50 mm, and of which the greatest internal dimension does not exceed one third of the greatest external dimension . Other steel hollow bars are to be treated as falling within heading No 73.18 . ( r) Angles , shapes and sections (heading No 73.11 ): Products , other than those falling within heading No 73.16 , which do not conform to the entirety of any of the definitions (h ), ( ij ), (k), ( 1 ), (m), (n ) and (o ) above, and which do not have cross-sections in the form of circles , segments of circles , ovals , isosceles triangles , rectangles , hexagons , octagons or quadrilaterals with only two sides parallel and the other two sides equal , and which are not hollow . ( s ) (ECSC) Tinplate (headings Nos 73.12 and 73.13): Hoop and strip and sheets and plates coated with a layer of metal containing, by weight, 97 % or more of tin, whether or not varnished. 2 . Headings Nos 73.06 to 73.14 are to be taken not to apply to goods of alloy or high carbon steel (heading No 73.15 ). 3 . Iron and steel products of the kind described in any of the headings Nos 73.06 to 73.15 inclusive , clad with another ferrous metal , are to be classified as products of the ferrous metal predominating by weight . 4 . Iron obtained by electrolytic deposition is classified according to its form and dimensions with the corresponding products obtained by other processes . 5 . The expression "high-pressure hydro-electric conduits of steel" (heading No 73.19 ) means riveted , welded or seamless circular steel tubes or pipes and bends therefor , of an internal diameter exceeding 400 mm and of a wall thickness exceeding 10,5 mm . Additional Note For the purposes of this Chapter, products obtained by continuous casting and conforming to the definitions of Note 1 (p) or (r) of the present Chapter are to be regarded as "hot-rolled products". No L 330/ 284 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 73.01 Pig iron, cast iron and spiegeleisen , in pigs, blocks, lumps and similar forms : A. Spiegeleisen (ECSC) 4,5 B. Haematite pig iron and cast iron (ECSC) 3,4 C. Phosphoric pig iron and cast iron (ECSC) 4 D. Other pig iron and cast iron : I. Containing, by weight, not less than 0,30 % but not more than 1 % of titanium and not less than 0,50 % but not more than 1 % of vanadium (ECSC) Free II . Other (ECSC) 6,6 - 73.02 Ferro-alloys : A. Ferro-manganese: I. Containing more than 2 % by weight of carbon (high carbon ferro-manganese ) (ECSC) 4 II . Other 8 5,3 B. Ferro-aluminium , ferro-silico-aluminium and ferro-silico-mangano- aluminium 7 4,9 C. Ferro-silicon 10 6,2 (a ) D. Ferro-silico-manganese 6 5,5 ( b ) E. Ferro-chromium and ferro-silico-chromium: I. Ferro-chromium 8 8,3 ( c ) II . Ferro-silico-chromium 7 4,9 F. Ferro-nickel . . . 7 Free G. Other 7 4,9 73.03 Waste and scrap metal for iron or steel (ECSC) Free Shot and angular grit, of iron or steel , whether or not graded ; wire pellets of iron73.04 10 3,2or steel ( a ) Exemption from the payment of duty within the limits of an annual quota of 12 600 tonnes to be granted by the competent authorities . ( b) Exemption from the payment of duty within the limits of an annual quota of 18 550 tonnes to be granted by the competent authorities . (c ) Exemption from the payment of duty in respect of ferro-chromium containing not more than 0,10 % by weight of carbon and more than 30 % , but not more than 90 % , of chromium, within the limits of an annual quota of 2 950 tonnes , to be granted by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 285 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 73.05 Iron or steel powders; sponge iron or steel : A. Iron or steel powders 8 3,3 B. Sponge iron or steel (ECSC) 5,8 73.06 Puddled bars and pilings; ingots, blocks, lumps and similar forms, of iron or steel (ECSC) 2,5 73.07 Blooms, billets , slabs and sheet bars (including tinplate bars), of iron or steel ; pieces roughly shaped by forging, or iron or steel : A. Blooms and billets : I. Rolled (ECSC) 3,8 II . Forged 10 3,8 li B. Slabs and sheet bars ( including tinplate bars ): I. Roiled (ECSC) 3,5 || II . Forged 10 3,8 C. Pieces roughly shaped by forging 10 3,9 73.08 Iron or steel coils for re-rolling: A. Less than 1,50 m in width , intended for re-rolling (a ) (ECSC) 4,1 B. Other (ECSC) 4,8 73.09 Universal plates of iron or steel (ECSC) 4,5 73.10 Bars and rods ( including wire rod), of iron or steel , hot-rolled, forged, extruded, cold-formed or cold-finished, ( including precision-made); hollow mining drill steel : A. Not further worked than hot-rolled or extruded : I. Wire rod (ECSC) II . Bars and rods ((ECSC) III . Hollow mining drill steel (ECSC) 4,9 4,4 3,8 li B. Not further worked than forged 10 4,9 C. Not further worked than cold-formed or cold-finished 10 5 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 / 286 Official Journal of the European Communities 9 , 12 . 85 Il\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 73.10 (cont'd) D. Clad or surface-worked (for example , polished , coated): I. Not further worked than clad : a ) Hot-rolled or extruded (ECSC) 5,2 b ) Cold-formed or cold-finished . . . . 10 4,9 II . Other 10 8,1 73.11 Angles, shapes and sections, of iron or steel , hot-rolled, forged , extruded , cold-formed or cold-finished; sheet piling of iron or steel , whether or not drilled , punched or made from assembled elements: A, Angles , shapes and sections : I. Not further worked than hot-rolled or extruded (ECSC) 4,5 II . Not further worked than forged 10 13,7 III . Not further worked than cold-formed or cold-finished 10 4,9 II IV . Clad or surface-worked ( for example , polished , coated ): l a) Not further worked than clad : l li 1 . Hot-rolled or extruded (ECSC) I 3,9 Il 2 . Cold-formed or cold-finished . 10 5,5 I b ) Other 10 4,9 B. Sheet piling (ECSC) I 4,4 73.12 Hoop and strip, of iron or steel , hot-rolled or cold-rolled : A. Not further worked than hot-rolled (ECSC) B. Not further worked than cold-rolled : I. In coils for the manufacture of tinplate (ECSC) 5,5 5,7 II . Other . 10 6,2 || C. Clad , coated or otherwise surface-treated : l || I. Silvered , gilded or platinum-plated . . . 10 5,3 \\ II . Enamelled 10 5,3 III . Tinned : \ II a ) Tinplate (ECSC) \ 4,9 !! b ) Other 10 5,3 || IV. Zinc-coated or lead-coated 10 5,4 V. Other ( for example , copper-plated , artificially oxidised , lacquered , nickel-plated , varnished , clad , parkerised , printed ): I a ) Not further worked than clad : II \ 1 . Hot-rolled (ECSC) 4,9 2 . Cold-rolled 10 5,4 li b ) Other ... 10 5,4 D. Otherwise shaped or worked ( for example , perforated, chamfered , lap ­ jointed ) 10 5,7 9 . 12 . 85 Official Journal of the European Communities No L 330 /287 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 73.13 Sheets and plates, of iron or steel , hot-rolled or cold-rolled : A. "Electrical" sheets and plates : I. With a watt-loss , regardless of thickness , of 0,75 watt or less (ECSC) II . Other (ECSC) B. Other sheets and plates: I. Not further worked than hot-rolled , of a thickness of: a ) 2 mm or more (ECSC) . b ) Less than 2 mm (ECSC) II . Not further worked than cold-rolled , of a thickness of: a ) 3 mm or more (ECSC) b ) More than 1 mm but less than 3 mm (ECSC) c) 1 mm or less (ECSC) III . Not further worked than burnished , polished or glazed (ECSC) IV. Clad , coated or otherwise surface-treated : 4,4 6,3 5,3 12 5.4 4,4 5,4 5,2 || a ) Silvered , gilded , platinum-plated or enamelled 10 4,9 b ) Tinned : l 1 . Tinplate (ECSC) \ 5,2 2 . Other (ECSC) 4,9 c ) Zinc-coated or lead-coated (ECSC) ll 5,3 d ) Other ( for example , copper-plated , artificially oxidised , lacquered , nickel-plated , varnished, clad , parkerised , printed ) (ECSC) I 5,3 V. Otherwise shaped or worked : \ a ) Cut into shapes other than rectangular shapes , but not further worked : I 1 . Silvered , gilded , platinum-plated or enamelled 10 4,9 li 2 . Other (ECSC) 4,9 b ) Other , excluding sheets and plates shaped by rolling 10 5,8 73.14 Iron or steel wire, whether or not coated, but not insulated 10 5,5 73.15 Alloy steel and high carbon steel in the forms mentioned in headings Nos 73.06 to 73.14 : A. High carbon steel : I. Ingots , blooms , billets , slabs and sheet bars : a ) Forged 9 3,5 b ) Other: \ \\ 1 . Ingots (ECSC) \ 2,5 2 . Blooms^ billets , slabs and sheet bars (ECSC) I 3,2 / No L 330 / 288 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous °/ /O Conventional % 1 2 j * 73.15 A. II . Pieces roughly shaped by forging 10 3,2 (cont'd) 3,8III . Coils for re-rolling (ECSC) IV . Universal plates (ECSC) . 4,4 V. Bars and rods (including wire rod ) and hollow mining drill steel ; angles , shapes and sections: 10 5,3 12,1 7 7,6 a ) Not further worked than forged b ) Not further worked than hot-rolled or extruded: 1 . Wire rod (ECSC) 2 . Other (ECSC) c) Not further worked than cold-formed or cold-finished . . d) Clad or surface-worked (for example, polished , coated): 1 . Not further worked than clad : aa) Hot-rolled or extruded (ECSC) . bb) Cold-formed or cold-finished 2 . Other 10 3.8 4.9 5,3 10 10 5,8 810 VI . Hoop and strip : a ) Not further worked than hot-rolled (ECSC) b) Not further worked than cold-rolled c) Clad , coated or otherwise surface-treated : 1 . Not further worked than clad: aa ) Hot-rolled (ECSC) . . . . bb) Cold-rolled 2 . Other . . . . 19,6 5.3 5,8 5.4 ¢ 10 10 10 d) Otherwise shaped or worked ( for example , perforated , chamfered , lap-jointed) VII . Sheets and plates: a ) Not further worked than hot-rolled (ECSC) b ) Not further worked than cold-rolled , of a thickness of: 1 . 3 mm or more (ECSC) - 2 . Less than 3 mm (ECSC) . . . . c) Polished , clad , coated or otherwise surface-treated (ECSC) .... d ) Otherwise shaped or worked: 1 . Cut into shapes other than rectangular shapes , but not further 14,3 5.5 5,4 5.6 worked (ECSC) 2 . Other, excluding sheets and plates shaped by rolling VIII . Wire , whether or not coated , but not insulated 10 10 4,9 6,6 7,3 9 . 12 . 85 Official Journal of the European Communities No L 330 / 289 Rate of duty Heading number Description % Autonomous Conventional % 1 2 3 4 73.15 (cont 'd) 8 3,9 Free 2,9 3,8 3,810 6 6 9 6,2 6,6 6,6 6,7 B. Alloy steel : I. Ingots , blooms , billets , slabs and sheet bars : a ) Forged , b ) Other : 1 . Ingots : aa ) Waste or scrap in ingot form (ECSC)  bb ) Other (ECSC) 2 . Blooms , billets , slabs and sheet bars (ECSC) II . Pieces roughly shaped by forging » III . Coils for re-rolling (ECSC) IV . Universal plates (ECSC) V. Bars and rods ( including wire rod ) and hollow mining drill steel ; angles , shapes and sections: a ) Not further worked than forged b ) Not further worked than hot-rolled or extruded : 1 . Wire rod (ECSC) 2 . Other (ECSC) c) Not further worked than cold-formed or cold-finished d ) Clad or surface-worked ( for example , polished , coated ): 1 . Not further worked than clad aa ) Hot-rolled or extruded (ECSC) bb ) Cold-formed or cold-finished 2 . Other VI . Hoop and strip : a ) Not further worked than hot-rolled (ECSC) b ) Not further worked than cold-rolled c) Clad , coated or otherwise surface-treated : 1 . Not further worked than clad : aa ) Hot-rolled (ECSC) bb ) Cold-rolled 2 . Other . . . d ) Otherwise shaped or worked ( for example , perforated , chamfered , lap-jointed ) VII . Sheets and plates: a ) "Electrical" sheets and plates : 1 . With a watt-loss , regardless of thickness , of 0,75 watt or less (ECSC) ... 2 . Other (ECSC) . , 10 10 10 5,8 7 6,1 6,6 7,210 6 6 6,3 6,3 10 10 10 7 7,2 No L 330 / 290 Official Journal of the European Communities 9 . 12 . 85 1 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 73.15 (cont'd) B. VII . b ) Other sheets and plates : 1 . Not further worked than hot-rolled (ECSC) 2 . Not further worked than cold-rolled , of a thickness of: aa) 3 mm or more (ECSC) . . . . bb) Less than 3 mm (ECSC) 3 . Polished , clad, coated or otherwise surface-treated /ECSCJ ... 4 . Otherwise shaped or worked : aa ) Cut into shapes other than rectangular shapes , but not further worked (ECSC) 7.2 6.3 6,5 6,2 6,7 II bb) Other , excluding sheets and plates shaped by rolling 10 6,6 VIII . Wire , whether or not coated , but not insulated 10 6,8 73.16 Railway and tramway track construction material of iron or steel, the following: rails , check-rails , switch blades, crossings (or frogs), crossing pieces, point rods , rack rails , sleepers, fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialised for joining or fixing rails : A. Rails : I I. Current-conducting , with parts of non-ferrous metal 18 5,8 II II . Other : I\ Il a) New (ECSC) I 4,6 Il b ) Used (ECSC) I 2,6 B. Check-rails (ECSC) 3,8 C. Sleepers (ECSC) 3,8 Il D. Fish-plates and sole plates : I I. Rolled (ECSC) 3,8 II . Other . . 15 5,1 E. Other . . . 14 5 73.17 Tubes and pipes, of cast iron 13 5,8 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel , excluding high-pressure hydro-electric conduits : A. Tubes and pipes , with attached fittings , suitable for conducting gases or liquids , for use in civil aircraft ( a ) 14 Free || B. Other : I. Straight and of uniform wall-thickness , unworked , seamless , of circular cross-section , solely for the manufacture of tubes and pipes with other cross-sections and wall-thicknesses ( b ) 14 12,7 II . Straight and of uniform wall-thickness , other than those falling in B I above, of a maximum length of 4,50 m , of alloy steel containing by weight not less than 0,90 % but not more than 1,15 % of carbon , not less than 0,50% but not more than 2 % of chromium and not more than 0,50 % of molybdenum 14 9 III . Other 14 11,3 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . ( b ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 291 l Rate of duty Heading number Description Autonomous 0//o Conventional O//o 1 2 3 4 73.19 High-pressure hydro-electric conduits of steel, whether or not reinforced 13 9,3 Tube and pipe fittings ( for example , joints, elbows , unions and flanges ), of iron73.20 14 6,6or steel 73.21 Structures and parts of structures {for example , hangars and other buildings, bridges and bridge-sections, lock-gates, towers , lattice masts , roofs , roofing frameworks , door and window frames, shutters, balustrades, pillars and columns), of iron or steel ; plates, strip, rods , angles, shapes, sections , tubes and the like, prepared for use in structures , of iron or steel 14 4,2 73.22 Reservoirs, tanks , vats and similar containers, for any material (other than compressed or liquefied gas), of iron or steel , of a capacity exceeding 300 litres , whether or not lined or heat-insulated , but not fitted with mechanical or thermal equipment . 15 3,9 73.23 Casks , drums, cans, boxes and similar containers, of sheet or plate iron or steel , of a description commonly used for the conveyance or packing of goods, of a capacity: A. Of 50 litres or more 15 4,8 B. Of less than 50 litres . 17 4,9 73.24 Containers, of iron or steel , for compressed or liquefied gas 17 5,3 73.25 Stranded wire, cables, cordage, ropes, plaited bands, slings and the like, of iron or steel wire , but excluding insulated electric cables : A. With fittings attached , or made up into articles for use in civil aircraft ( a ) . 17 Free B. Other 17 6 73.26 Barbed iron or steel wire; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of kinds used for fencing, of iron or steel 15 9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section H , paragraph B , of the Preliminary Provisions . No L 330/ 292 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 73.27 Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials , of iron or steel wire; expanded metal , of iron or steel : A. Gauze , cloth , grill , netting, fencing, reinforcing fabric and similar materials 15 6,3 B. Expanded metal 15 5,1 [73.28] 73.29 Chain and parts thereof, of iron or steel 16 5 73.30 Anchors and grapnels and parts thereof, of iron or steel 18 5,8 73.31 Nails , tacks, staples, hook-nails, corrugated nails , spiked cramps , studs , spikes and drawing pins, of iron or steel , whether or not with heads of other materials , but not including such articles with heads of copper: A. Carding tacks for textile carding machines 13 3,8 B. Other 16 4,9 73.32 Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped , screws (including screw hooks and screw rings), rivets , cotters, cotter-pins and similar articles , of iron or steel ; washers ( including spring washers) of iron or steel : A. Not threaded or tapped : I. Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm 16 6,1 II . Other 16 6,9 B. Threaded or tapped : l I I. Screws and nuts , turned from bars , rods , angles shapes , sections or wire ,of solid section , of a shank thickness or hole diameter not exceeding6 mm 17 5,7 I II . Other 17 7,2 73.33 Needles for hand sewing ( including embroidery), hand carpet needles and hand knitting needles , bodkins, crochet hooks , and the like, and embroidery stilettos, of iron or steel : A. Sewing needles , darning needles and embroidery needles 19 5,5 B. Other . 15 4,8 9 . 12 . 85 Official Journal of the European Communities No L 330 / 293 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 73.34 Pins (excluding hatpins and other ornamental pins and drawing pins ), hairpins, curling grips and the like, of iron or steel 19 5,6 73.35 Springs and leaves for springs, of iron or steel 17 6 73.36 Stoves (including stoves with subsidiary boilers for central heating), ranges , cookers , grates , fires and other space heaters , gas-rings, plate warmers with burners, wash boilers with grates or other heating elements , and similar equipment, of a kind used for domestic purposes , not electrically operated, and parts thereof, of iron or steel 17 5 73.37 Boilers (excluding boilers of heading No 84.01 ) and radiators, for central heating, not electrically heated , and parts thereof, of iron or steel ; air heaters and hot air distributors ( including those which can also distribute cool or conditioned air), not electrically heated, incorporating a motor-driven fan or biower, and parts thereof, of iron or steel 17 5,6 73.38 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of iron or steel ; iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel : ll A. Sanitary ware (excluding parts thereof) for use in civil aircraft ( a ) 17 Free ll B. Other : I I. Sinks and wash basins and parts thereof, of stainless steel 17 5,1 II . Other 17 5,7 [73.39] 4 1 73.40 Other articles or iron or steel : A. Of cast iron 44 4,2 B. Other 18 5,7 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 294 9 . 12 . 85Official Journal of the European Communities CHAPTER 74 COPPER AND ARTICLES THEREOF Notes 1 . For the purposes of heading No 74.02 , the expression "master alloys" means alloys (except copper phosphide (phosphor copper ) containing more than 8 % by weight of phosphorus) containing with other alloy elements more than 10 % by weight of copper , not usefully malleable and commonly used as raw material in the manufacture of other alloys or as de-oxidants , de-sulphurising agents or for similar uses in the metallurgy of non-ferrous metals . (Copper phosphide (phosphor copper ) containing more than 8 % by weight of phosphorus falls within heading No 28.55 and not within this Chapter .) 2 . In this Chapter the following expressions have the meanings hereby assigned to them : , ( a ) Wire (heading No 74.03 ): Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm. (b ) Wrought bars , rods , angles , shapes and sections (heading No 74.03 ): Rolled , extruded , drawn or forged products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which , if they are flat , have a thickness exceeding one-tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or of products falling within other headings . Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into machines for converting them into , for example , wire rod or tubes , are however to be taken to be unwrought copper of heading No 74.01 . (c) Wrought plates , sheets and strip (heading No 74.04 ): Flat-surfaced , wrought products ( coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness exceeds 0,15 mm but does not exceed one-tenth of the width . Heading No 74.04 is to be taken to apply , inter alia , to such products , whether or not cut to shape , perforated , corrugated , ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 3 . Heading No 74.07 is to be taken to apply , inter alia , to tubes , pipes and hollow bars which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled , waisted , cone-shaped or finned . Heading No 74.08 is to be taken to apply , inter alia , to tube and pipe fittings which have been similarly treated . li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 74.01 Copper matte; unwrought copper ( refined or not); copper waste and scrap . . . Free 0,2 74.02 Master alloys * Free 0,2 9 . 12 . 85 Official Journal of the European Communities No L 330 / 295 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 74.03 Wrought bars, rods, angles, shapes and sections, of copper; copper wire: A. Of copper alloys containing more than 10 % by weight of nickel 9 5,2 B. Other 10 6,7 74.04 Wrought plates , sheets and strip, of copper: I A. Of copper alloys containing more than 10 % by weight of nickel 10 7,2 B. Other . 10 6,2 74.05 Copper foil (whether or not embossed , cut to shape, perforated , coated , printed , or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,15 mm: Il A. Of copper alloys containing more than 10 % by weight of nickel 10 6,6 B. Other 12 7,5 74.06 Copper powders and flakes: I li A. Of copper alloys containing more than 10 % by weight of nickel 2 0,5 B. Other : l I. Lamellar powders and flakes 14 6,4 II . Other 3 1,6 74.07 Tubes and pipes and blanks therefor, of copper; hollow bars of copper 13 6,8 74.08 Tube and pipe fittings (for example, joints , elbows, sockets and flanges), of copper: A. Of copper alloys containing more than 10 % by weight of nickel 13 8,2 B. Other 15 6,8 [74.09] 74.10 Stranded wire, cables , cordage, ropes , plaited bands and the like, of copper wire, but excluding insulated electric wires and cables : A. Of copper alloys containing more than 10 % by weight of nickel 16 6,7 B. Other 13 6,5 74.11 Gauze, cloth , grill , netting, fencing, reinforcing fabric and similar materials ( including endless bands), of copper wire ; expanded metal , of copper 12 6,5 [74.12] [74.13] No L 330 / 296 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 [ 74.14] 74.15 Nails, tacks, staples , hook-nails, spiked cramps, studs, spikes and drawing pins , of copper, or of iron or steel with heads of copper; bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped , screws ( including screw hooks and screw rings), rivets , cotters, cotter-pins and similar articles , of copper; washers ( including spring washers ) of copper: A. Nails , tacks , staples , hook-nails , spiked cramps , studs , spikes and drawing pins 13 6,7 B. Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm . - 14 3,5 C. Other : I. Of copper alloys containing more than 10 % by weight of nickel .... 13 4,8 II . Other 14 5 74.16 Springs , of copper: A. Of copper alloys containing more than 10 % by weight of nickel 16 6,5 B. Other 17 6,6 74.17 Cooking and heating apparatus of a kind used for domestic purposes , not electrically operated , and parts thereof, of copper: A. Liquid fuel pressure stoves and parts thereof 15 6,5 B. Other 15 6,5 74.18 Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use , and parts of such articles and ware, of copper 17 5,1 74.19 Other articles of copper . 18 5,6 9 . 12 . 85 Official Journal of the European Communities No L 330 / 297 CHAPTER 75 NICKEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : ( a ) Wire (heading No 75.02): Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm. (b ) Wrought bars , rods , angles , shapes and sections (heading No 75.02 ): Rolled , extruded , drawn or forged products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which , if they are flat , have a thickness exceeding one-tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined ( otherwise than by simple trimming or de-scaling). ( c ) Wrought plates , sheets and strip (heading No 75.03 ): Flat-surfaced , wrought products ( coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, and of which the thickness does not exceed one-tenth of the width . Heading No 75.03 is to be taken to apply, inter alia , to such products , whether or not cut to shape, perforated , corrugated , ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 75.04 is to be taken to apply , inter alia , to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled , waisted , cone-shaped or finned . ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 75.01 Nickel mattes, nickel speiss and other intermediate products of nickel metallurgy; unwrought nickel (excluding electro-plating anodes); nickel waste and scrap . . Free Free 75.02 Wrought bars , rods, angles , shapes and sections, of nickel ; nickel wire 9 4,5 75.03 Wrought plates , sheets and strip, of nickel ; nickel foil; nickel powders and flakes : A. Plates , sheets , strip and foil .... : 10 5,1 B. Powders and flakes 2 0,5 No L 330 / 298 Official Journal of the European Communities 9 . 12 . 85 ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 75.04 Tubes and pipes and blanks therefor, of nickel ; hollow bars , and tube and pipe fittings (for example, joints , elbows, sockets and flanges), of nickel : ll A. Tubes and pipes and blanks therefor; hollow bars . 12 5,7 B. Tube and pipe fittings 13 3,8 75.05 Electro-plating anodes , of nickel , wrought or unwrought, including those produced by electrolysis : ll A. Not prepared beyond casting », 5 5 B. Other 8 4,2 75.06 Other articles of nickel : A. Nails , tacks , staples , hook-nails , spiked cramps , studs , spikes and the like ; bolts , nuts , screws and similar articles ; washers and spring washers : I. Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm 13 3,6 ll 11 . Other 13 3,8 B. Other 16 4,7 9 . 12 . 85 Official Journal of the European Communities No L 330 / 299 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: ( a ) Wire (heading No 76.02): Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm. (b ) Wrought bars , rods , angles , shapes and sections (heading No 76.02 ): Rolled , extruded , drawn of forged products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat , have a thickness exceeding one-tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). ( c) Wrought plates , sheets and strip (heading No 76.03 ): Flat-surfaced , wrought products ( coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness exceeds 0,20 mm but does not exceed one-tenth of the width . Heading No 76.03 is to be taken to apply , inter alia, to such products , whether or not cut to shape, perforated , corrugated , ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 76.06 is to be taken to apply, inter alia , to tubes , pipes and hollow bars which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled , waisted , cone-shaped or finned . Heading No 76.07 is to be taken to apply , inter alia , to tube and pipe fittings which have been similarly treated . li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 76.01 Unwrought aluminium; aluminium waste and scrap: I li A. Unwrought 10 6,1 ll B. Waste and scrap : l I. Waste : \ a ) Turnings , shavings , chips , milling waste , sawdust and filings ; waste of coloured , coated or bonded sheets and foil , of a thickness (excluding any backing) of 0,20 mm or less Free 2,3 ll b ) Other ( including factory rejects ) »... 5 3,3 II . Scrap Free 0,1 No L 330 / 300 9 . 12 . 85Official Journal of the European Communities l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 Wrought bars, rods, angles, shapes and sections, of aluminium; aluminium76.02 15 10,1wire J 76.03 Wrought plates, sheets and strip, of aluminium 15 10,1 76.04 Aluminium foil (whether or not embossed , cut to shape, perforated, coated , printed , or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,20 mm 17 10,2 76.05 Aluminium powders and flakes : A. Lamellar powders and flakes 21 6,3 l B. Other 10 5,4 76.06 Tubes and pipes and blanks therefor, of aluminium; hollow bars of aluminium : A. Tubes and pipes , with attached fittings , suitable for conducting gases or liquids , for use in civil aircraft ( a ) 19 Free B. Other 19 10,1 76.07 Tube and pipe fittings (for example, joints , elbows, sockets and flanges ), of aluminium 20 7 76.08 Structures and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks , door and window frames, balustrades, pillars and columns), of aluminium; plates , rods, angles, shapes, sections, tubes and the like, prepared for use in structures , of aluminium 19 7,1 76.09 Reservoirs , tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of aluminium, of a capacity exceeding 300 litres , whether or not lined or heat-insulated , but not fitted with mechanical or thermal equipment : 19 7 76.10 Casks, drums, cans, boxes and similar containers ( including rigid and collapsible tubular containers), of aluminium, of a description commonly used for the conveyance or packing of goods: l A. Rigid and collapsible tubular containers 19 7,2 B. Other 19 7,1 76.11 Containers, of aluminium, for compressed or liquefied gas 21 7 76.12 Stranded wire , cables , cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insulated electric wires and cables 19 7 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 301 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 [76.13] [76.14] 76.15 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium 20 7,1 76.16 Other articles of aluminium; I A. Cops , pirns , bobbins and similar supports for the spinning and weaving industries 12 9,2 B. Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 16 7,1 C. Nails , tacks , staples , hook-nails , spiked cramps , spikes and the like; bolts , nuts , screws and similar articles; washers and spring washers : I I. Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm 16 7 II II . Other 16 8 D. Other 19 7,1 No L 330 / 302 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 77 MAGNESIUM AND BERYLLIUM AND ARTICLES THEREOF Rate of duty Heading number Description Autonomous Conventional %% 1 3 42 10 5 Free 77.01 77.02 [77.03 ] 77.04 Unwrought magnesium; magnesium waste (excluding shavings of uniform size ) and scrap: A. Unwrought B. Waste and scrap : I. Waste II . Scrap Wrought bars , rods, angles, shapes and sections, of magnesium; magnesium wire ; wrought plates, sheets and strip, of magnesium; magnesium foil ; raspings and shavings of uniform size , powders and flakes, of magnesium; tubes and pipes and blanks therefor, of magnesium; hollow bars of magnesium; other articles of magnesium Beryllium, unwrought or wrought, and articles of beryllium: A. Unwrought; waste and scrap B. Wrought beryllium and articles of beryllium 5,3 3,5 Free 5,3 1,8 3,8 14 3 8 9 . 12 . 85 Official Journal of the European Communities No L 330 / 303 CHAPTER 78 LEAD AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: ( a ) Wire (heading No 78.02): Rolled , extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm. (b ) Wrought bars , rods , angles , shapes and sections (heading No 78.02 ): Rolled , extruded , drawn or forged products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which , if they are flat , have a thickness exceeding one-tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). ( c) Wrought plates , sheets and strip (heading No 78.03 ): Flat-surfaced , wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, of which the thickness does not exceed one-tenth of the width , and which are of a weight exceeding 1,7 kg/ m2 . Heading No 78.03 is to be taken to apply, inter alia , to such products , whether or not cut to shape, perforated , corrugated , ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 78.05 is to be taken to apply , inter alia , to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled , waisted , cone-shaped or finned . Rate of duty Heading number Description Autonomous /o Conventional o//o 1 2 3 4 78.01 Free 3,5 Unwrought lead (including argentiferous lead); lead waste and scrap: A. Unwrought : I. For refining , containing 0,02 % or more by weight of silver ( bullion lead ) ( a ) ; II . Other B. Waste and scrap Wrought bars , rods, angles , shapes and sections , of lead; lead wire 4,5 ( b ) 4,5 subject to a min . of 1,1 ECU per 100 kg net weight Free 0,2 78.02 10 8 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b ) The rate of duty is reduced to 2 % . No L 330 / 304 Official Journal of the European Communities 9 . 12 . 85 ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 78.03 Wrought plates , sheets and strip, of lead 10 8,1 78.04 Lead foil (whether or not embossed , cut to shape, perforated, coated , printed , or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1,7 kg/m2 ; lead powders and flakes : A. Lead foil : ll I. Backed 15 8,1 II II . Other 10 8 B. Lead powders and flakes 5 4,7 78.05 Tubes and pipes and blanks therefor, of lead ; hollow bars, and tube and pipe fittings (for example, joints , elbows, sockets, flanges and S-bends), of lead . . . 13 9 78.06 Other articles of lead : A. Containers with an anti-radiation lead covering, for the transport or storage of radio-active materials (EURATOM) 12 6 B. Other 17 8 9 . 12 . 85 Official Journal of the European Communities No L 330 / 305 CHAPTER 79 ZINC AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a ) Wire (heading No 79.02): Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm. (b ) Wrought bars , rods , angles , shapes and sections (heading No 79.02): Rolled , extruded or drawn products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which , if they are flat , have a thickness exceeding one-tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). ( c) Wrought plates , sheets and strip (heading No 79.03 ): Flat-surfaced , wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, and of which the thickness does not exceed one-tenth of the width . Heading No 79.03 is to be taken to apply , inter alia , to such products , whether or not cut to shape, perforated , corrugated , ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 79.04 is to be taken to apply, inter alia , to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled , waisted , cone-shaped or finned . Rate of duty Heading number Description Autonomous Conventional /0 % 1 2 3 4 79.01 3,54 &gt;5 subject to a min . of 1,1 ECU per 100 kg net weight Free Free Unwrought zinc; zinc waste and scrap: A. Unwrought B. Waste and scrap . . Wrought bars , rods, angles , shapes and sections, of zinc; zinc wire Wrought plates, sheets and strip, of zinc; zinc foil ; zinc powders and flakes : A. Plates , sheets , strip and foil B. Powders ( including dust) and flakes 79.02 10 8,2 79.03 810 7 4,6 No L 330 / 306 Official Journal of the European Communities 9 . 12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 79.04 Tubes and pipes and blanks therefor, of zinc; hollow bars , and tube and pipe fittings (for example, joints , elbows, sockets and flanges), of zinc 14 8 [79.05] 79.06 Other articles of zinc: I A. Gutters , roof capping , skylight frames and other fabricated building components 14 7 B. Other . » 16 7,1 9 . 12 . 85 Official Journal of the European Communities No L 330 / 307 CHAPTER 80 TIN AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: ( a ) Wire ( heading No 80.02 ): Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectional dimension exceeds 6 mm . ( b ) Wrought bars , rods , angles , shapes and sections ( heading No 80.02 ): Rolled , extruded , drawn or forged products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which , if they are flat , have a thickness exceeding one-tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined ( otherwise than by simple trimming or de-scaling). ( c ) Wrought plates , sheets and strip (heading No 80.03 ): Flat-surfaced , wrought products ( coiled or not ) of which the maximum cross-sectional dimension exceeds 6 mm , of which the thickness does not exceed one-tenth of the width , and which are of a weight exceeding 1 kg / m2 . Heading No 80.03 is to be taken to apply , inter alia , to such products , whether or not cut to shape , perforated corrugated , ribbed , channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 80.05 is to be taken to apply , inter alia , to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated , or which have been shaped or worked , such as bent , coiled , threaded , drilled , waisted , cone-shaped or finned . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 80.01 Unwrought tin ; tin waste and scrap Free Free 80.02 Wrought bars , rods , angles , shapes and sections , of tin ; tin wire 8 3,5 80.03 Wrought plates , sheets and strip , of tin 8 2,5 No L 330 / 308 9 . 12 . 85Official Journal of the European Communities || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 80.04 Tin foil (whether or not embossed , cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material ), of a weight (excluding any backing) not exceeding 1 kg/m2 ; tin powders and flakes: A. Foil : I. Backed 12 4,4 II . Other 10 3,8 B. Powders and flakes 7 2,9 80.05 Tubes and pipes and blanks therefor, of tin; hollow bars, and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of tin : || A. Tubes and pipes and blanks therefor; hollow bars 10 3,8 B. Tube and pipe fittings 14 4,9 80.06 Other articles of tin 16 5,3 9 . 12 . 85 Official Journal of the European Communities No L 330 /309 CHAPTER 81 OTHER BASE METALS EMPLOYED IN METALLURGY AND ARTICLES THEREOF Note Heading No 81.04 is to be taken to apply only to the following base metals : bismuth , cadmium, cobalt , chromium, gallium, germanium, hafnium, indium, manganese , niobium (columbium), rhenium, antimony , titanium, thorium, thallium, uranium depleted in U 235 , vanadium , zirconium . The heading also covers cobalt mattes , cobalt speiss and other intermediate products of cobalt metallurgy, and cermets . || Rate of duty Heading number Description Autonomous % Conventional % 1  2 3 4 81.01 Tungsten (wolfram), unwrought or wrought, and articles thereof: A. Unwrought ( including bars not further prepared than sintered and powders ); waste and scrap 6  B. Bars (other than bars not further prepared than sintered), rods , angles , shapes , sections , wire , filaments , plates , sheets , strip and foil 10 8 C. Other 13 10 81.02 Molybdenum, unwrought or wrought, and articles thereof: A. Unwrought ( including bars not further prepared than sintered and powders); waste and scrap : I. Powders II . Other . 6 6 5 B. Bars ( other than bars not further prepared than sintered), rods , angles , shapes , sections , wire , filaments , plates , sheets , strip and foil . 10 8 C. Other 13 10 81.03 Tantalum, unwrought or wrought, and articles thereof: A. Unwrought ( including bars not further prepared than sintered and powders ); waste and scrap . . . . 4 2,5 B. Bars (other than bars not further prepared than sintered), rods , angles , shapes , sections , wire , filaments , plates , sheets , strip and foil 8 4,4 C. Other 11 5,8 81.04 Other base metals , unwrought or wrought, and articles thereof; cermets, unwrought or wrought, and articles thereof: A. Bismuth : I. Unwrought; waste and scrap II . Other Free 9 Free 3,6 B. Cadmium : I. Unwrought; waste and scrap II . Other 5 9 4 6 No L 330 / 310 Official Journal of the European Communities 9 . 12 . 85 Heading number Description Rate of duty Autonomous °/r Convention % 1 2 3 4 81.04 (cont'd) C. Cobalt : I. Unwrought; waste and scrap k . II . Other D. Chromium: I. Unwrought; waste and scrap : a ) Chromium alloys containing more than 10 % by weight of nickel . b ) Other II . Other E. Germanium: I. Unwrought; waste and scrap II . Other . . . F. Hafnium (celtium): I. Unwrought; waste and scrap II . Other G. Manganese: I. Unwrought; waste and scrap II . Other H. Niobium (columbium): I. Unwrought; waste and scrap II . Other IJ . Antimony : I. Unwrought; waste and scrap II . Other K. Titanium: I. Unwrought; waste and scrap II. Other : a ) Tubes and pipes , with attached fittings , suitable for conducting gases or liquids , for use in civil aircraft ( a ) b ) Other L. Vanadium : I. Unwrought; waste and scrap ¢ II . Other M. Uranium depleted in U 235 N. Thorium : I. Unwrought; waste and scrap (EURATOM) 1 IL Other : a ) Bars , rods , angles , shapes and sections , wire , plates , sheets , strip and foil (EURATOM) b) Other (EURATOM) Free 7 Free 6 8 6 10 4 9 7 10 6 10 8 10 6 10 10 4 9 7 Free Free 2 Free 3,8 0,2 5,2 7,6 4,5 7 3,5 7,5 4,5 8,5 5 9 8 5 Free 7 2,2 5,1 2,9 Free 1,4 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 311 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 81.04 (cont'd) O. Zirconium: I. Unwrought; waste and scrap 6 5 II . Other 10 9 P. Rhenium: \ I. Unwrought; waste and scrap 6 5 II . Other 10 9 li Q. Gallium; indium ; thallium: I. Unwrought; waste and scrap 4 2,2 II . Other 10 3,8 R. Cermets : I. Unwrought; waste and scrap 4 7,5 II . Other 12 7,5 No L 330 / 312 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 82 TOOLS , IMPLEMENTS , CUTLERY , SPOONS AND FORKS, OF BASE METAL ; PARTS THEREOF Notes 1 . Apart from blow lamps , portable forges , grinding wheels with frameworks , manicure and chiropody sets , and goods classified in headings Nos 82.07 and 82.15 , the present Chapter covers only articles with a blade , working edge , working surface or other working part of: ( a ) Base metal ; ( b ) Metal carbides ; ( c ) Precious or semi-precious stones ( natural , synthetic or reconstructed ) on a support of base metal ; or ( d ) Abrasive materials on a support of base metal , provided that the articles have cutting teeth , flutes , grooves , or the like , of base metal , which retain their identity and function after the application of the abrasive . 2 . Parts of base metal of the articles falling in the headings of this Chapter are to be classified with the articles of which they are parts , except parts separately specified as such and tool-holders for hand tools ( heading No 84.48 ). However , parts of general use as defined in Note 2 to Section XV are in all cases excluded from this Chapter . Cutting plates for electric hair clippers are to be classified in heading No 82.13 and blades and heads for electric shavers are to be classified in heading No 82.11 . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Rate of duty 'number Description Autonomous % Conventional % 12 3 4 82.01 Hand tools , the following : spades , shovels , picks, hoes, forks and rakes ; axes , bill hooks and similar hewing tools ; scythes, sickles , hay knives , grass shears , timber wedges and other tools of a kind used in agriculture , horticulture or forestry . . 15 4,8 82.02 Saws (non-mechanical ) and blades for hand or machine saws ( including toothless saw blades ): A. Saws ( non-mechanical ): 1 . Back saws; rectangular-framed rip saws 15 6,1 II . Other 15 6 B. Saw blades : I. Bandsaw blades . . . . 15 6,3 II . Chain saw blades 16 4,8 III , Other 16 6,6 9 . 12 . 85 Official Journal of the European Communities No L 330 / 313 Rate of duty Heading number Description Autonomous Conventional % % 1 2 3 4 82.03 Hand tools , the following: pliers ( including cutting pliers ), pincers , tweezers , tinmen's snips , bolt croppers and the like; perforating punches ; pipe cutters ; spanners and wrenches (but not including tap wrenches ); files and rasps: A. Files and rasps B. Other 13 15 5 5,1 82.04 Hand tools , including glaziers' diamonds , not falling within any other heading of this Chapter ; blow lamps , anvils ; vices and clamps , other than accessories for , and parts of, machine tools ; portable forges ; grinding wheels with frameworks ( hand or pedal operated ) . 16 5 82.05 Interchangeable tools for hand tools , for machine tools or for power-operated hand tools ( for example , for pressing , stamping, drilling , tapping , threading , boring, broaching , milling , cutting , turning, dressing, morticing or screw driving), including dies for wire drawing , extrusion dies for metal , and rock drilling bits with a working part of: A. Base metal B. Metal carbides C. Diamond or agglomerated diamond D. Other materials Knives and cutting blades , for machines or for mechanical appliances 12 13 9 12 4,8 5,1 5,4 4,8 82.06 13 4,1 82.07 Tool-tips and plates , sticks and the like for tool-tips , unmounted , of sintered metal carbides (for example, carbides of tungsten , molybdenum or vanadium ) . 14 5,2 82.08 Coffee-mills, mincers , juice-extractors and other mechanical appliances , of a weight not exceeding 10 kg and of a kind used for domestic purposes in the preparation , serving or conditioning of food or drink '.'. 17 5,1 82.09 Knives with cutting blades, serrated or not ( including pruning knives ), other than knives falling within heading No 82.06 , and blades therefor : A. Knives . B. Knife blades ( a )17 17 12,1 82.101 ( a ) See Annex . 9 . 12 . 85No L 330 / 314 Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 82.11 82.12 82.13 82.14 82.15 Razors and razor blades ( including razor blade blanks , whether or not in strips ): A. Razors : I. Open blade II . Other B. Blades and cutters : I. Safety razor blades II . Other C. Other parts Scissors ( including tailors' shears ), and blades therefor Other articles of cutlery ( for example , secateurs , hair clippers , butchers' cleavers , paper knives ); manicure and chiropody sets and appliances ( including nail files ) Spoons , forks , fish-eaters , butter knives , ladles , and similar kitchen or tableware : A. Of stainless steel B. Other Handles of base metal for articles falling within heading No 82.09 , 82.13 or 82.14 13 17 16 12 17 17 16 19 19 19 3,8 5,6 5 4,7 4,9 8,2 6,2 17 8,2 5,1 9 . 12 . 85 Official Journal of the European Communities No L 330 / 315 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Note In this Chapter a reference to parts of articles is in no case to be taken as applying to cables , chains , nails , bolts , nuts , screws , springs or other articles of iron or steel of a kind described in heading No 73.25 , 73.29 , 73.31 , 73.32 or 73.35 , nor to similar articles of other base metals (Chapters 74 to 81 inclusive ). Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 83.01 Locks and padlocks (key, combination or electrically operated), and parts thereof, of base metal ; frames incorporating locks , for handbags , trunks or the like , and parts of such frames , of base metal ; keys for any of the foregoing articles , of base metal 17 6,1 83.02 Base metal fittings and mountings of a kind suitable for furniture , doors , staircases , windows , blinds , coachwork , saddlery, trunks , caskets and the like ( including automatic door closers); base metal hat-racks , hat-pegs , brackets and the like : A. Fittings and mountings ( including hinges and automatic door closers ), for use in civil aircraft ( a ) 17 Free B. Other 17 5 83.03 Armoured or reinforced safes , strong-boxes , strong-rooms , strong-room linings and strong-room doors , and cash and deed boxes and the like , of base metal . 17 6,3 83.04 Filing cabinets , racks , sorting boxes , paper trays , paper rests and similar office equipment , of base metal , other than office furniture falling within heading No 94.03 16 V 6 83.05 Fittings for loose-leaf binders , for files or for stationery books , of base metal ; letter clips , paper clips , staples , indexing tags , and similar stationery goods , of base metal 19 5,9 83.06 Statuettes and other ornaments of a kind used indoors , of base metal ; photograph , picture and similar frames , of base metal ; mirrors of base metal : li A. Statuettes and other ornaments of a kind used indoors 18 0,2 B. Other 19 6,2 83.07 Lamps and lighting fittings , of base metal , and parts thereof, of base metal (excluding switches , electric lamp holders , electric lamps for vehicles , electric battery or magneto lamps , and other articles falling within Chapter 85 except heading No 85.22): ll A. For use in civil aircraft ( a ) 18 Free B. Other 18 5,1 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . I 9 . 12 . 85No L 330 / 316 Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 83.08 17 17 Flexible tubing and piping , of base metal : A. With fittings attached , for use in civil aircraft ( a ) B. Other Clasps , frames with clasps for handbags and the like , buckles , buckleclasps, hooks , eyes , eyelets , and the like, of base metal , of a kind commonly used for clothing, travel goods , handbags or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles , of base metal 83.09 16 [83.10] 83.11 Bells and gongs , non-electric, of base metal , and parts thereof of base metal 18 83.12] 83.13 Free 5,5 4,9 0,6 6,3 8 5,2 5,4 7,5 5,7 Stoppers , crown corks , bottle caps , capsules , bung covers , seals and plombs , case corner protectors and other packing accessories , of base metal : A. Capsules of aluminium or lead : I. Capsules of aluminium of a maximum diameter of 21 mm , with or without an internal rubber seal , but not combined with other materials II . Other B. Other 18 18 18 83.14 Sign-plates , name-plates , numbers , letters and other signs of base metal 19 83.15 Wire , rods , tubes, plates , electrodes and similar products , of base metal or of metal carbides , coated or cored with flux material , of a kind used for soldering , brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying: A. Welding electrodes cored with iron or steel and coated with refractory material 15 15B. Other [ A ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminar) Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 317 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES; ELECTRICAL EQUIPMENT; PARTS THEREOF Notes 1 . This Section does not cover: ( a ) Transmission , conveyor or elevator belts or belting, of artificial plastic material of Chapter 39 , or of vulcanised rubber (heading No 40.10); or other articles of a kind used in machinery or mechanical or electrical appliances or for other industrial purposes , of unhardened vulcanised rubber (heading No 40.14); (b ) Articles of leather or of composition leather (heading No 42.04 ) or of furskin (heading No 43.03 ), of a kind used in machinery or mechanical appliances or for other industrial purposes ; (c) Bobbins , spools , cops , cones , cores , reels and similar supports , of any material ( for example, Chapter 39 , 40 , 44 or 48 or Section XV); (d ) Perforated cards of paper or paperboard for Jacquard or similar machines , failing within heading No 48.21 ; (e) Transmission , conveyor or elevator belts of textile material (heading No 59.16 ) or other articles of textile material of a kind commonly used in machinery or plant (heading No 59.17); (f) Precious or semi-precious stones (natural , synthetic or reconstructed) of heading No 71.02 or 71.03 , or articles wholly of such stones of heading No 71.15 ; (g) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (h ) Endless belts of metal wire or strip (Section XV); ( ij ) Articles falling within Chapter 82 or 83 ; (k) Vehicles , aircraft , vessels and associated transport equipment of Section XVII ; (1 ) Articles falling within Chapter 90 ; (m) Clocks , watches and other articles falling within Chapter 91 ; (n ) Interchangeable tools of heading No 82.05 and brushes of a kind used as parts of machines of heading No 96.01 ; similar interchangeable tools are to be classified according to the constituent material of their working part ( for example , in Chapter 40, 42 , 43 , 45 or 59 , or heading No 68.04 or 69.09 ); or (o ) Articles falling within Chapter 97. 2 . Subject to Note 1 to this Section , Note 1 to Chapter 84 and Note 1 to Chapter 85 , parts of machines (not being parts of the articles described in headings Nos 84.64 , 85.23 , 85.24 , 85.25 and 85.27) are to be classified according to the following rules : ( a ) Goods of a kind described in any of the headings of Chapters 84 and 85 (other than headings Nos 84.65 and 85.28 ) are in all cases to be classified in their respective headings . ( b ) Other parts , if suitable for use solely or principally with a particular kind of machine , or with a number of machines falling within the same heading ( including a machine falling within heading No 84.59 or 85.22) are to be classified with the machines of that kind or in heading No 84.38, 84.48 or 84.55, as appropriate . However , goods which are equally suitable for use principally with the goods of headings Nos 85.13 and 85.15 are to be classified in heading No 85.13 . (c) All other parts are to be classified in heading No 84.65 or 85.28 . No L 330 / 318 Official Journal of the European Communities 9 . 12 . 85 3 . Unless the headings otherwise require , composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function . 4 . Motors and transmission , conveyor or elevator belts , for machinery or appliances to which they are fitted , or if packed separately for convenience of transport , which are clearly intended to be fitted to or mounted on a common base with the machine or appliance with which they are imported , are to be classified under the same heading as such machinery or appliances . The weight of such motors and transmission, conveyor or elevator belts is to be included in the weights specified in the Tariff. 5 . For the purposes of these Notes , the expression "machine" means any machine , apparatus or appliance of a kind falling within Section XVI . Additional Notes 1 . Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them . Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them . 2 . Should the Customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph) giving the normal description of the machine, its uses and essential characteristics and, in respect of a disassembled machine, an assembly plan and a list of the contents of the various packages . 3 . The provisions of General Rule A 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments . 4 . Cases, boxes and similar containers imported with articles of this Section are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . 5 . Tractors coupled, even by means of special devices, to machines and mechanical appliances of this Section are in all cases to be classified separately (heading No 87.01 ). CHAPTER 84 BOILERS, MACHINERY AND MECHANICAL APPLIANCES; PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Millstones , grindstones and other articles falling within Chapter 68 ; ( b ) Appliances and machinery ( for example , pumps) and parts thereof, of ceramic material (Chapter 69 ); ( c) Laboratory glassware of heading No 70.17 ; machinery and appliances and parts thereof, of glass (heading No 70.20 or 70.21 ); (d ) Articles falling within heading No 73.36 or 73.37 and similar articles of other base metals (Chapters 74 to 81 ); or ( e ) Tools for working in the hand of heading No 85.05 or electro-mechanical domestic appliances of heading No 85.06 9 . 12 . 85 Official Journal of the European Communities No L 330 / 319 2 . Subject to the operation of Notes 3 and 4 to Section XVI , a machine or appliance which answers to a description in one or more of the headings Nos 84.01 to 84.21 and at the same time to a description in one or other of the headings Nos 84.22 to 84.60 , is to be classified under the appropriate heading of the former group and not the latter . Heading No 84.17 is , however , to be taken not to apply to : ( a ) Germination plant , incubators and brooders (heading No 84.28 ); ( b ) Grain dampening machines (heading No 84.29); (c ) Diffusing apparatus for sugar juice extraction (heading No 84.30); (d ) Machinery for the heat-treatment of textile yarns , fabrics or made up textile articles (heading No 84.40); or ( e ) Machinery or plant , designed for a mechanical operation , in which a change of temperature, even if necessary , is subsidiary . Heading No 84.19 is to be taken not to apply to : ( a ) Sewing machines for closing bags or similar containers (heading No 84.41 ); or (b ) Office machinery of heading No 84.54 . 3 . (A) For the purposes of heading No 84.53 , the expression "automatic data processing machines" means : ( a ) Digital machines having storages capable of storing not only the processing program or programs and the data to be processed but also a program for translating the formal programming language in which the programs are written into machine language . These machines must have a main storage which is directly accessible for the execution of a program and which has a capacity at least sufficient to store those parts of the processing and translating programs and the data immediately necessary for the current processing run . They must also be able themselves , on the basis of the instructions contained in the initial program, to modify , by logical decision , its execution during the processing run ; ( b ) Analogue machines capable of simulating mathematical models and comprising at least : analogue elements , control elements and programming elements ; ( c) Hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements . (B) Automatic data processing machines may be in the form of systems consisting of a variable number of separately-housed units . A unit is to be regarded as being a part of the complete system if it meets air the following conditions : ( a ) it is connectable to the central processing unit either directly or through one or more other units ; ( b ) it is specifically designed as part of such a system ( it must , in particular , unless it is a power supply unit , be able to accept or deliver data in a form (code or signals ) which can be used by the system). Such units imported separately are also to be classified in heading No 84.53 . 4 . Heading No 84.62 is to be taken to apply, inter alia % to polished steel balls , the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1 % or by more than 0,05 mm, whichever is less . Other steel balls are to be classified under heading No 73.40. No L 330 / 320 9 . 12 . 85Official Journal of the European Communities 5 . A machine which is used for more than one purpose is , for the purposes of classification , to be treated as if its principal purpose were its sole purpose . Subject to Note 2 to this Chapter and Note 3 to Section XVI , a machine whose principal purpose is not described in any heading or for which no one purpose is the principal purpose , is , unless the context otherwise requires , to be classified in heading No 84.59 . Heading No 84.59 is also to be taken to cover machines for making rope or cable ( for example , stranding , twisting or cabling machines ) from metal wire , textile yarn or any other material or from a combination of such materials . Additional Notes 1 . For the purposes of subheading 84.06 A, the expression "aircraft engines " shall apply only to engines designed for fitting with an airscrew or rotor. 2 . For the purposes of subheading 84.45 C VI a), the expression "micrometric adjusting system " shall mean any device allowing the determination or setting to at least 1 /100th (0,01 ) mm of the movement of an important element of a machine, such as the table, the spindle, or the grinding head. 3 . For the purposes of subheading 84.45 C VII, the expression "jig boring machines " shall be taken to apply only to machine-tools which: (a) Carry out one or more machining operations on the coordinate principle; and (b) Are of such precision that any error in the travel of the work holder table and of the tool holder does not exceed 0,005 mm . 4 . (EURATOM) The term "nuclear reactors " (subheading 84.59 B) covers all the apparatus and appliances inside the area screened off by a biological shield, including, where appropriate, the shield itself; it also includes apparatus and appliances forming a whole with the parts contained inside the screen (inter alia, control rods and their operating mechanisms, provided these form a whole with the control rods or with other parts inside the screen). Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.01 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers 14 7,3 84.02 Auxiliary plant for use with boilers of heading No 84.01 ( for example , economisers , superheaters , soot removers , gas recoverers and the like); condensers for vapour engines and power units 14 8,6 84.03 Producer gas and water gas generators , with or without purifiers ; acetylene gas generators (water process) and similar gas generators , with or without purifiers 14 5,8 [ 84.04 ] 9 . 12 . 85 Official Journal of the European Communities No L 330 / 321 Rate of duty Heading number Description Autonomous Conventional % % 1 2 3 4 84.05 Steam or other vapour power units , whether or not incorporating boilers 13 12,8 84.06 Free15 ( b ) 15(b) 10 ( b ) 4,4 14,1 10,4 9,6 18 18 22 22 Free 8,3 Internal combustion piston engines : A. Aircraft engines as defined in Additional Note 1 to this Chapter : I. For use in civil aircraft ( a ) II . Other , of a power of: a ) 300 kW or less b ) More than 300 kW B. Outboard motors of a cylinder capacity of: I. 325 cm 3 or less II . More than 325 cm 3 C. Other engines : I. Spark ignition engines of a cylinder capacity of: a ) 250 cm 3 or less : 1 . For use in civil aircraft ( a ) 2 . Other b ) More than 250 cm3 : 1 . For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 800 cm 3 , Special purpose motor vehicles of heading No 87.03 (c ) 2 . Other : aa ) For use in civil aircraft ( a ) bb ) Other II . Compression ignition engines : a ) Marine propulsion engines ( c ) b ) Other : 1 . For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 500 cm 3 , Special purpose motor vehicles of heading No 87.03 (c ) 2 . Other M Free 18 18 18 7,1 7,1 (d )8 18 18 5 7,4 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . ( b ) Duty temporarily suspended in respect of engines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions to be determined by the competent authorities . ( c ) Entry under this subheading is subject to conditions to be determined by the competent authorities. ( d ) See Annex . No L 330 / 322 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.06 (cont'd) D. Parts : I. Of engines for use in civil aircraft ( a ) II . Of other engines: 12 ( b ) = Free a ) For aircraft 12 ( b ) 3,7 b ) Other 16 5,9 84.07 Hydraulic engines and motors (including water wheels and water turbines): A. Hydraulic engines and motors , and parts thereof, for use in civil aircraft ( a ) 15 Free B. Other hydraulic engines and motors 15 6,2 C. Other 15 6,2 84.08 Other engines and motors: A. Reaction engines : I. Turbo-jets : a ) For use in civil aircraft ( a) 12 ( b) Free b ) Other , developing a thrust of: 1 . 24 525 N or less 12 ( b) 0,9 \\ 2 . More than 24 525 N 12 ( b ) 3,8 II . Other ( for example , ram-jets , pulse-jets , rocket engines ): \ a) For use in civil aircraft ( a ) 12 ( b ) Free li b) Other 12 ( b ) 4,4 || B. Gas turbines : || I. Turbo-propellers : a ) For use in civil aircraft ( a ) 12 ( b ) Free l.] b ) Other , developing a power of: I 1 . 1 100 kW or less 15 (b ) 5,1 II 2 . More than 1 100 kW . 12 ( b ) 3,8 II II . Other : \\ a ) For use in civil aircraft ( a ) . . 14 Free b ) Other 14 5,5 C. Other engines and motors : II I. For use in civil aircraft ( a ) 14 Free II . Other 14 7,3 \\ D. Parts : Il I. For use in civil aircraft ( a ) 14 Free II . Other : a) Of reaction engines or of turbo-propellers . . . 12(b) 3,7 b) Other 14 5,5 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . ( b ) Duly temporarily suspended in respect of engine parts , engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions to be determined by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330/ 323 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.09 Mechanically propelled road rollers . , 13 4 ,5 84.10 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices; liquid elevators of bucket, chain , screw, band and similar kinds: /' A. Delivery pumps fitted , or designed to be fitted , with a measuring device 15 5,3 B. Other pumps : I. For use in civil aircraft ( a ) . 12 Free II . Other : a ) Pumps 4,3 4,8 b) Parts 12 5,3 C. Liquid elevators of bucket , chain , screw, band and similar kinds 14 8,1 84.11 Air pumps , vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines); fans, blowers and the like: A. Pumps and compressors : I. For use in civil aircraft ( a ) 12 Free \\ II . Other : \ a ) Pumps (hand or foot operated) for inflating pneumatic tyres and the like 16 6,2 b ) Other pumps and compressors 4,8 5,9 c) Parts 12 5,6 B. Free-piston generators for gas turbines 10 3,3 C. Fans , blowers and the like : Il I. For use in civil aircraft ( a ) 13 Free II . Other : \ a ) Fans , blowers and the like 13 5,4 b ) Parts 13 7,4 84.12 Air conditioning machines , self-contained, comprising a motor-driven fan and elements for changing the temperature and humidity of air: A. For use in civil aircraft (a ) 12 Free \\ B. Other: || I. Air conditioning machines 12 7,9 II . Parts . 12 5,8 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions , No L 330/ 324 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.13 Furnace burners for liquid fuel (atomisers), for pulverised solid fuel or for gas; mechanical stokers, mechanical grates, mechanical ash dischargers and similar appliances 14 5,8 84.14 Industrial and laboratory furnaces and ovens, non-electric : A. Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) 11 4,1 B. Other 14 4,6 84.15 Refrigerators and refrigerating equipment (electrical and other): A. Refrigerators and refrigerating equipment (excluding parts thereof), for use in civil aircraft ( a) 13 Free ll B. Evaporators and condensers , excluding those for domestic refrigerators . . . 13 4,1 Il C. Other : II|| Il I. Refrigerators of a capacity of more than 340 litres 13 6,7 II . Other 13 4,5 84.16 Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass-working machines) and cylinders therefor . . . 13 4 84.17 Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilising, pasteurising, steaming, drying, evaporating, vaporising, condensing or cooling, not being machinery or plant of a kind used for domestic purposes; instantaneous or storage water heaters, non-electrical: A. Machinery and equipment for the manufacture of the products mentioned in subheading 28.51 A (EURATOM) 11 4,1 B. Machinery and equipment specially designed for the separation of irradiated nuclear fuels, for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) . 11 4,1 Il C. Heat exchange units : li I. For use in civil aircraft ( a) 11 Free ll II . Other 11 4,2 || D. Percolators and other appliances for making coffee and other hot drinks: ll I. Electrically heated 18 5,9 ll II . Other 12 4,7 ll E. Medical and surgical sterilising apparatus: ll I. Electrically heated 17 6,8 ll II . Other 14 5,5 li F. Other : I. Water heaters , non-electric 15 5,3 II . Other 14 4,9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 , 12 . 85 No L 330 / 325Official Journal of the European Communities Rate of duty Heading number Description Autonomous Conventional %% 1 2 3 4 84.18 5 11 Centrifuges; filtering and purifying machinery and apparatus (other than filter tunnels , milk strainers and the like ), for liquids or gases : A. For the separation of uranium isotopes (EURATOM) B. Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) C. Other : I. Machinery and apparatus (excluding parts thereof ), for use in civil aircraft ( a ) . II . Other : a ) Centrifuges : 1 . Clothes-dryers , electrically operated , each of a dry linen capacity not exceeding 6 kg 2 . Other b ) Machinery and apparatus ( other than centrifuges ) for filtering or purifying liquids or gases 15 3,5 4,1 Free 5,6 4,3 4,7 18 13 15 84.19 18 18 13 84.20 15 5 3,7 4,5 4,8 Free 4,9 Machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles , cans, boxes , bags or other containers ; other packing or wrapping machinery; machinery for aerating beverages; dish washing machines: A. Dish washing machines , electrically operated , with or without provision for drying : I. Domestic dish washing machines II . Other B. Other Weighing machinery (excluding balances of a sensitivity of 5 cg or better ) including weight-operated counting and checking machines ; weighing machine weights of all kinds Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers (charged or not); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : A. Fire extinguishers , charged or not (excluding parts thereof), for use in civil aircraft ( a ) B. Other Lifting, handling, loading or unloading machinery , telphers and conveyors ( for example , lifts , hoists , winches , cranes , transporter cranes , jacks , pulley tackle, belt conveyors and teleferics ), not being machinery falling within heading No 84.23 : A. Machines and apparatus (excluding parts thereof), for use in civil aircraft ( a ) 84.21 12 12 84.22 14 Free ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 326 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.22 (cont'd) B. Other : I. Machinery and mechanical appliances specially designed for dealing with highly radio-active substances (EURATOM) . . ... 8 3,2 II . Self-propelled cranes on wheels , not capable of running on rails 14 5,9 III . Rolling-mill machinery : roller tables for feeding and removing products ; tilters and manipulators for ingots , balls , bars and slabs 14 8,5 IV . Other 14 5,1 84.23 Excavating, levelling , tamping, boring and extracting machinery, stationary or mobile, for earth , minerals or ores ( for example , mechanical shovels , coal-cutters, excavators , scrapers , levellers and bulldozers ); pile-drivers ; snow-ploughs , not self-propelled ( including snow-plough attachments ): A. Excavating , levelling , tamping , boring and extracting machinery for earth , minerals or ores : I. Self-propelled , track-laying or wheeled , not capable of running on rails : I \\ a ) Scrapers 15 8,7 Il b ) Other machinery 15 8,9 c ) Parts 15 6 ll II . Other : ll ll a ) Boring and sinking machinery 9 4 b ) Other 14 4,2 B. Pile-drivers ; snow-ploughs , not self-propelled ( including snow-plough attachments ) 15 5,2 84.24 Agricultural and horticultural machinery for soil preparation or cultivation ( for example , ploughs, harrows , cultivators, seed and fertiliser distributors); lawn and sports ground rollers 11 3,7 84.25 Harvesting and threshing machinery: straw and fodder presses : hay or grass mowers : winnowing and similar cleaning machines for seed , grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29) 11 3,5 84.26 Dairy machinery ( including milking machines) 11 4,3 84.27 Presses , crushers and other machinery , of a kind used in wine-making, cider-making, fruit juice preparation or the like 12 4,2 84.28 Other agricultural, horticultural , poultry-keeping and bee-keeping machinery ; germination plant fitted with mechanical or thermal equipment; poultry incubators and brooders 12 4 84.29 Machinery of a kind used in the bread grain milling industry , and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables 13 4,9 9 . 12 . 85 No L 330 / 327Official Journal of the European Communities ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.30 Machinery, not falling within any other heading of this Chapter, of a kind used in the following food or drink industries : bakery, confectionery, chocolate manufacture, macaroni, ravioli or similar cereal food manufacture, the preparation of meat, fish , fruit or vegetables (including mincing or slicing machines), sugar manufacture or brewing 13 4,1 84.31 Machinery for making or finishing cellulosic pulp, paper or paperboard : ll A. For making paper or paperboard 12 3,9 B. Other 14 5,6 84.32 Book-binding machinery, including book-sewing machines 11 3,7 84.33 Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp, paper or paperboard 13 4 84.34 Machinery , apparatus and accessories for type-founding or type-setting; machinery, other than the machine-tools of heading No 84.45 , 84.46 or 84.47, for preparing or working printing blocks, plates or cylinders; printing type, impressed flongs and matrices, printing blocks, plates and cylinders; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished): A. Type-founding or type-setting machines : I. For founding and setting ( for example , linotypes , monotypes , inter ­ types ) II . Other 6 13 2,2 4,5 B. Blocks , plates , cylinders and other similar articles , other than lithographic stones 16 6,4 C. Other 14 4,2 84.35 Other printing machinery; machines for uses ancillary to printing: A. Printing machinery: I. Cylinder letterpress printing machines , printing only one side of the sheet at each pass : a ) Single-revolution machines b ) Two-revolution machines II . Rotary presses III . Other 12 10 11 11 3,3 3.1 3,3 3.2 B. Machines for uses ancillary to printing 13 3,1 84.36 Machines for extruding man-made textiles; machines of a kind used for processing natural or man-made textile fibres; textile spinning and twistingmachines; textile doubling, throwing and reeling (including weft-winding) machines 12 6,7 84.37 Weaving machines , knitting machines and machines for making gimped yarn, tulle , lace, embroidery, trimmings, braid or net; machines for preparing yarns for use on such machines , including warping and warp sizing machines : ll A. Weaving machines 11 6,7 ll B. Knitting machines 13 6 C. Machines for making gimped yarn , tulle , lace , embroidery , trimmings , braid or net 10 5,1 D. Machines for preparing yarns for use on the above machines , including warping and warp sizing machines 13 6,3 No L 330 / 328 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous Conventional %0//o 1 2 3 4 84.38 Auxiliary machinery for use with machines of heading No 84.37 (for example, dobbies, Jacquards, automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 ( for example, spindles and spindle flyers , card clothing, combs , extruding nipples, shuttles , healds and heald-lifters and hosiery needles ) 12 84.39 Machinery for the manufacture or finishing of felt in the piece or in shapes, including felt-hat making machines and hat-making blocks 13 84.40 Machinery for washing, cleaning, drying, bleaching, dyeing, dressing, finishing or coating textile yarns, fabrics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding, reeling or cutting machines; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric of other support; machines of a type used for printing a repetitive design, repetitive words or overall colour on textiles, leather, wallpaper, wrapping paper, linoleum or other materials , and engraved or etched plates, blocks or rollers therefor: A. Ironing machines and presses , electrically heated B. Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg; domestic wringers : I. Electrically operated II . Other C. Other 16 19 12 13 4,3 4,1 4,9 5,2 4.4 5 6,2 7,2 7,5 5,3 4,2 84.41 Sewing machines; furniture specially designed for sewing machines; sewing machine needles : A. Sewing machines; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads ( lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor: a ) Sewing machines having a value (not including frames , tables or furniture ) of more than 65 ECU each b) Other II . Other sewing machines and other sewing machine heads III . Parts ; furniture specially designed for sewing machines B. Sewing machine needles 12 12 12 12 14 84.42 Machinery (other than sewing machines) for preparing, tanning or working hides, skins or leather ( including boot and shoe machinery) ...  13 9 . 12 . 85 Official Journal of the European Communities No L 330/ 329 Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.43 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy and in metal foundries 13 5,3 84.44 Rolling mills and rolls therefor: A. Rolling mills specially designed for the recycling of irradiated nuclear fuels (EURATOM) 11 4,1 B. Other . 13 5,4 84.45 Machine-tools for working metal or metal carbides, not being machines falling within heading No 84.49 or 84.50: A. Specially designed for the recycling of irradiated nuclear fuels ( for example sheathing, unsheathing, shaping): \\ I. Automated by coded information (EURATOM) 11 6,5 II . Other (EURATOM) 11 4,1 B. Machine-tools operating by electro-erosion or other electrical processes ; ultrasonic machine-tools : l I. Automated by coded information 8 4,5 II . Other 8 2,7 C. Other machine-tools : \ I. Lathes : \ a) Automated by coded information 10 5,9 b ) Other 10 5,3 II II . Boring machines : Il a ) Automated by coded information 8 4,6 b ) Other 8 3,3 \\ III . Planing machines : \ a ) Automated by coded information 8 5,3 b) Other . . 8 9,7 IV . Shaping machines , sawing machines and cutting-off machines , broaching machines and slotting machines : a ) Automated by coded information 6 4,5 \\ b) Other 6 2,8 V. Milling machines and drilling machines: Il l.\ a ) Automated by coded information 12 5,6 b) Other 12 5,5 VI . Sharpening, trimming , grinding, honing and lapping , polishing or finishing machines and similar machines operating by means of grinding wheels , abrasives or polishing products: a ) Fitted with a micrometric adjusting system within the meaning of Additional Note 2 to this Chapter : 1 . Automated by coded information 10 5,1 2 . Other 10 5,4 b) Other : Il 1 . Automated by coded information 4 9 2 . Other 4 3,2 VII . Jig boring machines: \ a ) Automated by coded information 6 4 b) Other 6 3,2 No L 330 / 330 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.45 (cont'd) C. VIII . Gear-cutting machines : a ) For cutting cylindrical gears : \\ 1 . Automated by coded information 10 5,3 \ 2 . Other 10 6,4 li b ) For cutting other gears : \ 1 . Automated by coded information 6 3,8 2 . Other 6 5,6 \\ IX . Presses , other than those falling within subheadings 84.45 C X and CXI : a ) Automated by coded information 12 20 II b) Other 12 20 X. Bending , folding , flattening , shearing , punching and notching machines : a ) Automated by coded information 8 4,5 b ) Other 8 3,2 \\ XI . Forging machines and stamping machines : a ) Automated by coded information 6 4,4 b ) Other 6 5,5 XII . Other 9 6 84.46 Machine-tools for working stone, ceramics, concrete, asbestos-cement and like mineral materials or for working glass in the cold, other than machines falling within heading No 84.49 13 3,9 84.47 Machine-tools for working wood, cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials, other than machines falling within heading No 84.49 11 6,1 84.48 Accessories and parts suitable for use solely or principally with the machines falling within headings Nos 84.45 to 84.47, including work and tool holders, self-opening dieheads, dividing heads and other appliances for machine-tools; tool holders for any type of tool or machine-tool for working in the hand .... 8 3,1 84.49 Tools for working in the hand, pneumatic or with self-contained non ­ electric motor 13 3,9 84.50 Gas-operated welding, brazing, cutting and surface tempering appliances 12 4,4 84.51 Typewriters, other than typewriters incorporating calculating mechanisms; cheque-writing machines: li A. Typewriters 16 5,6 B. Cheque-writing machines 13 3,7 9 . 12 . 85 Official Journal of the European Communities No L 330 / 331 ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.52 Calculating machines; accounting machines, cash registers , postage-franking machines , ticket-issuing machines and similar machines, incorporating a calculating device: ll A. Electronic calculating machines 14 12,4 \ B. Other » 12 5,4 84.53 Automatic data processing machines and units thereof: magnetic or optical readers , machines for transcribing data onto data media in coded form and machines for processing such data , not elsewhere specified or included : \ A. Automatic data processing machines , and units thereof, for use in civilaircraft ( a ) 11 Free \ B. Other 11 5,4 84.54 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, coin-sorting machines , coin-counting and wrapping machines, pencil-sharpening machines, perforating and stapling machines): ll A. "Addressing machines and address plate embossing machines 16 4,6 I B. Other . . 15 4,9 84.55 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of a kind railing within heading No 84.51 , 84.52 , 84.53 or 84.54: ll A. Address plates 18 5 I B. Parts and accessories for electronic calculating machines falling withinsubheading 84.52 A 14 6,3 I C. Other 12 4 84.56 Machinery for sorting, screening, separating, washing, crushing, grinding or mixing earth, stone, ores or other mineral substances , in solid (including powder and paste) form; machinery for agglomerating, moulding or shaping solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of 13 3,7 84.57 Glass-working machines (other than machines for working glass in the cold); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves: I A. Glass-working machines (other than machines for working glass in thecold ) 11 3,6 B. Machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves 12 3,8 84.58 Automatic vending machines (for example , stamp, cigarette , chocolate and food machines), not being games of skill or chance 13 3,9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 332 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous Conventional O//0% 1 2 3 4 4,1 8 4,1 11 10 11 12 14 4 5,1 Machines and mechanical appliances, having individual functions, not falling within any other heading of this Chapter: A. For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) B. Nuclear reactors (EURATOM) . . C. Specially designed for the recycling of irradiated nuclear fuels ( for example , sintering of radio-active metal oxides , sheathing) (EURATOM) D. Rope or cable making machinery , including electric wire and cable making machines : I. Stranding, twisting, cabling and similar machines and appliances II . Other machines and appliances ( for example , reinforcing, taping, insulating and the like for the preparation , coating, finishing of ropes and cables) E. Other : I. The following goods , for use in civil aircraft ( a): Hydropneumatic spherical batteries ; Mechanical actuators for thrust reversers; Toilet units, specially designed; Air humidifiers and dehumidifiers; Servo-mechanisms , non-electric; Hydraulic servo-motors , non-electric ; Non-electric starter motors ; Pneumatic starters for jet engines; x Windscreen wipers , non-electric; Propeller regulators , non-electric II . Other 84.59 84.60 84.61 84.62 84.63 15 15 Free 4,7 Moulding boxes for metal foundry; moulds of a type used for metal (other than ingot moulds), for metal carbides, for glass, for mineral materials (for example, ceramic pastes, concrete or cement) or for rubber or artificial plastic materials 13 4,1 Taps, cocks, valves and similar appliances, for pipes, boiler shells, tanks, vats and the like, including pressure reducing valves and thermostatically controlled valves: A. Pressure reducing valves B. Other 15 16 6,8 7,2 Ball, roller or needle roller bearings 18 10,5 Transmission shafts, cranks, bearing housings, plain shaft bearings, gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels, pulleys and pulley blocks, clutches and shaft couplings: FreeA. For use in civil aircraft ( a ) 16 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities. See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 /333 l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 84.63 B. Other : (cont'd) I. Housings for ball , roller or needle roller bearings , whether or not incorporating bearings 16 8 ll II . Other 16 6,7 84.64 Gaskets and similar joints of metal sheeting combined with other material (for example, asbestos, felt and paperboard) or of laminated metal foil; sets or assortments of gaskets and similar joints, dissimilar in composition, for engines, pipes, tubes and the like, put up in pouches, envelopes or similar packings: A. For use in civil aircraft ( a ) . . 14 Free B. Other 14 5,2 84.65 Machinery parts, not containing electrical connectors, insulators, coils , contacts or other electrical features and not falling within any other heading of this Chapter: A. Parts of base metal , turned from bars, rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm . . 15 3,6 B. Other 15 5 .? ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 334 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT; PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Electrically warmed blankets , bed pads , foot-muffs and the like ; electrically warmed clothing, footwear and ear pads and other electrically warmed articles worn on or about the person ; (b ) Articles of glass of heading No 70.11 ; or ( c) Electrically heated furniture of Chapter 94 . 2 . Heading No 85 .01 .is to be taken not to apply to goods described in heading No 85.08 , 85.09 or 85.21 , other than metal tank mercury arc rectifiers which remain classified in heading No 85.01 . 3 . Heading No 85.06 is to be taken to apply only to the following electro-mechanical machines of types commonly used for domestic purposes: (a ) Vacuum cleaners , floor polishers , food grinders and mixers , fruit juice extractors and fans , of any weight ; ( b ) Other machines provided the weight of such other machines does not exceed 20 kg . The heading does not , however , apply to dish washing machines (heading No 84.19), centrifugal and other clothes washing machines (heading No 84.18 or 84.40), roller and other ironing machines (heading No 84.16 or 84.40), sewing machines (heading No 84.41 ) or to electro-thermic appliances (heading No 85.12). 4 . For the purposes of heading No 85.19 , "printed circuits" are to be taken to be circuits obtained by forming on an insulating base , by any printing process (for example , embossing, plating-up , etching) or by the "film circuit" technique , conductor elements , contacts or other printed components ( for example , inductances , resistors , capacitors ) alone or interconnected according to a pre-established pattern , other than elements which can produce , rectify , modulate or amplify an electrical signal ( for example , semi-conductor elements). The term "printed circuits" does not cover circuits combined with elements other than those obtained during the printing process . Printed circuits may, however , be fitted with non-printed connecting elements . Thin- or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified in heading No 85.21 . 5 . For the purposes of heading No 85.21 : (A)"Diodes , transistors and similar semi-conductor devices" are to be taken to be those devices the operation of which depends on variations in resistivity on the application of an electric field ; (B ) "Electronic microcircuits" are to be taken to be : ( a ) Microassemblies of the "fagot" module , moulded module , micromodule and similar types , consisting of discrete , active or both active and passive miniaturised components which are combined and interconnected ; ( b ) Monolithic integrated circuits in which the circuit elements (diodes , transistors , resistors ^ capacitors , interconnections , etc .) are created in the mass (essentially ) and on the surface of a semi-conductor material (doped silicon , for example) and are inseparably associated ; 9 . 12 . 85 Official Journal of the European Communities No L 330 / 335 (c) Hybrid integrated circuits in which passive and active elements , some obtained by thin- or thick-film technology ( resistors , capacitors , interconnections , etc .), others by semi-conductor technology (diodes , transistors , monolithic integrated circuits , etc .), are combined, to all intents and purposes indivisibly , on a single insulating substrate (glass , ceramic , etc.). These circuits may also include miniaturised discrete components . For the classification of the articles defined in this Note, heading No 85.21 shall take precedence over any other heading in the Tariff which might cover them by reference to , in particular , their function . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 85.01 Electrical goods of the following descriptions: generators, motors, converters (rotary or static), transformers, rectifiers and rectifying apparatus, inductors : A. The following goods, for use in civil aircraft ( a ): Generators , converters ( rotary or static), transformers , rectifiers and rectifying apparatus , inductors; Electric motors of an output of not less than 0,75 kW but less than 150 kW 12 Free B. Other machines and apparatus : l I. Generators , motors , (whether or not equipped with speed reducing , changing or step-up gear ) and rotary converters : I li a ) Synchronous motors of an output of not more than 18 watts .... 14 9,2 b) Other . 12 5,8 II . Transformers , static converters , rectifiers and rectifying apparatus ; inductors 16 7 C. Parts 15 5,7 85.02 Electro-magnets; permanent magnets and articles of special materials for permanent magnets, being blanks of such magnets; electro-magnetic and permanent magnet chucks, clamps, vices and similar work holders ; electromagnetic clutches and couplings; electro-magnetic brakes; electro-magnetic lifting heads 15 5 85.03 Primary cells and primary batteries 20 9,7 85.04 Electric accumulators : I A. For use in civil aircraft (a ) 20 Free B. Other : I. Lead-acid accumulators . . . . . 20 6,3 II . Other accumulators 17 5,6 |1 Ill Parts : \ Il a ) Wooden separators 10 3,2 b ) Other 17 5,9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section Ii , paragraph B , of the Preliminary Provisions . No L 330/ 336 9 . 12 . 85Official Journal of the European Communities li Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 85.05 Tools for working in the hand, with self-contained electric motor 14 5,1 85.06 Electro-mechanical domestic appliances, with self-contained electric motor: A. Vacuum cleaners and floor polishers 19 4,2 B. Other 19 6,2 85.07 Shavers and hair clippers , with self-contained electric motor; A. Shavers 13 4,8 B. Hair clippers 14 4,4 ' 85.08 Electrical starting and ignition equipment for internal combustion engines (including ignition magnetos, magneto-dynamos, ignition coils , starter motors, sparking plugs and glow plugs); generators (dynamos and alternators) and cut-outs for use in conjunction with such engines: li A. For use in civil aircraft , excluding parts of such goods (a ) 18 Free B. Other : || I. Starter motors , generators and cut-outs 14 6,5 \\ 11 . Ignition magnetos , including magneto-dynamos and magnetic flywheels 18 5,2 III . Glow plugs . . 21 5,2 IV. Other 20 6 85.09 Electrical lighting and signalling equipment and electrical windscreen wipers, defrosters and demisters, for cycles or motor vehicles: II A. Lighting equipment , other than equipment of heading No 85.08 17 5,3 B. Sound signalling equipment 14 5,3 C. Other 15 5,5 85.10 Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09: A. Miners' safety lamps 15 5,7 ; B. Other »  18 8 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 337 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 85.11 Industrial and laboratory electric furnaces, ovens and induction and dielectric heating equipment; electric or laser-operated welding, brazing, soldering or cutting machines and apparatus : A. Furnaces , ovens , induction and dielectric heating equipment : I I. Specially designed for the separation of irradiated nuclear fuels , for thetreatment of radio-active waste or for the recycling of irradiated nuclearfuels (EURATOM) 11 4,1 \\ II . Other 14 4,6 B. Electric or laser-operated welding , brazing , soldering or cutting machines and apparatus » 15 5,4 85.12 Electric instantaneous or storage water heaters and immersion heaters; electric soil heating apparatus and electric space heating apparatus; electric hair dressing appliances (for example, hair dryers , hair curlers , curling tong heaters) and electric smoothing irons; electro-thermic domestic appliances; electric heating resistors, other than those of carbon: A. Electric instantaneous or storage water heaters and immersion heaters : ll I. For use in civil aircraft , excluding parts of such goods (a ) 20 Free ll II . Other 20 5,7 ll B. Electric soil heating apparatus and electric space heating apparatus: ll I. For use in civil aircraft , excluding parts of such goods ( a ) 21 Free ll II . Other 21 6 I C. Electric hair dressing appliances ( for example , hair dryers , hair curlers ,curling tong heaters) 19 6,3 D. Electric smoothing irons 20 6,6 E. Electro-thermic domestic appliances : ll I I. Electric cooking stoves , ranges , ovens and food warmers (excluding partsthereof), for use in civil aircraft ( a ) 19 Free II . Other 19. 5,3 F. Electric heating resistors 18 5,4 85.13 Electrical line telephonic and telegraphic apparatus (including such apparatus for carrier-current line systems): ll A. Apparatus for carrier-current line systems 16 6,4 I B. Other 15 8,3 85.14 Microphones and stands therefor; loudspeakers; audio-frequency electric amplifiers : ll A. For use in civil aircraft , excluding parts of such goods ( a ) 18 Free IB. Other . . . .18 5,7 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 338 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras; radio navigational aid apparatus, radar apparatus and radio remote control apparatus: A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras: I. Transmitters : a ) Radiotelegraphic and radiotelephonic apparatus , for use in civil aircraft ( a ) 18 Free || b ) Other . . . 18 11,5 II . Transmitter-receivers : a ) Radiotelegraphic and radiotelephonic apparatus , for use in civil aircraft ( a ) 20 Free li b ) Other 20 9,1 III . Receivers , whether or not incorporating sound recorders or reproducers : a ) Radio receivers and radiotelegraphic and radiotelephonic apparatus , for use in civil aircraft ( a ) 22 Free || b ) Other : I || 1 . Pocket receivers for calling or paging 22 14,5 || 2 . Other 22 14 IV . Television cameras 17 6 B. Other apparatus : \\ I. For use in civil aircraft ( a ) 16 Free II . Other 16 7,6 G. Parts : I. Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together , for apparatus falling within subheading 85.15 B I and for use in civil aircraft ( a ) 22 Free II . Other || a) Cabinets and cases : II \\ 1 . Of wood 16 5,1 Il 2 . Of other materials 20 6,2 b ) Parts of base metal , turned from bars , rods, angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm . 22 6 c) Other 22 8,5 85.16 Electric traffic control equipment for railways, roads or inland waterways and equipment used for similar purposes in port installations or upon airfields .... 15 4,6 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities , See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 339 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 85.17 Electric sound or visual signalling apparatus (such as bells , sirens, indicator panels , burglar and fire alarms), other than those of heading No 85.09 or 85.16 : ll A. For use in civil aircraft , excluding parts of such goods (a ) . . . 15 Free B. Other 15 5,5 85.18 Electrical capacitors, fixed or variable : \ A. Fixed capacitors , other than electrolytic 17 5,7 B. Other 17 7,8 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example, switches , relays, fuses, lightning arresters, surge suppressors , plugs, lampholders and junction boxes); resistors, fixed or variable ( including potentiometers), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards) and control panels : A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits 16 5,8 B. Resistors , fixed or variable ( including potentiometers ), other than heating resistors 16 6,4 ll C. Printed circuits 15 6,5 D. Switchboards and control panels 14 6 85.20 Electric filament lamps and electric discharge lamps (including infra-red and ultra-violet lamps); arc lamps : A. Filament lamps for lighting: ll I. Sealed beam lamps for use in civil aircraft (c) 15 Free ll II . Other 15 7,8 B. Other lamps . . 18 6,4 C. Parts 15 7,7 85.21 Thermionic , cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes, cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes, transistors and similar semi-conductor devices; light emitting diodes ; electronic microcircuits : A. Valves and tubes : I. Rectifying valves and tubes 20 6,2 II . Television camera tubes ; image converter or intensifier tubes ; photomultipliers 17 5,1 III . Cathode-ray tubes for television sets » 19 17,2 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section 11 , paragraph B , of the Preliminary Provisions . No L 330 / 340 Official Journal of the European Communities 9 . 12 . 85 Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 85.21 (cont'd) A. IV . Phototubes (photoemissive cells ) V. Other 16 19 5,6 5,8 B. Photocells , including photo-transistors 16 4,6 C. Mounted piezo-electric crystals 20 8,4 D. Diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : I. Wafers not yet cut into chips 21 9,2 II . Other ... 21 17 E. Parts 15 5,8 85.22 Electrical appliances and apparatus, having individual functions, not falling within any other heading of this Chapter: A. For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) 11 4,1 B. Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) 11 4,1 || C. Other: I I. Flight recorders, for use in civil aircraft ( a) 13 Free II . Other appliances and apparatus 13 7,3 II III . Parts : a ) Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together , for flight recorders , for use in civil aircraft ( a ) . . . . . . 13 Free b ) Other 13 7,1 85.23 Insulated (including enamelled or anodised) electric wire, cable, bars, strip and the like (including co-axial cable), whether or not fitted with connectors: A. Ignition wiring sets and wiring sets , for use in civil aircraft ( a ) 17 Free B. Other 17 6,8 85.24 Carbon brushes , arc-lamp carbons, battery carbons, carbon electrodes and other carbon articles of a kind used for electrical purposes: \ A. Electrodes for electrolysis installations 9 17,8 B. Heating resistors , other than those falling within heading No 85.12 14 4,1 C. Other 12 5,8 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 341 \ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 85.25 Insulators of any material : || A. Of ceramic materials 19 10,6 B. Of artificial plastic materials or of glass fibre 19 7,9 C. Of other materials 19 8,8 85.26 Insulating fittings for electrical machines , appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 : A. Of ceramic materials or of glass 17 10,1 ll B. Of hardened rubber or of bituminous materials 14 4,9 ll G. Of artificial plastic materials 19 7,9 D. Of other materials 16 7,4 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insulating material 14 6,1 85.28 Electrical parts of machinery and apparatus , not being goods falling within any of the preceding headings of this Chapter . 14 4,2 No L 330 / 342 9 . 12 . 85Official Journal of the European Communities SECTION XVII VEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT Notes 1 . This Section does not cover articles falling within heading No 97.01 , 97.03 or 97.08 , or bobsleighs , toboggans and the like falling within heading No 97.06 . 2 . Throughout this Section the expressions "parts" and "parts and accessories" are to be taken not to apply to the following articles whether or not they are identifiable as for the goods of this Section : ( a ) Joints , washers and the like (classified according to their constituent material or in heading No 84.64); ( b ) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); ( c ) Articles falling within Chapter 82 ( tools); ( d ) Articles falling within heading No 83.11 ; ( e ) Machines and mechanical appliances and other articles falling within headings Nos 84.01 to 84.59 , 84.61 or 84.62 and parts of engines and motors falling within heading No 84.63 ; ( f) Electrical machinery and equipment (Chapter 85 ); (g ) Articles falling within Chapter 90 ; ( h ) Clocks (Chapter 91 ); ( ij ) Arms (Chapter 93 ); ( k ) Brushes of a kind used as parts of vehicles (heading No 96.01 ). 3 . References in Chapters 86 to 88 to parts or accessories are to be taken not to apply to parts or accessories which are not suitable for use solely or principally with the articles of those Chapters . A part or accessory which answers to a description in two or more of the headings of those Chapters is to be classified under that heading which corresponds to the principal use of that part or accessory . 4 . Flying machines specially constructed so that they can also be used as road vehicles are classified as flying machines . Amphibious motor vehicles are classified as motor vehicles . 5 . Air-cushion vehicles are to be classified within this Section with the vehicles to which they are most akin as follows : ( a ) In Chapter 86 if designed to travel on a guide-track (hovertrains); ( b ) In Chapter 87 if designed to travel over land or over both land and water ; (c ) In Chapter 89 if designed to travel over water , whether or not able to land on beaches or landing-stages or also able to travel over ice . Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles falling within the heading in which the air-cushion vehicles are classified under the above provisions . 9 , 12 . 85 Official Journal of the European Communities No L 330 / 343 Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings , and traffic control equipment for hovertrain transport systems as traffic control equipment for railways . Additional Notes 1 . Subject to the provisions of Additional Note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels if imported with them . Other accessories imported with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them. 2 . The provisions of General Rule A 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within headings Nos 86.10, 88.05, 89.03 and 89,05 imported in split consignments . CHAPTER 86 RAILWAY AND TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS (NOT ELECTRICALLY POWERED) Notes 1 . This Chapter does not cover : ( a ) Railway or tramway sleepers of wood or of concrete , or concrete guide-track sections for hovertrains (heading No 44.07 or 68.11 ); ( b ) Railway or tramway track construction material of iron or steel falling within heading No 73.16 ; or ( c) Electrically powered signalling apparatus falling within heading No 85.16 . 2 . Heading No 86.09 is to be taken to apply , inter alia , to : ( a ) Axles , wheels , metal tyres , hoops and hubs and other parts of wheels ; (b ) Frames , underframes and bogies ; ( c ) Axle boxes ; brake gear ; ( d ) Buffers for rolling-stock; coupling gear and corridor connections ; (e ) Coachwork. 3 . Subject to the provisions of Note 1 above , heading No 86.10 is to be taken to apply , inter alia , to : ( a ) Assembled track , turntables , platform buffers , loading gauges; ( b ) Semaphores , mechanicalsignal discs, level crossing control gear , signal and point controls , whether or not they are fitted for electric lighting . No L 330 / 344 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 [86.01 ] 86.02 Electric rail locomotives , battery operated or powered from an external source of electricity 14 5,4 86.03 Other rail locomotives; tenders 13 3,8 86.04 Mechanically propelled railway and tramway coaches , vans and trucks, and mechanically propelled track inspection trolleys : A. Electric railway and tramway coaches , vans and trucks (powered from an external source of electricity ) 14 4,9 B. Other 13 4,8 86.05 Railway and tramway passenger coaches and luggage vans; hospital coaches, prison coaches, testing coaches, travelling post office coaches and other special purpose railway coaches 13 5 86.06 Railway and tramway rolling-stock, the following: workshops , cranes and other service vehicles 13 3,8 86.07 Railway and tramway goods vans, goods wagons and trucks: A. Specially designed for the transport of highly radio-active material (EURATOM) 10 3,8 B. Other 14 5 86.08 Containers specially designed and equipped for carriage by one or more modes of transport : A. Containers with an anti-radiation lead covering, for the transport of radio-active materials (EURATOM) 10 5,2 B. Other . . , 15 4,4 86.09 Parts of railway and tramway locomotives and rolling-stock: ll A. Bogies , bissel-bogies and the like , and parts thereof 13 4,1 ll B. Brakes and parts thereof 11 4,7 C. Axles , assembled or not ; wheels and parts thereof 15 6.1 \\ D. Axle-boxes and parts thereof 15 7,7 E. Other 14 5,3 86.10 Railway and tramway track fixtures and fittings; mechanical equipment, not electrically powered, for signalling to or controlling road , rail or other vehicles, ships or aircraft ; parts of the foregoing fixtures, fittings or equipment 13 7 9 . 12 . 85 Official Journal of the European Communities No L 330 / 345 CHAPTER 87 VEHICLES, OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS THEREOF Notes 1 . For the purposes of this Chapter , tractors are deemed to be vehicles constructed essentially for hauling or pushing another vehicle , appliance or load, whether or not they contain subsidiary provision for the transport, in connection with the main- use of the tractor , of tools , seeds , fertilisers or other goods . 2 . Motor chassis fitted with cabs are to be treated as falling within heading No 87.02 and not within heading No 87.04 . 3 . Headings Nos 87.10 and 87.14 are to be taken not to apply to children's cycles which are not fitted with ball bearings nor to children's cycles which , though fitted with ball bearings , are not constructed like normal cycles . Such children's cycles are to be treated as falling within heading No 97.01 . Additional Note The headings of this Chapter are to be taken not to apply to railway or tramway rolling-stock designed solely for running on rails . Rate of duty Heading number Description Autonomous Conventional %% 1 2 3 4 87.01 12 18 20 20 20 4,4 6,2 8,1 21,8 10 87.02 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys : A. Agricultural walking tractors, with either "a spark ignition or a compression ignition engine , of a cylinder capacity of: I. 1 000 cm3 or less II . More than 1 000 cm3 B. Agricultural tractors (excluding walking tractors ) and forestry tractors , wheeled C. Other : I. Wheeled , for semi-trailers II . Other Motor vehicles for the transport of persons, goods or materials ( including sports motor vehicles , other than those of heading No 87.09): A. For the transport of persons , including vehicles designed for the transport of both passengers and goods : I. With either a spark ignition or a compression ignition engine : a ) Motor coaches and buses : 1 . With either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more 2 . Other . . - b ) Other II . With other engines B. For the transport of goods or materials : I. Motor lorries specially designed for the transport of highly radio-active materials (EURATOM) 29 29 29 25 20 11,1 10,1 14,2 10 5,3 No L 33G/ 346 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 87.02 (cont'd) B. II . Other: a ) With either a spark ignition or a compression ignition engine : 1 . Motor lorries with either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more : aa) Dumpers of a cylinder capacity : 11 . Of less than 10 000 cm3 28 17,1 22 . Of 10 000 cm3 or more 28 17 li bb) Other 28 22 2 . Other : aa ) Dumpers 22 6 bb ) Other 28 10,7 b ) With other engines 25 14,5 87.03 Special purpose motor lorries and vans ( such as breakdown lorries , fire-engines, fire-escapes , road sweeper lorries, snow-ploughs , spraying lorries, crane lorries, searchlight lorries, mobile workshops and mobile radiological units), but not including the motor vehicles of heading No 87.02 25 7,2 87.04 Chassis fitted with engines, for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : A. Chassis for tractors falling within subheading 87.01 B or C ; chassis for motor vehicles falling within heading No 87.02 , fitted with either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more: I. For motor lorries , motor coaches and buses 29 23,9 II . Other 29 8,7 li B. Other : I. For motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 29 6,5 II . Other 29 11 87.05 Bodies (including cabs), for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : A. For the industrial assembly of: Agricultural walking tractors falling within subheading 87.01 A, Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cm3 or a compression ignition engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor lorries and vans of heading No 87.03 ( a ) 24 13,3 B. Other 24 9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 347 li Rate of duty " Heading number Description Autonomous % Conventional % 1 2 3 4 87.06 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : A. For the industrial assembly of: Agricultural walking tractors falling within subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods of materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cm3 or a compression ignition engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor lorries and vans of heading No 87.03 (a ) 19 5,4 Il B. Other : \ || I. Wheel centres in star form , cast in one piece , of iron or steel 19 4,9 II . Other 19 7,6 87.07 Works trucks , mechanically propelled , of the types used in factories, warehouses, dock areas or airports for short distance transport or handling of goods (for example, platform trucks , fork-lift trucks and straddle carriers); tractors of the type used on railway station platforms; parts of the foregoing vehicles : A. Trucks specially designed for the transport of highly radio-active materials (EURATOM) 10 3,8 B. Straddle carriers 20 9,9 Il C. Other trucks; tractors : I. Fitted with self-actuated lifting equipment - 16 5,4 Il II . Other 22 6,8 D. Parts 20 5,8 87.08 Tanks and other armoured fighting vehicles, motorised , whether or not fitted with weapons , and parts of such vehicles: A. Tanks and parts thereof . . 5 3,5 B. Other armoured fighting vehicles and parts thereof 10 3,8 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds 26 9,6 87.10 Cycles (including delivery tricycles), not motorised 21 17 87.11 Invalid carriages , whether or not motorised or otherwise mechanically propelled 18 4,9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 330 / 348 Official Journal of the European Communities 9 . 12 . 85 || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 87.12 Parts and accessories of articles falling within heading No 87.09, 87.10 or 87.11 : A. Of motor-cycles 24 7,2 B. Other 20 8,1 87.13 Baby carriages and parts thereof 18 5,5 87.14 Other vehicles ( including trailers), not mechanically propelled , and parts thereof: I A. Animal-drawn vehicles 14 4,9 B. Trailers and semi-trailers : l I. Specially designed for the transport of highly radio-active materials (EURATOM) 10 5,3 II II . Other 20 5,3 C. Other vehicles : I. Specially designed for the transport of highly radio-active materials (EURATOM) 10 3,8 || II . Other ; 14 4,5 D. Parts .............. . . ............... 15 4,5 9 . 12 . 85 Official Journal of the European Communities No L 330 / 349 CHAPTER 88 AIRCRAFT AND PARTS THEREOF; PARACHUTES; CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR; GROUND FLYING TRAINERS Additional Note For the purpose of subheading 88.02 B, the expression "unladen weight" shall mean the weight of the machine in normal flying order, excluding the weight of the crew and offuel and equipment except permanently-fitted items of equipment. Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 88.01 Balloons and airships: || A. Civil balloons and airships (a ) 18 Free B. Other . . 18 9 88.02 Flying machines, gliders and kites; rotochutes: A. Not mechanically propelled: I. Civil gliders ( a ) II . Other : a ) Kites and rotochutes b ) Other 18 18 18 Free 4,9 7 B. Mechanically propelled: I. Helicopters : a ) Civil helicopters ( a) b ) Other , of an unladen weight: 1 . Not exceeding 2 000 kg 2 . Exceeding 2 000 kg II . Other : a ) Civil aircraft ( a ) b) Other , of an unladen weight : 1 . Not exceeding 2 000 kg 2 . Exceeding 2 000 kg but not exceeding 15 000 kg 3 . Exceeding 15 000 kg 12 15 12 12 15 14 12 Free 15 5 Free 12,7 5,5 5 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 350 Official Journal of the European Communities 9 . 12 . 85 li Rate of duty Heading number Description Autonomous % Conventional °/o 1 2 3 4 88.03 Parts of goods falling within heading No 88.01 or 88.02 : A. Of balloons or airships : I. For use in civil balloons or airships (a ) 17 Free II . Other 17 8,5 B. Other : I. For use in civil flying machines and gliders (a ) 12(b) Free || II , Other : \\ a ) Of kites and rotochutes 12 3,8 b ) Other 12(b) 5 88.04 Parachutes and parts thereof and accessories thereto 15 ¢ 7,4 88.05 Catapults and similar aircraft launching gear; ground flying trainers; parts of any of the foregoing articles: A. Catapults and similar aircraft launching gear; parts thereof 17 5,6 || B. Ground flying trainers ; parts thereof: I. For civil use ( a ) 13 Free II . Other 13 3,8 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . ( b) Duty temporarily suspended in respect of articles intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions to be determined by the competent authorities . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 351 CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES Note A hull , unfinished or incomplete vessel , assembled , unassembled or disassembled , or a complete vessel unassembled or disassembled , is to be classified within heading No 89.01 if it does not have the essential character of a vessel of a particular kind . Additional Notes 1 . Subheadings 89.01 B I and 89.02 B I are to be taken to apply only to vessels, designed as sea-going, having a hull of an overall length (excluding any projecting parts) of not less than 12 m . However, fishing boats and lifeboats, designed as sea-going, shall be considered as sea-going vessels regardless of their length . 2 . Subheading 89. 03 A is to be taken to apply only to vessels, floating docks and floating or submersible drilling or production platforms, designed as sea-going. 3 . For the purposes of heading No 89.04, the expression "ships, boats and other vessels for breaking up " includes the following articles when imported in vessels for breaking up, on condition that they have formed part of the normal equipment of such vessels:  spare parts (such as propellers), whether or not in a new condition;  movable articles (furniture, kitchen equipment, tableware, etc.) showing clear evidence of use. || Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 89.01 Ships , boats and other vessels not falling within any of the following headings of this Chapter : li A. Warships Free Free B. Other : ll I. Sea-going vessels Free 0,1 ll II . Other : \ ll a ) Weighing 100 kg or less each 13 4,4 li b ) Other 8 2,6 89.02 Vessels specially designed for towing ( tugs) or pushing other vessels : I A. Tugs Free Free B. Pusher craft : \ ll I. Sea-going Free Free ll II . Other 8 2,5 89.03 Light-vessels, fire-floats, dredgers of all kinds, floating cranes , and other vessels the navigability of which is subsidiary to their main function; floating docks; floating or submersible drilling or production platforms : \\ A. Sea-going Free Free B. Other 8 3,4 89.04 Ships, boats and other vessels for breaking up ( a ) Free 0,1 89.05 Floating structures other than vessels (for example, coffer-dams, landing stages, buoys and beacons) 10 5,1 ( a ) Entry under this heading is subject to conditions to be determined by the competent authorities . No L 330 / 352 Official Journal of the European Communities 9 . 12 . 85 SECTION XVIII OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS; CLOCKS AND WATCHES; MUSICAL INSTRUMENTS; SOUND RECORDERS OR REPRODUCERS; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS; PARTS THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS: PARTS THEREOF Notes 1 . This Chapter does not cover: ( a ) Articles of a kind used in machines , appliances , instruments or apparatus , of unhardened vulcanised rubber , falling within heading No 40.14 , of leather or of composition leather , falling within heading No 42.04 , or of textile material (heading No 59.17); (b ) Refractory goods of heading No 69.03 ; laboratory , chemical or industrial wares of heading No 69.09 ; (c ) Glass mirrors , not optically worked , falling within heading No 70.09 , and mirrors of base metal or of precious metal , not being optical elements , falling within heading No 83.06 or Chapter 71 ; (d) Goods falling within heading No 70.07 , 70.11 , 70.14 , 70.15 , 70.17 or 70.18 ; ( e ) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV) or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); ( f) Pumps incorporating measuring devices , of heading No 84.10 ; weight-operated counting and cheeking machinery , and separately imported weights for balances (heading No 84.20); lifting and handling machinery of heading No 84.22 ; fittings for adjusting work or tools on machine-tools , of heading No 84.48 , including fittings with optical devices for reading the scale (for example , "optical" dividing heads) but not those which are in themselves essentially optical instruments ( for example , alignment telescopes); valves and other appliances of heading No 84.61 ; ( g ) Searchlights and spotlights , of a kind used on motor vehicles of heading No 85.09 , and radio navigational aid or radar apparatus of heading No 85.15 ; (h ) Cinematographic sound recorders , reproducers and re-recorders , operating solely by a magnetic process (heading No 92.11 ); magnetic sound-heads (heading No 92.13 ); ( ij ) Articles of Chapter 97 ; ( k ) Capacity measures , which are to be classified according to the material of which they are made ; or ( 1 ) Spools , reels or similar supports (which are to be classified according to their constituent material , for example , in heading No 39.07 or Section XV). 9 . 12 . 85 Official Journal of the European Communities No L 330 / 353 2 . Subject to Note 1 above, parts or accessories which are suitable for use solely or principally with machines , appliances , instruments or apparatus falling within any heading of this Chapter are to be classified as follows : (a ) Parts or accessories constituting in themselves machines , appliances , instruments or apparatus ( including optical elements of heading No 90.01 or 90.02) of any particular heading of the present Chapter or of Chapter 84 , 85 or 91 (other than headings Nos 84.65 and 85.28 ) are to be classified in that heading; (b ) Other parts or accessories are to be classified in heading No 90.29 if they answer to the terms of that heading; otherwise they are to be classified in the heading appropriate to the machine, appliance, instrument or apparatus itself. 3 . Heading No 90.05 is to be taken not to apply to astronomical telescopes of a kind unsuitable for terrestrial observation (heading No 90.06 ), or to telescopic sights for fitting to firearms , periscopic telescopes for fitting to submarines or tanks, or to telescopes for machines , appliances , instruments or apparatus of this Chapter ; such telescopic sights and telescopes are to be classified in heading No 90,13 . 4 . Measuring or checking optical instruments , appliances or machines which , but for this Note, could be classified both in heading No 90.13 and in heading No 90.16 , are to be classified in heading No 90.16 . 5 . Heading No 90.28 is to be taken to apply , and apply only , to : ( a ) Instruments or apparatus for measuring or checking electrical quantities ; (b ) Machines , appliances , instruments or apparatus of a kind described in heading No 90.14 , 90.15 , 90.16 , 90.22 , 90.23 , 90.24 , 90.25 or 90.27 (other than stroboscopes), the operation of which depends on an electrical phenomenon which varies according to the factor to be ascertained or automatically controlled ; (c) Instruments or apparatus for measuring or detecting alpha , beta , gamma , X-ray, cosmic or similar radiations ; and (d ) Automatic regulators of electrical quantities , and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled . 6 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Notes 1 . Heading No 90. 1 8 does not cover simple filter masks which, although covering only the mouth and the nose, serve as protection against toxic chemical products, dust, smoke and fog and which are intended to be used once only (for example, heading No 59.03). 2 . The expression "electronic instruments and apparatus " in subheading 90.28 A means instruments and apparatus which incorporate one or more articles of heading No 85.21 ; but for the purposes of the foregoing, no account shall be taken of articles of heading No 85.21 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus. \\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 90.01 Lenses, prisms, mirrors and other optical elements, of any material, unmounted , other than such elements of glass not optically worked; sheets or plates, of polarising material: A. Lenses , prisms , mirrors and other optical elements : ll I. For use in civil aircraft ( a) 17 Free ll II . Other . 17 7,6 B. Sheets or plates of polarising material 18 5,9 90.02 Lenses, prisms, mirrors and other optical elements, of any material, mounted , being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked : ll A. For use in civil aircraft ( a ) 17 Free ll B. Other 17 10 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 354 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 90.03 Frames and mountings and parts thereof, for spectacles, pince-nez, lorgnettes , goggles and the like 19 6 Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or90.04 19 6,7other 90.05 Refracting telescopes (monocular and binocular), prismatic or not . 20 7,5 90.06 Astronomical instruments (for example, reflecting telescopes, transit instruments and equatorial telescopes), and mountings therefor, but not including instruments for radio-astronomy 17 6,5 90.07 Photographic cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 85.20: I A. Photographic cameras 18 7,5 B. Photographic flashlight apparatus and flashbulbs : l 1 . Electrically ignited photographic flashbulbs , flashcubes and similar articles 18 5,1 II . Other 16 5,8 90,08 Cinematographic cameras, projectors, sound recorders and sound reproducers but not including re-recorders or film editing apparatus ; any combination of these articles; A. Cameras and sound recorders , combined or not 16 6,2 B. Projectors and sound reproducers , combined or not 19 6,8 90.09 Image projectors (other than cinematographic projectors); photographic (except cinematographic) enlargers and reducers 18 6,9 90.10 Apparatus and equipment of a kind used in photographic or cinematographic laboratories, not falling within any other heading in this Chapter; photo-copying apparatus (whether incorporating an optical system or of the contact type) and thermo-copying apparatus; screens for projectors: A. Photo-copying apparatus incorporating an optical system 18 7,7 B. Thermo-copying apparatus 15 4,5 ¢C. Other 15 5,1 90.11 Microscopes and diffraction apparatus, electron and proton 15 5,8 90.12 Compound optical microscopes, whether or not provided with means for photographing or projecting the image 18 10,2 90.13 Optical appliances and instruments (but not including lighting appliances other than searchlights or spotlights), not falling within any other heading of this Chapter; lasers, other than laser diodes 18 6,7 9 . 12 . 85 Official Journal of the European Communities No L 330 / 355 l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 90.14 Surveying ( including photogrammetrical surveying), hydrographic, navigational , meteorological, hydrological and geophysical instruments; compasses; rangefinders: A. Compasses : I. For use in civil aircraft ( a ) 17 Free II . Other compasses 17 5,4 III . Parts : Il \ a ) For gyroscopic compasses , for use in civil aircraft ( a )b ) Other 1717 Free5,2 \_I B. Other : I I. Optical air navigational instruments : a ) For use in civil aircraft , excluding parts of such goods ( a ) b ) Other 17 17 Free 5,6 I II . Other air navigational instruments { including automatic pilots ), for usein civil aircraft ( a) 17 Free 90.15 III . Other Balances of a sensitivity of 5 cg or better, with or without their weights 17 18 6,1 7 90.16 Drawing, marking-out and mathematical calculating instruments, drafting machines, pantographs, drawing sets, slide rules, disc calculators and the like; measuring or checking instruments, appliances and machines, not falling within any other heading of this Chapter (for example, micrometers, callipers, gauges , measuring rods, balancing machines); profile projectors: A. Drawing, marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like 16 5,5 B. Measuring or checking instruments , appliances and machines ; profile projectors 15 6 90.17 Medical , dental , surgical and veterinary instruments and appliances ( including electro-medical apparatus and ophthalmic instruments) 16 5,6 90.18 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; artificial respiration, ozone therapy, oxygen therapy, aerosol therapy or similar apparatus ; breathing appliances (including gas masks and similar respirators): I A. Gas masks and similar respirators (excluding parts thereof), for use in civilaircraft ( a ) 16 Free I B. Other 16 5,3 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions. No L 330 / 356 9 . 12 . 85Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 90.19 Orthopaedic appliances, surgical belts , trusses and the like; splints and other fracture appliances; artificial limbs, eyes, teeth and other artificial parts of the body; healing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability: A. Artificial limbs, eyes , teeth and other artificial parts of the body : I. Artificial teeth and dental fittings II . Artificial eyes III . Other B. Hearing aids and other appliances which are worn or carried , or implanted in the body , to compensate for a defect or disability : I. Hearing aids II . Other C. Other , . . 17 14 16 12 13 15 5 4.3 6.4 3,8 5,2 5,8 Apparatus based on the use of X-rays or of the radiations from radio-active substances ( including radiography and radiotherapy apparatus); X-ray generators; X-ray tubes; X-ray screens; X-ray high tension generators; X-ray control panels and desks; X-ray examination or treatment tables , chairs and the 90.20 16 5,5like 90.21 Instruments, apparatus or models, designed solely for demonstrational purposes (for example, in education or exhibition), unsuitable for other uses 12 4,9 90.22 Machines and appliances for testing mechanically the hardness , strength, compressibility, elasticity and the like properties of industrial materials (for example, metals , wood, textiles, paper or plastics ) 15 4,8 90.23 Hydrometers and similar instruments; thermometers, pyrometers, barometers , hygrometers, psychrometers, recording or not; any combination of these instruments : A. Thermometers : I. For use in civil aircraft ( a ) II . Other: a ) Mercury or other liquid-filled thermometers , for direct reading .... b ) Other - B. Hygrometers and psychrometers C. Hydrometers and similar instruments , with or without thermometers ; optical pyrometers D. Other 21 21 17 14 17 17 Free 8,1 4,9 5,8 6,6 4,5 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B, of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 357 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 90.24 Instruments and apparatus for measuring, checking or automatically controlling the flow, depth, pressure or other variables of liquids or gases , or for automatically controlling temperature (for example, pressure gauges, thermostats, level gauges, flow meters, heat meters, automatic ovendraught regulators), not being articles falling within heading No 90.14; ll A. For use in civil aircraft ( a) 16 Free \\ B. Other : ii. \\ I. Pressure gauges 18 6,4 II . Thermostats 15 6,3 III . Other 16 7,5 90.25 Instruments and apparatus for physical or chemical analysis ( such as polarimeters , refractometert , spectrometers, gas analysis apparatus); instruments and apparatus for measuring or checking viscosity , porosity , expansion, surface tension or the like (such as viscometers , porosimeters, expansion meters); instruments and apparatus for measuring or checking quantities of heat, light or sound (such as photometers ( including exposure meters), calorimeters); microtomes 16 6,6 90.26 Gas, liquid and electricity supply or production meters; calibrating meters therefor 15 6,2 90.27 Revolution counters, production counters, taximeters, mileometers, pedometers and the like, speed indicators (including magnetic speed indicators) and tachometers (other than articles falling within heading No 90.14); stroboscopes: ll A. Revolution counters , production counters , taximeters and other counters . 16 4,3 B. Speed indicators and tachometers : ll I. For use in civil aircraft (a) 18 Free li II . Other , . 18 6,4 C. Stroboscopes 14 6,1 90.28 Electrical measuring, checking, analysing or automatically controlling instruments and apparatus: A. Electronic instruments and apparatus : ll I. For use in civil aircraft (a ) 16 Free II II . Other : IIl a) Telecommunications (cross-talk meters , gain measuring instruments, nepermeters , distortion factor meters , psophometers and the like); For measuring or detecting ionising radiations ; Other measuring apparatus with self-balancing recording device ; Other apparatus for measuring electrical quantities b ) Other 16 16 11 7,9 li B. Other IlIl I. For use in civil aircraft ( a ) . 16 Free II . Other 16 5,6 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph E , of the Preliminary Provisions . No L 330 / 358 Official Journal of the European Communities 9 . 12 . 85 l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23, 90.24 , 90.26, 90.27 or 90.28 : A. Parts or accessories suitable for use solely or principally with the electronic instruments or apparatus falling within subheading 90.28 A: I. For instruments or apparatus for use in civil aircraft (a ) 16 Free || II . Other 16 7,3 B. Other : \ I. For the instruments or apparatus of subheadings 90.23 A, 90.27 B, 90.28 B or of heading No 90.24 , for use in civil aircraft ( a ) 16 Free II . Other: a ) Parts of base metal , turned from bars , rods, angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm - 16 5,6 b) Other 16 6,4 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 359 CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1 . For the purposes of headings Nos 91.02 and 91.07 , the expression "watch movements" means movements regulated by a balance-wheel and hairspring or by any other system capable of determining intervals of time , not exceeding 12 mm in thickness when measured with the plate , the bridges and any additional outer plates . 2 . Headings Nos 91.07 and 91.08 are to be taken not to apply to spring-operated or weight-operated motors not fitted , nor adapted to be fitted , with escapements (heading No 84.08 ). 3 . This Chapter does not cover parts of general use , as defined in Note 2 to Section XV , of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07 ). The Chapter also excludes weights , clock or watch glasses , watch chains or straps , parts of electrical equipment , ball bearings or bearing balls . Clock and watch springs are to be classified as clock or watch parts (heading No 91.11 ). 4 . Except as provided in Notes 2 and 3 , movements and other parts suitable for use both in clocks or watches and in other articles ( for example , precision instruments ) are to be taken as falling within this Chapter and not within any other Chapter . 5 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . ll Rate of duty Heading number Description Autonomous % Conventional % . 1 2 3 4 91.01 Pocket-watches , wrist-watches and other watches, including stop-watches .... 13 subject to a min. of 0,50 ECU each 5,4 subject to a min. of 0,30 i:cu each and a max. of 0,80 ECU each 91.02 Clocks with watch movements (excluding clocks of heading No 91.03 ): A. Electric or electronic : I. With balance-wheel and hairspring II . Other 15 14 6,3 7,2 B. Other 13 7,3 91.03 Instrument panel clocks and clocks of a similar type, for vehicles , aircraft or vessels : A. Clocks with clock movements measuring less than 4,5 cm in width and clocks with watch movements , for use in civil aircraft ( a ) 13 Free B. Other ... » 13 6,3 91,04 Other clocks : ll A. Electric or electronic 14 7,7 B. Other 13 6,9 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities. See also Section II , paragraph B , of the Preliminary Provisions . No L 330 / 360 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 91.05 Time of day recording apparatus ; apparatus with clock or watch movement (including secondary movement) or with synchronous motor, for measuring , recording or otherwise indicating intervals of time 15 6,8 91.06 Time switches with clock or watch movement ( including secondary movement ) or with synchronous motor 14 6,9 91.07 Watch movements ( including stop-watch movements), assembled : A. With balance-wheel and hairspring 14 subject to a min. of 0,40 ECU each 6,9 subject to a min , of 0,17 ECU each B. Other 14 6,3 91.08 Clock movements , assembled : A. Clock movements , assembled , without dials or hands , or with dials or hands whether or not assembled thereon , constructed or designed to operate for over 47 hours without rewinding , having more than one jewel , for use in civil aircraft ( a ) 14 Free B. Other 14 6,8 91.09 Watch cases and parts of watch cases 9 4,7 91.10 Clock cases and cases of a similar type for other goods of this Chapter , and parts 14 5,8 91.11 Other clock and watch parts : A. Watchmakers' jewels (precious and semi-precious stones , natural , synthetic , reconstructed or imitation ), neither mounted nor set 8 4,3 B. Springs, including hairsprings 12 5,6 C. Watch movements , unassembled : I. With balance-wheel and hairspring 14 subject to a min. of 0,40 ECU each 6,2 subject to a min. of 0,17 ECU each II . Other 14 6,2 D. Clock movements , unassembled 14 7,6 E. Rough watch movements 11 10,1 F. Other 11 5,3 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B , of the Preliminary Provisions . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 361 CHAPTER 92 MUSICAL INSTRUMENTS; SOUND RECORDERS OR REPRODUCERS; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This Chapter does not cover: ( a ) Film wholly or partly sensitised for photographic or photo-electric recording or such film exposed , whether or not developed (Chapter 37); ( b ) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07 ); ( c ) Microphones , amplifiers , loudspeakers , head-phones ^ switches , stroboscopes and other accessory instruments , apparatus or equipment falling within Chapter 85 or 90 , for use with but not incorporated in or housed in the same cabinet as instruments of the present Chapter ; sound recorders or reproducers combined with a radio or television receiver (heading No 85.15 ); ( d ) Brushes ( for cleaning musical instruments ) falling within heading No 96.01 ; ( e ) Toy instruments (heading No 97.03 ); ( f) Collectors' pieces or antiques (heading No 99.05 or 99.06 ); or ( g ) Spools , reels or similar supports (which are to be classified according to their constituent material , for example , in heading No 39.07 or Section XV). 2 . Bows and sticks and similar devices used in playing the musical instruments of headings Nos 92.02 and 92.06 , imported with such instruments in numbers normal thereto and clearly intended for use therewith , are to be classified in the same heading as the relative instruments . Perforated music rolls (heading No 92.10 ) and gramophone records and the like (heading No 92.12 ) imported with an instrument are to be treated as separate articles and not as forming a part of such instrument . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Heading number Description Rate of duty Autonomous % Convention^] % 1 2 3 4 92.01 Pianos ( including automatic pianos , whether or not with keyboards ); harpsichords and other keyboard stringed instruments ; harps but not including aeolian harps : A. Pianos ( including automatic pianos , whether or not with keyboards ): I ll I. Upright pianos 22 6,2 II . Other » 20 6,2 B. Other 18 4,9 No L 330 / 362 Official Journal of the European Communities 9 . 12 . 85 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 92.02 Other string musical instruments ; 21 6,5 92.03 Pipe and reed organs, including harmoniums and the like 20 5,9 92.04 Accordions, concertinas and similar musical instruments; mouth organs 15 8,5 92.05 Other wind musical instruments 18 5,3 92.06 Percussion musical instruments (lor example, drums, xylophones, cymbals, castanets) 18 6,9 92.07 Electro-magnetic, electrostatic, electronic and similar musical instrumetns (for example, pianos, organs, accordions) 19 7,5 92.08 Musical instruments not falling within any other heading of this Chapter (for example, fairground organs, mechanical street organs, musical boxes , musical saws); mechanical singing birds; decoy calls and effects of all kinds; mouth-blown sound signalling instruments (for example, whisdes and boatswains' pipes): \ \\ A. Musical boxes ...... 14 5,3 B. Other 14 5 [92.09] 92.10 Parts and accessories of musical instruments, including perforated music rolls and mechanisms for musical boxes; metronomes, tuning forks and pitch pipes of all kinds: || A. Mechanisms for musical boxes : 18 3,2 || B. Musical instrument strings 17 5,5 C. Other 18 5 92.11 Gramophones, dictating machines and other sound recorders or reproducers , including record-players and tape decks, with or without sound-heads; television image and sound recorders or reproducers: A. Sound recorders or reproducers : \\ I. Sound recorders 19 7,2 Il II . Sound reproducers : IlIl II a ) Sound reproducers with laser optical reading system 19 9,5 II b ) Other 19 10,1 II III . Combined sound recorders and reproducers: IIl a ) Using magnetic tapes on reels excluding cassettes , and allowing sound recording or reproduction either at a single speed of 19 cm per second or at several speeds if those comprise only 19 cm per second and lower speeds 16 Free b ) Other ................ . .. ................ 16 7,8 B. Television image and sound recorders or reproducers 13 (. ¦) ) To be determined . 9 . 12 . 85 Official Journal of the European Communities No L 330 / 363 Heading number Description Rate of duty Autonomous % Conventional % 1 2 3 4 92.12 Gramophone records and other sound or similar recordings; matrices for the production of records , prepared record blanks , film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording: A. Prepared for recording , but not recorded 17 5,1 B. Recorded : I. Wax recordings , discs , matrices and other intermediate forms , excluding magnetically recorded tapes : a ) For the production of records 11 3,5 b ) Other 17 5,6 II . Other : a ) Records : li 1 . For teaching languages 9 2,9 \\ 2. Other 17 5 b ) Other recording media (tapes , wires , strips and like articles ): 1 . Magnetically recorded for the scoring of cinematograph film 2,35 ECU per 100 m 0,77 ECU per 100 m 2 . Other 19 5,1 92.13 Other parts and accessories of apparatus falling within heading No 92.11 : Il A. Sound-heads and parts thereof 20 6,9 B. Needles ; diamonds , sapphires and other precious or semi-precious stones (natural , synthetic or reconstructed), whether or not mounted 13 4,8 C. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm . . 18 4,9 D. Other 18 7 No L 330 / 364 Official Journal of the European Communities 9 . 12 . 85 SECTION XIX ARMS AND AMMUNITION; PARTS THEREOF CHAPTER 93 ARMS AND AMMUNITION; PARTS THEREOF Notes 1 . This Chapter does not cover: ( a ) Goods falling within Chapter 36 ( for example , percussion caps , detonators , signalling flares); ( b ) Parts of general use , as defined in Note 2 to Section XV , of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); ( c ) Armoured fighting vehicles ( heading No 87.08 ); ( d ) Telescopic sights and other optical devices suitable for use with arms , unless mounted on a firearm or imported with the firearm on which they are designed to be mounted (Chapter 90 ); (e ) Bows , arrows , fencing foils or toys falling within Chapter 97 ; or ( f) Collectors' pieces or antiques (heading No 99.05 or 99.06 ). 2 . In heading No 93.07 , the reference to "parts thereof' is to be taken not to include radio or radar apparatus of heading No 85.15 . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 93.01 Side-arms ( for example , swords, cutlasses and bayonets) and parts thereof and scabbards and sheaths therefor 8 3,2 93.02 Revolvers and pistols , being firearms : li A. 9 mm calibre and higher 9 5,2 B. Other 16 7,3 93.03 Artillery weapons, machine-guns , sub-machine-guns and other military firearms and projectors (other than revolvers and pistols ) - Free 1 9 . 12 . 85 Official Journal of the European Communities No L 330 / 365 Heading number Description Rate of duty Autonomous % Conventional % 1 2 3 4 93.04 Other firearms , including Very pistols , pistols and revolvers for firing blank ammunition only , line-throwing guns and the like: A. Sporting and target shooting guns , rifles and carbines B. Other 18 16 6,6 5,4 93.05 Arms of other descriptions , including air , spring and similar pistols, rifles and 16 6,7 93.06 Parts of arms , including gun barrel blanks , but not including parts of sidearms: A. Of arms of heading No 93.03 . . Free 0,1 B. Of other arms : I. Roughly shaped gun stock blocks 10 3,9 II . Other parts : a ) Of arms of heading No 93.02 b ) Other 15 18 5,2 5,7 93.07 Bombs, grenades, torpedoes , mines , guided weapons and missiles and similar munitions of war, and parts thereof; ammunition and parts thereof, including cartridge wads; lead shot prepared for ammunition : A. For revolvers and pistols falling within heading No 93.02 and for sub-machine-guns falling within heading No 93.03 13 4,9 B. Other : I. For military purposes: a ) For weapons falling within heading No 93.03 b ) Other 6 12 2,5 4,9 II . Other : a ) Sporting and target shooting cartridges b ) Other 19 17 6 5,9 No L 330 / 366 9 . 12 . 85Official Journal of the European Communities SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE AND PARTS THEREOF; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS Notes 1 . This Chapter does not cover : ( a ) Pneumatic or water mattresses , pillows or cushions , falling within Chapter 39 , 40 or 62 ; ( b ) Standard lamps , table lamps , wall lamp brackets and other lighting fittings ; these are classified according to the constituent material ( for example , in heading No 44.27 , 70.14 or 83.07 ); ( c ) Articles of stone , ceramic or any other material referred to in Chapter 68 or 69 , used as seats , tables or columns , of the kind used in parks , gardens or vestibules (Chapter 68 or 69 ); ( d ) Mirrors designed for placing on the floor or ground ( for example , cheval-glasses ( swing-mirrors )) falling within heading No 70.09 ; ( e ) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); and safes falling within heading No 83.03 ; ( f) Furniture specially designed as parts of refrigerators of heading No 84.15 ; furniture specially designed for sewing machines (heading No 84.41 ); (g ) Furniture specially designed as parts of radio-gramophones , wireless sets or television sets ( heading No 85.15 ); ( h ) Dentists' spittoons falling within heading No 90.17 ; ( ij ) Goods falling within Chapter 91 ( for example , clocks and clock cases); ( k ) Furniture specially designed as parts of gramophones , of dictating machines or of other sound reproducers or recorders , falling within heading No 92.13 ; or ( 1 ) Toy furniture (heading No 97.03 ), billiard tables and other furniture specially constructed for games (heading No 97.04 ) or for conjuring tricks ( heading No 97.05). 2 . The articles ( other than parts ) referred to in headings Nos 94.01 , 94.02 and 94.03 are to be classified in those headings only if they are designed for placing on the floor or ground . This provision is , however , to be taken not to apply to the folh^wing which are still to be classified in the abovementioned headings even if they are designed to be hung, to be fixed to the wall or to stand one on the other : ( a ) Kitchen cabinets and similar cupboards ; ( b ) Seats and beds; ( c ) Unit bookcases and similar unit furniture . 9 . 12 . 85 Official Journal of the European Communities No L 330/ 367 3 . ( a ) In this Chapter references to parts of goods do not include reference to sheets (whether or not cut to shape but not combined with other parts ) of glass ( including mirrors ) or of marble or other stone . ( b ) Goods described in heading No 94.04 , imported separately , are not to be classified in heading No 94.01 , 94.02 or 94.03 as parts of goods . Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 94.01 Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds , and parts thereof: A. Chairs and other seats , not leather covered (excluding parts thereof), for use in civil aircraft ( a ) 12 Free li B. Other : \ I. Specially designed for aircraft 12 6,9 II . Other 18 5,7 94.02 Medical , dental , surgical or veterinary furniture ( for example, operating tables , hospital beds with mechanical fittings); dentists' and similar chairs with mechanical elevating, rotating or reclining movements ; parts of the foregoing 17 5,4 94.03 Other furniture and parts thereof: A. Furniture ( excluding parts thereof), for use in civil aircraft ( a ) 18 Free B. Other furniture 18 5,7 94.04 Mattress supports; articles of bedding or similar furnishing fitted with springs or stuffed or internally fitted with any material or of expanded , foam or sponge rubber or expanded , foam or sponge artificial plastic material , whether or not covered (for example , mattresses , quilts , eiderdowns , cushions , pouffes and pillows): A. Articles of bedding or similar furnishing of expanded , foam or sponge artificial plastic material , whether or not covered 22-, 6,5 B. Other 20 7,1 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section 11 , paragraph B , of the Preliminary Provisions . No L 330 / 368 Official Journal of the European Communities 9 . 12 . 85 CHAPTER 95 ARTICLES AND MANUFACTURES OF CARVING OR MOULDING MATERIAL Notes 1 . This Chapter does not cover: ( a ) Articles falling within Chapter 66 ( for example , parts of umbrellas , walking-sticks); ( b ) Articles falling within Chapter 71 (for example , imitation jewellery); ( c) Cutlery or other articles falling within Chapter 82 with handles or other parts of carving or moulding materials ; the headings of the present Chapter apply, however , to separately imported handles or other parts of such articles ; ( d ) Articles falling within Chapter 90 ( for example , spectacle frames); (e ) Articles falling within Chapter 91 ( for example , clock or watch cases); ( f) Articles falling within Chapter 92 ( for example , musical instruments and parts thereof); (g ) Articles falling within Chapter 93 (arms and parts thereof); ( h ) Articles falling within Chapter 94 ( furniture and parts thereof); ( ij ) Brushes , powder-puffs or other articles falling within Chapter 96 ; ( k ) Articles falling within Chapter 97 ( toys , games and sports requisites); ( 1 ) Articles falling within Chapter 98 (for example , buttons, cuff-links , smoking pipes , combs); or (m ) Collectors' pieces or antiques (Chapter 99 ). 2 . In heading No 95.08 , the expression "vegetable or mineral carving material" is to be taken to apply to : ( a ) Hard seeds , pips , hulls and nuts and similar vegetable materials of a kind used for carving ( for example , corozo and dom); ( b ) Jet ( and mineral substitutes for jet ), amber , meerschaum, agglomerated amber and agglomerated meerschaum. I Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 [95.01 ] [95.02] 9 . 12 . 85 Official Journal of the European Communities No L 330 / 369 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 [95.03 ] [95.04] 95.05 Worked tortoise-shell , mother of pearl , ivory , bone , horn , coral (natural or agglomerated ) and other animal carving material , and articles of those materials : A. Coral ( natural or agglomerated ), worked : I. Combined with other materials II . Other 15 7 9.7 5.8 B. Other : I. Plates , sheets , rods , tubes , discs and similar forms , not polished or otherwise worked II . Other 8 17 3,2 5,9 [95.06 ] [95.07] 95.08 Worked vegetable or mineral carving material and articles of those materials ; moulded or carved articles of wax , of stearin , of natural gums or natural resins ( for example , copal or rosin) or of modelling pastes , and other moulded or carved articles not elsewhere specified or included ; worked , unhardened gelatin (except gelatin falling within heading No 35.03 ) and articles of unhardened gelatin: A. Vegetable or mineral carving material in plates , sheets , rods , tubes , discs and similar forms , not polished or otherwise worked 5 2 B. Other 12 5 No L 330 / 370 Official journal of the European Communities 9 . 12 . 85 CHAPTER 96 BROOMS, BRUSHES, POWDER-PUFFS AND SIEVES Notes 1 . This Chapter does not cover : ( a ) Articles falling within Chapter 71 ; ( b ) Brushes of a kind specialised for use in dentistry or for medical , surgical or veterinary purposes , falling within heading No 90.17 ; or ( c ) Toys (Chapter 97 ). 2 . In heading No 96.01 , the expression "prepared knots and tufts for broom or brush making" is to be taken to apply only to unmounted knots and tufts of animal hair , vegetable fibre or other material , which are ready for incorporation without division in brooms or brushes , or which require only such further minor processes as glueing or coating the butts , or trimming to shape at the top , to render them ready for such incorporation . Rate of duty Heading number Description % Autonomous % Conventional 1 2 3 4 96.01 Brooms and brushes , consisting of twigs or other vegetable materials merely bound together and not mounted in a head ( for example, besoms and whisks ), with or without handles ; other brooms and brushes ( including brushes of a kind used as parts of machines); prepared knots and tufts for broom or brush making; paint rollers ; squeegees (other than roller squeegees) and mops : A. Brooms and brushes , consisting of twigs or other vegetable materials merely bound together and not mounted in a head ( for example , besoms and whisks), with or without handles ; prepared knots and tufts for broom or brush making B. Other : I. Tooth brushes II . Brushes of a kind used as parts of machines III . Other 18 25 17 21 6 7,7 5,5 7,9 [96.02] [96.03 ] [96.04] 96.05 96.06 Powder-puffs and pads for applying cosmetics or toilet preparations , of any material 20 6,2 20Hand sieves and hand riddles , of any material 5,7 9 . 12 . 85 Official Journal of the European Communities No L 330 / 371 CHAPTER 97 TOYS, GAMES AND SPORTS REQUISITES; PARTS THEREOF Notes 1 . This Chapter does not cover : ( a ) Christmas tree candles (heading No 34.06 ); ( b ) Fireworks or other pyrotechnic articles falling within heading No 36.05 ; ( c ) Yarns , monofil , cords or gut and the like for fishing , cut to length but not made up into fishing lines , falling within Chapter 39 , heading No 42.06 or Section XI ; ( d) Sports bags or other containers of heading No 42.02 or 43.03; ( e ) Sports clothing or fancy dress , of textiles , falling within Chapter 60 or 61 ; ( f) Textile flags or bunting, or sails for boats or land craft , falling within Chapter 62; ( g ) Sports footwear (other than skating boots with skates attached), cricket pads , shin-guards or the like , falling within Chapter 64 , or sports headgear falling within Chapter 65 ; ( h ) Climbing sticks , whips , riding crops or the like (heading No 66.02 ), or parts thereof (heading No 66.03 ); ( ij ) Unmounted glass eyes for dolls or other toys , falling within heading No 70.19 ; ( k ) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); ( 1 ) Articles falling within heading No 83.11 ; (m ) Sports vehicles (other than bobsleighs , toboggans and the like ) falling within Section XVII ; ( n ) Children's cycles fitted with ball bearings and constructed like normal cycles (heading No 87.10); ( o ) Sports craft such as canoes and skiffs (Chapter 89 ), or their means of propulsion (Chapter 44 for such articles made of wood); ( p ) Spectacles , goggles and the like , for sports and outdoor games (heading No 90.04); ( q ) Decoy calls and whistles (heading No 92.08 ); ( r ) Arms or other articles of Chapter 93 ; or ( s ) Racket strings , tents or other camping goods , or gloves (classified , in general , according to the material of which they are made). 2 . The headings of this Chapter are to be taken to include articles in which pearls , precious or semi-precious stones ( natural , synthetic or reconstructed ), precious metals or rolled precious metals constitute only minor constituents . 3 . In heading No 97.02 , the term "dolls" is to be taken to apply to such articles as are representations of human beings. 4 . Subject to Note 1 above , parts and accessories which are suitable for use solely or principally with articles falling within any heading of this Chapter are to be classified with those articles . No L 330 / 372 9 . 12 . 85Official Journal of the European Communities \\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 97.01 Wheeled toys designed to be ridden by children ( for example, toy bicycles and tricycles and pedal motor cars); dolls' prams and dolls' push chairs . 21 10,7 97.02 Dolls: A. Dolls (dressed or undressed ) 25 8,2 B. Parts and accessories 21 8,1 97.03 Other toys ; working models of a kind used for recreational purposes : A. Of wood ,. 24 8,9 B. Other 24 8,7 97.04 Equipment for parlour, table and funfair games for adults or children ( including billiard tables and pintables and table-tennis requisites ): A. Playing cards , including toy playing cards 23 5,2 B. Table-tennis bats , balls and nets 21 6,1 C. Other 21 6,1 97.05 Carnival articles ; entertainment articles ( for example , conjuring tricks and novelty jokes); Christmas tree decorations and similar articles for Christmas festivities ( for example , artificial Christmas trees , Christmas stockings , imitation yule logs , Nativity scenes and figures therefor) 22 6,7 97.06 Appliances , apparatus , accessories and requisites for gymnastics or athletics , or for sports and outdoor games (other than articles falling within heading No 97.04 ): ll A. Cricket and polo equipment 19 Free B. Tennis rackets 19 8 C. Other 19 6,5 97.07 Fish-hooks , line fishing rods and tackle; fish landing nets and butterfly nets ; decoy "birds", lark mirrors and similar hunting or shooting requisites : A. Fish-hooks , unmounted 10 5,3 B. Other 17 7,6 97.08 Roundabouts , swings , shooting galleries and other fairground amusements ; travelling circuses, travelling menageries and travelling theatres 14 4,9 9 . 12 . 85 Official Journal of the European Communities No L 330 / 373 CHAPTER 98 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1 . This Chapter does not cover: ( a ) Eyebrow and other cosmetic pencils (heading No 33.06 ); ( b ) Buttons , studs , cuff-links or other articles of a kind described in heading No 98.01 or 98.12 , if made wholly or partly of precious metal or rolled precious metal ( subject to the provisions of Note 2 ( a ) to Chapter 71 ) or if containing pearls or precious or semi-precious stones (natural , synthetic or reconstructed ) (Chapter 71 ); ( c ) Parts of general use , as defined in Note 2 to Section XV , of base metal ( Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07 ); ( d ) Mathematical drawing pens (heading No 90.16 ); or ( e ) Toys falling within Chapter 97 . 2 . Subject to Note 1 above , the headings in this Chapter are to be taken to apply to goods of the kind described whether or not composed wholly or partly of precious metal or rolled precious metal or of pearls or precious or semi-precious stones (natural , synthetic or .reconstructed ). 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . \\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 98.01 Buttons and button moulds , studs , cuff-links , and press-fasteners, including snap-fasteners and press-studs; blanks and parts of such articles : Il A. Blanks and moulds - 13 8,9 B. Buttons , studs, cuff-links and press-fasteners and parts thereof 18 8 98.02 Slide fasteners and parts thereof: ll A. Slide fasteners with scoops of base metal ; parts thereof, of base metal . . . 16 12,4 B. Other 20 16,1 98.03 Fountain pens , stylograph pens and pencils ( including ball point pens and pencils ) and other pens , pen-holders , pencil-holders and similar holders , propelling pencils and sliding pencils ; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 ; A. Fountain pens and stylograph pens and pencils ( including ball point , felt tipped and fibre tipped pens and pencils ) 22 7,9 B. Other pens , pen-holders; propelling pencils and sliding pencils ; pencil-holders and similar holders 19 6,8 C. Parts and fittings : I. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section . . 17 7,6 II . Other 17 5,8 No L 330 / 374 9 . 12 . 85Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 98.04 Pen nibs and nib points : A. Pen nibs : I. Of gold 10 3,2 II . Of other material . 16 4,6 B. Nib points 5 2 98.05 Pencils (other than pencils of heading No 98.03 ), pencil leads , slate pencils , crayons and pastels , drawing charcoals and writing and drawing chalks ; tailors' and billiards chalks : A. Pencils , pencil leads , slate pencils , crayons , pastels and drawing charcoals : I. Pencils with "leads" encased in wood or in a rigid paper sheath 17 6,3 II . Other 14 6,4 B. Writing and drawing chalks ; tailors' and billiards chalks 10 4 98.06 Slates and boards, with writing or drawing surfaces, whether framed or not . . 17 5,7 98.07 Date, sealing or numbering stamps , and the like ( including devices for printing or embossing labels), designed for operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such composing sticks 16 5,1 98.08 Typewriter and similar ribbons, whether or not on spools; ink-pads , with or without boxes 16 5,8 98.09 Sealing wax ( including bottle-sealing wax ) in sticks , cakes or similar forms ; copying pastes with a basis of gelatin, whether or not on a paper or textile backing 12 6 98.10 Mechanical lighters and similar lighters, including chemical and electrical lighters , and parts thereof, excluding flints and wicks: A. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm . . 15 5,1 B. Other 15 7,1 98.11 Smoking pipes ; pipe bowls, stems and other parts of smoking pipes ( including roughly shaped blocks of wood or root); cigar and cigarette holders and parts thereon A. Roughly shaped blocks of wood or root , for the manufacture of pipes . . . 6 4 B. Other 18 7 98.12 Combs , hair-slides and the like 22 6,3 [98.13 ] Scent and similar sprays of a kind used for toilet purposes , and mounts and heads98.14 therefor 20 6,5 9 . 12 . 85 Official Journal of the European Communities No L 330 / 375 li\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 98.15 Vacuum flasks and other vacuum vessels , complete with cases; parts thereof, other than glass inners : A. Vaeuum flasks and other vacuum vessels , complete with cases , having a capacity not exceeding 0,75 litre 26 13,8 B. Other ... 26 13,8 98.16 Tailors' dummies and other lay figures; automata and other animated displays of a kind used for shop window dressing 18 5,1 No L 330 / 376 9 . 12 . 85Official Journal of the European Communities SECTION XXI WORKS OF ART, COLLECTORS' PIECES , AND ANTIQUES CHAPTER 99 WORKS OF ART, COLLECTORS' PIECES, AND ANTIQUES Notes 1 . This Chapter does not cover : ( a ) Unused postage , revenue or similar stamps of current or new issue in the country to which they are destined (heading No 49.07); ( b ) Theatrical scenery , studio back-cloths or the like , of painted canvas ( heading No 59.12); or ( c ) Pearls or precious or semi-precious stones (heading No 71.01 or 71.02 ). 2 . For the purposes of heading No 99.02 , the expression "original engravings , prints and lithographs" means impressions produced directly , in black and white or in colour , of one or of several plates wholly executed by hand by the artist , irrespective of the process or of the material employed by him , but not including any mechanical or photo-mechanical process . 3 . Heading No 99.03 is to be taken not to apply to mass-produced reproductions or works of conventional craftsmanship of a commercial character . 4 . ( a ) Subject to Notes 1 to 3 above , articles falling within headings of this Chapter are to be classified in whichever of those headings is appropriate and not in any other heading of the Tariff . ( b ) Heading No 99.06 is to be taken not to apply to articles falling within any of the preceding headings of this Chapter . 5 . Frames around paintings , drawings , pastels , engravings, prints or lithographs are to be treated as forming part of those articles , provided they are of a kind and of a value normal to those articles . ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 99.01 Paintings , drawings and pastels , executed entirely by hand (other than industrial drawings falling within heading No 49.06 and other than hand-painted or hand-decorated manufactured articles) Free Free 99.02 Original engravings , prints and lithographs Free Free 99.03 Original sculptures and statuary , in any material Free Free 9 . 12 . 85 Official journal of the European Communities No L 330 / 377 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 99.04 Postage, revenue and similar stamps ( including stamp-postmarks and franked envelopes , letter-cards and the like), used , or if unused not of current or new issue in the country to which they are destined Free Free . 99.05 Collections and collectors' pieces of zoological , botanical , mineralogical , anatomical , historical , archaeological , paleontological, ethnographic or numismatic interest Free Free 99.06 Antiques of an age exceeding 100 years Free Free class="page"> 9 . 12 . 85 Official Journal of the European Communities No L 330 / 379 ANNEX HEADINGS OR SUBHEADINGS OF WHICH ONLY PART IS COVERED BY A GATT CONCESSION OR IN WHICH DIFFERENT CONCESSIONS HAVE BEEN GRANTED Heading number Description Rate of conventional duty % 01.06 Other live animals : ex C. Other :  Hares , partridges and pheasants Free 03.01 Fish , fresh (live or dead), chilled or frozen: A. Freshwater fish : IV . Other :  Aquarium fish  Other Free 8 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled , frozen , salted , in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : ex I. Crawfish :  Crawfish tails 25 04.04 Cheese and curd : ex A. Emmentaler , Gruyere , Sbrinz , Bergkase and Appenzell , not grated or powdered :  Of a minimum fat content of 45 % by weight , in the dry matter , matured for at least three months ( a ):  Whole cheeses ( b ) of a free-at-frontier value per 100 kg net weight of:  Not less than 141,45 ECU , but less than 171,37 ECU (excluding Appenzell ) ( c ) ( d )  Not less than 171,37 ECU (excluding Bergkase ) ( c ) 24,18 ECU per 1 00 kg net weight 9,07 ECU per 100 kg net weight  Pieces packed in vacuum or in inert gas :  With rind on at least one side , of a net weight :  Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 165,63 ECU but less than 205,52 ECU per 100 kg net weight (excluding Appenzell ) ( c ) ( d ) 24,18 ECU per 100 kg net weight ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( b ) The expression "whole cheeses" shall be taken to apply to whole cheeses of the following weights :  Emmentaler : not less than 60 kg but not more than 130 kg ,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergkase : nor less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg . ( c ) The Community reserves the right to apply value limits lower than those specified in the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of 14 ECU in the minimum value for any upward or downward movement of 1 ECU per 100 kg of the common target price for milk in the Community . (d ) The Community reserves the right to reduce customs duties autonomously from 24,18 ECU to 18,13 ECU subject to an increase of 6,05 ECU in the value limits . No L 330 / 380 Official journal of the European Communities 9 . 12 . 85 ANNEX' (cont 'd) Heading number Description Rate of conventional duty % 04.04 (cont 'd) ex A.  Not less than 1 kg and of a free-at-frontier value of not less than 205,52 ECU per 100 kg net weight (excluding Bergkase ) ( a )  Other , of a net weight of less than 450 g and of a free-at-frontier value of not less than 229,70 ECU per 100 kg net weight ( other than Bergkase ) ( a ) ( b ) 9,07 ECU per 100 kg net weight 9,07 ECU per 100 kg net weight Horns , antlers, hooves , nails , claws (excluding claws of tortoise-shell ) and beaks, unworked or simply prepared but not cut to shape, and waste and powder of these products ; whalebone and the like , unworked or simply prepared but not cut to shape, and hair and waste of these ex 05.09 Freeproducts 05.15 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or Chapter 3 , unfit for human consumption : ex A. Fish , crustaceans and molluscs :  Fish roes ; salted cod roe for use as bait Free 09.10 Thyme, saffron and bay leaves ; other spices : D. Ginger :  In the form of whole roots , pieces or slices :  For the industrial manufacture of essential oils or resinoids ( c )  Other  Other E. Turmeric ( curcuma); fenugreek seed :  Fenugreek seed , ground  Other Free 17 Free 2 Free 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers failing within heading No 07.06: ex A. Flour of the dried leguminous vegetables falling within heading No 07.05 :  Of peas , beans or lentils 12 ex 12.01 Oil seeds and oleaginous fruit , whole or broken , other than castor seeds 1,8 ( a ) The Community reserves the right to apply value limits lower than those specified in the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of 14 ECU in the minimum value for any upward or downward movement of 1 ECU per 100 kg of the common target price for milk in the Community . ( b ) Vacuum-packed pieces of a net weight of not more than 4S0 g qualify for the concession only if their packings bear at least the following particulars :  description of the cheese ,  fat content ,  packer responsible ,  country of manufacture . ( c ) Entry under this subheading is subject to conditions to be determined by the competent authorities; 9 . 12 . 85 Official Journal of the European Communities No L 330 / 381 ANNEX (cont 'd) Heading number Description Rate of conventional duty % 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : B. Pectic substances , pectinates and pectates : ex I. Dry :  Apple pectin 24 14.01 Vegetable materials of a kind used primarily for plaiting ( for example , cereal straw, cleaned , bleached or dyed , osier, reeds, rushes, rattans , bamboos, raffia and lime bark): C. Other :  Bamboos ; reeds and the like :  Raw or not further prepared than split  Other  Rattans ; rushes and the like :  Raw or not further prepared than split  Other  Other Free 1,5 Free 1,5 Free 14.02 Vegetable materials , whether or not put up on a layer or between two layers of other material , of a kind used primarily as stuffing or as padding (for example, kapok , vegetable hair and eel-grass ):  Put up on a layer or between two layers of other material  Other :  Vegetable hair  Kapok :  Raw  Other  Other . . . 1,5 1,5 Free 1 Free 14.05 Vegetable products not elsewhere specified or included :  Raw vegetable materials of a kind used for dyeing or tanning  Hard seeds , pips , hulls and nuts , of a kind used for carving ( for example , corozo and dom )  Other :  Put up on a layer or between two layers of other material  Other Free Free 1,5 Free 15.04 Fats and oils , of fish and marine mammals , whether or not refined : A. Fish-liver oil : II . Other:  Of halibut *  Of other fish ( » ¦) (**) 15.07 Fixed vegetable oils , fluid or solid , crude, refined or purified : ex B. China-wood and oiticica oils : myrtle wax and Japan wax :  China-wood and oiticica oils , crude  Refined or purified oils , other than Japan wax 3 3 (**) To be determined . No L 330 / 382 Official Journal of the European Communities 9 . 12 . 85 ANNEX (cont'd) Heading number Description Rate of conventional duty % 15.07 (cont'd) 15.12 D. Other oils : I. For technical or industrial uses other than the manufacture of foodstuffs ( a ): a ) Crude: ex 3 . Other :  Ground-nut, coconut, colza , linseed , rape seed , sunflower seed , illipe , karite , makore , touloucouna or babassu oils b ) Other : ex 2 . Other:  Colza, linseed , rape seed, sunflower seed , illipe , karite , makore , touloucouna or babassu oils II . Other : b) Other : 2 . Solid , other ; fluid : ex aa) Crude:  Ground-nut, coconut, colza , cotton seed , mustard seed , rape seed , soya bean or sunflower seed oils ex bb) Other:  Ground-nut, cotton seed , soya bean or sunflower seed oils  Other oils , excluding oils containing 50 % or more by weight of free fatty acids and excluding palm kernel , illipe , coconut, colza , rape seed or copaiba oils Animal or vegetable oils and fats, wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further prepared: ex B. Other:  Fats and oils of fish or marine mammals, hydrogenated, whether or not refined , but not prepared Other prepared or preserved meat or meat offal : B. Other : III . Other: b ) Other : 2 . Other: aa) Of sheep or goats: 11 . Uncooked; mixtures of cooked meat or offal and uncooked meat or offal :  Of sheep  Of goats . . 22. Other:  Of sheep  Of goats Prepared or preserved fish, including caviar and caviar substitutes: ex F. Bonito (Sarda spp), mackerel and anchovies:  Bonito and mackerel ( ¢ ¢) .(") (*') (") ( » ¦) ( ¢ ¢) 20 26 20 26 25 16.02 16.04 ( a ) Entry under this subheading is subject to conditions to be determined by. the competent authorities . (**) To be determined . 9 . 12 . 85 No L 330 / 383Official Journal of the European Communities ANNEX (cont 'd) Heading number Description Rate of conventional duty % 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. II . c ) Not containing added sugar , in immediate packings of a net capacity: 1 . Of 4,5 kg or more : ex aa) Apricots :  In immediate packings of a net capacity of 4,5 kg or more but less than 5 kg 23 ex bb ) Peaches ( including nectarines) and plums:  In immediate packings of a net capacity of 4,5 kg or more but less than 5 kg 23 ex dd) Other fruits : l  In immediate packings of a net capacity of 4,5 kg or more but less than 5 kg . , . . . 23 ex ee) Mixtures of fruit: \  In immediate packings of a net capacity of 4,5 kg or more but less than 5 kg 23 22.09 Spirits (other than those of heading No 22.08; liqueurs and other spirituous beverages; compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages : A. Spirits (other than those of heading No 22.08 ), in containers holding: ex I. Two litres or less : \  Of an alcoholic strength of 45,4 % vol or less (**) ex II . More than two litres : \  Of an alcoholic strength of 45,4 % vol or less (**) \\ C. Spirituous beverages: V. Other , in containers holding: ex a ) Two litres or less : \  Liqueurs and brandy (other than brandy made from stone fruit, seed fruit or seed-fruit marc), of an alcoholic strength of 45,4 % vol or less ( ¢*) ex b) More than two litres :  Liqueurs and brandy (other than brandy made from stone fruit , seed fruit or seed-fruit marc), of an alcoholic strength of 45,4 % vol or less (**) 25.32 Mineral substances not elsewhere specified or included : ex B. Other :  Earth colours , whether or not calcined or mixed together :  Not calcined or mixed . 0,9 Il  Other 2,9  Other 0,1 (**) To be determined . No L 330 / 384 Official Journal of the European Communities 9 . 12 . 85 ANNEX (cont'd) Heading number Description Rate of conventional duty % 27.16 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch ( for example, bituminous mastics, cut-backs):  Bituminous mastics . . 2,5 - Other . . . . 0,9 28.50 Fissile chemical elements and isotopes; other radio-active chemical elements and radio-active isotopes; compounds, inorganic or organic, of such elements or isotopes, whether or not chemically defined; alloys, dispersions and cermets, containing any of these elements, isotopes or compounds: A. Fissile chemical elements and isotopes ; compounds, alloys , dispersions and cermets , conta ­ ining such elements or isotopes , including spent or irradiated nuclear reactor cartridges :  Natural uranium: II  Crude; waste and scrap (EURATOM)   Worked : II  Bars , rods , angles , shapes and sections , wire , sheets and strips (EURATOM) Free li  Other (EURATOM) 1,5 ||  Other (EURATOM)  li B. Other :  Artificial radio-active isotopes (EURATOM)   Compounds of artificial radio-active isotopes (EURATOM) Free  Other Free 28.52 Compounds, inorganic or organic, of thorium, of uranium depleted in U 235 , of rare earth metals, of yttrium or of scandium, whether or not mixed together: ex A. Of thorium or of uranium depleted in U 235 , whether or not mixed together (EURATOM), other than thorium salts 0,1 37.07 Cinematograph film, exposed and developed , whether or not incorporating sound track or consisting only of sound track, negative or positive: A. Consisting only of sound track : \\  Negatives and intermediate positives Free  Other positives 1,22 ECU per 100 m 38.09 Wood tar; wood tar oils (other than the composite solvents and thinners falling within heading No 38.18 ); wood creosote; wood naphtha; acetone oil; vegetable pitch of all kinds; brewers' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products: B. Other :  Wood naphtha 7,1 Other » 4,9 9 . 12 . 85 Official journal of the European Communities No L 330 / 385 ANNEX (cont 'd ) Heading number Description Rate of conventional duty % 47.02 Waste paper and paperboard; scrap articles of paper or of paperboard, fit only for use in paper-making:  Waste paper and paperboard :  Fit only for use in paper-making 0,3  Other :  To be rendered fit only for use in paper-making ( a) 0,3  Other 0,3  Scrap articles of paper or of paperboard , fit only for use in paper-making 0,3 53.06 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale: A. Containing 85 % or more by weight of wool or of wool and fine animal hair :  Containing 85 % or more by weight of wool 3,9  Containing 85 % or more by weight of wool and fine animal hair 5,3 J 53.11 Woven fabrics of sheep's or lambs' wool or of fine animal hair: A. Containing 85 % or more by weight of such fibres :  Loden fabrics (b ): l  Of a value of 2,50 ECU or more per m2 13,8  Other 13,8  Other fabrics : \  Of combed yarn , of a value of 3 ECU or more per m2 13,8 l  Of carded yarn , of a value of 2,50 ECU or more per m2 13,8  Other 13,8 59.12 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like:  Oilcloth and other textile fabrics coated with preparations with a basis of drying oil . . . 5,1  Other 5,1 61.05 Handkerchiefs: A. Of cotton :  Of a value of more than 15 ECU per kg net weight 10,3  Other 10,6 64.02 Footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : ex B. Other :  With outer soles of leather or composition leather 20,1 ( a ) Entry under this subheadings is subject to conditions to be determined by the competent authorities . ( b ) "Loden fabrics" means plain-weave fabrics weighing not less than 250 but not more than 450 g/m2 , fulled, single-coloured or with mixed or mottled yarns, made from single yarns if carded wool mixed with fine animal hair; the fabrics may also contain coarse animal hair or man-made fibres . The fibres are laid or oriented in the same direction Dy a surface treatment which renders the fabrics waterproof. No L 330 / 386 9 . 12 . 85Official Journal of the European Communities ANNEX (cont'd) Heading number Description Rate of conventional duty % 82.09 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06 , and blades therefor: ex A. Knives , other than with stainless steel blades 17 84.06 Internal combustion piston engines: C. Other engines: II . Compression ignition engines : ex a ) Marine propulsion engines :  For the vessels of subheading 89.01 A, 89.01 B I , 89.02 A, 89.02 B I and 89.03 A (a ) Free ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities .